                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 1 of 159 Page ID #:1
, ~

                                                                                                  '~'~ ~;,,,L.~

        Austin Douglas Hemslev
       FULL NAME

        AUSTIN I~NSLEY                                                                                        I    `'~~ ~~
      CO~l~I1TTED NA~[E (if differenq
                                                                                                                  -~ ~
        CALIFORNIA HEAI.,TH CARE_ FACILTY,FAQLI'I.Y E                                                             ~ +   ~, 1!~

       FG'LL ADDRESS I~fCLL~ING Nr~hfE OF(tiSTITUTTOIv

        EZB -107U, P.O.BC~,3~290 SZOCKIt1v,CA 95213
        P22813                                                                              ~~~
      PRISON N1)\1BER (if applicable)




                                                      L~ti'ITFI~ ST~TF.S DISTRICT Ct~L~RT
                                                     CENTRAL DISTRICT OF CALIFORNIA
                  AUSTIN D. HII~ISLEY
                                                                                           ~R9-900$- ~~w ~~~.
                                                                                                   To be supplied by the Clerk
                                                             PLAINTIFF,
                                            v.
                                                                                 CIVIL RIGHTS COMPLAINT
                  JACKIE LACEY                                                      PURSUANT TO (Check one)
                                                                         42 U.S.C. § 1983
                                                         DEFENDANT(S). ~
                                                                       ❑ Bivens v. Six Unknown Agents 403 U.S. 388(1971)

      A. PREVIOUS LAWSUITS

          1. Have you brought any other lawsuits in a federal court while a prisoner: ❑Yes                C~ No

          2. If your answer to "1." is yes, how many?

               Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional lawsuits on an
               attached piece of paper using the same outline.)




                                                                                       ~6 ~ ~?          tq




                                                              CIVIL R[GHTS C01~IPIJ:~f\T
      CV-66(7/97)                                                                                                                Page 1 of6
    a               Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 2 of 159 Page ID #:2
~       ~

                   a. Parties to this previous lawsuit:
                      Plaintiff      N/A


                          Defendants


                    b. Court


                   c. Docket or case number
                   d. Name ofjudge to whom case was assigned
                    c;.   Ui~pc~sition (!-~oc ~~at;lpl.~: ~1~`as the ,a~~ di~i~~i„La'' (fsu, ~~h~t ~~~a~ the basis r'or cti;mi~~~~~ 1~~'a~ it
                          appealed? 1s it still pending?)
                   f. Issues raised:




                    g. Appro~cimate date of filing lawsuit:
                    h. Approximate date of disposition _


            B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

               1. Is there a grievance procedure available at the institution where the events relating to your current complaint
                  occurred? ❑Yes ~ No

               2. Have you filed a grievance concerning the facts relating to your current complaint? ❑Yes                            ~ No

                    If your answer is no, explain why not




               3. Is the grievance procedure completed? ❑Yes                   ~ No

                    If your answer is no, explain ~vhy not



               ~. Please attach copies of papers related to the grievance procedure.

            C. JURISDICTION

                This co~l~plaint alleges that the civil rights of plaintiff        AUSTIN DOUGLAS HII~ISLEY
                                                                                                            (print plaintiffs name)
                who presently resides at C'AT TF7'1R9VTA HFAT'TH C'ARF FAl'~T1Y. P.O.              '~?~;                SA, 95213
                                                                             (mailingc~dress or p ace at cont~nement)

                were violated by the actions ofthe defendants) named below, which actions were directed against plaintiff at

                                                              (institutionicity where violation occurred)


                                                                    CIViI. RIGHTS CO~IPLAI`T
            CV-66(7/97)                                                                                                                         Page 2 of6
        Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 3 of 159 Page ID #:3


   on (date or dates)
                                   (Claim Ij             ~           (Claim IIj         ~           (Claim III)

   NOTE:       You need not name more than one defendant or allege more than one claim. If you are naming more than
               five(5) defendants, make a copy of this page to provide the information for additional defendan#s.

    1. Defendant     ~.TA(:KTF =CAGEY                                                                     resides or works at
                   (full name of Frst de endant)                             .
                      211 WEST TEMPLE STREET, SUITE 1200
                   (full address of first defendant)

                    CHIEF DISTRICT ATTORNEY FOR LOS ANGELES COUNTY
                   (detiendant's position and title. it'anv)


        The defendant is sued in his/her(Check one or both}: ~ individual             ~ official capacity.

        Explain ho~v this defendant was acting under color of law:




   2. Defendant            . N/A                                                                          resides or works at
                   (tul name o first ef~n ant)

                             N/A
                   (full address of first defendant)

                             N/A
                   (defendant's position and title, if any}


        The defendant is sued in his/her(Check one or both): ❑individual              ❑official capacity.

        Explain how this defendant was acting under color of law:
                             N/A
                             N/A

   3. Defendant              N/A                                                                          resides or works at
                   (full name of first de endant)
                             N/A
                   (full address of first defendant)

                             N/A
                   (dei~en ant's position an title, it any)


        The defendant issued in his/hec(Check one or both): ❑individual               ❑official capacity.

        E~cplain how this defendant vas acting under color of law:
                             N/A
                             N/A




                                                          CI~'TL RIGHTS COJ~fPLA[\T
CV-66(7/97)                                                                                                               Page 3 of6
        Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 4 of 159 Page ID #:4


   4. Defendant             NSA                                                                           resides or works at
                  (full name of first defendant)

                            N/A
                   (full address of Frst defendant)
                            N/A
                   (deien ant's position and tale, if any)


        ~fhe defendant is sued in his/her(Check one or both): ❑individual              D official capacity.

        Explain how this defendant was acting under color of law:
                            N/A
                            N/A

   S. Defendant             N/A                                                                           resides or works at
                   (full name of first defendant)

                            N/A
                   (ful l address of first defendant}


                   (de endant's position and title, i any)


        The defendant is sued in his/her(Check one or both): ❑individual               ❑official capacity.

        Explain how this defendant was acting under color of law:
                            N/A
                            N/A




                                                        CR'[L RIG[-ITS CO~~[PLAT~i'T
CV-66(7/97)
                                                                                                                          Page ~ of6
                   Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 5 of 159 Page ID #:5
, ~




             1                                       ~I~~M~z~:1IiI~Mi~~;~l

            2             In 2015, Austin Douglas Hensley became aware of a book called the '
             3      tion Manual".a~d:d~ to   the information that was rumored to be contained with'
             4      in, He decided. to acquire a copy of the book. As He started to research the
            5
                    information contained within the book, He was extremely puzzled and needed more
            6       information toycorroborate the knowledge that He was reading.
            7             In the pursuit for understanding, Austin Douglas Hensley acquired several
      fi~
                    other books, such as a Blacks Law Dictionary, Uniform Cor~nercial Code, Book's
             9.
                    dealing with Torts, Banking, Resea~tii~ sections of the Code of Federal Regu-
            io
                    lation,reading books that deals with contracts, obtaining information from
            ~~
                    the U1~IITED STATES CODE SERVICE, and reading the Constitution for the United
            12
                    States and ~a.lifornia,[ Which revealed that these constitutions are contract
            13
                    themselves and requires"private peoplei to take an Oath to uphold these contracts
            14

            15      and this fact is confirmed`in=Code of Federal Regulation Title 5 52635.101].

            16            Upon further re~~~rch, Austin Douglas Hensley, discovered that the Cali-
            1~      fornia Superior Court for Los Angeles County, Created a (Constructive Trust)on
            is      behalf of the -State or the United States in His name. This information revealed
            19
                    that Government actors representing the State'of California, summoned the Plain-'
            20
                    tiff's Cestui Que Vie trust into its administrative courts where statutes are
            21
                    enforced and can only be enforced against government agencies, government ac-
            22
                    tors, and artificial entities,(such as corporations, government created enti-
            23
                    ties) and then only through fraud and deception, they, the Los angeles County
            24
                    District Attorney Office, Brought the Plaintiff into it's Administrative Courts
            25 ~

            26
                    to be held accountable for the Cestui Que Vie trust, but because the Plaintiff

            27      was a Layman at Law, not to m~tian, that His counsel did not inform him that the

            28      court proceeding was an administrative one and not~a Common Law Article III



                                                          Cp•~.)
     Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 6 of 159 Page ID #:6




 1    Court, instead, He was allowed to "Dishonor" the administrative proceeding and
2     Therefore, held in contempt of court and eventually subjected to involuntary
 3    servitude. [Which is a violation of the XIII Amendment]. Further research re-

 4    vealed that the Los Angeles County District Attorney's Office failed to esta-

5     blish standing to sue the Plaintiff, [Given the fact that the Federal Government
6     and their auxiliary corporate states are operating under a National Bankruptcy
 ~    and a National Emergency that was declared on March 9 of 1933 by President
8     Roosevelt; See Executive Orders: 6073,6102,611,6260, Senate Report 93-549 pgs.
9     1&7&594,1973, and the Bankruptcy was verified by speaker of the house, James

to    'I`raficant jr. 1993 March 17th United. States Congressional Record, vol. 33 page

11    H-1303.] 'This information revealed that the Los Angeles County District Attorn-
12    ey's Office did not establish Subject Matter Jurisdiction, [and because the
13    State of California is a part of the National Bankruptcy,via the"BUCK ACT",
14
      Was   required to be represented by the Trustee in Bankruptcy, here there was non
15    nor was there an "Affidavit of an Injured Party" entered into the Record to in-
~6    yoke the court's Subject Matter Jurisdiction, (which is required by an Article
17    III "Corr~non Law Court"'and is the "Only" forum a living man on the land can be
~s    subjected to in a criminal prosecution for alleged crimes committed on the
~9    land.)

20          After Austin ,Douglas Hemsley obtained this information, He took the initia-
21    tive to settle the matter with the Los Angeles County District Attorney's
22    Office and that county's head Dist::-Attn.:_s Jackie Lacey. Therefore, on April 23,-
23    2018, Austin Douglas Hensley served Ms. Jackie Lacey a certified copy of a pri-
24    vate Administrative Remedy (27) pgs.,Notice of Fiduciary Trusteeship Duty (3)
25    pgs., Declaration of Status of Austin Douglas Hensley (6) pgs., Memorandum in
26
      support of Private Administrative Process (5) pgs., True Bill (1) pg., All docu-

27    merits were jurated and acknowledged by Notary Karla B. Palomera. The entire Pro-
2s
      cess was presented through Austin Douglas Hensley Power of Attornry and is the



                                          (p. 4b)
          Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 7 of 159 Page ID #:7




      1    document custodian`of all originals.
      2          The Private Administrative Remedy, Lawful Notification & Opportunity to Re-
      3     spond :°~o~- all documents mentioned above, were presented to Ms. Jackie Lacey in
      4    hopes that she would settle, setoff or discharge the Case/Account by taking the
      5     Bonds that were issued and illegally sold in the first instance, and use them
      6     to settle and ,close the account and issue a statement verifying that the account
           has been settled,~setoff and is closed, or in the alternative, ''Respond to the
      8     proof of claim's" listed in the(Statement of Facts & Allegations under section
     ~9    II of the Private Administrative Remedy that was presented on April 23,2018.)
     io    Ms. Jackie Lacey was given (35) days to respond by contacting the .Plaintiff's
     ~~    P.O.A.( Address & Info. incorporated. in Private Administrative Remedy, See: pg.
     12    8) instead , she chose to remain silent and therefore, has agreed/acquiesced/
     13    accepted to~the terms of the Private Administrative Remedy..and therefore, agreed
     14     to a course of performance,(See: UCC 5 2-208).
     15          After the grace period was given to Ms. Jackie Lacey with no response,
     16    Plaintiff's served Her with a "Notice Of Fault - Opprtunity to Cure (4) pgs.,
     17    True Bill (1) pg., Notary certificate of Service (1) pg., and California Jurat
     is    with affiant statement by Plaintiff's P.O.A. (1) pg., all these documents were
     19    mailed on the 29th of May - 2018, and for a second time Ms. Jackie Lacey chose to
     20    remain silent, thereby,agreed/acquiesed and have accepted all terms of the con-
     21     tract.
     22          Again, Ms Jackie Lacey was given a grace period to respond, she chose not
     23     to, and on June 29th of 2018, Plaintiff served Ms. .Jackie Lacey with a Notice
     24    of Default for failing to respond/rebut to any and all verified actual and con-
     25    structive notices and therefore,has agreed that :1) 'Ihe plaintiff, is no longer
     26    a surety for an unpaid Judgment; 2) Defendant/Fiduciary Trustee has become the
     27    successor surety for the judgment (Legal Subrogation); 3) Defendant/Successor
     2s    Surety was obligated to order the release of the Plaintiff from incarceration
,~

                                                (p.4c)
         Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 8 of 159 Page ID #:8




     1    and/or conditions of supervised release; 4) agrees to the arrest of his/her

     2    bond; 5) agreed to all the Facts & Allegations contained in the Private Admini-
     3    strative Remedy; 6~ agreed to take the Prisoner's/Plaintiff's in the prison, or
     4    on supervised release, as surety for this alleged debt, and 7) agrees that he/
     5    she has cor~nitted the crimes of misappropriation of funds, violation of Oath

     6   ~ of Office, Breach of Fiduciary Duties, and all other crimes enumerated within
     7     the True Bill.

     s         On July 24 of 2018, Plaintiff, served Ms. Jackie Lacey a Notice of Inter-
.    9    national Commercial Claim within the Admiralty, Administrative Remedy, Certifi-
    io    ca.te of Dishonor and True Bill. These document were not accepted by -the Defend-
    ~~    ant or His Office, instead, it was returned to the Plaintiff's P.O.A.,-but la-
    12    ter re-submitted to the Los Angeles County Superior Court as aa1 Exhibit in sup-
    13    port of a Motion for Notice and Demand for Mandatory Administrative & Judicial
    14    Notice of Contract Between the Parties and Evidence 'Thereof. These documents
    15    were served =-_- along with: Notarial Protest and Notice of Administrative Judg-
    16    ment/Certificate of Dishonor;Notice & Demand for Mandatory Administrative & Ju-
    ~~    dicial Notice of Petitioner's Contractual Acceptence of Constitutions and Oaths
    is    of Office of All Judges_, Cor~nissioners, Magistrates,, Attorneys and Clerks of
    19    Court; Notice & Demand for Mandatory Administrative & Judicial Notice of Fidu-
    20    ciary/Trustee Obligations & Duties of All Judges, Co~nissioners, Magistrates,
    21    Prosecutors, Attorneys & Clerks of Court as Fiduciary Trustees, & Petitioner's
    22    Appointment of the same to Setoff, Settle and Close this Account/Case; and 1Vote
    23    of Motion. These documents were served to the Los Angeles County Superior Court
    24    on January 21,.2019 to inform the Court what the Plaintiff's intention ~~~e,
    25    which was; to give Notice that He would be presenting a Verified Petition .for En-
    26    forcement of the Contract Between the Parties in the Nature of A Motion to VacatE
    27    Judgment Based on the Prosecution's Agreement that the Judgment is: 1) Setoff,
    2s    Settled & Closed, and 2) Void Ab Initio, Incorporated herein as Exhibit '~A~~, ~



                                                (~•~)
     Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 9 of 159 Page ID #:9




 1          On January 28, 2019, the Plaintiff,-served the Superior Court of Califor-
 2    nia, Los Angeles County, a Verified Petition for Enforcement of the Contract
3     Between the Parties in the Nature of a Motion to Vacate Judgment Based on the
 4    Prosecution's Agreement that the Judgment is: 1) Setoff,Settled & Closed, and
 s    2) Void Ab Initio; with supporting documents: -Judgment to be vacated, Declara-

 6    tion of Status, Administrative Remedy No. ADH2O189449 1Votice of Fault/Opportuni-

 ~    ty to cure, Notice of Default, Contractual Notice & Demand for Settlement & Clo-
8     _sure of the Escrow, Notarial Protest and Notice of Administrative Judgment/Cer-

9     tificate of Dishonor, (See Exhibit "B")
to          The documents mentioned above, were served to the Los Angeles County Supe-
11    rior Court for Enforcement of the Contract_ Between the Parties,(being that the
12    matter has been settled in the Private between the Plaintiff & The Defendant
13    and is required to be presented in the correct Venue/jurisdiction in order for
14    the matter to be Adjudicated, (given the fact that the controversy was created
15    in the Public,therefore, it must resolved in the Public). [There is A Maxim of
16    Law, that states: He who creates a controversy must also provide a remedy].
17    Here, the Court failed to enter a judgment regarding the Plaintiff's Petition,
18    end have~not notified the Plaintiff as to why a decision was not made, instead,
19    the Court chose to remain silent as well and ha.s injured the Plaintiff once
20    again, 'l~.erefore, they are in Dishonor and May be subjected to a Tort or Title
21    42 section 1983 Lawsuit for violating their Oath of Office not to injure one
22    of The People, which they have done in the past and present.
23
            On March 26, 2019, Austin Douglas Hensley served Sherri R. Carter,[d.b.a,
24    Executive Officer/Clerk of the Court],A Writ of Habeas Corpus, requesting that
25    she have the Plaintiff removed from the facility where He's being housed and
26    to be taken before the court and the defendant so that the Case/Account No.
27    BA160584 could be Setoff & Settled or,in the alternative, have the Order,that

28    -was also served to court on March 26,2019,(Pre-signed by the Plaintiff) Signed



                                          (p.4e)
     Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 10 of 159 Page ID #:10




 1     by Ms. Jackie Lacey and the presiding Judge Authorized to order the release of
 2     the Plaintiff from bondage and to tender/issue an court order/warehouse receipt
 3     notifying the warehouseman that the account/case has been settled and that they
 4     are ordered to release the body of the Plaintiff.
 s            In the Plaintiff Affidavit of Truth, He stated:"'That he served a certi-
 6     fied copy of the documents mentioned above,(served on March 26,2019), to the
       Los Angeles Superior Court on[January 31,2019], That was a"Mistake", 'Ihe docu-
 s     ments were served on the 28 of January 2019, See Exhibit "C"
                                                                  . Plaintiff, Also,
 9     served a~copy of the Government form 8202, which is a Affiant statement describ-
io     ing the document that were to be mai-led to the Los Angeles Superior Court;along
1~     with P.S. Form 3811, (evidencing that the Plaintiff's Documents were received
12     by an Officer of the Court on January 29, 2019), And Plaintiff's Affidavit Ser-
13     vice of Service, Also incorporated in here as Exhibit "C".
14             Also,see ~.S. Fri 3811 urorporats~.l~..in as E~dvbi.t"~3 ~ ~ e~~~ra~~ the ~t on of
15    ,the Plaintiff's dots by the ~~rlor Cast dated Ja~in~y
                                                        nr 29, 2019 and. Plaintiff's Elffid~vit of

16    'I~ith in Short of tiv s Tile 42 U.S.C. 5 19 3 Cijril R~.,~ts Claim, iirarpo~rated herein as E~.vbit
17     ~~ E ,,

18

19

20

2~

22

23

24

25

26

27

28




                                                    (p.4f)
     Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 11 of 159 Page ID #:11


                                              D. CLAIMS
                                                  CLAIM I
 2     The following civil rights has been violated:
 3     1. 'Il~at ~ef~it .Tx1d e I~cey is tl~e Q1ief District Attorney far Los Argel~s Canty, amd as
 4           s~rh, has a fi~luci~y duty to u~l~i. his Chth of Office as a 'Ih~tee of the R.~]_i,c 'Iivst.
 5     2. ']hat A~l._i~ service is a n ~1i~ tn.~st, req~rir~ anP~Y'~ ~P~ ~'Y~-tY too file Car~stii~r
 6           tiara, ~e Lea, aid. etivcal principles above Private Gain.

       3. mat an A~.l 21, 199 ,the ~s Ar~eles Canty District AttoL~r~ey's OFfice Q~aYged the Plain-
 s           tiff's C~st~ui. Que ']~vst with several. of it's Stal~ites,creatug a ca-~stn~tive tn~st cn be-
 9           ~l~lf of ire State ar tl~e u~ bed States a~rl. tl~mo~~ c]ecePtiAn aid frarl, arrested. the Plain
                           ~,:~
io           tiff aid l~"as s~mety four tl~e a]l~ed debt far which. r~o injw.y has bey irr~~rad. b~ tl~e
ii           state..
~z     4.    'Il~at, as the. tn~stee far the pubLi~ gust, ii~e defa-r~lt L~acl~e~d. his fit~i.,a~y c11ty~lie
13           fai l~rl   to info~rnl tie Plaintiff that he was berg charged whiz a~ ach~nistrative rules viola-
14            ti..on, warn c~ly ~rat~s ~g~ir~t r.~se rnir~s that trey gw~n or r,av~ jaisdiCtia~ over,
15           aa~d for the people that actually ~~ Cr~ntract ~~ with than (ii~an beit~ C,ovenzr~t) such as 13~e
16            Defelda~it.
~~     5. mat 13~e c~efer]~t violated. Article III, Sec. 2 of the C~titutivn four tl~e ilnited Stags l~
is            talaY~ the Plaintiff into a~ Administrative Gx~t, instead of a Cnmm~ Ira Ccx~t.
19    I~ 'Il~at the def~it violated-his C~th of ~fi~ce~he ali~ated the Plaintiff's Ruts
20            Virg tl~e"~LQR CF IAW ".
21      ~.   'Il~at the c~fe~~t violated his oath of Office aid 'I'nespassed L.~an the Plaintiff's ri.g~ts
22                 he subjected. him to inwl~taty servitude by c~ciacting a"SEi~M ICI.,PAS"usit~
23            tine Cr~lor of Ira.
24    I:      mat the defa-~daazt violated Pl.aultiff's D~.~e PYroc~s ruts       He failed too put all the
25            C~n~ts Auti~nrity an the record, aid tl~refore, subj~tirg the Plaintiff to his personal
26
              ~ ~aGtS~ ~ ~.~ ~[i].SSl~~ ~.                                                  .
27                                                   QAIl~I II
2s     9. 'Il~at the defer~la~zt's Subject litter has bey chal.l~iged within the Private ~zi.strative



                                                        ~P•Sa)
  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 12 of 159 Page ID #:12




            Renedy/Cr~rrple~c'I~t No. ADi~O].89449, aund as s~rh, tl~e defa~da~t was rac~rired to ~aro~vide ALL
 2          facts that establish tre cat's j~i.9di,ct~i~on, aid place than man tie roaoni —aid.beca~~se of
 3          his silence, by fair to rebut, with tn~, fact amd laa in support, as instn~ctsd within
 4          tine Plaintiff's Private ~d~nistrative Rsr~dy, assures ALl of tine Liability related to Aocant/
 5          Case No. BA16~0~8~+ amd has therefore, wai~ecl. ~e cha~~ce to rout am~y of tie Pl:a~ntiff's Claims.
 6      ~ 10. 'That to be a ]tea in ca~li~rre with the cazstitutian, tl~e law mist slow its aouth~rity ~• an its
            face" wivrh i.s ~r~rlato►~y, rat dir~act~rny.

 s 11. 'That urger tl~e "Fair l~btire Doctrim "Plaintiff Harslet' was ~osecuted under                    t ~1 ~1
 9          u~r as invalid. [Color of ] ]:aa, arr3 by infonr~ation herein, is a da~i.al of clue pt~c~ess.
io ]2. 'Il~at t3~e Reversed Gx~e of Califormia, ~t l~avi~g auutl~ity, is rot a valid. ~~1irat al of the lamas
~~          a~~d ca~ld. rot pass tine "Fair l~btice 'I~st ', aid of tie clue ~nc~ss c]~.~se of tie Federal Canso-
12          tutiAn, ~t V, aid to be info~ned. of tie nat~me [ .h~-i sdi,cti.~on ] ~l cauuse of the aoc~sa-
13          tion, too be aa~fronted with the wig a~vr~t him, to have assista~re of caa~sel.. U.S.
14          O~b'T. , ~ti1~.73. VI.
15 I~. '~13t                                                ~e .~l~l9d]Ct]ACt Iri t~ ~LIC~C1Ei1t Y'
                         ].S lYJ ~C90~ ~ ~ Or SLl~~BCt I"~.tt2r                                            ~ fOr Ll]2

16          Process Violat .an of ~rsa~l setivi~ce an ~e P]ainti.ff s
~~ 14. ']hat there are no ].a~as far the Dfe~r~it _too crane in aid ha~virg tie authority to chafe at wil1,,
is          Contracts/CoLLocgaes (such as :. the c~ti tiution for the ~i,.ted. states). 'Il~re is rx~ Statuf~e mat
19          aLluas a petisal too cane in u~r3er the gt.ri.se of auutl~nrity
                                                                   n        (.hrlicial) oar ot]~swise, to violate
20          Plaintiff's F~rsor~al Rights.
21 '~       I' l~at the Defe7rl~t tra~c~cled the ].imn,.ts of his autlrority, aid. wit beya~xi the pours grated
22           to him by the ].a~a of his a~i~atial,          his OFfice cl~a~ge tine Plaintiff with a Statute a~ci.
23           took him into an Adrdnistrative cast instead of a ~Camrxi Lea Crx.~t.
24      15. 'Il~at ~e .h~i.sdictian over tl~e Plaintiff was ].aclaiig because ire process snP]Ayed dirt mt give
25          adec~.~ate "l~bti~c~e" to the P].aulti_ff.
26      16. mat the D~ef~dant in this case, Authorized. t~ Statute too ~te~rtain             icti~an in this p~arti-
27          c~~lar case, amd.        rt~ook to e~tise the J~i9di~ctian ca~ferr~3 in the case bo ~ivch ire statute
2s          had ro a~pp]icatial, tl~e ,Ju~t~nt r~Y]er~]. is wid. The lack of Stabut~.y Authority to~ make parti-



                                                          ~F. 5b)
  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 13 of 159 Page ID #:13




 1           cula~ anger or a     t is akin to tine lack of Si~ject Netter .h~isdi~cti.,on aid is subject
 2           oollater~l attack.
 3                                               C[AIlH III

 4     17. 'That the Judgment of the Defendant is one which, from it's inception, was a
 s           complete nullity and without legal effect, and void.

 6     X 18. That the Jurisdiction over the Plaintiff was lacking because the Defendant
 7           lacked the required authority to bring claims against the Plaintiff using
 s ~         Statutes.
 9     19. 'fit the Judgment is void on Due Process grounds, because the process emplo
10           ed. did not give adequate "
                                       . Notice " to the Plaintiff against whom judgment
~1           was gettiered.
12     20. 'That the Judgment rendered, lack Personal, and Subject Matter Jurisdiction,
13           and is universally characterized as " void.",
14     21. That the Judgment is void, because it has been procured by extrinsic or col-
15           lateral fraud, and then entered by the court, which did not have Jurisdict-
16     -_-   ion over the subject matter or the parties, Do to the Defendant's deception
1~           of the entire process/proceeding.
is     22. That proof of jurisdiction must appear on the record of the administrative
19           agency and all administr-ative proceedings,- and a void judgment ca.n never ac-
20           quire validity even through lachess.
21                                             .M    lu   ~/

22     23. That the Defendant Ms. Jackie Lacey is under a Default Judgment, and has
23           agreed to ALL the Facts & Allegations with in the private administrative
24           . remedy no. ADH2O189449, that the judgment is void.
25     24.That the Plaintiff sent (3) sepereate notices notifying the Defendant that
26           he wanted to settle the matter with him and his office or in the alternative,
27           explain his reasons for not settling and closing said account/case no. BA
2s           160584, Defendant remained silent, therefore, tacitly agreeing to the Plain-




                                                    (p. 5c)
 r
     Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 14 of 159 Page ID #:14




           tiff's claims.
 2     25. That Plaintiff gave (35) days to respond to the Private Adminisrative Remedy
 3         Defendan chose to go silent.
 4     26. Plaintiff informed Defendant in the Private Administrative Remedy that si-
 5         Zence is an agreement to the alleged facts of breach by way of tacit agree-
 6         ment. Plaintiff outlined what he would agree to via Default Judgment.
       27. 'That Plaintiff gave Defendant Notice of Opportunity toCure , True Bill -and
 s         Notary Certificate of service. Plaintiff outlined what he would agree to if
 9.        he chose not to respond, the Defendant chose to remain silent, therefore,
10     .   agreeing to the terms outlined within the 1Votice of Fault Oppr~unity to .Ctme.
~~     28. That Plaintiff gave the Defendant (30). days to respond to the Notice of Op-
12         portunity to Cure, before he served. with a Notice of Default for failing ~ to
13          respond/rebut to any and all verified actual ans constructive notices:
14          Therefore,_the Defendant has agreed that:l) Theplaintiff is no longer a
is          surety for an unpaid judgment;2) Defendant has become the successor surety
16          for the judgment;3) Defendant was obligated to order the release of the
17          Plaintiff from incarceration and/or conditions of supervised release;4)
is          agrees to the arrest of his/her bond;5) agreed to All the Facts & Allega-
19          tions contained in the -Private Administrative Remedy;6) agreed to take the
20          Prisoner's/Plaintiff's place in prison or supervised release, as surety
21          for this alleged debt; and 7) agrees the he/she has committed the crimes
22          of misappropriation of funds, violation of Oath of Office, Breach of fiduci-
23          ary duties, and all other crimes en~unerated within the 'I~ue Bill.
24 ~~       That the Defendant was given several opportunities to resolve the matter
25          presented to him, he "chose" to remain silent therefore, the contract incor-
26          porated herein by reference and Exhibits, is now the Tudgment of the case,
27          due to the Defendant's non-response and waivers of any rights he/she might
2s          of previously had.



                                            ~P. 5r1)
 r   Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 15 of 159 Page ID #:15




      ~ 30. 'Il~at Plaintiff served tl~e Deft with a Notre of Inten~atim~al G~m~ci.al Claim witivn
2           polaralty, Ac~ronistrati~e Ranedy, G~tifi~cate of Dicer mod.'I~ve Fill.
                                                                               1   ~Doo~n~ts were
3           mt acx~ted. by the Defer]a~t's or His OFfice, instead, it was reb~.~ned to tie rl~intiff's
 4         ~r of Attran~ey, but was later re-s~ro.,tted to tl~e I.os ~e1.es G~ty Superior Cwt as an

5           ~dvb~.t in support of a Nbti.~an for Notice aid Darted. for l~rlat~y Ad~nLstrative & .Tudi~.i.al

 6          Notre of t3~e Cr~ntract Betraee~z the Parties aa~d Et~i~:.e 'Il~e~eof.'Il~ese Docur~ts a~ irr~a~ard

            ted within l~ refere~re aid as (E~d~ibit A).
 s     31. 'Il~at ~ .7a~.~.y 28,2019j the Plainoff served the S~.~erior Cr~~t of Califonv,a, Ios ArgelP.s
9           G.xnty, a V~ifi~ed l~titian for Il~f          t of the Contract Betwe~ ~e parties in the Nab~+e
io          of a Motion bo Uacate             t Based on tie D~ef~da~zt's          t ii-~t the ~i~:-~r~t is:.1)
ii          SetAff, Settled & Cl~s~d, aond. 2) Void Ab ~i.tio, w~fih s.~rt~i~g do~~n~ts:             t fio be U~
12          ~atsd. De~cla~atian of StatL~s, Ar~rnnistrative Rana3y No. ADH~].89~49 N~t~e of Faault/~orhnitY
13          fi~ Qn~, Notice of ~Jefa~t, Ccmtrac~ 1V~tire a~ D~a~xl far Settlar~nt & Clo~~ Qf. tie Fs-
14          grow, Nr~ta~ial Pnro~est ~n~.1Vot_ice of A~ni.strative Juc~r~t/Gert _fixate of I1        r, (See .
15          E~ibit B). ('Il~ Dots v                aced in here as(F~dnibit B1 were sewed to ire        .or
16          Crx~t for Fhfomsr~t of the Contract Be~a~ ~ Partite was Lei               reci by the ~~~            they
17          failsc~ too enfo~e tie contract, tk~ere~~.~re, ir~j~     tl~e P~ain~iff are amain aarj. b~crnarg a
is          Ccr~ef~rl~t to filv.s i~tt~r-, which rbti~e ~s given to this fact with ~n the Plaintiff's Pri-
19          vatr ~cirani.~strativ~ Rr~~edy k~.9, but becaaise the inj~ies Sustained h~ tl~e I~£~it in this
20          Nhtter is so ext~ive, Plaintiff c~~ose rr~t to~ tl~m a Party at this dime, but Rese~es
21          the Right to cb so in the ~~].
22     32. That on N~►rh ~,Z~J19, the P].a~ntiff. ~d Sri R. Car_t~r,d.b.a. Fxe.~utiv~ Q~`ficer/clerk, of
23          Cam, A writ of Habe~~~ (-opus, r~estu~g that sloe 1~ the Plaurtiff r~x~d. from the f~i.l~-
24          iy ~re He's be~~g hcxisecl and to be t~ Uefore the Co~u-t car in the al.ter_.nat~ve, lave the
25          (~rl~r, thta. wes also served. an Ni~ir1~. 26, 2019, Pry-s~gr~ed   tl~ P_l~intiff,~SN~~a ~~ Defcrri-
26          a~t aryl the Presidug ,Tix~ge Auth~►rizerl to or.~r the release of the Plaintiff ft~m b~ge amd.
27          to t~der/issue a c~~t ~r/w~r~ause raceint rnt~ifying the                  ~an~ that tl~ ac~amt/
28          case has Lin settled aid that tl~y are or~lered to release ~ Loc~~ of tl-~ P]~intiff.



                                                        (p. 5e)
          Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 16 of 159 Page ID #:16
.'




      1                                     FIRST CLAIM FOR RELIEF
      2
                                   NO "NOTICE" A VIOLATION OF DUE PROCESS
      3    ~~    P].a~ntiff hem iir~rpo~rates by refere~re aid E~.iibits all all~tiazs cantair~ed in par~r~
      4          (1) ti~~ (32) of t~ris c~arpl.aint.
      5    3L~.. 'that Plaintiff due p~cc~,s has bae~1 vio~ted by ap~lyiYg
                                                                      yi g aan inval_iul [Cnlr~r of] Laa upon Plaur
      6           tiff with r~o "faix entice:'
      7    ~j.   'Il~at the Pl~inti.ff ~rioisly believed that the statutes.created t~ the ~.slat~np were ]was
      s           t3~at c7pe~abe      t him, only to discAver ti~at the stat~ut~s tl~t wee bpirg enfvm~cl ~gai~t
      9          lvm, a~ly orates ~aix~st ~~ Ill IIZtati.~s ~~ aid nat nat~~al people a~rl. as s~rh, ~ Deferr~
     to          grit violated the Plaintiff's clue process rid'-ts by aPPlyar~ a~ invalid [(molar.. ofl I~w wiii~ rx~
     ii
     12    ~.    'Il~at the DP~etrl~t violated. his Ck~t3~ of OFfi,ce aid the Ca~ti~tiaz for the Uritgd States ~d
     13           tine California ('rx~titution w~~he r      ed 1~e Plaintiff
                                                                         _3 with a Statute ~a_nated 1~ the ~ L~.s-

     14           l.at~.me to regulate l,e~].. e~t~tic~, to ~,~i~ch Y~ violated. tl-~ 13th ~~t by 'SL
                                                                                                  "Sti~jectirg tie
     15          Plaintiff t~ "Inw]~taYy Servitude" aid withait "tair rx~ti.~ce"
                                                                         t7 Ce ti~at tie pr~oce~cli.r~ was an ad-

     16          m~ni.strative one ,instead of a'Y~i Tea"~~viceedirg.
     1~ ~ 37. 'Il~t t-he Fell Get wig fame the I~£ar3a~it to u~nld tl~e Federal Cr~nstit~t~.cn end. fife
     is            Fair Nc~itce Dectrirp" ur.~er ~e c~bue ~avicee cruse, if the L1ef~1t pleads that the- eveder~e
     19          Fx~ented wi.t~in the cxcz~l.ault a~ w~_thaut rrc~ri.t ~d that the StabutPs c~ :in "Fait"c~er-
     20          ates ~air~st the Pl,air_tiff,leis Maim.mould be witl~t merit c~~e to the fart thzt he ~s gives
     21          m~ti~Le vppo~~izties to ads tl~sP i~~ues w~thin tl~ ~ivate adlutu~strati~ rsr~eciy that
     22          ~s served upon him, ~rn_fore , I rec~est that - this Ho~rxm~ble Cry wi]~ f~xrl tl~ Def~~t's
     23          eff~ to c~a~ru~~e tl~ ca1r_t, ~,s L~ir~ mite a~~d wit~a.it m~xit.
     24                                    SECOND CLAIM FOR RELIEF
     25                             NO PIILSONAL OR SUBJECT MATTER JURISDICTION
     26    ~~    Plaintiff 1~rn1~ ~morporat~ b~ refer~re end. F~ihits all alle~atians c~antaix~ci in Par<~r~h
     27          ,1) th~~ (32) of this c~cmp_l.aint.
                 (
     2s I~ 'That tie Fec~ral Gx~t wiU_ ~stap tl~e Defe~mt firm vio]~tisg Persanal- Jurisdiction in this



                                                          (p. 5f)
     Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 17 of 159 Page ID #:17




 1           case, as the Sta.~fie r~~~ c~pez~t~e a~,ainst the"F.~ aid fllood."s~ntaer~t bei~g/Pla~ntiff
 2 '         in this CarpL3ult aid be~a4~e #~e jLx~nait of this c.,ase leas been satisfied, rel~aseri, ar dis-
 3           cha~gad ar is la-~er eq~.ntable that the jet sl~uld have pros~ectzve appl.Lcatian "aid
 4           beraa ase, 1i~e jet i.s wid due to ~e            ~t be~eaz ire p9rties, (See
                                                                                      S E~k~ts A,B,a~d
 s           C)
              .
 6     40. 'the Defenda~.lt wiL be stomped. fr~n goixg beyoni his jaisdi~tia~ o~ the subject Witter aid
             tt~e personal. ri.~ts o~ tl~ Plain~.iff ~tc~e~d.l~ the United States Cr~nstitutiaz.
                                                                                           ia.
 s     41. 1~t tie Pl.a~ntiff finds rn1i..ef, ~ to tl~ L~f~dant's fai]~e to e~fi~r tlr j~i9dictian of
 9 1         the'~e of actiai" ~ntA 13~e r~co~d.
io     42. 'Ilr~t t1~e Plaintiff firms relief four lack of pe~sa~al j~i9di~ti.~or~ based on im     r se~ri:,cre
li           1~ Palication, a~xi v~,olatio~ of due p~ncess.
12     43. ']hat tie ,Tu~r~ent a~ai~t Plain~.ift be set as~e an ttl~e
                                                                  le             ~ it has begs ~roamad by "ate
13           foal, Crmstnx_ti.~e, extr.~~sic ar coLaterat~ ~ "Fes'ent~d by a c~a~r~t that clid mt 1_~ra~
14           jur~.sdiction over tine ~j'~t matter or tie Plaintiff, clue to the Def~cL~t's cler.~tian as
15           G~11 as his fail~a~ to enter tl~ ~i.~r3ictian into tl-~ recnn3 of the cast.
16                                        THIRD CLAIM-FOR RELIEF
1~                                             JUDGMENT IS VOID
is     4~,., 'Il~at 'tire Fecl~al Cr~~t will    r the jucl~r~tv4id fn~m it's irr~tio~ an cue prnc~,ss             ,
19           ~e l~k of ar~quate "Nonce."
20     45, 'Il~at t1~e Federal Gx~t w~11 vacate wi~cl. j~lgrpnt against Plaintiff far lack of~.aid
21           ~jecfi rrnt~r j~~gdi~t-ion.
22     L~.   'Il-~at tl~e Fec~ral Gant will ~o~t t1~e contact r~
                                                              r~ghht~ of tl~e uidivic~ua]. ~ainst the hard of
23            tine state ~n~ t1~ L~f~srLant who has gr~ beyrx~d. the poc~ss cle~.egated to him.
24     47. 'Il~at tie j~r~r~t ~rocLmed. ~..~ ~I~f~xlarit's :Etz~xl. wi1].. be rega~ied as a.t is in truth,
25           a rulLity ~xi c~mot ~rire validity eve                 la~ll-~es.
26
                                         FOURTH CLAIM -FOR RELIEF
27                                 D~'II~1DANr IS UNDIIt D~AULT JUDC~TT
2e     ~. ~t rr~ F              c~ ~t ~u~t a~~t ~                   t ~~~t ~~t.~t mo                    t.~


                                                       ~P• 5~)
      r
          Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 18 of 159 Page ID #:18
i




     1               a      ci to tree Plaintiff's alle~tiar~s set farms. wili~in tine Private ~drdrustrative Remedy aid
     2               "]eve dill" far beach of cr~ltract, by tacit                       ~t.
     3      49. 'That Plau-~taff clui serve Defeda~1t wig a Private ~lronis~rative Rsr~ecly with .                           clxir
     4               amts:
                     i~Cl  N~tic~
                               C of Fi~~i.~Y'~                     ~P ~Y9 Declar~ti~n of Status;                in ~i~ppa~t of
     5               Private A~roni~trative Process; and, 'I~ue Bill..
     6      jQ.      'lh~t T~~err]a~1t ag~e~ci with t-h~e dements L~y~ his ch~icA to ra~.i~ scent, therefore, tacitly
     7               agnaeir~ to tl~ P].aurtiff's cl.ai~.

     8      51.      That Plaixlti.ff gave the defar.~ro.1t ion ~po~t~a.ty to Q.~ aid a N~tic~ of. D~fa~.t a~ci St;n,la_
     9               tin ,instead, deft close to rr~rein silt, evai#~a~h, he has a city aarl abLi,~tian too
    io                        all pri~rate Ac~nis~a~ve                    /l~btices such as the aie sc~ved by.tl~e Pl~in~.i~f.
    it      52. 'Il~t the Plaintiff receive in fist def~tt j~.r_~ns1t of $ 1t,332,0~J0,000.00 ~F~.~ L~i..J1i_or~
    12               7h~e           d 'Ilvrty 1~ao Million U.S. Ibllars) or $5,000,000.(b (Five Million U.S. lbllar~
    13               ~ M7n~ with (1%) ingest cm the Lt~ai~l bal~a~re, i~nl~s oti~er arra                   zts are rt~cle:
    ~14     ~.'Il~t tie jl             ~ of tl~e Crx~t w~ ente~l rn or about Decd 2, ~99~.
    15      54.      Pl~inti.ff's adllunistrative r~eciy is "res j~rlirata".
    16      55. 'Il~at failL~e of def.~r]a~t too rid.in ~hi~s crntter is "stage dec~isis."
    ~~      56. 'Il~tP~intiff's ac~ruriistrative is ride fcme",hr3~.~ Re~iiew,~~ a~xi ~r+e ~ ro ~~ FACLS ~~
    is               in oantn~~sy.
    19                   E. R~QUFSt FOIL RELIEF/EVIDII~ICE RELIF~ UPON

    20                      r~ zel~c~].        is tie caitr~t 1-~e              fihe pmt ~ rich is attached as Exlvbits A,B,C
    21      and D ur~orporat-~erl herein and.l~ refe~ce. Eefc7re this Comer_, is the Cantu, Fo►r. ~~r~ this
    22      Gx~ has fi]~e l~r/Autl~rity to azfar~e.
    23               ~e wt's s~.i~e~t rrntt~er j~~gclirti.~n ~s chatl~ed, an tie ad~no~.~trat~.ve ~c~o~., Gri.*.hin

    24      plainr~iff_'s ~rox~istratave r~rr~dy to ~e def~x3a~t. ~ ~.ibit A,B, mod. C. The cif                    r. was obli-
    25      gated. to place a]1 fits of ~~sdi~                   upon the ward ~~ a r.~ssazy                 t of due process
    26     I~ ~f lea. 'Ih~ref~e, by tl~r cl~f.~~at's fai]~me too clra so, j~~licti~n ~ rot Lem ~~. A a~~t:

    27      ''' C~xnt confer j~i.sdictiAn Hire rye existed amd. ca~lot make
                                                                        akP a ~~id ~roc~dirg vatid." Without
    28      StS~I.           2 ~ I10 Sly! ~Li~.7.9C~Ct1.QC1 Cpl ~E'. ~A1'~~I~TY~. to 2X1~St.




                                                                       (p.~).
     Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 19 of 159 Page ID #:19




 1             It is ~ ~mttec of c~amian l~ocaLec~e tl~a,~ the Ins A~1~             irnr Ccx~rt, sp~cifi~al7y; ~e
 2     Clara          r~~ Foltz(~dn~.~fiir~ ~.~ter., is not a j~i.al cast enfam~u~ file ca~rr~ lea,
 3     lut ply ~ori achdnistraav~ cruet ~om~~ s*atufi~s, ~cl havu~; ryo af..fi~rlt of an inj~~d. party
 4     on tie roco~l of tl~ court to inwl~ ju3ic3~1 ~3~ject rr~.tt~ j~i.sdicticn, thins c~a.~t leas fai1~i
 5     1~ Pl.~ntiff, pm~~t tc~ Arta~le III Suction 2 of +fie CcnstibutiAn cif i3~e ~.a~i.~ Statr~ ~f ~m~ri-
6      ca as~in 17'91 ►nth the Bill of Rights as the d~:l~rad                       re I.aa of the ~.a~d., to ca~form
          ~mci fix~ctian Fx~~mt t~ ibis specific article cif ~e Crx~ta t~~ian l~ e~na~.:irg that tie matr~r
 s     ?zlwlvu~ tie P].a~ntiff, arxl ~ef~x~nt C.~lairrs:~e    salted. ate.l~ in a j~a.a'~ ~arocaedit~g c~~c-
9      tad in a ~p~s vc~e tl~r~eof.,              i       ~ th2.t Plaurtif~/cl~.f       tan emir's day in a cam
io     and. tie ].aw£~11          of this r~tt~ be ~~d.(See:.k3~n.9an v. 7.,~rb~st, .3Q'~ U.S., ~E58,4b9,
ii     ~ • If ~ ~ of R~hrs is mt canplieci with, tie cxx~t ~ la~g~r has jt                     ,tion to ~.;eerl.. 'll~e
12     nr.~nent....        aced by a cant wi.thaut j~i9dicti~n is v~zd..")
13             'Il e peraan acting as ~Ti    ix~ this matter, acted in contt~di,cta.,a1 to Article VI Se~t~s~in 2 ~f
14     tine National GanstitutiAn, ~..e., ~ ~ 'Il~is C~stitutial
                                                            t1~ ,mod. tl~ Lars ~f the Ulnitec3. States ~irh shall

15     be rrede in Rirsua~ce tl~eiroof; ~r1 ~Ll 'I~aties ~r~de, or whi.,ch d~a].1 be ~cle, trrl~r the Autjnrity
                                                                                                       t 'b     of
16     ~ ~il~ S~1tP~S ~ ~~_ ~ ~                 tom"   ~ Of ~ ~CY.~~ c'HY~ ~l2 .JI~eS ]~1 ~~ S~tE? 5~1~ bE'.

~~     l~aurl tl      , am~Y Tharp in tl~e Ca~stibutivn ar Lomas of a~iy Stag to th~ Cr~ntraty rr~~ai.thstarrlisg.
is     ']her fore, 'the .Judge has ~j~cl. his siaorn aa~d subecxibed official Chth b~ hi.s ac~.ivn ~n tl~ rec~?ti
19     ar~d ~rn~e hi.s o~3er aid t3~e comet 1~ re~.~ts, C~stitut~ally defectav~ amd wi~aut ]~a-
20     ful ~uti~ority to raider aa~y clecisian, in op~ cast aid an the recant. by fail.irg to Mme 13~at tl~ ~
21     be r~ductscj. in a cwt that caw ~^          to aid fu~ctior~ed. in a~can~a~e ~~~tlz Article ZZI Section 2
22     of tl~e Federal Caistit~.ition as tl~e only c~a..~t that cam1~ ratters of the ~ople, Actin Da.gl~s
23     Hensley being tl~e R~aple in this rrntt~r.
24           ( See Comer v. Aan~n, 358 U.S. Ct. ]401, 3 L.F~i. 2d 5 (1958) ~ ~ State gv   t
               officaral~s are lxxrrl to c~crrply with warn Gx~t n~l;~s amd calm an~rs lased won
25             1~ SL~iiL~.S ~.1Ct ~ S ]11~    ?t3t1.CA1 Of t~12 CIX1Stl~ltlC~.1. ~ ~1Z~ S~.fi~2S ~lJC1St.11]1t7..4C1
               is the        e law of the ].aid per the at-acy Clause of Artvcle VI. In N~rtx~y v.
26
               N~di.san, the fe~~l Juciici~xy ~ declared the s1 ~e a~t~rity with respect to C~nsti-
27             ti.iti~nal inte~tatian. l~rl~ny v. N      has bey rued by this Gx~t aid 13~e nati,an
               as a pern~t aid ;,~;.~~1,1P rat of the gwenzr~t.)                                   .
28


                                                          C~•~)
     Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 20 of 159 Page ID #:20




 1                                                              AUTHORITY
 2              The authority far tine cart to vacate ju~~it is the Cast mile                                     says, as pa~a-
 3     T~-"~~~ ~~ ~ J            et has beat sat~fied, released., or cli..9ch~ed.... ar it is m Larger equitable
 4     ti~a~ tie judgr~nt shrx.il~l Katie ~osp~ctive applicatiAn,~~ ~rl ~~ ~e juc~~ent is wirl.." 'Il~ ~a~t

 5    ~ttnl~ni8A1 ~           7,.25 ~l]~1.~.~.S 2~.~. ~']eS2 GOl1Cj.]_~lOC1S.

 6              'l~~ acre fay type of j~i..9dictivn, but if ~e cast lacks s~ject matter. j~isdi.ction, or
       if the cairt loses subject matter jta~.sdictivn tkm~                     ~ry vio~ti~n of c~k.~e p~roc~ess, the cast tha-►
 s     does mt have v~ue j~i.sdictial. A lack of subject m3tt~er jt~i,sdi,ctiai d~ri.~es tie canct of ail,
 9     j~i.sdi~cctiAn, aid r~al~es the .J            P           -Y liahl~e for tie inji.~y cao~~sed by his decisions in the
~o     matte. As this crx~t lows or shaild la~ow, subject rr~tt~r jt~i.,sdi~ction ca~rbt be wai,.ved tl~cx~. ex~-
~~     zo~r, mn stake air '                  . It either ex~.sts ax does not end st, aid ca~rnt be wai,.ved by 1~ Pl,aitr
12     tiff's ig~x~~re.
13              In iiv.s instant rr~,.ttQr, the ~erties l~ ~r+eeri tie rrntter has bean setAff, settled aid di
14     d      Ci, amd t~re~are the just has ber~~ satisfied, amc~. cL~..s~ed, amr]. it is r~ layer ec~table
15     ii~at ~ jLr~r~.t shou~.d have motive aa~l.i~atiai, but that is sec~~omclary bo the fact the ~rti~s
16    live ~r~ed tie ju~r~t was wid firm the l~gimu~ true to the deferr]a~t's fair to properly in-
1~     v~-tl~ cam's subject r~ttEr juri~~ciicti~n, aid becaa.~se due ~vc~s violatiazs dived tl~ cairt
is     of any subject r~tt~r i~isdi~ti~an it crr~y have pr~rned. it Yad.. 'Il e ~a~t of tl~e parties has s~t-
19     tlel this ratter, l~avis~ the comet ro alternative but firs                   force tie cl~.ilr~s, d~.~e too the facts be-
20     fore the cast.
ai              It is rnt tl~e cat's r~espomsibil:ity to    e it has abject rr~tt~s j~.sdictimz, aund wi~ere
22     a judge arbitrarily claims t3~e ca~-G has jt~9dicticn, he is violating tie Pl.a~ntiff'~
23     ri. t to true pnx~ess of law. It ice, in fact, the Def.                  ~it's~Piro~sealti.~n's resperosibility too eve
24     cn the record, that i~sdictian exist, amd j~i~dictiai can be challa~~ed. at any tilr~e, eve Ye~.s
25    later, aid eve collateral]_y, as an a. ~ivate adnonist~tive process, as eras done herein. It is t1~e

26     ~f~~t's/tar's/r~~t~`s~dtity to prove it exists. 'Il e respcx~t,/def~t herein ~s
27     ~iv~n tl~e apport~nity to put t3~e facts of j~i.sdictiAn on tie administrative rec~on~i, but accg.aesed
2e     ~b tacit proc~ation to tl~e fact .that tl~ c~a~sti finanat aid clue ~aroc~ess violatiazs al
                                                                                                 ~ t~ the



                                                                           Cp•~)
 ,.Case   2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 21 of 159 Page ID #:21




     Piaintiff/~titio~ner dLd, in fait, occ~~, arid. did, in fact,          've ii~e ca.~t of sub'e~t cmtt.~r
 2   j~~i..9dicta~on, w~irh is row tine recx~ befcme tie cx~~t.
 3          [:~ ~Ghi.1e w:ulable ar.~s are reaclily a     xle ~ur~d mist be attacl~d. clix~oct].v
                 wid oar may he c~ixr~n~nted. by cc~.tlate~al attack or n~nedaed by r~r~ni~s,
 4                        v.I~t~r, 911 S.W~2d 173, Tex. ~.-- C~ ~isti 1995)• ]
 5
              ~~ ~'Il~e lea pnavi~es twit are State aid Federal. ,Ti~ri.sdi~tion leas Ue~~            ,
                  it mgt be per. N~in v. 'Il~.ibaitot, 100 S. Ct. 2505 (19 0):~~
 6
             [ V~i~1 jtr zt igr.~er Far~eral l.a~r i~ c~ in ~Z rerrhii~~ cap:t ]~,ked ~~bj~t
               rr~tt~x jtn:isdictivn oc~c dispute ao~ j~giictiAn a~ p~t-i~s, or_ ~t~d ~n nom
 8             nPr imon~~istrent with due p~tixess of law ar ortYw~wise xtc~rl uransfittuti~ y
                 r a.-,~-a.~;
                            ~ ir~xr,~.~1-   7


 9

io                                              JUDGE'S DUTY
~~        [ 'Il e juc~e~s duty i~s to enfc~mrre Maims. ']lam cantra~t betw~. the Farti~ i~s r.~ #}~e recd of
12    tl~e case, amd the juke has a manist~ial ciity i-n enfo~e the cx~ntr~t, t]:~ere heir m ~antradic-
13    t~o~y x~ec~d.l~efo~ ~ caat. 'Ihe jur~ge has m judira.a]_ amity ~~1~1 he .fail to ~rfonn his
14    r~nist~.al. c~lty. 1~To~r cbes the juc~ have cii..sa:~t c~ why it crnies to vacating a_ v4i~-1 jet:
15               Tai-nil~e~fc~r relief £-rim wirl jL~ne+~ts i.G a~pLir,~bLe, reLPf is rot
                 c~iscret ~xxiazy rrntt~r,.lout is n~r3atrny. Omer v. ~~a,30 F.3d.. L~07, (Colo. 1994,1.
16
                         1tS Ei1tEL"+3C~ ~P'1~ CAI~"t Ic'Y~C.~ P.1fi~ Sl1~jeC~ [R~tt~E'.0 ~ ~C9~ ]L1~L9d].Ct~i1~
17
                  car that wryrn ~t wisz ~~rod in violation of can gl.:ncess of lea, mist be set asis~e.
is               •Jaffe aid ~d~er v. Vain Lit, S.D.N.Y. 199+. 15f3 F.R.D. 278.

19               lib st~iute of Lim~tatuxzs car_ r~xxse nns on i.ts lx~l~Jir~,s
                                                                    "K          y the ~ntters
                                                                                       ~1     ~a~t to
                 b2 SPt~].E~ t~PlP~7 ~P I7Jt ~S j1~~3~ c'lt.1~ ~72r~1:S ~t~2C'~4~1 ~[i~L~l~ Rl~.~P
20               gr~rxan dim aid rifts ].~ been resod as v+~t~ri, any d~.s~n.ntJ~d. ]iti~t ray re-
                 o~ tl~ old w~ixj. ~xi o~r.~ mc~         i_ts cloths. ~Cl. it is tl~ as    trial.
21               amd. ad.'udication hard r~r been. Fritts v. Kn~., 92 N.W..       , 54        1 58l.
                         1S        ..
22

23           `Il1i~ rx~t only has ~e a~t~nrity to declare #'he ~Lr~rit wui aid di.~cl~~ed., zt also leas the
24    c~uty to clr~ so, aax)., in fact, has ra otk~r_ crr~ice but to c~ so. In 1i~t of tl~e facts before the
25   ccxu~-t, the person actir.~ as j~e mgt xt rrdni~teri.a]_ly and slr~l].d, sua. spont:~, di srrass ar rc~rove
26    this rrr~tter firm the can~-t wi.fih pxeju3ire as it is wi~l AB Il~1T~'I0."~i acting fio alEome a sty
27    hate aid. its           ~ttents to the presalt date, the jtr~ of the mmi~ca~~al. cast was xtir~
2s    aon admnistxati~ offi~~r amd mt in a ju3iraal c            ity; carts in ar~roni~sterz~ car enfoma~ sta-



                                                            Cp•~)
     Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 22 of 159 Page ID #:22




        tuts cb mt act judiciatty, but me~ety mnxrist~ri.ally." 'l~xxrp~ecxl v. 5~r~i.th 154 SE 583.~
 2                                                 CONCLUSION
 3             WHEREFORE, P~a.intiff, because the law and the facts are clear and un-
 4     ambi.guous regazding the magnitude of the void in this ruling, in keeping with
 5     lawful precedent and to ensure that aii of tl~e civil rights of the P]_aintif.f

 6     .are not further. vi dated which would require examinati.~n pur.scant to U5C Titte

       42 5 1983, respectfully ~egnest that this Honorable Count, pursuant to the above
 s     render an (hcder for Relief from Jud~~nt, based on the agreement of the parties,
 9     which is based upon the prosecutor's/defendant's admissions of_ canstitutiona.l.
~o     and due process violata.ons, and his ~dmissi~n that the judgment- has been dis-
~~     char~ed.
12
             I declare under the laws of perjury of the state of (~a~fornia and the
13      United States of America (without the United Sates), tit the foregoing is
14      true, correct, ~c~mplete and not misleading.
15              Executed this            day of.                          ,?019.
16

17                                                                  ~~
                                                                    Atist~n ~a as Hers eY s                Inte~-
18                                                                  nor url~r injtny/Sole l~ficia~.y ~f
                                                                    AI~T.L~T D.    LEY C~st~.a Q~e ~Iie tzvst
19                                         _                        (Sig~,aturn of Plaintiff)

20

2i

22

23

24

25

26

27

28




                                                           ,p.6e)
                                                           (
  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 23 of 159 Page ID #:23


                               PROOF OF SERVICE BY MAIL
                                   [CCP §§ 1013(a), 2015.5]

   STATE OF CALIFORNIA, COUNTY OF ~,~~,~ntiI~

          I am a citizen of the County of SAN JO~QL'IN              State of California. I am a citizen
   of the United States of America. I am over the age of eighteen (1;8) and not a party to this
   action. I am a resident of the County of San Joaquin, CDCR# P22813

          My address is

                              California Health Care Facility
                              Facility E. E2B 107U
                              P.O. BOX 32290
                              Stockton, Ca 95213


          On,.               ,2019, I served via United States Mail a copy of the following
   documenf(s):_~~'    ~~ ~AIlVI'R             'DTI''IO 42 U.S.C. 5 19 3-with-~~BTIS: (A} 1`~tticce of l~btiAn four
                  enfarcg:ent of the Caztra~ts;(B) Private A~nistrative RarndY Cr~mPl~x 1V~. ~89~49;(C)
  Writ of ~~beas C~rp~. o~r]er far release, AffidaF,rit of 'Ih~~th, California J~at with Affiant Statai~t,P.S.
  Fa~nn 3811; ~D~ P.S. Fin ~1~. I1~ted 01/29/19; ~d (E) P~.intiff'~ Affidavit of 'Itu~ in SuQpo~rt of 42 U.S.C.
  S 1~• The above-noted legal documents) vas placed in a seabed envelope, with postage
   thereon fully prepaid, addressed to the person at the address indicated below pursuant to
   California Code of Civil Procedure Section 1013. I placed the envelope or package in a
   mailbox or other like facility addressed to:
    United States District Curt
   Central District of California
312 North Spring Street, Room G-8
  Los Angeles, California 90012

  ATT~LNTION: PRO SE CL~L'RK
             I declare under penalty of perjury that the foregoing is true and correct to the
   best of my kno~vled~e. This document was e~cecuted on ~                  !, 2019 in San 1oaquin
   County, California.




    AUSTIN DOUGLAS HII~iSLEY
   Tyrpe or Print Name                                        Signature
•   Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 24 of 159 Page ID #:24
      EXHIBITS FOR CIVIL RIGHTS COMPLAINT PURSUANT TO 42 U.S.C. 51983




                      ]~~~-II~~T Ca~~R ~'A~~:

                                                     E.~thibit:      A


                   Descriptio❑ of this exhibit: 1`~7TI~ CAF' IlVIII~I4T'ICNAL Q.P,Il~I within the ~diralty, ~dm~-~
    rdstrative Rar~ecly/l~bta~ial Protest,/Notice of Adronistrative          t/c~rtification of Di.s~arr~r (5pgs•),
    Note OF Nbt on (~ Fgs.),1~7I'I~ &DAD FCC Mai                               & .J(~ICIAL ~~ ~'~]E FIDUCTARY
    'I'~Q~~'s                   CF'           CN5 Ai~1D Q~ ~ CJ~FI~ OF ALL .]UDG~. O~M~SSI(~.M~GI-
     SIRA'IFS, ATI~S AID Q~KS C~'     '.[Total pq~es: 21]
                  Number of pages of this exhibit: ~1      pages




                   JURISDICTIQN: (Check only one)



                          Municipal Court

                          Superior Court

                          :4.ppellate Court

                          State Supreme Court

                     ~ United States District Court

                           United States Circuit Court

                           United States Supreme Court

                           California DppartmPnt of Correctio.

                           Other:
                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 25 of 159 Page ID #:25



                      ~1

                     2

                      3



                     5

                     s         LOS ANGELES COUNTY SUPERIOR COURT,STATE OF CALI~'ORr1IA
                     7 . AUSTIN D. HII~ISLEY, Cest~ui. Q~e Vie tn.~st,
                                                                         CASE NJ. BA16p584
                     8                                 ~tit~~i~a~r,
                      9

                    to
                    ~Z
                    12

                    13

                    1c

                    15.

                    16
                    i7

         ,. .       18

.         _     ,.. 19

                     20

                    21

                     22

                     23

                     24

                     25

                     26

                     27     LV4TE OF MOrTION _Page 1


couaT.P,~P=R
    6TAT@ OR GAUFORI'l1A
    STO. 1 13 (RcV. ]-D~~

09~      Oil 1~~4
             Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 26 of 159 Page ID #:26


                     .1

                    2~

                     3            DATED this              day of                             ~        ,2019
                    4

                     5

                     6                                                  .
                                                                        ..,~                ~~
                                                                Austin Doug as        t e~ ami y e.~ris ey       ,j%
                     7                                          bird Party Intervgier~Sole Benericiary of
                                                                AUSTN~ D. E~N~, Cesb~.o..CLe Vie. tnn~st
                    8                                           c,/o Ta~raYy nBi1 ]~catial:
                                                                coo AUSTIN ~1SLEY, #P22813
                     9                                          ca~ifarni.a. Hea1.tr► Care Facility
                                                                P.O. Box 32290
                  10                                            Stockton, CA 95696.

                  11

                  12

      •           13                                   Certification of Mailing .
                      Icertify to Ue true ~sr~der the penalty of pe~rjtny of tl~e lamas of the State of Cali_f o
                                                                                                                 rn: a
                 lc - ti~at an this date a tn~e and corned cApy of t~vrs da~.ment was `~res~,lted to tine P~vsecutu~g
                      Attamey's OFfice by cl~siting the same intA tl~e mails of the Una.ted States, Postage
                                                                                                            ~'Pai.d~
                  15. addres~5ed to Jalae      Di.stri~ct At   's OFfi~ce 3~0 W. T ' le Street Suite 540 Los
                      ~e~.s, California. 90012                                                                           -.
                                                                                           ...
                  I6

                  17

            . ~~
                   19                                            Id?/~? /            ,
                   20

                   21

                   22

                   23 I                                             K            ONLY            .

                    G~


                    25      Assigned to:                                Date                           By:

                    26

                    27
                            DOTE OF MOTION - Page 2
      ~J
COURT PA!'ER
6 ThTE OR GAIIfOA~11A



09~   08 1x124   r..~~...
                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 27 of 159 Page ID #:27



                         1- ~~ ~.~,~ rr~                      y ~~y                         _                  ,.
                               c.~o Te~ar~ny mil ]rxatir.~1:
                        2      coo ALb'I'Il~1 D. i~6L~Y, #P~?2813                                        ~               ~,
                               C~tifo~tii.a Health Cage Facility
                         3     P.O. Bax 3290
                               Stockton, CA 95213                                                                                   .


                        5              ~~

                        6
                .       7'
                               LOS ANGELES COUNTY SUPERIOR COURT, STATE OF CALIFO.RIVIA
                        8

                        9                        .~
                       10 ~~~~$~i D.                  Y, Cestui Que ~ trust, ~              "Case 1V~. BA160584
                       l~ ~ -                              ~~         ~           -        NOTICE &DEMAND FOR
                        '_      ~                                                         ;MANDATORY ADMINISTRATIVE &
                       12 '+~ v.
                                                                                          ~JUDICIAL.NOTICE OF TEIE FIDUCIARY/ .
.                  ,. 13 : ~-Ja~icie Lacy,                            -                   ~'RUSTEE OBLI
                                                                                                      .. _ GATI_ ONS& DUTIE    ~. S OF.
          _,      ,. 1~ _ '
                          , 1~i~ste e of tfie Gesttn. Que Vise trust, ~d ~            ~   .ALL JUDGES, :CA~M~ISSIONEKS, MAGIS-
                            Fir.~ci~y to settle aid close fine aoco~nt,                             _        .. ~:. ~     . .~       _  _
                                                                                          S~p,~S, PROSEGUT4R          S, ATTORNEYS
    .             _    L5.                               - Fespar3ent,                     CLERKS ~OF COURT AS ...FIDUCIARY
          -           _ 16
                                                                                          TRUSZ~ES, & PETITIONER.'S _                ..
                               Austin Do~.~glas of tie fatal y Hensley, Sole              APPOINTMENT OF THE SANS TO SETOFF,
                       1~      Benefi~i~y of file A[]SI~1 D. i-~bT~Y Cest~.
                        .8`    Q~e Vi.~ ttn~st,                                           SETTLE AND CLOSE THIS ACCOUNT/CASE
                       1
                               3n1 :Party Interest Inte~vc~~er ~a~er injt~y                          ~
                        19                                                                                      ~   .

                        20
                                                                                            .
                       21                       Austin Drx~glas, of the family HaYsley, as -the Sole be~fira.aY.y of
                                                                                                                     the defeaidant
                       22      SIN D. I~iFY tn~st, ~~pearug SpeGi.a11-Y amd mt'g~sa11Y, merely
                                                                                                  for the p~n-~ose G~ g~.ye
                        23     M~                &JUDICIAL 1~7TICE to this ~d~ra:rustrative ca.~t of tY~e ~~~ riarv/'I'
                                                                                                                        ~i~ste
                        2~ ,    c~ti~s ~d obli~tiaLs of all g~n~nt offire~s, i~c]~uciir~g all .Tudge
                                                                                                     s, Csxm~ssia~rs,           N~.-
                        2~      states, Attorneys ~xi Clerks of Cast, and of tie ~titi~cxier's Appointrre9nt
                                                                                                              of tl~e sane to setc
                        26      settle aid close bus case.                                    ~         -          _
                        27     lvoti~e & Dam~d for l~lmonistrative & Jt~i~l Notue of tl~e ~"uluc~-yfI~ustee            -
                               (bli~tians of; ALL Judges, Gam~assia~rs,[~strates, Prosecxitars, Att~re
                                                                                                            y~:_&
                               Clerks of Cr~.~t as Fi~iaty `I~ustee, & P~titi~x~er's Appoinlnr~nt ~of the Sere to
    COL1 RT PA. _R
                  oF           Setoff, Settle arid. Close Ca~~~co~n~t No. BA160584 -Page 1
    6TATE OR GAI.IPOH►IIA               ~   -
    6;0. I I3laEv. ~~o~~
                                                                       .
    09? Od 1~=4
               Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 28 of 159 Page ID #:28


                      '1             FAY gw~r~rent emPl~yee is                 re~~ired too lmaw tY~eY aye operatic in`"a fir~ucia
                      2. cape~city as a trustee of the RibLi~ T~vst, but it is                    t frcm their acti.ans they have fc~:got
                            ten; ei.t~er clue to ~~~ara~r..~ ar bed faith. 'Il~is is N~ti~e to AIL jam, c~crcra~ssiAners
                                                                                                                         , magi.-
                            strates of tiv.s cast, att~orneYs, ~~asecutar ,~aclde Lacey, ar~d a[iy mid aLl ~~.sa
                                                                                                                 rs ar assi~s,
                            attcm~ys~ aund C]~.s of Go~~t: Yau aa:e all hereby appointed as Fi~iucia~y ']~ustees
                                                                                                                 to setof, sett
                            aid close this case~a~cart.

                      7- ~I -       Crre aye esters a puliLi~ orrice he becat~es a tnistee ~d ,a~cep~.s 1i~ted
                                                                                                                 .tnistee~lZip to. . ., ,
    .     .. _    ~ $ the ~bople of that LVatir.~~al. Mate. As t~ is a ~Lasi Caitract/C~stn~cti
                                                                                                         ve Cr~ti~act to lrol~i
                                                                                               ..... ._
    ..     ..       ;..g that publ.i~ office ~n good faith, saui tn~st~ need rnt to be ~tifir~i or raros~cled of their Q~.~asi i .. _ . .. ~~

                   1p, C~ntract/Crx~stn~tive ob]i,~tu~n men called uQon b~ the: B~efic any to st,~Q -into such tn.~stee-               , :.
          ~ . _ .11:. ship.,
                           . . in behalf
                                  -       of the Benefi~iazy as it waulrl be vne fmm'ti~eix.~clzanistrative OFfires
                                                                      ~           _ _                                  .tl~at ,~vuld .
                                                                                             .. . ~
         ..    . : 12 c,~ase said.'I~ust to be c~llsd into question. Any re£i.~~al.. of ~y          istrative 7~.vstee to accept
                            Limo ted ~usteeship ever sa~.d 'Ihist upon request of tl~e        ~             wtx~l c~rel aunt' arr3 all
                   X13
                            claims or aLLe~ti~ns of inJ~Y ~by ~Y~ ad~ranisfi native pity-.                             -
                    l~                                                                                                                 ~ .
_              ~    15:,             If for any reason a Lir~~ Practitiaier, tether named_ or u~ac~si                  rein, Ls prized       ,,
                            to r~cesazt tl~e Benef~,iaYy, said Practiti~aier takes an the role.of 'I~.vs              ip _aid tY~refore~ .
                     _.     tabs ~an tl~e full respalsibility of debt aond liability of ~ such.~actiaz~ .re1~s.
                    17                                                                                                     the Beef.
                            of any amd all claims ~md dames.
                    18                                                                  _ .             .
                                     Altl~rx~ the            i.daztifi.red herein alrnady:held a fic~ra:a~y t~t~eshi~, I.~i ~d it-
                            necessary too point this cut to tlign ~bec~.ise they have heretofore ig~r~ared their
                   , 20                                                                                          -law~ul~ fi~duGi.ary
                          c~uties, .aid are ac~:ir~g/~iave acted in blatant disre~rd of .those ~uti.~s. 'll~fore,
                    21:                                                                                             I, Austin .
                          Da~.as, of the faidlY ~~Y~ ~~~-Y~ ~                          mint all. tre jirlges of the aUvv~nat~ed
                    22.
                        : c~anct as tl~ ~~.*ripal. F'ujuci.a~y 'I~.vstses, aYi the Piros~uto~r, spe~ifirally Jackie Iac,~Y, as well.
                    23
                           as,any of his assistants,_ aund avny tliizd pa~ti~es ~ rr~y intezve~~e, as coo - 'Itivste
                    2~                                                                                               es fur_ anY .]~-.
                           cial. or achvxustrative r~.tter in c~irh tre AUSI~1 D. HF~6LEY Cest~.a Que Vie tn~st
                       25                                                                                             may be inwlved,
                           pest, ~esazt aid fu1z~, a~ specifically for Case 1Vo. BA16Q58~~, aid I spe~ifi
                                                                                                                 ~cally appoint the
                       26
                           Cn - 'I~ustees to settle arid. close the matter of am~y aryl all barls,w~ra~nts,
                                                                                                              securitiPs,hy~ot~ieca-
                       27
                           l~oti~e & Da~xi far ~rdnistrative &,hr~ial Notre of tl~e Fir.~~i,ary/~I~t~.sbee
                                  tior~s of A1L Judges, O~nrd..ssira~ers,N~.strates Pivsec
                                                                                       Lv
    COURT P~?cR            ~1      of C~x.~t as Fi~uci,a~y 'I~zstees, & R~tit a~rss Appo~~rs,A      tt~meys &
                                                                                              int of the Sara to
    STATE OP GALIPOHr11A
    STO. I f 3 lAcV. ~•o~l Setoff, Settle aid Close C~se~pocant lVr~. 8.4160584 -Page 2
    09? D0 1~~4
                  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 29 of 159 Page ID #:29



                               t~.or~s ~d related u~stnmalts, l~reu-~ftee ~nnco~nt~Cases to date of irr~ti
                                                                                                           ~an, z~roi~ the
                               a~oo~.a~t.

                                            [~re~.s, said ficira.~~y tostew' rE:spar~siLa.liti~es aye to e~acexrise
                                                                                                                                 gpod
                               fair ~ci c~rlor t          ]s, aond for the benefit and on behalf of Austin Dais, of the
                                                                                                                        fatal        y     I
                               HatsleY,~-C~a1t~r arl Sole Beneficiary of tre At~i'IN D. E~N6t~Y Cestx.d
                                                                                                        . Que V~ tri~t, tY~e ear]
                               sive aril limited. p~xase of ac~tir~ aril. receivir~ a]1 Yi.ab lines
                                                                                                    , ac~ti~ ~d ~ceivirg all
                            s~vi~e of ~.rocess aid otl~r doctimaits, utstnments, bards ar other
                                                                                                   important piers too aPP~
                      _ g . a~cl discharge, settle ~d close all matte~cs r~teri.al
                                                                                   ~ 'Ile 'Dust, fine same sha]1 be tJy v~~ier -.
                        ~ .,of.Austin Dcx.~~as, of tl~e faroly Her~ley,(~itor aid Sole
                                                                                         Ben~fira~y of ire ACJ~I'Il~i'D. HFMSIEY
                                  .
                                  ,
                    ,. ~~ Cest~n. Q~e Vie tn~t, ar otl~r dele~tE or appointee of fie.                          ::
                                                                                          Actin Dayglas,~ of~ the fatdly Ha~s]~ey
                     11.; assi~maits for ar an be~i~lf of the ~~1 ~I~T ~D. I-~6L~Y, acid to do all
                                                                                                   other acts re-
                     12. ,4~ te~to faithfully e~ite said ~pointment, fuL].Y,fai-t~i~11Y,:,r is lY ~nder.tiv.s appoi
                                                                                                                    nt-.; .`
                     13  nit.                                                          . L

. _                  ;1~.                   'Il e trvstrees assume alt res-patisiUilty of tl~e c~bt and li.aba.lity
                                                                                                                    far said'I~ust. Said
                  _ " 15_ T~i~st
                             , _
                                 ees ass~n~ all. oontract~ual ag~e~arants ~n the 7i~t c~at~es into c~aesti
                                                                                                             ~xl Uu vne of their pd-
                                                                                                       .
                   .. Z6 . ministrative OFfirers urn wa,ild make clair~s or al]~gatiazs
                                                                                           o~ an. inJ~Y c~i~d,by such'I~ust.
                      17; Sa~.d 'I~ustees ass~n+e full. respcx~sibility of debt and ].abiliti.~es
                                                                                                  of all hi~rt power of attoniey.
        ..            18_        its c~eatecl fnm tl~e Certificate of Birth or b~ any other. a~can                     ,.
                                                                                                         t rurb~r givaz to arh.
             :.     .., l.g;,: 'I~t t~~r the F~DII~ LN~~D STA'IE5- as a ca►tract that                          .: -
                                                                                      would be givai to that of a UI~tID STI'A'IFS
                        20 citizen.

             .         21 ..                BeieEi~~i.aty l~ereU~r dir~ts the CA = 7~ustses to di~cha~ge,
                                                                                                          settle aid c.Lose all scants
              22 ~ ~/Cases and related ir~tr~ments to date of urepti.on ~cl re1Fase Ber~fic~i~ry from any aid all

              23 ,fay of badge caa~d b~ such bonds, w~aacaonts, sea~lties, hypotl~ecatiatis aid. related nstnr
              2~ meets within 72 lro~s of receipt of this a~poirn~t as 'ILvste
                                                                                  e or lrold tre Prvsealtor as Co -

              25 'I~ustse .responsible far said debt aid Liability ar~d amy ~cl. all dan~ges cao.~sed ~n s~rh c].ain~s,

              2 6 ~ - ~~ ~ ~v~n 721ro~s fran tl~e date of service of this L~btice of ~fi~i.aay t~ serve
                   i~loti~e & Derr~rl for ~iistrakive & .h.~ial Notice of tl~e Fcb~ia
              27 b]                                                                     ~y/~IY.ustee
                   C i~t~.a«s of ALl JAS, Car~r~.ssia~ers, l~g~.strates, Prosecutors,
                                                                                          Att~on~ys
                   C1~rks of Gx~t as Fi~ra.~y 'Ih~stees, & l~:titia~er's ~Ointm~t of the Sane &
                   Setoff, Settle and Clnse Casef~rca~nt lvo. &~16~0584 -Pie 3                       too
  COURT PAPER
  6 TATH O~ CALIPOAh11A
  6T0. 1 13 IREY. ]•oil

  09°   Od IOV2f    ~.~.~..+
                  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 30 of 159 Page ID #:30


                            ~1   mti~e upon the Ba~efic~.a~y that all debts of all ~rca.ntsiCases lave
                                                                                                       bey di.scl~ed              aid extir~-
                           2     g.as~ed aund that all obLi~tiais relatu~ thereto lave bear satisf
                                                                                                   ied, or          iiie C~ -'I'h~tee will
                          "3     r   - ~   • .i. ~    •    r - ~. :•~.


                           ~               Any ar~d a112~pointrrents to 'I~.~stseship aa~ Go be Lucri fled to said
                                                                                                                   acti.r~n, and- wi.].1 c~cxr.
                           .5    tin-~e as~~ts~es until. s~rh time of tl~e c~]~osir~ of such tra~~actum and
                                                                                                            all acxo~nt di~irh         a~ges.
                           g     aye have bear c~nplet~ed, at rich time they tl~i aye rele~ed of paid
                                                                                                      c~uty until such time that
                  .        7     ~..r tcustae ~~r~es rec~ui.res t~~n to be called than ~ixl.
             .
                           8,            I~F~+CEI CF FIl~'ARY T~IIY: tJpan the occ~crerre of amy of the folLow.
                       ,.                                                                                      uig:.1) Ya~c fame
                                           ___
  .. .           . . -. ,9       to i~nld the ~ar~st~.butians to ~irxi yvu lave tale an oath t~ i.~lr
                                                                                                       l, ~)~.yo~ fai ~, ~rrn ~,o.have ~a             .

                     . :lay; . F~-~ oath time].Y fil:ed•~ 3) ya.~ violati~cn of ~Y of t ie :Beef''~ ~ ,s .. ~~
                                                                                                ~-Y             . 4~ yam vi~olati:an
                              •
                                                                                     ..
                  . . 11 of. aany of 1~e rubs o~ ~aocecl~me end the laws of tre I~ondt
.: }_~.                                                                                     5) ~i~~dis~a~est act by yau, aid you ~ ' .
 .:, ...         .. 12 ; will. be ~t~a~ed, in Yu~ Pe~x~a]- c~a~i-tY~ in a ~t act al for ac2z of'fi~ ra~ty~ duties ~~d-a
 .                 ~ :, x;13 crir~n~t canplaint ~irh wi11. ur]aubtedly contain RT~J ch~ge
                                                                                              s. Let it be laro~,~i, in tiv.s pe~ti~r
                    . lc :- lar case, gc~rent actAr~ have alre~~dy aam~.tt~i the above
                                                                                              ~~r1~es, and there~a~e ~ t is ex-
                      '15 trarnely irrQorta~t that yai correct t~iis sii~.~atLan inm~cliately.: ~                       -      ,,
                        I6                             ~                                        ~    ..
                  .; . 17 - .;I, .A~.~stin D~a~1as, of tie family ~sis]~y,(~tAr aid
                                                                                    Stile Ba~efi          ~i,azy of tie Atb7.~1 D. I~6L~Y
                        1e       Cesbi u. Qae Vie trust, assesrate that the facts azn~ated lain
                                                                                                          are,set fort~i, in goof ~ faith . : ;
 . _ ..           .- 1g          with c1.ea~ l~a~rls aid that tY~e same aye t~ve, carrecC, c~cmplete:aid
                                                                                                         mt ~18ad~i-~, 90         certified
                        20       witiiaut tY~e United States.
                                                                                                                                        _         .
                        21                 Fxealted this~day of                                             201.9 - ~ ,
                        22                                                ~~
                                                                          Austin       , o the farad. t-~a~ ,
                        23                                                ~i.d Pasty In~sv~ner uder inj~y~Sole E'sr~efici,~y -o
                                                                          A[bTIN D. ~Y Cesb~ri. Que Vise tt-ust
                        24                                        ~      i~afiinrl ~ ~11~
                                 I certify to be true L~ the pan~lty of perjury of 1rl~e laws of tl~e.State
                                  t~ris date a true and carnect copy of this doc~n~                                  of California .that on
                         25                                                       0 ent ~s ~~nted to the P~.~osealt ~g A~tarn~y's
                                 Office l~ c~itir~g tre sage intA the mails of the Unit,~i State
                         26       to .Jacki.e I~cey, District Att~n~ey's OEfi~e, 320 W. Ta~ple Stiroes, Postage- Ige - l~id~ addressed
                                                                                                     i~ t, I:os At~;el,es, CA 90012.
                         27                                                 ~'~/`d2~ ~~             ~             ~
                                 sig~at~e                                   Lhte                           C~.              ~   Mate
                                 1~1~tire &         for ~      trati       Jucii~i,al Notice of the F~uci.ary
                                 ~Li.~tivns of All J~rlges, Coamossilarrrs, I~6gistrates, Pr.~oser~itars ~Attar     tee
                                 CJ~sks o~ Caa~-t as, Fic~c~.a~.y 'I'~vvstees, & ~titia~rer's Appointrn~t,of theneys    &
  COURT P~.P=a
  6TATS OP CALIROpMIA
 6To. I 13 Ia~V. 3•a~l
                                 Setoff, Settle aid Close Cas~f~ccant l~. BA1.60584 -Page 4                         SPm~  to
 09P 1 08 10924       ,.~.~,.
                   Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 31 of 159 Page ID #:31



                        '1 ~.tstin Da~l~s, of the far~tY Hansl~y
                          :fo Ter~,ra~.y rail. ]Acatiari:
                        2 ;,/o Ai~I'Ilv I-~b'I.EY,#P~~2813  _
                         ' aLifarcYia Hea]:th Cam Facility
                        3 ?.0. ~~o~c 31290
                           ~tockto~n, CA 95213


                        5

                        6
                                      LOS ANGET_,ES COUNTY SUPE?~~0~
                         7
                              ~[1S'T~1 D. E-~bIEY,C~sb~.(fie Elie tn~st,
                        8
                                                        I~titia~er,
       .: `._      Y
                         9
                              v.
      .~   ~           yo


                                             J 1

                   ~ ~ 11~ ° ~usfiee Of tl~e Gest~n. Q►ae Vise trust,. - ~d
                             F r~r.,i,~.y to settle a~ci Close tl~e aocaalt,
                       Z2                       .                      ~     i
      •                13
                                  Austin Dat~as, of i~ie family i-~leY, .
                       lc         Sole &~eficiaY.y of tre AUSTIN D. III~6IFY
                                  CeStxn Q.~e Vi.~e trtst,
                       1~.
                                ~3. Fdt-ty Interest Tnte~~r ttr~er                              ~.                          -        -.
                       I6     inj~y.
                                                                                                                     ..
                        17

                        18    .      .Austin Douglas, of tre faraly Hemsley, as tl~e sole ~iefi~,ia~y of ,the, c]eE~da~nt ~~t'IN ~ . _
,.             _
-                       19    D. i~N6L~Y trust, a~rii~g .Sp~i,a]1Y mod. mt ga~acallY, merely for 1i~e p~.~.pose tA. g~~e MANL14-
                       ..     'IC~tY                &JUDICIAL NJ~IC~ t~ this ~nistrativefLegeislative cd~t of = tl~e ~tit~ir~n-
                        20
                              ~:. s G~ntracti~aal ~t~~re of the Ca~titiutions ~d Chths of OFfire of all J~r~es, C,~r~nss~r .
                        21' ers,~ M~istrates,Attc~n~
                                                       ys aa~d C1~rls of Comet.
                           _-         ~bint of Law::ALt contracts oa~nare with an offer aid on1Y bec~at~e bir~du~g upon Wit'         .
                              i  ce. See: "Contracts " L-y Fa~R~aarth, third edition, seat. 3.3, pages ].]2, 113.
                                         'Ihe org~cii.c Gar~stitution of tY~e [iii.ted Stags of ~rnrua, aid i-l~e nth of OFfire of '-the
                                  above named, or yet to be r~red PiUBLIC SIl~TANIS, grants to mthuig more t~n~ ~ offer .of ~.
                                  int~ti~1 fiA act ar refrain fpm acting in a 9paa.fiai war bet            e tine r~:spectiv~ gotiemnerlts
                                   arid. the ~ivate Pm~i~~ peAple ~cl for tl~e other p~~oses.                       _ ~         .
                                            Be it lar~x~ Ly tl~ese prese9nts that I, Austin Da~,las,of~ tine fa~uly Hars]~.y, c~         ,
                        27        :xcept tl~e o~rg~li.c Constituti~ of tl~e L'ni.ted States of ~.~i~a ~cl the Chth of OFfi~e of tie
      ~
      :.~                         named HJBLIC S~VAI~ as ya.~ op~ci amd bu~di.~g offer of ptatase to fo~an a fi n aid buicli~ c~cxr
COURT P~~~R                         Notre & Dac~r1 for N        boxy ~kr6nistrative & Jurlicia].. lvoti~e                         ~;
6TtiTE Of GAUFOR~~IA                of E~titio~er `s Contractual. ~tam.,e of Cc.~nstituticns ar~d Chths
STO. I I3 (RSV. 3.0]1
                                    of OFfire of ALl J~ges, Canrassioners, N~strates, Attan-~eys ~r~cl
09P 04 I'J~.4          ten+
                                    Clerks of Cs.~~t, Case loo. BAlEy058~+ -Pie 1
                            Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 32 of 159 Page ID #:32


                                      :l ; tract between the respective gwen~ents, their political. instnmEntaliti.es aid.
                                                                                                                           the                   above,named ,
                                      2          PUH~IC S~RVAN~ ~ci ~~yself in my private capacity.

                                      3               ~   You s~aare a~ oath to ~3iold aids port tl~e Constitution of the.Uni.t~d Stakes
                                                                                                                                         of ~~erica,
                                      ~ _ .and p~~t to ya.Tr oat3~, yr~u are rec~ui.~ed bo abide by that oath. in tl~e ~a~rr~
                                                                                                                              of yalr
                                      5 , offica]. duties. Yau Y~ve m Ccrostitutiaial ar other valu3 authority to defy tre
                                                                                                                           CnnstitutiQns,
                                      g          .to ~irh you owe yam I~Q'~D aa~t~oritY~ deleted to You by aid tY~~ the ~ople
                                                                                                                                                   , end to ~i~h
                                .     7           ycu s~,rore ya.~ oath; Yet, b~ Ya.~ actions lutist me, catn~a.tted actir~ as a~
                                                                                                                                              agent/officer of .
                  .                   8           tl~e above - captia~i Ca~t,~ you lave pe~cjured your oaths bar violating m'r
                                                                                                                                         cAnstit~itinr~ally gua-
:,                                    9:          raontee~d. Ruts sand all a5-~pects of c~ie process of law, in peo:ti~ul.a~ those
                                                                                                                                         ruts seou~ed in tie
                  .~            :'. ~ 1~0         Bill of Rests,~,                 but mt liRn ted to my 4tr~, 5th,. 7thh ~rl 9t3i. pn         it Rests.
                                    11-             - -~     You have ~annared a pLrosecuti.an ~inst me, a -living ct~, abse~lt-subjec
                                                                                                                                                t titter- ju~is-
         .                                      ,di~ti~on-becai.~ the P~apLe (i.e., sw~eig~1-'so naR~ed and ~tified
                                                                                                                                     as such by King C~,earg~ Iu
                                                  ad tine U.S. Su~ane Cast) aye mt subject to statutes unless Warned therei
                       `~           1~3                                                                                                    n. ~dditianally, you

                                    Z~            cannared a              ti.~n ~,ainst me, a livit.~g maon, absazt ~ Affidavit of; ~..Injt~+ed,Pity,
                                                                                                                                                                 `
                                    I`5:         ,~irh
                                                     .    is  a viAlati .a~ of  s~absta~ ~tive ci~e ~arocess of law. pddi.tia~aL1Y ~ Yvu ca~rr~d,.a
                                                                                                                                                      P       ~-~
                            .                  ~ai.~~st n~,a livir~ rte, min you sold bc~rrls ~xl node p~iEi.t u~an mY c~nv~t
                                    .16                                                                                               ~~n,.:w~.i~h s.,a .~. ~. ~ ,   .,
                  .-.            ~:.. ~ 17 :oanfl-.. ~t of interest, ~i~h is a violation of due p~vice~s, ~ii~h     _   ,chives tl~e ca.~.t of ~y ~
                                                jest ~ttPr it MAY have had, absent the other violat~ans. F~ntly ~vu piece vad
                                - 18                                                                                                    ~fiaYler~ of .pay-`
                                    .~ 19:: ~ - malt to setoff, settle aryl close tiv.s matter, end ydu lave failed to credit tie a~caa~t ~wltY tl~e
                                                                                  ~                                                - _.              _
                                                seGo~f, aid yrxi Piave fail+ad. too rel~a~e tl~e collat~eral./~i.sirer, Mich is~.
                                    ;::-. 20                                                                                               ''t al of
     .                          .                finds, a fel~x~y. Yau lave a city to rnlease ~e ~titiar~ac IOW, acid I da~mYi
                                    ~21                                                                                        you do~ s~o.
             ..                     22 .         ..       11-~ave~ a:~t to ~~ caci~r~al. end civil                        ~st You
                                                                                                                              ~ -in y~ P~san~. ~dlor
                                                 official ca~,i.ties, as a~n~riate, for e~sediirg y+a~r LIlHITID gK~t of
                                    23                                                                                   aoutliori.ty, f~ tg.~e~ch
                                                 of fir.~c~.aYy duty aid viAlation of oath of off~re, ~ilirh is const~.vctive treasa
                                    G~
                                            ,                                                                                        i aid sedi.ti.,on.
                                                          'Ihe foregoing l~bti~e of ~C~ice of Cnnstituticxzs aid Chth of OFfire~
                                    25                                                                                           is ride e~Li~citly
                                                 without re~a.~se mod. rnw c~stitutes a burlu~ contract, ~r~d any d~vi.at
                                     26                                                                                   ian ter-~re           fmm wil]. cacr-
                                                 l~lotire & L~rt~r~d .for N~r]at~y Adianistrative & ,Tucii~ial. l~btice
                                     N7          of Ptitia-~er's C~ntracbual ~t~re of Coc~stibutia-~s ~ci Chths
                                                 of O~fire of ALl des, Cam~ssia~ers, t~g~.strates, Att~om
                                                                                                                    eys ~d
                                                 CLerl~ of Ccx~t, Case loo. BA1.60584 -Pie 2
     COURT P~~ER                                                                                                 ~-
     6TATe OR CALIPONNIA
     6T0. 1 13 IREV. ]•071

     os~ Qe io~:c
            Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 33 of 159 Page ID #:33




      ~~~
      ~ J
COURT PAPER
6ThTH OR GAUFORMIA
6T0. 1 13 IHEV. ]•071

09P 08 ~~~~
               Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 34 of 159 Page ID #:34



                    '1 Actin Do~,l~as,of the fard].y i-~errsLey
                       c,/o Teapora~y mai]. ]Acatial:
                    2 coo A1~5TIr1                 s #P22813
                            C~l.ifo~da Health Care Facility
                    3 c% p.0. Bax 3290
                       St~ocktcxi, CA 95213


                    5

                    6

                    7                   LOS ANGELES COUNTY SUPERIOR COURT, STATE OF CAI,IFO
                                                                                            RN~IA
                    8
                           AUSTIN D. HEMSLEY, Cest~.a 4Le Vie trust,
                    9                                                                 Case No. BA160584
                                                             P~ti.tiorer, .
                  10
                           v.                                                       NOITICE &DEMAND FOR MANDATORY
                  ~~1:                                                              ADMINISTRATIVE &JUDICIAL NOTICE
                          . Jaeki.e Lacey,                                          OF CONTRACT ~BETWEFl~1 THE PARTIES
       .         .12-       'I~.ustee of the Ceslzd Cie Vise t
                                                             tn~st,
                                                                s arc].             AND EVID~ICE THEREOF
                            Fit~iary to settle aid clr~se tie aaco~lt,
           •      13
                                    .                        Res'Ixx~t,
                  Zc

                   15_
                       _ ~stin Da~.as, of the fatly HaYsl~ey,
                  Z~. ~ _Sole Benefici.a~.y of .the AI1S'I'IlV D. E~LEY/
. _.              1? ~~~~ ~Stl.~.~ Vl:e ~l.LSt~                                        1 1    ~ t   ~~ 11 ~ 1'~      1! ~
                                                                                     ~D'1 1   ~ i   t' 1 ` t ~'
                                ~ P'dY."~/ TI1~.'C'St Ii'1   ~ LI1C~C TL1~L.R'~/.
                   1.8

                   19

                           1.~          Actin I~cx~.as, of the fanny Har~sley, as tre sole ba~efici~.y of tie
                                                                                                                defendant
                                        AUSTIN D. t~6i~Y tn~st, appe~a~riz~ Spe~,ia11Y end rnt g~~erallY, merely
                                                                                                                 fc~ the
                                        p~.~pc~se to gave MfAi~~Y                    & JC~IC~ l~1I'ICE to this pdranistrative/
                                        I~slative c~xnct of tl~e attacl-~rl~cancract bet~ae~l sair~. benefi~a.,aty of the trust,
                                        and Jackie Lacey, as trustee aid fi.r~.~ci.a~.y ag~t respcxtisiUle to settle ~cl
                                                                                                                          close
                                        die ac~a~-~t. ~i.d aantract is attac~~l hereto ~ v~rarparai~ed het~in t~
                                                                                                                        refererre
                                        as F~d~ibit~ A.
                           2.           F~ibit A is a"N~            Fnrotest amd Notice of Pdauni.strative Judg~t/C~rtidfi-
                   26
                                        cate of ~sh~r"issued ~by a third. party ~cl rntar~.zed by an indep~d
                                                                                                                     a~lt notary,
                   27                   end which is e~rit~ence of tl~e foll~iu~ contract between the ~-1PS:            .

                            1Vc:tice & Da~rrl for l~xlatary pd~nistrative & .hrli~ial. Notue
 COURT PAPER
 6TATE OR CAU Fo/1 r11A     of Gx~tract Betw~1 the Pities, Case No. 8A160584 -Page 1
 6To. 1 13 Ia~v. ~-o~i
09P oa ~~~5
                         Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 35 of 159 Page ID #:35



                                                            a} that ta~dac of pe~~nt of t3~e cha~u~ or a~a~sat~y instrui~alt" inwlved in tfie
                                                            atx~ve - referared aoca~nt/case rut~r has been Rad~e p~a~t to EX~ 3-6~Q3 a~d~ the
                                                            eq~rivalalt state               code;                                                               .
                                    ..          -           b) ~ that ii~e t~er~der of paymalt is satisfactary to dischar8e the Ju~a1t Pi-~s~t to
                                                            13~e canne~i.al code of tie state;                          ."
                                                            c) trat the Fe~spcxr]~nt p~ro~it~or accepted a~pointrrent as the fic~.~la~y trustee Go
                                                            settle aid Glow finis mattac, ar~d in fact, lead m a~arity to decline ~pointrrent
                                                            beirg that, as a gwemr~ent agent lie is already a ~~ ri~ tn~stee;
                                                            d) mat t~ jL             ~ •~ ti~i~ fin k'~e      -n~-~ t~~ of ~~ral ~:w ar~d aro s-
                              7                             siatis such violated clue process ~d the~l-~y dived the ca.~t of s~ject natter
                              8                             j~i.~sdlctiAn; ark                                                    ._ _     _             _.
                                                                                                                            ~   _
                             .9'                            e) that the ~tisealtor/fiduci~y tnistee is obli~~ted, as a resiil.t of the- ccxitract .
 -                          . ..                            betwe~l tl~e pasties, to obtain a cwt oiler far ~e deferit's ~nrnediate rel.~ease
:.                          l0                              ~rapt of tamer of payment; ~cl also be~ca~.~se he leas agreed ~e
                                                                                                                                        juc~t is
              .             12                               wid, ~d he teas failed ~o pac~oam liis duty.
                                                                                                  _.
.              ..              ~         ~3, ~              P~titiaaer c~ondi tir~nally a~c~pts the offac that this sYia~ld be styled _a.~ ~ ~ dial- ;`
                                                                                                                                                 ..
                                                             Not~i~e ~'~ upon woof of claim that t~v.s -is a j~i~,iat calrt acid ~ mt a] .dative/
                            13                               adRdnistrative comet, as e         yed, by the fact that this cwt ezfv~es statutes.
               ,~        . - =.~~                       ~             "...j~~s ~o became inc~olved in a~oa~e~nt c~ mere statutes.(civil car
          . ..               -                      ~                 criiiw~~l in na1z~ aid ot~rwise), acts ~ mere 'cle~3cs'~ of tl~e iriwlved
                            15                                                                                                                           __ .
                                                                      icy..." K.C. LL~vis., ALNII~T. LAW, ~h. 1.(C~. fist's 1965 ~ Ed:) ~ ~. ,.tl~ir _         ,-
          . .:_             Z6.                                       s~osed. ~ ca.~.ts ~ becar~g taus a ca.~t ofLi Mated j~i~di~t pan' ~ a mere ,          ~: .
            __ .           .17~          ..                           extalti.~on of the iriwlved aga~cy for mere       i.ar r~viewit~ ~.~x~ses.~~                .
    ..              .~                              ~                 K.C. Levis ALMIN. LAW., P 95, (C~, 6 Fsi. fist's 1977)~v. G.E.,. 464;
                            18
                                                                      KeLl~r v. P.E.P., 261 U.S. 428.                                         . . ..           _
                               19_ . . _ .                            ,Ti~iat oa~fis ca~mt e~arce stabu~es. Only ]~idative carts enfoYre sta-
          .                    -                                    ~ totes, mare, a~              tre c~a~rt is er~fa~iu~ a code ar statute, it is aun
                         . .~; 20- ~                                  ad[[wnistrative hea~u,~. ~~ Cb~~ts e~o~aci~g staa~es do mt act
                                                                                                                                         _1
                    .:                                                'Ihon~eon v. ~nd.th, 154 SE 579; ~ v C~, 281 U.S. 464; Ke1]~r v. PE, 261..Y~~~ [~S
                             21~                                      428.
                                         _ 4.                P~titior~r c~di.tionally its.fide offer that the Judge has Judicial ~nmaz.ty in
                             22
                                                              tiv.s matter can Hof of claim ~~at lie is rnt e~fa~.u~g statutes, aid therefore
                             23                              rnt n~re1y a n~~isteri~l. officer, lacldr~g Judicial imnav-tY•
                             ~,~          .5.                ~titianer conditionally x~cpets tie offer that a judge r ay ar ~y rnt take rnti~e of
              ..                                              tre N~idatory 1~Toti~ce, at his discretion, aund that tl~e judge ~d prosecute lave "good
                             25                               faith irmt~enit}~'~ matter, upon F~vof of claim that good faith imm~ity does mt ulti-
                             26                              ~tely rely vn p~n~Qti,atis of i~o~ra~ce, aryl~~aroof of claim that aice a~ acted.-
                                                             nistrative official has notice of facts and/or 1~ r~ecessaYy to pn~libit a
                             27
                                                             act or require an act in fu~tl~ierar~ce of 1'usti~e, if he acts ite that entice
                                                             is riot persa~Lly liable, aid man proofof ~]~ t ~ o i~ers o '_ ccx~the
         COURT PAPER                                                      ~`    1                                      ~t          }.
     6TATE OF CAU FOR~IIA                     AT.~.}-~n~ D j~tx~y~ f~~cY+ ry1~Yy1r~#~~y1I ~TTl
                                              1~.~lrUrlC (x LAIGL\.1 VL ILXa~•WL~ ~LilYi••.~•  yt~ G•}^y'r~}~~c~p ,Q_
     670. 1 13 lA cV. ]•A71                                                                           -• GL4i.VG LX JWJ~..~JLLL LwJ41a..c..

         osP oe io~x~                         of ~lltYc1Ct B2~4J~i1 ~ P~t].eS ~ Ca.Se ND. 841.~~+ -                                 2
           Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 36 of 159 Page ID #:36




                         l~btire & Ds~~nci for N~a~dat~.y ~nistrative &email Notice
                         o~ Contract Bet~i the Fa~ties, Case No. BA1.~0584 -Page 3
      ~J
COURT PAPER
6TATL• O' GAI.IPOprlln
sT~. 1 13 taEv. a•v~i
09~ Od 1~~4
_ -
        Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 37 of 159 Page ID #:37




                         ~~ ~~~11~It   A          -                                        ~:
                                                       a



      d escription of this e~l~ibit:    NOrI'ARIAL PRO~FST AND NOTICE OF AI~IINISTRATIVE
                                        JUDGMENT/CERTIFICATE OF DISHONOR.




      ~Tiir~lbel~ of pages for ~tiis ~e~~~ibit:   s
             Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 38 of 159 Page ID #:38




                                                                                                                 J


             NUTIC~ t~~ IN'1'~RNATIONAL COMI~EBCIAL CLAII~4 WI~SIN ~ ADMIRALTY
_ -- ~- :_   ADM~I~~ST~TI~:REMEDY - -- -: =- _ ::

                                                        ~e crate o~~e     .
                                                ur,o.~ea sty of       a ln6 ~.n.
                                 ~titurn fcr ~ea~ent ad                    ~y witivn 1i~e ~nitalty in tine ~~e of a
                                         N~iC~ OF II~IQtNA'I'IONAL (~lERCIAL                                              ~   .
                                     QA~i IN AD~tAL.ZY                  RII~DY                                       .




                           /'It~stee:
               Jaclae Lx~r c~ ~ii.s sncessar
               Tutee of tie R#~Li~'fit
               Ltistri~ct Attort~y's QEEice
               3~lJ in~st Teeple St~eeet
               Los ~geles, CA 90012


              ':..-.~• ~-            i - •     c.~~r ~   •   - ~'~ ~ ail   ~ 1 II 1 `~1' •~~ ~   '~. ~t   ~iYl [ -flili



               •i      r     -c~ -   - •   ■     ~   •       -

                                                                 II    1


               1.          In refere~re to LOS ANGELES COUNTY SUPERIOR COURT, ~occult~Case N~.
                           B~~~60584, t3~e Qair~lt seYved a PRIVATE ADMINISTRATIVE REMEDY /
                           LAWFUL NOTIFICATION & OPPRTUNITY TO RESPOND upon the I~-par
                           cent, a 'IY.ustee of the R~Li~ ']fist, an or about Affil 23, 201.8, alLa~rii~ thortY
                           (30) days to respaxi. mil pc~c~ptar, Carolyn DeCnsta, certifies rn timely r~;~cr~se
                            was ode 1~ Respc~e+nt.



                Notarial Protest / ~otire of ~ni~~ati.~,~ wit/ CPrti.ficat~.~ of                             rPage 1
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 39 of 159 Page ID #:39




      2.     T~itilin tine PRNATE ADMINISTRATIVE RII~~Y , Res~arrl~t was served a N~ti~ce
             of Fiduc~i~acy 'I~vst~eeslvp Duty, Declaration of Stag, Mano~m In Support of
            Private ~rhdnistrati~ Process, a~~d ~i~e dill.
      3.    'Ihe Clai~tzt served a 1~IJII~ OF FAULT - OP`FOR'iUNITY Z~0 CURE upon tine Re~-
             s~arlent an or about Nay 29, 2018_al].owir~ fo~tesl (14) days to ctme. Neil.
            ~pt~r, Carolyn Dec~osta, c,~rtifi~es m turply Respomse was made b~ Wit.
      4.    'Il e Claimant serval. a N(7I'ICE 0~+ DEFAULTupon ~e Respa~ait on o~ about
            .Ti.rtie!~,`I, X1.8.
      5~    'The Respo~'a-~t has I1is1         tl~ PRNATE ADMINI                 R~DY / iAW~UL
            IATi1~UL NO2IFICATION & OPPORTUNITY ~ 1~0 RESPOND of Austin Da~.as of the
            fan~.ly Hensley.
      6.     7PYis rIIIl~1RTAL FI~3~T is                 and 1~~3IIf,E CF AII~SiR~lT1VE.~DC~~
             ar~d ~'1.~ CF D]~II~I,R to ~irh you 1~ adRu tied tine statar~alt, clair~s,
            ~d ar~~aers t-A tie irx.~ri~s l~ tacit ~ocxn:atial. 'Ilv.s A~N~S~VE.~~~
            is stare decisis, res ju3i~ata and collateral estoppel
      7.    'Il e ~hi~-~a~ty Witress/~ai.l Aoc~t~ar, Carolyn D~osta, a~pea~ed before me ur
            dPr aatiz aid has sworn that she.has ant iroceived a tiirnly r~spanse arr3. a-~~aer,
            b~ Leal definition, ar settl.ai~ent firm tie Resporrlent, in half of tl~e Claim
            ant, as instrt~ted in the PRlV~                         I~~Y.
      $.     Austin Daaglas of the fa~u.].y,Har~sleY, is ~-Lit?~t IN TAE ~1~ of this meant
            aid ~e Ccmrn~ial l~htter c~antau~ed therein 1~ q~ation of law aid the debt
            ray be racon~ed vn a t1~ F~r~u~ Statsr~alt.

                                       AFFIDAVIT OF NEGATIVE AVF,RMENT


      As of June~.~,2018, the undersigned Mailing Acceptor has not received
            a timely response to the Claimant's documents from the Respondent
            or any other Agents.

                                      (~ONC~.USIONS OF IAW
      1.     Respondent Jackie Lacey is in default, having failed to rebut the
             Facts &Allegations, or the True Bill nres:~nted in the Private
             A~3mi~istrative Remedy.
      2.     As an operation of Law, Jackie Lacey has admittAd to the state-
             ments and claims contained within the Priv3tA Administrative
             Remedy.
      3.     Jackie Lacey has a duty to prevent his acts and actions from fur- ,
             they injuring Claimant.
      4.     Jackie Lacey is reminded of Jackie Lacey's Oath of Office contract,
             the performance of which is secured by Official Bond or surety,
             and ha.s a duty to take the a propriate action, SUA SPONTE, refer-
             enced at Judicial Cannon 3(e~ and applicable Public Law [42 USC
             1986].

                                        ADMIZ'1'ID             S
      5.     Pursuant to the agreement of the parties, Jackie Lacey has agreed
             to eveveything in the Private Administrative Remedy, the follow-
             ing being only a partial list taken from the Private Administra-


       Nota~l Protest/~Toti~e of Ad~rixri.strative ,Tudgi~t / Gertif~ratiAn of
                                                                                 Disharer - 1 e
                    Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 40 of 159 Page ID #:40




                                               it in Case 1Vo. BA160584 is voiri clue to lack of st~je~~ Witter                               - ,. . .
                         6.     'Ilse ,h                                                                            _                      .,
                                 tion of t3~e ca.n~t.                                                                                                 ~                      ,
                                                                                                                                 rn
                         7.      Subject matter juur~diction gas never had by tie comet becaise there~ Affi-
                                                                                        of  the cast   to     ~rutaa     te     the  cat's
                                 davit of a~ Injured Pity placed an tie rocatd
_                                .]c~i.sdi~tLon                                                                          a                al
                         8.      'Il e cast was an ad~ranistrative tr~ha~al. enforcing statutes, ~d mt ji.r~ci.
                                                                                                              .   Catisti       lution.
                                  Article III,._- L-ype ca.~t as guaza~~te~d to the l~ple b~ tl~e U.S                                                                        .
                          9.      ~istrative cats have j~.7.~cii~t.i.rct cx~1.y a,~r ~~c~-atiocs ~,cfi'~er f~~,ticc~:l
                                  entities.
                                                                                                                                               ~r-
                          10.     It was clear to a~ya~e with Eyes to see end ears tro hem, trat tl~e C]ai~roont/C].ai                                              ._
                                  ~t, is a living, sentient UesY~,        ~t  a~  a~tif~r ia]. entity ,  thesefa       re,      the_ cc~n:t
        ..                         e~eeded its ~ j~di~ti~an in this u~sta~t natter.                                         ..
                                                                                                                                    ~~g~::
                                  ~e R~spa~t,'I~ustee of the R.~lic           7~.vst, violat  ed t~i~st  ]~,w    bar   s~.~on
                           11.                                                                                 a   sw     n
                                                                                                                         fi ch    u~ein
             - ..                  ay-i-i ficial entity into an.ac~tun7.strative  Ccx~t,  land then Cbir~g
                                                                                                                                               i           ..
                                   lie prus~ted the living non, sa~tiaZt be rg, as if ~e were; in fact,'-~ ~.~tif                                                                ..
                                   ci.al. entity, thus us~Pigg tre position of ba~ficia~y         to         ~ :   ~;  acid.    ~ut. t  ng
                                   ~~                ~ ~    ~        1> > this caa~ir~g in]~Y to the.::.- '' _ ~,, a'clear                                                       -
                                    violatiat of his ttust~ posi.tiai.                                  ~_            ~ -
                                                                                             contai ned   in    trie    Private ~d~rd,-                                      -
                            12.     A11 of the above, aid att of the other violati~ans                                                                                   -
    . .,                            nistrative Rs~Iy, are cleaoc vio]atiar~ of tre        wt     's          ,. . . _.offire aid -
                                                                                                           oath.of
                                    b~a~es of his f:            y duties, far ~i~hl~e is     liable  to::the:     Clai~nt/Clau~nt.
                                    Fespa~slt Jaclae I~cey ad~rd.ts and ~.~s lie is c~.rty - baaid~b           ~r;hls     oath of.~of~i~e .`
    _                       13.                                                                                         2md.       all cAndi- .
                                     too rel~se the ~.sor~s Clain~unt,/CLai~t foam confinsrent          ~-a~     ~y
                                     tiara of sz~svis~ed reL~ase, ch~e to ~tl~e fact the jt~gna   lt is-   :
                                                                                                           ; VOID..,          ~  _     _,
                                                                                             x~ cruses :                                              ..
                             14. ~~spcx~it adnu.ts to l~av~r~ cantdtted tl~e foL~ri

                                     Icr~persar~tu~g an officer ar Violation; ']raft ~~tla1; -. ; , ,. .. .
                                                                ~              Failure to di~lose-firm              deal-ups;
                     .               of ~.th of OFfi~e;                                            aaco~lt  s~  b~ public  offer;
                                     ~ra~ch of fi.d~iary c~.ties;              Falsification of
                                                                               N~lfeasa~.re of   office   ;
                                     War a~aixlst tre constitution;
                                     Sedition;                                 Tax evasion;
                                                                                                    _
                                      Canstn~ctive ~asa~;                      ~P~~
                                                                                                             -           .
                                     'L      ss man the Law;                    False;~      garrerl t;
                                     ~e ~.~ocess violatia~s;                    Inc~ol~tary Servit    ude;
                                      Ca.~ducti.~ sham  legal proces  s;        t?acket  eeri~;
                                      N~isa~p]. cation of Ctt'~s  ;             Mail   fr~cl;
                                                            .                   ~                     ...      ,.
                                       Cbstn~ctian of Justice;                   Sub~uiati~on of P~.rJ~-~Y ~
                                                               Linder color      Nttsprisori of felony;: . ;        ,. .
                                       L~privatial of lets
                                       of ]aw, 18 U.S.C. 5242;                   ~~alsification of daxrrn~ts
                                                          t ~.,~ts  ~x-~'=~ mt   Crx-~flict ~L merest;
                                       ~~P~Y
                                        to 18 U.S.C. 5241
                                                           ASSESSM~IV'r OF ADMIZTID DAMAGES              _.
                                                                                          . tivs Pr~.vate~ pdr~.~tra-                                           .
                               8~sed ~ the fu-~di~s of fact di.~ca~red. in, by ~d tl~a~.i
                               five Pmcess/~I~ve Bill., the relow darroges awe assessed:




                                lVotari.~l. PLrotest/1Votice of ~iistrative ,Tudgt~t/ Certification of Disl~xi~r ~ Fage 3
   Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 41 of 159 Page ID #:41




l~lotar~.a1. P~otest/~lotice of pdmiuLi.strative Jud~t/G~tification of Ihsl~onor - Fage 4
                  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 42 of 159 Page ID #:42




                                            NOTARIAL PRQTEST CERTIFICAT,I0~1~ .                 .- _      _         _ _-_
                                                                                                   _ _.                         --
                                                                                                                                         ~ ~`~
          -   -         L       'Dne ~III~ER ~1 L~.E ~1~ leas rec~.iited t1ie lV~ta~.y Relic; ao.~tYrjri zed to
                                                                                                                certify
                                dis~rnac of PRl'iTA'lE                I~~TX- ~gresrent/Con~xt ~d to
     .                                                                                                            Zt
                                 ~lv,s                 JIBDC~ENT SY E5'A~I,IN P~L~INCE ~Ti'~I tJ~ 3-5(~a.
.. , ,._                 2.     'Iles Notarized Docx~ient~ is served to the ~.Respor~lt for c~aiYl ~c~r p~~n
                                                                         . _.                                    t'an
                                ,July     ,2018.                                                                                     _           ..
                         3.     'Iles ~3ot~rized Doc~rn~t is the official CERTIFICATE 0~ DISH0l~10R of
                                                                                                                  the
                                 Notice of International Con~nercial Claim within the Admir
                                 Administrative Remedy, Contract loo. ADH2O189449.                               alty


                                               1V~OrTICE OF FINAL D           ON
                                                  AND JUDC~IT NIHIL DICIT
                        -THIS IS TES FINAL 1VOZI~IGATIOIV A1~1D JUDGI~NT. 1V0 OFTHER IVOrTI
    " ..:                WILL BE SENT TO YOU., COLLECTION OF THIS LAWFUL CLAIM, AGAINFICATIO~tS
                                                                                            ST
                         BONDS, INSURANCE POLICIES, 801 - K, CAF'R FUNDS, PROPERTIES, YOUR
                                                                                             OR ANY
                         aTHER SOURCE OF R~V~ENUE TO CURE YOUR DISHOi~OR IlV THE PUBLI
                                                                                            C WILL
                         BEGIN IN TI~tEE BUSINFxSS DAYS   [OR AT 'I'E~ CLAIMANT'S DISCRETION]
                         THIS CLAIM IS 1VO~T PAID Iii FULL. ADDITIONAL CIVIL DAMAGES AND IF
                         IVAI.~ CHARGES MAY ALSO BR FORTHCOMING. ~IOI~ RESP0IVSE IS A SELF CRI~II-
                         POWER OF ATTORI~IEY TO FILE LIENS AND- F~CUNIBRALVCES AGAINST ANY~CUTING
.                        PROPERTY OF TEIE RESPONDENT.                                          AND ALL

                         JUDGNIII~IT IS SO ENTERED.


                         The abgv~ Affid it is ce fied true, correct, complete
                                                                               and certain,
                         under fth~ law  the~a~ of California.

                         By: ~ " ~j~~l/~~,~~')`~                           ,Third Party Witreess


                         Zhe Above named A Efian t, per_,~n~lLy kt?o~~m to me, car provi
                                                                                         ded proper
    _ ~           ~      identification, appeared before me a tVotary Public, Sworn
                                                                                          and Under .
                         Oath;


                         July       ,2018



                         Notary Public
                         Print Name:
                         Seal:




                         lvo        Protest/Notice of c~tistrative ,,h.r3~r~t/ Certification of Disl~,roY'
                                                                                                        '  ~L~t?            J
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 43 of 159 Page ID #:43




        A notary public or other officer completing this
        certificate verifies only the identity of the individual
        who signed the document to which this certificate
        is attached. and not the truthfulness, accuracy, or
        validit of that document.

        State of California
        COurlty Of Los Angeles

        Subscribed and s~~iorn to (or affirmed) before me on this 24tH
        day of ~u~y            , 20 ~s ~ by Carolyn Decosta

        proved to me on the basis of satisfactory evidence to be the
        persons) who appeared before me.
                                                                            .
            -   ,„,~        MICHELLE D. EVOLA
                          NotaryPublic -California
                            Los AngelesCounty      -~   ~   -
                           Commission ~ 2188410                                 _
                       My Comm.Expires Mar 26,2021

       (Seal)                                 Signature            ~ =, _
.          Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 44 of 159 Page ID #:44              ---                                                              ~.                                       _:


                                  ... .. .
                                  ...                                                                                                                                                                             ~-
                          .
                          ~             ,                                                                                                                                                    ~                    ~.
    `~
                                                                                             ~~ ~                                                  _ _ ~ «~                    U. . P 3TAO E
                                                                                                                    --                                                -        CA . .CASTER, CA
                                                                                                                                                                                        3534
                                                                                              .~'~~               `~                                                           JU


         ~`- ~   7018 0680 001 3264 0875                                                 ~                _
                                                                                                              . ~~~
                                                                                                                 _ L~,.
                                                                                                                                                     ~;~2                               ~7-x:41
                                                                                                                                                                                R2304N117971-09
                    - ---             ~.                                                                                 _--.~.T._t            _      ._-_
                                                                                                  ~;~-   -




                                                                      ~~ .a:
                                        .'µ~'~~,

                                  ~    !~~ ~
                                           '~ -
                                           -y                                        -        f

                                  ~ ~~~
                                      ~w                                   ~        ..


                                  -~~,.x          .~~Y ~. ".


                          i"r~t        • ~y/ ~'~`'
                                              +a   ~`'~
                                                      -~
                                                                                    ~~                                         1.~ V
                                                                                                                                                                                        ..
                              • l• ~     Y.                .__
                                                                 ~l                                                                                               *



                                                  !`/
                                       •`~        /




                                         n ~~~c ~ .
                              s~~ ~~~s C~7



                                                                                         ~ ~~eF~kx .rte cc~r~~~                                                                     ~        '-E

                                                      ~.
                                                                                             3.~~^^i'.S~_~Ti ~'1i    ~~isi .t~.~Y'j'S..r=                    .:                t.                L   ~   1
                                                  '
                                                  r                            --                             —            -          -   •-                 -                  --                           --
                                              _                                                                                                                  ~~~




                                                                                                                                                                               ~_
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 45 of 159 Page ID #:45
 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 46 of 159 Page ID #:46


                                 PROOF OF SERVICE BY MAIL
                                    [CCP §§ 1013(a), 2015.5]

  STATE OF CALIFORNIA, COUNTY OF SAN JOAQUIN

           I am a citizen of the County of S~ JOAQUIIV              ,State of California. I am a citizen
  of the United States of America. I am over the age of eighteen (18) and not a party to this
  action. I am a resident of the County- of San Joaquin, CDCR#P22813 .

           1~iy~ address is:
                               California Health Care Facility


                               Stockton, Ca 9213



           On January 21 ,2019, I served via United States ylacl a copy of the following
  ••     -~          t    t' t t   • !~ : 1 ~ ~ 1 ~' ~ 1 ~ •'a ~ 1 II I 1• ~         :  1 M ~   t ~ t' 1 I    11 M ~ '~
'
1 s ID t:+,     ~ • ~ : 1 1~?. t: ~      1!!J. ~~ I     t la'+.   ~!i 1'~ 1.?. "t..~! !'    ~ f'+ la : •1'     t. 1• '1
    11 M ~ '~    1' ~ 1~D► : '~ Y 1 I ~' ~ '''~ 1 1 ~ t' I I    ~    1 ~t       `I~1 1 ~ 1 • •:~ I I ~ ~~ ~    ~ ~I  '~



  thereon fully prepaid, addressed to the person at the address indicated belo~~- pursuant to
  California Code of Ci~-il Procedure Section 1013. IPlaced the envelope or package in a
  mailbox or other like fae~ili~ty• ac~clressed to:
   ~JPFRIOR O~l1~C ~ CAL~DI~V1A
   0~1IY OF I06 AIDS                                DI~lRIQ' ~ ATI~Y' S DICE
   Q~Il~IIIV~1L JtbITC~ CSR                         ~ZO TEST 'IH1vPLE ~iR~
   C~FICE C~' ']I-~E Q~RK ~                          S~TI'lE 540                 -
   210 ~I' 'IIl~PLE ~Il~EI'                         IfJ6 AI~.ES,           90012
   LO6 AIV~ES,               9002
                I declare under penalty of Perjury that the Foregoing is true and correct to the
  best of my l~no~~-ledge. This document vas executed on January 21               , 2019 in San Joaquin
   County, California.




     (~.                ~
   Type or Print Name                                          SiQnatt.tre                        -
             Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 47 of 159 Page ID #:47
               EXHIBITS FOR CIVIL RIGHTS COMPLAINT PURSUANT TO 42 U.S.C. 51983
    :,
h




                                ~~~II~~T ~ a~~R ~'A ~~

                                                               E.~chibit:        R                                                 ~J


                              Descriptio❑ of this e.~hibit: Verified ~titi_on for Ehfarra~t of the Contract Between the Far-
          ties in the lvat~me of a Motion to vacate J~r~nazt used on tl~e P~serutial's A~+ea~t tl~at tl~e ,7u~r~t is:1)Set-
          off, SettLad & C1,osed, aid. 2) void Ab ~tio; w~.th s~porttu~ docurents:,Tir~r~t to be vacated, De~l~atian of ~               'y;y
          Stab~.~, Ad~i~.strati~ Ra:~cly lib. AI~120].89449 l~bti~ce of F~ul.t/OpForan-itY to 0~, Notice of D~fa~].t, Cantrxtual ~         `~
          l~bti~ce aid Dstmxl
                         tm four settlsrent & Cl~os~me of ~e ~cxant     .~~9c,~xa, 1~11ota~i~l.Protest & ?~btice of Admonistrativ~ ~     r
         .7~r~~t/C~rti.fi~ate of Ui~Or, amd (4) Exhibit pages.                                                                      ~   j
                              Number of pages of this exhibit:                _pages                                                    .~-,




                             JURISDICTIQN: (Chick only one)



                                    Municipal Court

                                    Superior Court

                                   :appellate Court

                                    State Supreme Court

                                  _United States District Court

                                    United States Circuit Court

                                    united States Supreme Court

                                    California Department of Corrections, 60? Exhibit.

                                    Other:
           ,.   Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 48 of 159 Page ID #:48
     'f
~A
      ~I




                    Austin Dcx~as, of tl~e fam ly Hs~ley
                         Te~o~`arY ~i1. location:
                         At1b'TIl~1 D. I~~Y, C.D.C. # F22813
                    ('al;farni.a Health Cage Facility
                    P.O. Box 32290
                    Stockbol~, CA 95213




                            LOS ANGELES COUNTY SUPERIOR COURT, STATE OF CALIFORNIA

                     AUSTIN D. HEMSLEY,Gesti~ri. Que Vie 1x~t,          ~. - ~•     :~ .1 ~.


                                                    ~titiAner      f
                                                                        Gantract ~Betwaaz the Pasties in the Nate of
           ~.      ~ v.                                                 a Nbtion to Vacate .Tix~r~t Based on the
                                                                        Pn~sea.ltion's A~+egt~t that the ,.~g~1t is
                     Jackie Lacey,                                      1)setoff; SettLad &cam, a~3.
                     Trustee of the Ceslxa Que die trust, aund          2)Void~Ab Initio
                     Fiduciary to settle grid c].os~ the aoaant, _
                                                                        See Co~n~t yule r~aaiirrg Relief fmn
                                                                               ~t        . .~
                                                                        ~11.~1t A~ .h.~C~lt t0 ~ VcY:3~ ~ .
                         tin Do~las, of tl~e faraly H~Ley, Sole         '' d11~1.t B~ DdClc'~Cdt7~CC1 ]S1 SL
                                                                        ~                                    't      .
                     Ba~eficiary of tre Ai.~STIN-D. ~Y                  ~iil~it C, l~titione~c's Dec]~at~on of Status
                     Cest~ri. Q~.~e Vie trust,                          E~ibit D, ~di~dnistrative Ranedy No.
                                                                        ALI~'L0189449; Notire of Fao~lt,/Oppo~ra.azity
                          . ~.Pasty Interest Inte~vaier trr3er          to Q~e; Notice of D~efau].t; Contractual l~btire
                            ~nj~.~y.                                    & Dared far SettLan3zt &              of the
                                                                        E~w;. Nata~ial Protest ~d l~bti~e of
                                                                        Ad7dnistrative J~gn~nt/C~rtifi~ate..of.
                                                                        Disl~arr~r



                                                        RELIEF REQUESTED
                               Austin Douglas, of the family Hemsley, as the sole beneficiary of the

                     defendant AUSTIN D. HF.~ISLEY trust, ~ appearing Specially ancl~ not generally,

                     merely for the purpose to respectfully move the Court for an Order discharging

                     the judgment in this matter pursuant to the agreement between the parties that

                     the bonds have discharged the liability in matter, and further, that the judg-

                     was void from the beginning.

                     Verifi~i Petition for Filfarestent of the Contract. Bet~~een
                     tl-~e Parties in the nata.~re of a~ l~btiaz to Vacate Wit,
                     Case No. BA160584 -Page 1
               Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 49 of 159 Page ID #:49
 ~~




          ..            ~•            All judges, prosecutors, attorneys and clerks of the, court 'a~e~; hereby . .~~ ~ : .
                              appointed as Fiduciary ~ustees . to setoff, settle and ;close. _this ~ matter: ~ See

                              document entitled "Notice &Demand for A,dministrative~~& Judicial Notice of

               .. : . ~. . the Fiduciary/Trustee Obligations of All Judges, Co~ni.ssioners, Magistrates,

                              Prosecutors, Attorneys &Clerks of Court as Fiduciary Trustees, &Petitioner's

                                  Appointment of the Same to Setoff, Settle and Close this Case/Account,"

..                            seperate document in the court file, incorporated herein• by,. ~ reference.. -                    ~,   ..
-- -._,.-,- __.-_ -.-_- -.-- --A],so -see "Notice &Demand for Mandatory A,dministrat~ve &Judicial .Notice.                                .

     :~            ; ;~ .. , ~ of Petitioner's Contractual Accptance of Constitutions and Oaths of Office
_. . ~                       - ~of AlL Judges, Commissioners, Magistrates, Attorneys. and Clerks of Court;"
 . ,      ~.                      a seperate document in the court file, incorporated.herein by .~ref~~ence..~ . ~~                           ~ ~_

                                       STATEMENT OF THE CASE AND GROUNDS TO VACATE THE JUDGMENT
                             -.        1.    Zhere is a maxim of law which states . tha.t he who ~~creates a contro- ~
                        :_ .versy must provide the remedy, therefore, the petitionez~ leas established "a :~

                   . .:~ contract with respondent, as it was his office which created the controversy, — - ---
                                  and therefore, his duty to provide the remedy.                         - ~ -.
                   -,                : .2.    Petitioner tendered payment, and a private administrative remedy p~tr-.
                                  suant to the Administrative Procedure Act, which were served upon the Respon-

               .                  dent by an impartial third .party witness, requesting that case number-BA160584
                                                                                                               ~ -
                                  be setoff, settled and closed, and that the Respondent obtain a court order

                                    for his release from custody and all conditions of supervised release, as
                                                                                                           .~
                                  ; the matter had been discharged; and in the alternative, upon the Respondent's

                              . failure to do so, the petitioner requested the .respondent to provide proof
                         . , of claim of the court's jurisdiction. See Exhibit A for judgment to be setoff/

                                  vacated, attached hereto and incorporated herein by reference.

                                   Verified. ~tition fc~r ~.ifamsr~nt of file Contract Bet~er►       ~   ~.       ..
                                   tl~e Pities ~n the nat~ of a rbtian too Vacate fi        t,   -                     ~   ~.
                                  -Case No. BA160584 -Page 2
          Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 50 of 159 Page ID #:50




                   3.      Respondent was given three seperate notices and opportunitie
                                                                                          s to re-
                   spored, which is~adequate due process. He received the init
                                                                               ial Private Admini-
          .       _.st~ative Remedy, and was subsequently served with a Noti
                                                                             ce of Fault/Opportuni-
                                                                                       .,      ..
                   ty to. Cure, and then further served a Notice of Default &Con
                                                                                 tractual Notice
                  . &,Demand for Settlement and Closure of the Escrow, and then
                                                                                  finally an Admi-
                     nistrative Judgment signed by an impartial third part
                                                                           y witness and notary.
                    .In whichcase,was not accepted by the resp
                                                               ondent. See Exhibit B, Declaration
.                    in support bey third party witness, attached              .. ..    ~
                                                                  hereto and incorporated herein ~ .
                     by reference.
                                         _•y


                   4.     As evidence by the NOTICE &.DEMAND FOR MANDATOR
                                                                           Y ADMINISTRATIVE &
                   JUDICIAL NOTICE OF THE CONTRACT BEIWEF~1 THE PARTIES, and by cert
                                                                                     ified co-
                   pies of the contract which were issued and witnessed~by thir
                                                                                 d parties, both
                   documents incorporated by reference, the reco
                                                                 rd now shows that ~,ustin~Doug=
                   las Hemsley, as beneficiary of the trust, has~
                                                                   a private contract with the
                   State/Plaintiff via Jackie -Lacey, wherein Jack
                                                                   ie Lacey has contractually
                   agreed to~ the followi.ng

                          ~~ 'Il e juc~i~t is wid, for reams of constituticxr~l.
                                                                                        end c~ie ~oc~ess~ vi,~lat~.arLs
                          ecxn~rated in file contract; ~
              .           b) under of pa}~t p~sua~zt Go UOC 3-6143 arxi                                      ...                  ~ _.
                                                                               tiie equivalazt state                c~ode,l~as
                          satisfied the ol~l~.~tian of the juc~~nt;
    .                     c) R~~orr.3~t accepted a~pointrrer~t as the Fi~ucia~y 'Ii~tee                                  _.      ..   .
        . ..                                                                                 too settle and close tiv.s
                          [~tt~r; aid
                          d)ResparY]ent is cantacact~.~ally obli.g~ted to obtain a cast
.                                                                                           on~r for tl~e release of
                           the defes~ant fr~xn a~staly aon~d cor~di.tians of s~~x-~vised relea
                                                                                               se,
                   5.     Respondent agreed that his default, which was
                                                                         by his cho~.ce, would                                   ,.
                   comprise his agreemnet with all term
                                                        s of this trust contract and his-waiver
                   of all rights of recourse, appeal, obje
                                                                      ction, protest, claim or.controversy
                   having had opportunity and failed to
                                                                    plead.
                   6.        Respondent has failed to perform his duties, obli
                                                                                       gations and responsi-.
                   bilities under the contract, having
                                                                  failed to obtain an order from the court
                   Verified Phtiti~ri far ~nfarcen~nt of tl~e Contract Betc~z
                    tine Pasties in the r~ati~ of a l~btion to Vacate Ju~~nt,
                    Case No. B41.60584 -Pie'3
                        Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 51 of 159 Page ID #:51




                            for the Petitioner's release.

                            7.       Since the above matters have been agreed upon, and the conditions

         _ _ ..             of the contract have been stipulated,there is longer a controversy be-

                            fore this court.
                             8.      'Therefore, it is now a function and duty of this court to enforce
                            ..the RF~pORp that is carrently before the court, there being no contrad
                                                                                                     icto-
                             ry record before the court.
              .              9.      In anticipation of the respondent's objections, which he has
          _                  waived the right to bring up, petitioner conditionally accepts the respon-
                             dent's failure to~credit the defendant's account and obtain an order
                                                                                                  for
                             h~.s release UPON PROOF OF_CLAIM ~~.at the tender of -the payment did not
                                                                                                       dis-
              ~ ~            charge the obligation pursuant to the law, and proof of claim that his fai-
     .                       lure to timely point out a defect in the documents/instruments does not

..                           lawfully serve as a waiver of the right to do so now, and upon proof of
     :- - .~                 claim that the prosecutor is not now guilty of misappropriation of funds.

               ,~ ~         10.         In anticipation of the respondent's objections, which he has wai-
     .-                     ved the right to bring up, Petitioner conditionally accept~s~the respondent's
                    ~, ; ~. ~ claim that he did not contract with the Petitioner upon ~ proof of claim that ~ ~ .
                            pursuant to the law of contracts Petitioner did not have the.right to rea-

                            sonable reliance upon respondent's apparent intent as portrayed by his -con-
         .. .,              duct, and UPON PROOF OF CLAIM that in deciding whether a person agreed~to a._
              .;            contract, the law-DOES NOT gage intent objectively; that is, it DOES NOT ,
 .~ ~ ~                 ~   evaluate the person's overt acts, words and conduct to decide whether they
                            reasonably signified an intent ti enter the transaction. .

                            11.         Upon anticipation of the respondent's objections, which he has              ~~
                   .~       waived the right to make, petitioner conditionally accepts .respondent's
                             Verified Phtitian for ~iifa~rerre~t of the Contract Bet~en
                             the Parties in the ~r~a4.~e of a Nbtion to Uaeate .hr~grent,,
                             Case Na. BA1FA584 - Page 4                                      ~     .
                             Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 52 of 159 Page ID #:52



 -~: .             ~ ~ _claim he had no obligation to rebut any of the allegations-presented to him,
                                   UPON PROOF OF CLAIM of the following:                                                                         ~   ~
                                                    a) that a void judgment cannot be challenged at any time; and
 ..               .. ~                              b) that a wui judgriazt carc~iot be co]laterally via a ~a:ivate adranistrative
   . ..             ~             ~.            ~   c) ti~at'  it is mt the ~.nsec~lto~r's ~.ity aa~d oblig~tyan to ~rid~e ALA the facts that
   .. ~                                :- ~..       establish the c~o~t's juri..9dictin, aid place then upon tl~e record - ~ even in a collateral
                                                    attack uQan jta~~.9dictinn; aid                                              ,.              .. . .
 ... . . ~                                          d) that tl~ respa~letit DC~ 1~7T live a~ aath of office to t~]~i tie cAnsti~ti~ns,
                                                    ;~v~~ ir~cl~ sue Fo.-nce~,s of ].air arrl e~~al. ~rotectum ~r.:the law; ~d                           _
                                                     e)that his oath of office. does mt rare him too crarrect any c~til~utisx~al. acid cue
                                                    ~ocess vi~olatir~r~s ~irh are pointed out to l~im; and                                      ~ ..
   ... .                    ..                       f) that his oath dries rot ~recl~e him 5~an lyug to the P~a].e ~czn lie serves, even.
                                                         si]~xre;
        .... ... _ . . . _                               ~.iat his sil~a~ce, b~ failure to rebut, with frith, fact and ].asa, die consti.tutia~al
  . ,~ : ,~ .. . ~                                   a~3 due ~.~ocess violatiais wlvrh wane alleged., is rot, trader file ].aQa of ~antracts;..a~
-,.,:. . _                                           achussLon tl~at such violations adst, and a~:~e, tl~efore, gr~xgrls to vacate tie judg-
                                                     matt; and
  . .:                           , ..                h) mat the peti ti,o~~r is mt, u.~r the ]aw of,contracts, ~ti.t]~ad to reasar~ble re-
   .                    ~                             Liadre upa~ tine resporrl~it s fail~me to rebut w~.th truth, fact a~d~ lea in ~po~r~, ~s~ - .
                                                     ir~stn~ted; ~cl                                                     ~       ~      . _ _ . .. .. . . .
   . _,                     ~.             ~         i) that equal p~otectian of the ]tea would. mt rec~ure the respar.]ent to be equally l~eld ~ ~                       .
                                                     to all             is of the law to ~.vrh the petitia~er is held, im]irlis~ ire ].asa of
v ~ . - -. . _ :. .                                  oantxacts, aid. tie Vim?~lPs of default, both of ~i~h~ tiv.s c~o~~t exe~ises ag~ir~st
... . ~        .~                                    defa~.its ALL'III Z'Il~E, rein if a defax~ant rer~ins silent men l~ shaul~l speak
                                                     in order ~o awid the appea~~r~e of waiving a rift, t-l~e c~a~t ass~n~es a rift,too .be - ..
         .                                           Waived        the sil~re of the def~~t• aond men tine defa~aa~t~a        l a~l.ts, tine cast

                        - ~.:12.                    'Ihe judgment of this court was entered on or about. December 2.,. 1998... ,:                                         ~.
                                 13.                Petitioner's administrative remedy is res judicata.                             ~   ...                   , ~.
                                 14.                Failure of Respondent to respond in this matter is -stare decis:is.                              ~ ~ .           .,
                        ..~15.                      Petitioner's administrative remedy is ripe far .judicial review, and.                                .
                                 there are no facts in controversy.                                                                         ~                 ;,,
                                                EVIDENCE RELIED UPON IN ADDITION TO EVIDENCE IN_COURT~FILE
             ..                                     Evidence relied upon is the contract between ~t~.e parties, which ~is ~ ~
                                 attached .as Exhibit D and incorporated herein by reference. This .is the con-
                                 tract which the court is .duty-bound to enforce. Additional evidence is~..the                                           ~.
                                 1Votice &Demand for Mandatory Administrative Notice of the Contract.$etwee~-. . ~

                                 _ the Parties ("administrative" because this court is administrative, not judi-.



                                  Verified ~titi~l far flifo~ai~t of tl~e Contract Betw~.z                                                  ..
                                  the Fa~ties in the nat~ of a Nbtivn to Vacate Judg~t,                           ..                    .
                                  Case No. BA1C~0584 - Fage 5
          Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 53 of 159 Page ID #:53



         ; ; ,cial; as evidence by the~U.S. Supreme Court's declaration that~~a.cour~/judge                             ~               ~ -~
               :that enforces statutes is not acting in a judicial capacity), incorporated                       ~"
~.       . ~ herein by reference,.- .and Exhibit C Declaration in Support, attached hereto

               and incorporated herein by reference.                                     ~ ~ -~
                        The court's subject matter jurisdiction was challenged,:.on - the ~ admi-~ ~ ~ "                      ~         ~ ~~
                nistrative record, within petitioner's administrative remedy to:the prosecu-
                                                                                                                        - ~
               . tor. See Exhibit C and D. The prosecutor. has the duty to place ~all~:.:facts
                                                                                               of ~ ~ - ~                         .~
                jurisdiction upon, the record as a necessary requirement' of due process ~-of
                                                                                              ~ law. ~ ~ ~
          . .Therefore, by the .prosecutor's failure to do so, jurisdiction lzas~ not
                                                                                     .been - . ~- ~                                    ~.
     .    ;. proven. A court "cannot confer jurisdiction where none existed and~~~ca
                                                                                     nno~                       ~ •~~
                make a void proceeding valid." Gawdy v. Baltimore and Ohio R.R. Compa~i
                                                                                        y,. ~ = ~ ~                                    ..      ~ ~
     .   , . 385 III. 86, 92, 52 ~1.E.2d 255 (1943). Without such evidence, no''sii~h-ju
                                                                                         ris-
                diction can be presumed to ~ exist.                                      ~ _ ~. ~ _        ~.
          ..             It is a:matter of common lrnowledge that this court is not -~~~~judi~~al~
                court enforcing the co~non law, but merely an administrative coiir~`
                                                                                    e~orcng~.: .~~. , . . . ~~.
                statutes, and having no aff~.davit of an injured party on the record of the
               .court to invoke judicial subject matter jurisdiction, this court failed,~pur-
                                                                                 . . ..
                scant to Artic~~e-III Section 2 of the Constitution of the united States of

         .. .. America as amended in 17.91 with the Bill of Rights as the declared
                                                                                   Supreme
         ,
         - Law of the Land, to conform to and function pursuant to this specific Articl
                                                                                        e
                of _the Constitution by ensuring that the matter involving the Petitioner/D
                                                                                            ef-
          _ . endant i~ error be presented and h~.ard~in a judicial proceeding conducted
                                                                                         in
            a proper venue thereof, thereby insuring that Petitioner/defendant in
                                                                               ..~ , error's
          . .day in court and the lawful deciding of this matter be preserved. See
                                                                                     Johnson
             v, Zerbst, 304 U.S., 458, 469. "If the Bill of Rights is not complied
                                                                                     with,
                the court no longer has jurisdiction to proceed. 'Ihe judgment...pronoun
                                                                                         ced
                by a court without jurisdiction is void."

                Verified P~titial far Il-~am~nazt of tl~e Contxact Betwe~l                        . ..
                the Parties in •the nat~ of a Nbtial to Vacate Ju~r~t,       ~    ~ ..             `' ..
                Case No. fl41.6~0584 -Pie 6
                      Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 54 of 159 Page ID #:54



-.               ~,               The person acting as .Judge yin this Matter, ,acted. i~~
                                                                                               contradiction to
             .            Article VI Section. 2 of ~ the ~ ~lational Constitution
                                                                                  , i:e~:;~ "This Const~itutiori,~~~
                          and the Laws of the United States which shall be
                                                                                 ~made~ in Pursuance thereof •,
                      . . and all Treaties made, or which shall be made
                                                                             , under the Authority of the                      ~ . ~ ~ ~
                         United States, shall be the supreme Law of
                                                                      the Land; and ~t~e~Judges~in every         ~        ~ ~-
                         State shall be bound thereby, any Thing in
                                                                      the Constitut~i~on 'or '-Laws of any
         .             ~ State to the Contrary notwithstand
                                                            ing." Therefore;~ the j~c~ge~ has perjured
                         his sworn and subscribed official
                                                            Oath by his action ~on~~ tl~e ~ record andthere=
                                                                                                             '
                         by made this court. Constitutionally
                                                              defective and without'lawful authority
             .           to render -any decision, in open cour
                                                               t and on the record by •failing to ensure ~~ ~
                                                                                                                       ~~
                         that this proceeding be conducted
                                                            in a court that ~conformed~ td~ and function-
                                                                                                             ~- - ~ --
                         ed in accordance with Article III Sect
                                                                 ion 2 of the Federal~~Coristitution as
                         the.only court that can hear matt
                                                           ers of the People, Austin 'Douglas Hensley
                         being the People in this matter.
     .-                           See.Goo~~r v. Aa~vr.~, 358 U.S. (~t.1401,3 L.Fd. ?d
                         ... ,    aoce bawl to,carQ1Y with                             5 (1958) 'Stafi~~ .      ~     off'ici~als
     _                                                               Gcx~t r'~i~ aond.ca~ct ~ arcs ba~~ed upan the S~car~e
                                  Canis ~nt~er~tati.pn of the Gonstilution, 'Ihe
                                                                                      Uni..t~ed,
                      -. .        gene law of the laid per ~e S~.~s~cy C1a~,se of Arti States Gazst i~itirin is tl~e sir-° ~.
                                  the federal. ~adiciazy was dec].a~~d tie                     cle VI. In NLa~hny v, l~clison,
                                                                                  ~e a~.it3~ority wii-h resp~t~ to Ganstitutianal
                                  inte~.aetat3.,ai-~. Nh~xuy v. N~di~~ leas bear respecte
                                  a p~~ent ~d ind~.spa~sabl~e cxcnpaYant of the gwer d l~r tiv.s Cwt and ~e natir~n as
                                                                                           rirn~t. ~       .. .
                                                                  AUTHORITY                 .. . ~ . .   ~,
                                The authority for the court ~o vaca
                                                                    te judgment is~the Court Rule which
                                                                                                                                           ~        ~ ~~
                       says,. as paraphrased, "The judgment
                                                            has been satisfied, released, °or discharg
                                                                                                           ed
                       ...or it .is no longer equitable
                                                        that the judgment should have prospective
                                                                                                        ap-                          ~~        ~~
                       plication," and "the judgment is void
                                                             .'' The agreement's lie~tween the 'parties ful-
                       fills all these conditions.

                                Zhere are four type of jurisdiction, but if
                                                                            the court lacks subject
                       matter jurisdiction, ox if the court lose
                                                                 s subject matter jurisdiction through
                       any. violation of due process, the court
                                                                then does not have in rein jurisdiction

                        Verified ~titir~n~ far E~nfarcar~nt of the`Cnntract Eetr~a~~ ~
                        tine Fa~ties in tl~e r~atz~e ~ of a Nbtiaz to Vacate Ju~~t,        ` ~: . .
                        Case No. X4160584 -Page 7                                                         -
                                                                  .
    Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 55 of 159 Page ID #:55




        over the thing, does not have in personam jurisdiction over the party, and
        does not have venue jurisdiction. A lack of subject matter jurisdiction de-

        prives the court of ALL jurisdiction, and makes the judge personally liable

        for the injury caused by his decisions in the matter. As this court knows

        or should know, subject matter jurisdiction cannot be waived through error,

        mis~ak~ or ina3vertence. It either exists or does not exist, and cannot be

        waived by the defendant's ignorance.

               In this instant matter, the parties have agreed the matter has been

        setoff, settled and discharged, and therefore the judgment has been satis-

        fied and discharged, and it is no longer equitable that the judgment should

        have prospective application, but that is secondary to the fact the parties

        have agreed the judgment was void from the beginning due to the prosecution's

        failure to properly invoke the court's subject matter jurisdiction, and be-

        cause due process violations deprived the court of any subject matter juris-

        diction it may have presumed it had. The agreement of the parties has set-
        tled this matter_, leaving the court no alternative but to dismiss this case

        pursuant to the agreement of the parties.

                It is not the court's responsibility prove it has sub'ect matter 'uris-

        diction, and where a judge arbitrarily claims the court has jurisdiction, he

        is voilating the defendant's right to due rocess of law. It is, in fact,

        the plaintiff's responsibility to prove, on the record, that jurisdiction

        exists, and jurisdiction can be challenged at any time, even years later,

        and even collaterally, as in a private administrative process, as was done

        herein, It is the petitioner's right to challenge jurisdiction, and it is

~        the plaintiff/prosecutor's duty to prove it exist. The respondent herein

        was given the opportunity to put the facts of jurisdiction on the admini--

         verified ~titiAn fQr Il~fo~~r►t of the Contract Betwee~i
         ~e Parties in the nat~.~e of a M~tian to Vacate Juc~~t,
         Case No. B.4160584 - Pie 8
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 56 of 159 Page ID #:56




    strative record, but acquiesced by tacit rocuration to the fact that the
    constitutional a~cl due process violations alleged b the etitioner did,in

    fact, occur, and did, in fact, deprive the court of subject matter jurisdic-

    tion, which is now the record before the court.

            ~hiLe wirjable an~ers aye readily appealable a~~d mist be attacked directly, wid offer
            ray be circ~~tsd bar collateral attack ar rer~di~ed b~ me~da~n~s, S~r1~ez v. Hamster,
            911 S.W.?~i 173, (Tex.App.- Carpis Q~isti 1995).

           'Il e ].aa p rovides that are State aid Fecl~ral J~i.sdictiAn has bear           , it
            mist be ~va1. N~in v. 'Ilvboutot, 100 S.Ct. 2502 (19 0).

           Void judg~~ent ta~cler federa]. law i~s one in w~irh raderu~ cast laclred subject matter
           j~i9dictivn over chspute ar jtrcisdicti~an over cli~ute ar ji~isdi~ti,an ever pets-es,
           cr acted in r~r.~r ir~or~sist~nt whiz c~ie            of lea or o~wise acted        ti-
                      ~n erg                 t U. .C.A. C~nst.          ,Hays v. Io~s~ana       .,
               N.                             t. 1983).[B~r~asis ac]c~ed..]

                                 ~JUDGE'S
                                        ..; DUTY
           The judge's duty is to enforce claims. The contract between the part-

    ies is now the record of the case, and the judge ha.s a ministerial duty to

    enforce the contract, there being no contradictory record before the court.

    The judge has no _judicial inmunity should he fail to perform his ministerial

    duty. Nor does the ju7dge have discretion when it comes to vacating a void

    judgment:

           men rube. p~~ far relief frrm w~r3 jLr           is is applicable, rnli~ef is mt discre-
           tia~a~.y ~tte~, but is ~~r3atoiy. Ckr~er v. Sl~alala, 3~ F.3d .1.307, (C'~1o.199~4).

            Jests ente~~ed ~~ co~.~t.lacked either subject natfi~es ar personal. j~i.sdictian,
            or that we~+e otherwise ~t~~ed in violati.cxz of due ~arocess of ]tea, mist be set aside.
           .Yaffe aad Asher v. Vag Bna~t, S.D.N.Y. 199+. 158 F.R.D. 278.
           No statute of Linatati~ans or re~~ose nns ai its lrol~ngs, the ~tte~s tit to be
           settled t         aye not res judirata., ~cl years latter,   the nsmri~es may Y~
                l clim awl rifts lag been rid as vested, aa~Y disgrtntLed liti.~zt clay re-
           vpal the old wa~cl aid are rrore ~.nbe its d~~s. And it is tl~ as            trial
           aid ad'Lrlicati~an lead n~v~r bey. Fritts v. Kr~~, 92 N.W.      ,
                !
                .47~       •j




           This court not oily l~s t►ie authority, to declare the judgment void

    and discharged, it also has the duty to do so, and, in fact, his no c~t'ner

    Verified Netitio~ far F3~fo    lt of the Contract Betw~eai
    tine Forties ~n the nat~e of a Nbti~1 to Vacate Jur~~nt,
    Case N~. X1160584 - Fage 9
                               1


                ~ ..,    Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 57 of 159 Page ID #:57




                           ,choice but to do so .. In . l~.ght of the facts before the.. Eou~t~f .the.~ person.~,act_-,.. , -,

                           .~ ing as judge must act ministerially. and should, sue.,sponte:, . ds~niss;:o~.~e-: .::.. `+ , .:;
.. ~ ~ ~ :                  move this matter from the court with prejudice as it..is vQid:,~AS. I1~iIT~Q. ~.M1                          ~.              ~ . : • ~.
                            "When acting to enforce a statute and its subsequent amendments to .the~.pre.-.,, .~. ~ ~ ., ~ ..

. ~ . ~ ~. .                sent date, the judge o~ ~ the municipal court is acting as ~:an:administrative :~~ .~ :   ~ .
                                                                                               ~ ..    .,   .. .
                            officer and not in a judicial capacity; courts in administering ~ or ~ enforcin~.       ~     ~~ ,
                            statutes do not act judicially, but merely ministerially .. ~"T~ompson:. v.~. ,S~i.th.- ~ , _
                                                                                                                          . ..
                            154 SE 583.

                                                     .                    DEMAND                                                                                   ..
                                     WHEREFORE, Petitioner, because the law and~.t~he~ ..facts~~~:a.r~~~- ~ ;~~ :~. ~~ ~ ~.' ~ ~.

                             blear and unambiguous regarding the magnitude of the void in this ruling,
                    ,~      in keeping withlawful precedent and to ensure that all ,of the civil rights                                           ~ ~ . ~~
                                                                                                         ..                                                   _
                     ~..     of the Petitioner are not further violated which would require examination ;
                             pursuant to USC Title 42 5 1983, respectfully demands this Court,_pursuant

                            ~:to the above; render an Order for Relief from Judgment, based on the agree-
             . ~;            ment of the parties, which is based upon the prosecutor'_s .admissions of ^.                               ~.                        ,.
                            constitutional and due process violations, and his admission that the judg-
                             ment has- -been discharged.

                                   I declare under the laws of perjury of the state of California and~~~the
         ,.                  United States of America (without the Unite3 State), that•the forgoing~" s

                             true, correct, complete and not misleading.                                  ~       ~ ~~
                                   Excuted. this~day of               r                    ,2Q19.~    ~                  ~   ~ ~
                                                                                                                             ..              ..          ,
                                                                                   By.•
        ,~ ,                                                                        Austin             o -: the fataly i-~ns _
            _                                                                       ~i~i Party Int~rva~er under uijury/                            ..
                                                                                    Sole B~~i~i~y of AUSITl~1 D. I~N6I,.~
                                                                                    Cest~ri. Que Vi'.e t~vst . . -             `. ~.


                             Verified titian for Ehfamarent of the Caltract Bet~en
                             the Pasties in the nature of a Nbtion to Vacates J~r~gre~t,      ~           - ~~   ~. ~.         .:   a
                             Case No. BA16~0584 -Page 10                                                             : - ~ . _.                   ~ ~                   .
               __

        Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 58 of 159 Page ID #:58
        r~'-




                                   .,          Ce~t_ification of Mailing                  ~                   ~ ~~
    .. .            I c~rtl.fY to be true user tl~e
                                                    P~tY ~~.J~-Y of ~e ]was of tl~e State of Califacia ~ ~ ~ ~             - ..
                    ti~at on trns date a t~ve and ~o►rnect c,~ of . iris doament was p~esalt~i ~o tl~e
.        ..         Attamey's OFfi~e by;d~ositir~ tY~e s~cne into t]ne rr~ils~ of the i~iitsd States, Prns~cutu~
    •               paid addressed to Jacla~e I~cey, Ihstrict Att~iey'~ OFfi~e, ~ZO W. T~pLe Strei   P~     1~' ~~           ..
                    ~r~e~es, CA 90012.                                                                 t, ~s       .

                                                                                               . ~.   ~.

                     ~.~3 :                                 i.:~.te                  c.~.ty                fate



                                                                                                                       . , __ :.




                    Uerifled: ~titiaz fdr ~fo~enalt of the Crmttraccts Bet~n
                    ti7e Fa~ties in tl~e nab of a Nb~ to Vacate ,hx~r~t,
                                                                           ,
                    Case I~T~. ~160.~84 -Page 11
         Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 59 of 159 Page ID #:59




                           .~ Exhibit A
                                            ~         ~r
'          ,           ,




    ~es~cription of this exhibit:_ ~            ~ B~ vAc~z~v

                   F




                                                 1 Page.
        ~turnber of pages far ~izis ~e~hibit:




• -.           .
   t•
 ~,
           ~~
                 i              ~
                Case 2:19-cv-09008-JFW-JPR . Document 1
                                                      -:=,;
                                                            Filed 10/18/19 Page 60 of 159 Page ID #:60
                                                        •                                                                                    iJ                                                                                          .. ,




                                                                                                                             ABSTRACT OF ,~Ul18~8~TT - PRf~OH C~IAMITMFIt'i
                 i                                                                                                                    It~OETE~MIMATE SENTENCE                                                                                                                                                 CR '~2.
.~,.             I        ~ .
                                                                         ~. ~~~ ~~,~~~.                                                                     ~         LOS ANGELES                                                                ~S FII,,ED
                                                                                                                                                                      CENTRAL CRIlVIIl~'AL                                                                       ANGELES SUPERIOR
                                                9~0 ~                                       ~               k °s.~au.                               ~                                                                                                                                                      COURT i
                                                ~~ n~                           o~ cu,~u►,                                                                                 ,ter                                             4          .,,                                 DEC — 9 1998
                                                ~~                           ~IENSLEY, AUSTIN
                                                                                                                                                                                                                                "~                                   JOHN A CLAR
                                                                                                                                                                           l~1f          R                                    ~ .~                                                              CLERK

                                              ~~ ~                                           ~                                                                                                                                         -~                    BY D. HERN~y
                     ..                         rn,~x a~ ~iroea~art                                                                                                        Q                                                             ~                               ~E                             ~
          .-                                    ~ F~,IpMIG QA01~ t~9                                            C~s UO                                     i~E
~,,'~~_
                                                .42-Q8.                                       ...~....                                                                                                                           ~`                     M CALVII~1
                                                ~a~
                                                • v~r wr~                                                                               ~t
                                                                                                                                      ~YiYiY~r*f                                        ~ I                              T*                                                     wa a n~~o~+ a                        `~
                                         1. I                                                                          t~
                                                                                                                                                                                                                                                  ~          ~                     ~~       ~
                                                            y. ~         r                                         ~     ~                                                              .,a. ~                                     —          .~                 ~


                                                                                                                                                                                                                                                                                                               t


                                                             ~ n         R•
                                                                           ~k''
                                                                         1-4
                                                                         ~
                                                                                            ~j~      ~ ~'~j"'.~y ,~ ~', 5C~ .
                                                                                                                            75 Y 3j~ ~. ',f{
                                                                                                                                           ~ Y,.1,~'S
                                                                                            t..].~~~~iSl ~!iY~~>J[i :._..~,.~_c.~.l~'3.q`?~...{.
                                                                                                                                                                                                  k'r
                                                                                                                                                                                                  ~4
                                                                                                                                                                                                                    `v'..       ~ In
                                                                                                                                                                                                                                ~; ~Y ~
                                                                                                                                                                                                                     ~~.~~:.a.`~ rn'i=
                                                                                                                                                                                                                                      S          +~ 9 'Y,l' }~
                                                                                                                                                                                                                                                 +~.~x~ii~~~~i`C~
                                                                                                                                                                                                                                                                                           ~'~
                                                                                                                                                                                                                                                                                                                   ~'.



                                                                    "_    s'..Lar.L.r:.w~       ~S.✓Ja}'           ~          w       ..:.:,'      ~>~ a...5n N.~s...~^a,V~:.F~%J~`x4`A113.ala.s~L~tr~L_,~.
                                                                                                                                                                                                                ~.t
                                                                                                                                                                                                          ,1~.'1h11 ~8..~'il:w'~~~
                                                                                                                                                                                                                                                                      :m                   -~~~

                                                  ~~
                                                  ~                                                                                                                        ~                                                ~~

                                         ~.   c~~[wYi~tsn`i~~ ~Y11~y ~~~                                                               MRfwH~~ ~ ~ :AMK-~w+~1•wrr~.q                                                iN~17\~~ VfR /1~Wg10 f/' ~.\LL~AR ~Yc W
                                                                                                                                                                                                                                                            G:L..
                                              far e~ aruat ~t t         t     be       r. 6xrr one Ingos~d tr sou w ••S„ for ~tr~d w ~ldua. i10 Nf~( t~f                                                                          rr+~r~ d~ed',~t nat 9aaxf tma oe ~rwWn u~t ~ t3~.
                                              kad u, i~at fat eohinoeeo~tke oq Mtn 3h~ ~f arimt ate ;bi le s3~.Aied COt~t                                .
                                                ~i                 ~Q                               Yra x~
                                                                                                         ~                                         mar              ~                             marI           ~                           Y►s.~a t                                       yis ~            ~
                                                                                                                                                                                                     I                                                                           nwrs


                                                  ...         ~.......~..•~~,,~'.                       ,.4+       ,
                                                                                                                   s w~:
                                                                                                                     --       1R~    ,.. ~,;,,+„
                                                                                                                                                     M'
                                                                                                                                                                                                                                                                                                                     ~~
                                                                         .~.     n                                                                      ~.                 .~,
                                                                                                                                                                             '~
                                                                                                                                                                              .`7.72`
                                                   •                                                    v                           ~"~ ~                                                          `/.'"4   `.                                                       '1•    -
                                                                                                                                                    ..Yrn~. 'id:~i'                                  ^@"         ~~~ i          y~ ,!:'~
                                                                                                                                                                                                                              .%7~C+7   ~••
                                                                                                                                                                                                                                      1e'O, :~BiiY~
                                                                                                                                                                                                                                                4.J                               C`~
                                                                                                                                                                        +i~.AC„'~y.~.....~~~a»~                                                                                                         .......»
                                                      ._._......_._                                       i ~,                                                      .«....                           ,,,
                                      3 fhEMJItICtllElitt r~~xpe~' tnE f~tn4 :rnt ~!! ~pQlt           iQlEL !1!3 M'lL~~ID! ~1t T~!{1Et ~rk'il ~ ~BT-r~6f sad Q!l~l~
                                        :;st ~1 e~.snC~+      o~wd as ,liar san+~ir,~'wa v p!iw prison ~              !rA fas~4 ~ !t L a ~!oe~e wr01r 1Ae s~crNt ~#an.     !t iur .a~f ~tar~neea ;e.~ ~ 7 rrn.Npieeu p:yx ~ramr,
                                        :mss ~a,C~r ~ l6rSs'~;. ~+!i~~ Z ~wst. [fir sne i                 for er.3 a "S" for ~Ugn4 a jeri~. DO ti~E' ilk[~fi~cyed ixd not ~o ave ar aaic+~+ ~c !~ t305i M6 amc
                                         ?ac ~ e~.~ssmaeti rsd tray t~raE i~ tS{~{•tr~ m?I~t. lttao inlet tq:'e ia+~l ~hrr~not omrir~ed br ~e t~ Z.
                                                                                                                                                           3 ~ ~ yti, at                                          ~~~~ irys~~~
                                                                    ~.~smss:t                       ~.~~               ~~ti~arrtrn~st              ..s..or _~
                                                                                                                                                   ~.          i         ~                                          ~~ ..5..   E.:h           Yts. ~
                                                                                                                                                                                                                                               »~..                                                           iota
                                                                                                                                                                                                                                   ~........~
                                                              ._ ...    ~                           _
                                                                z~:tsnetrr~t                        m
                                                                                                    ,S,~                 EnA7n:ans~1               ~
                                                                                                                                                   .,'
                                                                                                                                                     5~ ~            ~nfi,~rpr~xy                 Sx ~           ~                           tAi7t a► f
                                                                                                                                                                                                                                              ..~..                   ~;hC:teh?a',i ~M~~' '~
                                                                                                                                                                                                                                                                               ,~._........~.                 'fpz
                                                                                                               '         ... ~~....                  ...                                                                                                                  ,,,,w
                                                                                                                                                                                     _....._ .......... ~
                                      f. : ~fLf+Oilk 1i9i JR3gtIfGi'~ t9 SL11 P?~10!i ktf BFI ~E it11fY
                                              ~. IR F« ~ w~►ia:~ ~ e~.rtf a~ w~.~ «~              I                                                                                         ~ ❑ :,~ u~~o ~ wm+       ~~ a~u~.~ a~+ cis
                                              a. D ~ uFe w~ s~;at~.r;r ~ ~~a:.~ ~:                                                                                                                                                                   -._._~__..
                                                                                     —_......_....~....._..                                                                                 ~ C7 ~~ yw~ ~ ~a +~ ~ess~+;.sr, c~ r~+tx.e ,~ =a _.................~._._ .
                                              ._ ❑for ~u+r ttm► ~asD~ =7r :rr an +
                                                                                                                                                                                                                         .....»....—'.._....~--•. (                         Y Mra Ltir ~rp,Y7ut t!»eE ~lMosssxr)
                                              ~.~$ 4~FillICEIl1~ 4~lE ~tf41~E! ~IC1/R.
                                      ~, r] ~►~x                         sae                  , ~s ~                     x w a: sa►ea              C} ~u:~.a:ri+~n ►n C7 ~c~r~~ ~u'
                                                                                                                                                                                 u~r cox ~r~ta~a                                                      ,t:~
                                      a I after 4ra:n: sta? a! ^ •                                                 sar+7anca nratmxlrj~x Mml mac. i~:~ar dr+r.~r ado.e)

                                    PA'Y RESTITUTION FINE $20,000.00 SECTION 1202.4(B) PENAL CODE. ($10,000. IS SUSPENDED UNLESS
                                         UNTII, TIC DEFENDANT VIOLATES PAROLE.)                                ~                   ~ '
                                           RESTITUTION TO TI-~ FAMII,Y OF TF~ VICTIM, AUNDRA BOYKIl~TS; SECTION 1'2'03.04 PC FOR
                                         RAL AND BURIAL EXPENSES PROVIDED THE FAMII.Y SUBMITS A WRITTEN CLAIlVi WITH
                                     S PORTING DOCUMENTATION BY 04-01-99. IF THE COURT RECEIVES A CLAIM FOR RESTITUTION,
                                    IT         HOLD A RESTITUTION HEARING AND COUNSEL WII.,L REPRESENT THE DEFT'S INTERESTS.
                                       ~`"'"id°tlo""~ ~'°` ~ "" `~ TIC PEOPLE q►RE TO PROVIDE NOTICE TO TIC FAMII.Y OF THE VICTIM.
                                         :fie coon auree~ ne at(e~                           a~+:: x sE ~tles~ ~ xo~x~ra~ ~ nr~r ~!7~ G                                               tomes a r,~uti (t~f"t~t nit. ~etv}                                                                        .
                                                                                                                                                              .__                                                     _.».~_......r._....                                                                    _....,,,,_,,,
                                     t ~i.•.);itM~10i S€N~EEYtCE                              EJ~
                                              ~.~ ~ ~:~ s                      +a~a             a [j A ~                                        r~           ~p r~ awn~                                     a~ ~a  ~ar+a err r~      ~. ~ o~.
                                                      a                                             oR~v, an,~v.                                                                                               ~s a wur~~r ac f mn~q
                                     4 fit"c ~ 5E3~i1F1~F                                       ~           ~          GG~DEi
                                                                                                                           E fOR                          3I;E4L 4EP3                      ~~               ~ t'JGi.                    t:~11~.,:~E74•                      ~ S•~
                                                                                                                                                                                                                                                                              S~Ci t~S111tfrgKS
                                              ~~'~                       12-02,-98                          ~                                             719~:.. ...~                          ._ ....              626                                     93
                                                                                                                                                                                                                                                              ...._.._....~ ~                                  t~ ~
                                     ~ _                     r rs                    m n~cusno~r o~ nie s                                   ~ ~~~ e~ c~~..
                                                 ~ ~rr~~rn~                                                 ~~ ~ ~sro;x a~                                ~ w.a.:~~rrur~ r~ p        cr +R.ta ~ cra.~ ~+sr~.~►s                                                                         (> ~.~. +~c ate.
                                                                                                            ~+e o~na~ria ~                                    ~aa~     ra                          ~       w~                                                                                        .
                                                 GI                                                                                                       `-.7'°~           D s~va ra:~~
                                                  Bs                                 ~o~s.                  ~ :~                                                                              ~.;,) A.: ash
                                                            ~uas arm aa.~+ns                                ccn~ea et~r;~ r~                              r'~ cruet is                                                                                                                              .
                                                                                                                                                             Cl.,ERK I,~F THE C~DU~
                                     ~            aar~f: ~+s ~re~o~ l~ dr~~o•rnct a~oncF d fhe :oQj~+. a~a aWde ia'rj3                                              oet.
                                                 y~~ ~c~~ru~~                                                                                                                           ~~
                                                                                                                                                                                        DECEMBER 9, 1998
                                     11+ ~m b                      .r~pf ,aeprr tsar cey. S !zs~ 1e ratts~r tEs ~s+a~ ri!                                                  tyr ~             .fie ~e.s lt~ek~wsr nor re .ate wt ~t w nNrrM f~ Ie nds sxus~at.
                                      ~ur~i 1~d br Ua                                 ~a
                                     .It~p+! C~uti ~! ~'Ixrd~                                                                ~~ ~~ ~~~t~~                      ~     ~ai~~ ~i~~~~~ — ~~~~~~~
                                      E.     .linuiry t, !?93                                                                                                                                      ~r
                                                                                                                                                                     ~~ ~                                                        Pay. C ; ;t.~:4
                                      ~~Br,T~                                         vLY~c ;OP+r~tt~T ~                                              YE1.E~Y CaIY~-~EPA.trGfltt OF~        1Mti1~E 6'OE~f~E~tHIST~.'i+~ iPFl~; GF i~tE ~tl:F.iS
                                     . I
~,~
  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 61 of 159 Page ID #:61
          ~4"~~




                                                                                  ..   .~        _
                                                        .          •l'S'   '.pf
                                                                      ~     ~

                                                                           ~~


            l




                                              ~     _   .
      .                    ~                       _.


~escr~ption of this exhibit:   DECLARATION.•IN SUPPORT OF~. PT~ITIOIV' TO ~ ~
                               VA~1~TE JUDGMENT.
                                                                                            ..


                  ,~




i~urnber of pages fog ~~1IS ~1Cllb1~:   3 PAGES
                    Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 62 of 159 Page ID #:62



.. . , .              Austin Iby~,as, of the farnly Hars]~y                                                        Exhibit H.
                      c,~o Te~oa~.y rrnil. l~ocati.,an:                                                                                                         ..
                      c,/o AIbTIl~T                 ,#;?2813                        ..               :. ..
                                                                                                                           : ~ . ..
                      c~lifanv.a Health Care F .ty                                                 .. .. . . .                        ..   ~ ... .. . . . .
                      P.O. Box 32.290                 ~ -  ~                             .. ..    ~ ~ ...             .. .. . _ ..               ~ - ..
                       Stocl~an, CA 95213                                 ..               .




                                      LOS A~~GELFS COLi~'TSc' SUPr~IOR CO~~RT,STATE Or CALIFOR~vIA

                       AUSTIN D. HE~ISLEY,Gest~. Que Vie tn~st,            ~ Case No,. BA16.0584                                                  ~ ~ ~..
                                                   ~titi~a~s,

._        ~            v.         ~                                            DECLARATION~~ IN SUPPORT ~OF
     .~ ~ .                  -                                                 PETITION .TO VACATE JUDGM~I'r

                       Jackie L- acey,                                                      ~                                  ~. ~ ~       .
                      'I~vstee of tl~e Cestui Q~e Vise t~vst, aid                                .:           -.                  .
                       FiduGi~ry to settle aid close tl~e aaco~nt,




                       Asstin Douglas, of the family HarsLey,
                       Sole              of the Ai~TIl~1 D. Y~                              ~              ~ ~~       ..                                    -
           •           Cestui Qai Vise trust,                              ~                                       ~ '~

                       3rd Party Ingest Interv~rr ter inj~y                                           ..                              .




                                                               DECLARATION
                                 Declarant Carolyn DeCosta, being over the age of 18 and competent

                       to testify, and having firsthand knowledge of the facts herein, does make the

                       following statements.

               :.      ~,.       Declarant, acting in behalf of petitioner/third party interest iinter-

                                 vener, did, on or about April 24,.2018, cause the following to be

                                 mailed to Jackie Lacey, the Respondent, via certi~fied~mail number 7017
                                 1450 0001 0426 858, and by a notary: 1) Private Administrative No.


                       D~c]~ation in Support of Petition to Uacat~e
                       ,Ti~g~nt, Case No. B.A1.6~0584 -Page 1                                                                .
                         .,..~,
                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 63 of 159 Page ID #:63
            .~ r`
                 .




                    ~. . ~                 ADH2O189449 to setoff, settle and discharge account~numlier,BA160584;4
~. ~            ~                          2) petitioner's Declaration of Status; and 3) Notice of~ F.iduciary ~~ ~~

                ..         ~               Trusteeship Duty, appointing the respondent as the fid~cary~ trustee

                                           to setoff, settle and discharge the aforementioned account, with in-
            . :~                           structions to respond within 30 dats by sending his response in care

                                           of the Declarant as the third ~arty witness.

                        =~ 2.              No response was received from the respondent, no rebuttals~to~the            ~ ~ ~
       ~~           ..                     allegations contained within the administrative remedy were`issued~:~ .~             ,~ ~

                           ~•.             On or about May 29, 2018, Declarant caused to be mailed to respondent,
                        .. ~               vi.a notary, a Notice of Fault/Opportunity to Cure, reminding respon-

                                           dent of his duty/opprtunity to respond, again with ins.tructi:ons to

                          ..               send his response in care of the Declarant as the third party witness.
                               4.          ~10 response was received from the respondent.

                               5~~:        On or about June 29, 2018, Declarant caused to be mailed~to respondent
                                           via notary, 1) a 1Votice of Default outlining some ~ of...the contractual:

                           ~.              items to which the respondent had bound himself, ~and 2) a Contractual

                                           1Votice and Demand for settlement & Closure of the Account.

                               6.          IVo response was received from respondent.
            .                  7.           On or about July 24,2018, Declarant caused to be mailed to respondent,

                                  .~~ ~    via notary, a 1Votarial Protest and Notice of Administrative:Judgment/

                    -.            ~         Certificate of Dishonor, signed by Declarant attesting to the facts,            -.
                                            and notarizec~.s _ in which case, the document was retuned back:~.to the

                                            Declarant.
                               8.           Declarant is the record keeper of the originals, and will issue.cer-
                    .                       tified copies of the documents for the court's review under seal.                   .
                                            Further Declarant'saith not.

                                      ..    I certify pursuany to the laws of perjury of the State of California,
                               Dec]~ation in Su~ort of P~tit3an to Vacate            ~   ~           _        ,.
        `                      ,Ti~gr~t, Case No. BA16058~+ - Page 2                             ~                      .
       Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 64 of 159 Page ID #:64



             ~cl 1~e United States of America, the above statements are true, correct, com-
             plete and not misleading.-                                   ~                    ~ ~ ~~
             -..                                     _                                 ., ~►
                       Executed this_~~day of                          2019; On              .~
             California.



                                                                                                               ,~.., "~. ~. -~ - --..,
                                                                                                  .s.......,~,~.
                                                                                                                ~Mai1.-Iocati.~an
                                                                                                      45102-Palm ?tee
                                                                                                  ~a~castPr, Cali_forrua 93535




                California, the landed nation )
                                                                             ss                   VERIFICATION                                     _
                Los Angeles, the county                                  )

.-        .Before me, a Notary Public for state and county listed above, personally ap-
           peared Carolyn DeCosta, personally lazown to me (or proved to me on the basis
           of satisfactory evidence) to be the party whose name is subscribed to the • ~
           within instrument, and being duly sworn according to law did affirm and sub-.
   .~       scribe to~ the foregoing pursuant to the laws of per'ury of~~'he S.~a~e of Cali-
            fornia, and the United States of America on this ~ ~~'` day of        ,~         ,
~:    ~ ~   2019. Purpose of Notary is for witneeing a sworn statement, and not or ent r-
            ing into a foreign jurisdiction/venue.

                WIZNESS my hand and of fic' 1 seal.
                    .~
                  ~~                 ~~
                                                          a~~

           A notary pubflc or otFier officer:completing th(s certificate verifies only the
           ide. ity of the ln~ividual'w~o signed th~'doc~uneM to which this ceKlflcate
     ' -   is:a~ttached, and not the~truthfulness;.accura4y, or validity of that daumerrt.
           State ~,cf Calif rnia
           County~o~                      -~ ~ .                             f"~
           Subscribed and•sworn.to.(w.afflrrr~ed)~before..mettils             .~      day

           o~               l        , 20~..:bq ~ c ~1R~ 1~1~ Yl~-

            ~,P ~ ~,.~5'~C~
           ~_                                                           .. basis
                                                   . ,proved: to me on _the
           of sattsfacto~ evi ee , ~ bes the persons} who ~ppe   '  before  me.

            Signature           __              ~         ~ ~                       (~I)     •1                           ANGELICA IBOA
                                                                                                      :.;,~• F        Notary Public - Caltfo~nla
                                                                                                  z                     Los Angeles County
                                                                                                                      Commission ~k 2210430
                                                                                                                   My Comm. ExpirQs Aug 18, 2021
                Dec].aratial in SL~ort of P~titi~on to Vacate
                ,Tu~~t, Case No. X160584 -Page 3
      Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 65 of 159 Page ID #:65




                                                                       r

                                                                             ''        ~.
1
:
t
                                                                ~i                1~




                                                   !•




        .    . I       •                  ~   ~




                           .~ Exhibit c                                      . =~ . . -. ~ ..



    Deseriptian of this e~:hibit:PETITIONER'Sr DECLARATION           OF ~ST~Ti~S ~ ''SHE
                                      LAW OF THE CASE.

            .a     ~                                                                            .




    ~tur~iber of pales for- ~~~is ~e~hibit: 6     Pages . ~   ~~ ~         . ~~ - '.
         Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 66 of 159 Page ID #:66




                 1   Actin was., of tl~e fam ly Ha~]~ey
                    %,Ta~oratiy r~ai]. location:
     `           2   c,~o, A1.~TII~1 D. I-~EY, C.D.C. # P22813
                    ('al fanva Health C~n~ Faca.lity
                 3. P.O.~ Bax 31290
                     Stocict~al,CA 95213
                 4       ;.

                 5

                  6
                                     LOS ANGELES COUNTY _SUPERIOR COURT,STATE OF C~1I.,IFORNIA ; , . . ,. `                               .
                  7

                  8     AUSTIN D. HII~ISLEY,Cestx d..~ Vise tn~st,                         ~ ~ .:                ~        ~.                  ..
                                                                                   Case No. BA160584
                  9                                    P~titi~x~es,                      ~ .    ~                    ~.            .

                  10   v. .                                                       ~   PETITIONER'S
~.           ' .. 11                                                            DECLARATION OF, STATUS
                        Jackie Lacey, ~                                         ~ ~ THE LAW ~ OF THE CASE
                       livsbee of tl~e Cest~.ri. die Vie tzvst, aur~d
                       '
                12     F.ir.~uci~y to settle amd close t2~e aaca.azt,                   ..

                                                                  t~                                    :_
                13
                                                                                               a                                   . ..
                 14
                       Austin Da.~g]as,of t3~e faraly Harslet',                -
                 15
                       SoLe B~~ef~,cia~y of the A[JSI'IN D.
                       ~     Y Cpsbui due Vie tn~st,                                               ~      ~.                   .
                . 16
                              3~i Party Interest Int~~er ~c                             ~ _            _. _ .
                 17
                              1nj~Y•                      '-
                 18

                '19
                                               DECLARATION OF STATUS -
                 20     1.       Declarant, Austin Douglas,of the family Hensley, certifies and states
                                 tY~e fol.lowug.
                 21
                        :2.      Daclar~t is a free ir~ita~t on tre Land of North ~rerica, being the biol~gi~c~l cry
         .       22              anal of, and pro~'ty of the Nbst Hi.,~ Gods ~g i marnated on tY~e L~~cl of this
     .           23              earth, awii~              to rrme otl~r thaw my.Creator, and l~~g m need for any other
                                "govem~lt"
                 24
                        3.      Declar~azt veha~tly da~i,es being a corp~araticxl yr an a~i1r~1.. ~ ~           .
                 25     4.      D~]~'a~t is a living, l~eathir~, saltiest Nan, narmesi~t, Prot ~n coKitract, ~r
                                 resid~t to the United States (teen of art "uic]~udit~"                u~tAn, D.C., R~erto Rico,
                ~ 26
                                 Virgin Is]~ds, C~.~acn...), mt in the state of the form, mt a "per-ion;~ 4~ot a~
                 '27              ARTIFICIAL PERSON; ~rl mt a U.S. cities; excerpt fran any ~ci all i~lentif~a
                 2.8               bons,troatr~ts, aid r• ~irsre~ts
                                                              L       as such pi.~sva~.zt to any process, ]~t,code, or
                         ~tlt7~~ S ~Clc'~dt.1C7C1 Of StcltllS ~ ~S2 NO. $~.(7~5$~} --         ~.
                                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 67 of 159 Page ID #:67



                                                                                                                                      :~

                                                         st~tut~ or auny co]r~r
                                                f pertair~or~g too ARTIFICIAL: F~RSON.~,.LEGAL.~~ERSONS . OR
                       OTHER ARTIFICIAL ENTITIES .                                   : ~ ~~~
       •          2
~. : . , ~ .~~ . .3. ~ ~ 5.:.. ~~ is mt aware of ~y a~rea~~t on recan~i ir~ldrg
                                                                             ,;   .I?ec]:,a~a~ t.a.Regi~st~~ad ~t yr
r    -        ~
                  !
                  '
                               tn~tee ~o~ any ~~'~~•PFI~1 b~ the name of ~AUSTIN.~ HEMSLEY,AUSTIN D.
                                 ..       k




    .~                                .. .. ~ 4. .                        ~.      HEMSLEY, AUSTIN HENSLEY, or s~nalar name, auutl~orizir~g or obli.~atir~ DecJ~r-
          ., i`       ..                           ~
                                                          -~ ~ - ~                ant to receive services of plus for, or to ~~aer far,s~rhABTIFICIAL PERSON
                                                  5
                                                        :.L.,                     aid beLi ecres m s~.rh evida~ce exists.                                       .
          . ~ . ,:                    __. . ; 6.. ~6.                             Decla~a~t is mt a res-iclait of, mr a~ a~Q].~~y~e of, mgr a          r of,~ ~Y gc~pnt• .
         _ _ . ...- :.                           :_~.~,. 7..                      Uecla~mt NOTICES that in these ta~i.t~ed States of ~crnrira ire aaai~ority.of anY a~d~ .
                .,                                                                all gvc~n~ents resir~es in tine ~opLe, the Na1~~a].. mat amd .wat~en~ vn tl~e.].and,.for
         ..                                   - ,- 8.                             gw~en-rr~nt is a fictic~n of the ~x~d, amd cam wily, be crated b~ ~e I~opl~e, effected
              _. . .                           .:..9 ..                   ~       l~r the Pe~pls aid aversean b~ the Pimple far the benefit of only the I~pLe; aid., as
                                                                                  a fi~ctivn, wit ca~a~t be am inj~ed party .plaintiff, mEr cam it cAntr~ct with;.
                                                                                  rr~r reach pe~i.ty with flesh amd blood P~aple. .
                                              ..11. 8. ~                          D~ec,~a~t NOTICES ~e Dec]~ration of Irr~~re specifies. that anc Ri~.ts ~:e~ ~..
                                                 12                               u~]~.,enable; they ca~ant be tra~sfe~ced. yr talcaz fnxn us.° .. -            ~.
                  .-                                .. .9.                        D      art fi~cther NOTICES all.govt a~fi~s ax~~ a fic~riary position to t ie:
                                                 13"
:.-               _         -                  ~         ~                        ~ople, ~d any beach of those fir.~cia~y cities is a violation of their oath of office
           .. .                 ..               14: .. _                         c,~ich in tx.~n is a~ act of c~alst~vctive treasai, ~d~ sees noe~nclaice to the contrary.
                                               ::.LS, 1C. :                       Decla~t NOTICES that the sa]~e of bc~ds.~y the cast, wageri~ on tl~e vutccn~~.of
                                                                                                                                          :,
                                      _                                           the Jud~~t, is a corif]i~t of interest ~irh violaters _due process, ~i~].1 tl~ dggivas
                  .. .                        ' ~ 16              ~               tl~e cast of svbje~t matter '~i~dictiai, the n~las~g the 'ud~1t void,_ a~i I see m
                                                17                                e~rir.~ice to tie contrary.     ~             ~       - .~ . . . . .
                                               '18. ;11.                          Dec]~ant NOTICES that gvv~rY~t, b~~ a fvcti.pnal~ aztity, ir~teracts~.anly with ..
               .                          ..                                  ~   fictia~l. entities, aaYl. in arc to do this, gwen~t,has created a Cest~ui due Vie
          . .: .                           : 1~9
                                                                                  tn~st far ev~.y indivi~h~al, g~-vu~g it it ~ all t~pem~e Wane,             zing ti~at. all    .
              .                                 20            -           ~       ~p~case na~e/art~.i.a]. altity into its adrrdiustrative axlrts as ~-tl-~e ~c3efer~]ant;~ ~~re .
                                 .                                                stat~~tes are enfo~ed, ~d cam only be alfomed,:a~ir~st getag~cies, gwesn'
                                                                                  n~~ actors,. aid a~ti~i~~.al. altities, ~r1 the          tivel treatu~, the b~r~efici.aYy,.
                                     . ~. 22                                  ~   i.e:~,~ tl~e Livir~ Imo, as the tn~stee, in on~er~ to wemrn~e the Sim ~Ca~t ruli~
                                                23 . ~:               ~           that Living I~ a~xl.          cent be ~~rod~e subject too the statutes ~ml ess inai~d. tl~re~n,
                                                                                  aLl in t~reach of their fi~iuci.~y duties.
                                                24
    .. .                                                                                     'chile saw powers are meted, to.,.. tie gvc~enzrerit; swerea.~nty itself
                                                2~5                                      _   ra ins with the people," Yick Wo v. Hopkins, [188 U.S. 356,at 370
                                                26                                           (1886)J C~Phasis added.]                 ~                         .
                                                                                             'tk~der a.~ systan, the P~aple, c~ are use [in F~1~rr1]~ called. subjects, ~e
                                                2~        ~                          -       here tl~e s~~xeign: ~eir~ Rifts, whetl-~r`collective ~or ir~divi~l, are ~t
..                         ~ .:                 28.                                          ba~rl ~to .gi~e~ way to a saztii~lt ~of loyalty ~ to tie person of.mcx~a~rh. 'Il e

                                                              ~titia~r's Dec].a~atian of Status; Case l~To. ~.4~.60584 -- Pale 2
                 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 68 of 159 Page ID #:68

                                          _                       _                                       ~ ,.

.~                           _.   .           Citizet here [in ~i~rica] layows m persal, Y~owever r~ tk~ose in pcz~r, cjr Ynwev~r
                                                                                                          f ~


. ..        _ ... ..2,-~                powertvl_hi~etf to man he need y~e].d treir ri,g~~s ~ir~ tea Lai sea~,s to him."`~ . _ ~ '; --.
    - ;. ;... .                         t~nnted States v. Iee,~[]!J6 U.s. 2o4(r~i Sad, 1989)] C                 ~~     ~] ~ - ~ ~ ~           ~ ~ .~.
                       3                                                                                .;
                                       "Il e tam 'person' does rr~t ~nc1~.r3e the 'svv~re~,~' a~r~. far the sc               ~ to Ue
. ..                   ~                b4.t~d to that statute, tr~ 'soverei,~' mist be s~eca.firally Warned."                               .
                                                                                                                                               - .
                                                                                                                                              4 ..
..           _~ ~ ~ .                   ~~It1 Catimrl      tie term 'per.5ol7~ Cbes lrot lrr~lude tl~e 9oVe~e]g~.17 [aond] Statufi~es
 . . . ~ _.. ~, . :~. 5             ~. en~l,ayirg the woc~i] aye           ' y calstnyed to ea~]vde~it." WS.Ll., ~ s:~ra at [S.Ct.
                                        23og](packets in               ); cites T~i]~an v. Qua Trr~n 73cibe, .[.442 u;s. 653,               . . ..
                ' - ,                   61~L.Fd.2d 153, 99 S.Ct. 2529 (1979)i; gautir~g, tku.ted Mates v. Cr~q~er. Corporation
                                         312 U.S. C~IOO,~iO~+(1941)~, see a~].~o, United States v. tested, Mire W~kers of ~iierira
                       7                 .~0 li.S. 2~3, 91 L.Fd. ~'s4, 67 S.Ct.. 667 (19+7)]. ~             ~                                       .
                          12. ~ Declar~t fi~ther 1~III~~ ~tr~at Decla~aa~t is rat a peaty to tie;cAnstitutian,;leas m.oath
       ~'        .~•
                         _
                          ... . fio ~e c~azstituti.~orts, amd is mt subject to 1~e c~ortsti tut~.ar~s, .' 2md tk~erpfc~e, is mt svb~-.. ~ :~ ~. ..:
                             <J




                                jest to tl~e ]~i.sl.~t~e and/or Caress caseated by sa~.d ca~stituti~o~s, and,tl~erefare.~aar
             ~~li~                                                                                                                                   _
 ~. .. :..~ .. ~.'1~0-          mt    be rr~de subiect to any of tl~e ]~aaas, n~les aid. reg~tlari,o~ns created try said ]~islatu~ce~
                            .:  ar            s base govezrn~t c~ only regu]ate mat it c~eat~es,such as.,                       rat~.~g~~r ~ _.
              •     11          cies and c~.poratir.~zs; areas the govacrnent is mt, r~r caa~ ever be cortisit3ered,~ gr+ea~eic ~ :.
                    12           than its C~eat,~rs, the R~aple, amd I sew rn evi~d~ice to the cAntra~y.                   , -. . .                 ,
                          13.. D~atial of 'I~ust: Uacla~a~t, At.~stin Dr~g~.as of the far~aly Hs~ley, makes claim to tY~e.                          .
           •        13
                                Cestta Qlae ~~e trust identifisd as At~il'Il~1 D. I-~Nb~Y, AUS~Ilv            Y, ar s'inal~~ Warne.~ I any ::
                    l~ r~       ,tire grantor of said t~ust.c~ue to my si,~}~at~.~e on sane gw~rrrr~xzt da~ment~irh created
                    15.I        said trust, aid I am the Ba~efici~.y of said tn~st. Anything my sig}~atx.~e is an ~ is res of
                                 rY~e tn~st. z         eke ca.aim to al.l. the ~oce~s a~               ty(r~s) of sari trust. Any. ~ ~~
                    16
                                 gwe~rriait actor ~o canes in contact with said trust is _acting:as a tn~stee _in rid to.                       . .. .
                     1
                     - 7         said t~.vst, ~d had better l~eeci tiv.s Uac].a~ativn of'I~t. Ai-~y.l~each of fi~hra~.y tn~stse .
                                 duties will. be ~Osecuted.                                        .-                      . ..                 -_ . .
                    18
                          14. L~.avc~ont.at all ~ti~s claiits alt ~d waives Wane of hisJher. Good-~}.va1, Wit,, usnlinatg3,
                 . 19
                                 ta~alienable, s~med, aid guarant~si Ri.~ts purs~~ant to tl~e Declaration of                  e~d~~ tl~e ..
                   ~ 20          Articles of Ccmfede~ati~n, C~nstituti~n of the iaiified. States of America as~ ratified 1791
                                      with the Arti~cLes of the      its, aid the State cazstituti:a~.               ..     .
                         21
                                  15. Declara~~          that tie Galstitutial of the ta~ited States of ~tneri~a as:ratified 17.91
                         22
                                       . with.tl~e Articles of tl~e tents, Article VI p            cash 2, states: "This. C~titution amd
             _            23.             Laws of the Lmited States ~irh shall be rcr~de in A.~re ~tl~er.eof; aid all 7.~iaaties madeL
                 . . .. ~4              . tamer aaufil~arity of the United. Mates, shalt be tl~e su~n~ Law of the Ia~d; aid the .hr]ges              .-.
                                      . in evc~.y Stat,~ sha]1 b~ bourl b~, a~Y'm;~ in the Ga~stitutial ar Iasas of any.State
                        '25       ~o tie Contrary ratzuifihsta~Ylir~." (a~.-~asis acicled)                               ~                            ..
                 .            1
                          2.8 6. Lk~il~ .the constitution is the.su~ar~e ].a6a of the ].sand too w~v.~h gwer~~t actors are bawd
                                 1~ oath, arxi wlvrh Limn.ts the a~tY~arity of g~~t actors., D~laraont NOTICES".In tl~e                                    .
                          27
                                 begirmizig Cod cx~eate~i tl~e leaven aid earth" (C~esis 1:1). It is witrr~ut mate trie C~nsti

  COURT PAPER
  6TATE OP CALIFORh11A
  6T0. 1 13 INEV. ]•0~1
                                  ~titux~r's Dec].a~ata~an of Stata~s, Case No. B.4t6~0584 -Paige 3                                                    .
  09P OB 1092{         ~.~•~...
                 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 69 of 159 Page ID #:69


                       '1     ;,
                               tutian dirt rnt create l~eavert ~d eaofih, so the c~titut on caonnt be tl~e ~ laa of the:laid.-. . . ,
                               as fay as the maple _aye cArr~enaed. Onty He ~n cxeates, II. ELyan the rbst Hi.~i,;.is. ~.Lea . . .
                     2'
                         .. of the 1~md. "And. He is before all tiv~s, aid by Quist, mt tl~e.Gar~stituti.,cxi,.all. tizir~,s
                                                                                  .                           ~           ~       .. , .
                     3         consist" ~Colbssi~ 1:;17).. Quist is.Uefo~e the C~titutvon, aid 1~ Quist, mt,the Car_ ,
                     4         stituti,on, all thix~gts ca3sist, aid therpfare, tl~e caLstibuiaz rotwitYLstandit~; Cod's:].asw
                        . ~ is,the ultir~te Sup~et~e I.aw of the Iaund.                                                      ..           ,.,
                     5
                        17:. Declarant fir Nt~ICES as a mattes of their ]+a~ul acrQlia~re to iiie refen3~ced= Cor~sti:
                     6         tutian, any of Ike maple Mile fincti_avr~ ~n ~y I~li~c capacity, .in ret~n far tre ~t~ust
                     7         of the maple, aye meted ]united; de1~t~1 aufil~ority of ~mcl b~ the P~aple, ~~itri ~ecifi~
                          . ciut es meted in                        . tl~reof, aid sl~al]. or~].y~ cb ~ pur~ar~t ~ to a~ l~irtly desi-
                     8
                             g}~at~ed swcmn aryl s~~becribed Chth of OFfi~ce ~cl ~y aid all bacxis rec~.~ired. ~            f..:
                 ~ ~ 9 18. Daclar~t ~i~tl-~r ~3otices trat the anly .caart 1a~i11].y authorised by ire Pimple                           t
                    10       . tQ saui  Ga~stitiuti.f a~ to bear rtatt~s   in cAniaaav~csy~ ~of tie l~apl~, civil or. crirrti~~al.;~ is,a     ~ .
                    1~         eaart that cxx~fo~rns ~t~o a nd fir~ctians in aocarda~re with ArtLc]E III, Section ~; of`~ tre na-
                                     tia~al Ca~tibutiAn in ~iirh all officers.of sa~i.d'co~~t have amd ~al~i.de l~ tkpir swam amd       ~.
                    12               st
                                      ~ibecribed oaths of office        aid defaYlir~ tl~e Ri~ts~ of 1~e~ P~aopl~e, sand ~ivrh ---- - -
                             all ratters a~.~e Yid in ac~co~~ce wig. all aspects.of due ~eroc~ess of.law only., amd only'
       •            13
                            .'~i.al by ~,Ti~Y trot Ju~Y trial)~ ~d ~in keePirg wig ~rr~h~ts V, VI amd VII..                        -     .
                    1Q 19.Dac1~~a~t NO2ICES
                                                   that tl~e cx~ra►t state aryl federal gov~rrn~ts aye c~alyujg Declara~ti~
                    15. . ~ Ruts guara~zfi~eed to hin~her, aid req~rired of the feder~]. aid state gvv~r~ts, ~t~ tl~e ~              .~
                             c~o~titution for the iku.ted States, nari~ly; 1) access ~ to an~ Arti cle III cast aid 2)' ~a
                    16~
                             R~Lir.,~n fo~n of gwe~~t.                                                ~                   ~ ~ ~~ ~    - .
                    1? ~.. De~l.ara~t N(~►TTICES
                                                    : 1) all state aid fed~sal c~a~ts aace. ~nw Legi..slativeJadRnr~istrative
                    18               Ls Q~erated b~ the ~ceo~itive lxa~h of gr~v~rrcr~t, ~zirl~: neitheic ca~li.es with a
                             Rc~x.~bLi,can form of ~~rrr~t, mr an ~lrticLe III type of ccx~t~, aid 2) a~L1. ca.irts ~ now
            ~~      19
                                          •in nat~.~e, being listed on D~a~ & ~adstreet as far-~aofit cc~rporati.ons, ~iir.~l is           .
                    20       defuutely rx~t a Rep~~Uli~ frnzn of Covenire~nt, amd a aanf]ict ~of~ interest, tl~.is loth re -
                     21              ~es~►t Ri.g~ts Vi~olatza~s irr~ansistazt with the Su~are Iaw of the ~..
                             _ 21.   Dacl,a~ant futl~er N~ICES that p~~t to the cAnstiiution amd the Cod -given Rights `~
                    22
                                     seamed.a~d gi.~teed therein, said constitutiai ~is established ~to ensue that the clams.-     .
                     23              ni.~on grated by God to all P~aple on thins Iaond shall awe, aid shall er~.me far~.vPr that     .
                     G~              tiv.s ~ople~ on tiv s Ind be .free f~xn any aid all s]~y, entirsnazt to slaveryjuxk~fi~:~ed . .
                              .      SC~Vl~~ ~.T1~7~ ~             SS1tJR Ll'~ CO~ Of          ~inl St31~1~2 ODC~'.      ~1C ~
                     ~25
                                     or of any other type of inferior authority to tl~e C~tituti~n aid the Rill of Ri,~ts .and
                     26              the Decl.a~at~an of T          -p, as we1]. as all stake c~nstitutials:                                .
                     27      22.     Declar~t takes roti~e of 'Il~orrQson v. Grath, 154 SE 579; FRC v. C~, 281 t~ 464; ~ Keller v.

     ~.J
GOU RT PAPER
sThT~ o~ ~^~~~o^~~~^          ~titianer's~Dec].a~atian of Status ~ Case I~b. B41.60584 -edge
                                                                                               `
6T0. 1 13 ~AEy, ~•o~~
                                                                                             4
09P   OB 10924    ,.~.~..-
                                                                                         '
             Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 70 of 159 Page ID #:70




..                 1             PE, 261 [~5 428, herein it is Stated 'bests enfaLra~ Statutes d4 rnt apt j
                                                                                                                                  y,,,
                             ~izirh leaves aLl judges enf~.r~ii~g statutes without j                   irc~na~ity,
          •        2
                      23. Arti,~Le III cats of cunir~n.law ugh req~rii.e a~ Affidavit of a~ injtmed party
                                                                                                                              be placed
               . 3-        . up
                              upaia the reco~rrl of tie cast in ~r]er to invoke the cat's subject rratte~
                                                                                                                          ju~isdi~cti~m,
                . 4         . ~d   without  arh      subject matter jt~.~9dictian, tre court Yeas tx~ .ji~i.sdi~tia~► at all, ~ aid .
                              sure it is rot oar~nn ~acti~e in                 trative ca.lrts do ~t do that, it is plain to
                   5
                              see that jukes win alfozce statutes lave m itmtmity becx~ase tY~.y hac~e m
                                                                                                                         subject rr~tter
                   6           ji~isdi~tian.                                                                          ~               .
                      ?~+. Dec1~1t sees ro evir.~ice to indicate that p~n.~~ant to ~e
                  .7                                                                                  Ca~ti.tution, state aid. t~ati~c-
              _ ~.8 .        nal.,  Dec]~rao rit  cap  be oaipelle d, m~ipula ted; e~cGo~rted., tri~clted, fil~rceat~sied, placed Lacier
                              duress, coezr~ed, or so effected. Later colter of law, b~ amY l~tz~al R~cson, wiro ixr~ividua]ly
                   9          ar in any c,~aci-tY as oar t~1er aa~y Artif~ial. P~ersai, ag~cY, entity, offirer~; ar PertY~
                       .      into the waivir~ of any of.~Dec]a~a~t's Ri.g~ts, ar to act u1 ccxitradi~ctial trrreof,
     ~ ~~   .~~ 10                                                                                                               ar to
                              act in quite of the ~mr~l ccn~cia~ce amd da~ni~an grated I~l~unt l~ Cod.; or c~ De-
                 11          ~claaca~t be d~ivgi of any of these Rests, I~ri-vileges, ~d iRm Li~iti~es, eft l~r 1mac, ~l .
                 12           ~arocess in aaca~~ce with said Ca~stitutial, wit~rut that lvati~l amd/o~r Artif~,i,at l~rsai
                            in ~at~ever capaci.tY~ ~ ~ ~~~ ~~ ~J~Y ~ Y~                                        t aid           canrri ttin~g
                 13
                         ~` rugs crures, requir~r~g laaFitl                 rat tl:~er~fraii.
                 14         If a contract is b~ir~g relied upon for j~isdictial, Dec].araQzt c~~c]s said. contract be
                 15          meted to Dec].a~a~t, so it may be                       on tl~e gaaar]s of frasl, lack of full dis-
                              cl~~e, amd.-lack of cAnsi~leration.                                   ~                             .
                 16
                             D~claraalt ~ f~11 - -~er NOTICES tY~at lxk of ful]. disc]~os~~e ~i c~arQellirag alleged "ba-~efits`~
                 17           (i.e., u~osi~ a cue) upon the People in fL~tl.~ra~ce of ~t srl~sre~ to d~iv~
                 18           the I~apl~e of their property ~d rifts in property, as in fail~;n~e to clisclose the c~ori-
                                 tractual nab~ee of the "befit", ar a~zy ].o5ses of Ri.,~ts a~d/ar ~erty t-liat w~11. result
                 '19
                         _       l~ catpLia~r_e with any code, is a di,.~honest act, a      of fic]uciatiy duty, a vio]atia~ of
                  20.            oath of office, tl~e taking of Ruts, ~.~aperty ~~d/cjr ri.~ts in property witl~o~it just
                                 c~orrQa~sation, azti~zt to slavery, s~iticxt aid c~cx~stnactive                  , as stated ~t the
                  21

                  22             D~c]araunt resezves the r~.~t to anted this Declaratiaz f~+cm tore to tune as deaned necee~
                 ~ 23            mod. as Decl.a~aalt's Ktr~wl~e increases.
                                    D~clara~zt say~th r~zt,
                  24
                                                                    NOTICE TO RESPOND
                  25                     Notice is given to any a~r.3. aLl win n ay lave evid~a~ce of re~.i;ttal, to rebut this
                  26         L1~claratiaz b,~ Affid~.vit or Decl~aocaticm of yair c~~m, sum tmde~c
                                                                                                      P~tY ~f P~J~Y~ within
                             10 days or be collaterally est~ed fizm                    a~iu~st Declarant. It is ~un~. facie ev~.-
                  27
                             dare ,trat ec~rybody stiff dates to ~s Decla~aticm , if they d4 rot rebut it. My •fee fc~r ~cr
                  28         ceediiig with aazy rn3tte~c w~i~h wEx~ld ~:ejix~ice my ~Ri~ts, in~ tl~e abs~r~ of a rebuttal. by ~ swaizl
                             ~titiaier's Declaratiaz of Status; Case I~b. B4160584 - Page S
             k
                 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 71 of 159 Page ID #:71
r




..                   1     3ff1.C.~t7rLt ~ C   dt]A1~ W].1~1 SI~OL"t1I~ E'~77.~Y.~2 to ~ CCd1   ~ ].S ~ 1~~~.~ ~C C~1~T~
         `           2    peyabLe 1~ the r~nned plaintiff ~cl. his att~rn~y.
                           _      I c,~rtify p~~~t to tie ]mss of perjury of ~e State of ~Califarni.a.,
                     3.                                                                                  arr1. the ik~i.tied
                          S~bes of ~i~erica, the above stater~ents are tree, correct, canpLete sand
                                                                                                    mt misleading.             .
                     4
                                    Fxeruted ru~c Iao tunc to Decsrix~c S, 1990.
                     5
                                                                             f
                     6                                                ~.
                                                                        Austin     of
                     7                                                 'Ihi~l~Y Inter -Lar]~r inJ~-Y
                                                                                                 ` %Sole
     .                                                                          of Ai1~Il~T D.ICY Cesbui Que .:.
                     B                                                 ~ tn~st
                     9

                   10~

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    1B

                   19

                    20

                    21

                    22

                    23

                   24

                   25

                   26

                   27
                          ~titia~r's DeGl.aration of ~taiz~s, Case No. X160584 - Page 6
                   28
                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 72 of 159 Page ID #:72
               °i.e
                      • .~ .
'~
.~        ~ 's
             :~.




    r




                                                                                                                      ~ .'          •f.
          .v




                                                 i
                                                                                                                                          r
                           ,1



                                  ,~ Exhibit D                                                        ..   ~ . ; ~.
                                .'                                     a

                                                         ra~~ve Remedy No. ADH2O819449; Notice,of
           d escription of this exhibit: FAdminist
                                           ault/Opportunity      to Cure; Notice of Default,Contract-
.              ual Notice &Demand for Settlement &Closure of the Escrow; Notarial Protest and No-
               tice of Administrative Judgment/Certificate of Dishonor.
                     ,.,




                                    ..                                                                                ~



        . ~ ~turnber of pages for phis +e~hibi~:                66.: Page: ~ . ~~   .~   t . ~. :.:        .. ~              ~ - :~ ~




                                                           ~.




          `_ . .                                     ~ .
         ~.
                  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 73 of 159 Page ID #:73
td          z ~

 Y


                         LISPS CERTIFIID MAIL No. 7~C~ 11.. 1.450 0001 0426 8358
                                                                                                                                                   . ... ..



{                         PRIVATE ADMIl~I~"I'RATTVE RII~Y ~ • ~    ~ ~       ~   . ~ r :. ~ ..                               ~ ~ . .. .      :.: . .
? ~                       LAWFUL NO2IFICATION & OPPORTUrTI~.'Y  T0.RESPOND           ,.~ ..                                       .. . ~ .. . ....a ~~_ .
~:                                               ~                                 ..
                          Claimant:
                          Austin Douglas,of the family Hensley
                          Sole Benficiary of the AUSTIN D. ~SLEY, Cestui Que Vie Trust

     . .~                 dare*    ~~ ~~;3- ~.~f

                           Respondent Trustee:;
                           Jackie Lacey, orhis successor
                           Trustee of the Public Trust
                         . Distrct Attorney's ~ Office
                           320~~est Temple Street
                           Los Angeles, CA 90012

                          Property ~.to be released:.
                          Inmate No. P22813                          ~ ~
                          Austin D. Hensley

                           Current Location of Pro erty
                           .California Health Care ~aci"lity
                            Facilty E, E2B-107u
                            P.O. Box 32290
.                 -~ -      Stockton, California [95213]
                           RED:      LOS ANGELES COUNTY SUPERIOR CAURT                                              ~                     .
                                     A000~nt~Ca9e No. ~BA16 +

                                                     PRNATE--TRUST.IAW--NON-NEGOTIABLE
                                                   PRIVATE BETWEEN~ ~THE PARTIES
                                                     . -NOT FOR PUBLIC FILING-               ~ ~
     ..                                     ADMINISTRATIVE.~RF1~fEDY / COMPLEX TRUST N0. ADH2O189449

      ..                          t~btice t~ Agent ~s l~bt~.ce too                       tie to           is t~bt;.ce to gait . .
                                                   Si1arp j,,S             riPa-Arp~ ~            t ~.]~].S~la~          .
                                                  FC]l: ~1.9C~,e~ ~tfiJ.SIY1.Zt ~~]C~
                                                `~S ]S S 9C'~~~:]~II~ Gt~~c t 7I1 ~Y~1-~                                           .


                           'This Administrative Remedy, to which you are subject and required to
      ~ ~                   answer pursuant to the Administrative Procedure Act, state and feder-
                            al as applicable, comes to you because you and or your office bruoght
                            the above-referenced case into court (created the constructive trust)
      ~~                    on behalf of the State, or United States, as applicable, ~which charged
                            the Ce~tui Que Trust, thus initiating the constructive trust. A maxim
                            of~ law states.: "fnlhoever creates the controversy holds the' liability,   ~                                     ~~      .~    ~~
                            and whoever holds the liability must provide the remedy."~ ~ ~     ~ ~   .'


                            ~'rivate Administrative Remedy -~ Page 1
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 74 of 159 Page ID #:74




   'Ihe intent herein is the discharge of the "judgmentfdeft,"~~=as ~ we11.as. '. . . , '~ .
   discharge of the ~.efendant/debtor, if honorably accepted by~ you. I~ ~~ .:~.
   dishonorably rejected, the conclusion may be a tort action.or Title
    42 lawsuit, depending~on your ability or inability...to ;rebut the State-
    ments of Facts &Allegations contained herein. The: Administrat.~.ve Pico-
    cess is the• root of the -legal .deposition process wherein. questions
    are asked of the Plaintiff, de~endant~and witnesses under oath and all
    proof expected to be presented at trial is challenged, Concessions are
    made and aclazowledged, so that the only matters actually tried, are
    the matters or issues that could not be resolved by the deposition
    process. This is not meant as harassment. It is an.atteinpt to honor-
    ably resolve a legal matter which was dishonorably hand~ed.b~y your
    Qffice in the first instance. ~                       .: ~ ~       ~         _ .~

    AC~TOWLIDGMEI~1'r OF~DF,BT: Claimant ,is aclalowledging -the debt~~.n 'regard
    to the above referenced court case, in whatever amount~specified. ~I : ~
    am in agreement, and there~is no controversy regarding the .debt re-
    gaxding~the Cestui Que trust. However; the Beneficiary has .suffered
    damages, and also needs reimbursement.                      ~          ~~
       DFrrARATION OF PUBLIC TRUST: 'I declare the Declaration of Indepen-
       dence as my trust.~ I am one of the berteficiaries ~ t~ereaf, andthose
       persons ~ occupying positions in government have a ].icn~ited grant ~of :.
       authority, as trustees of the Public Trust, and therefore,~each and.
       every government actor has a duty and obligation to protect the Rights
       of theBeneficiaries of the trust. 'Ihe-Declaration of Independence
   ~ ~ states My~ Rights cannot be diminished, transferred, or aliened..
      DECi ARA'~'T'ON OF CFS"T[JI~ QUE VIE TRUST: I declare I am the ~ grantoz of
   ~~ the constructive trust ln~own as Case No. B~160584 in LOS ANG~ FS
       COUNTY SUPERIOR COURT, and I amm also the sole beneficiary due to                       ~,   e

     . the fiduciary relationship the plaintiff has to me.

    aRDER FOR S~           OF CASE N0. BA160584: I hereby Order you a~ my
    Fiduciary Trustee, to take the proceeds of the GSA bonds, which you.
    and/or the court sold, and apply those funds to settle and close
    this account by discharging the debt on the Public side,'and doing.,
    a set off of the~~debt on the private side. Return the remainder of                   ..    .r.
    the assets to ~ me; the Beneficiary                                  ~ ~

     ORDER 'I~0 MF~ttGE TITLES IN CANSTRUCTIVE TRUST NO(s):B~.60584', This
     constructive trust is hereby terminated by the merging of the titles
     the grantor and the beneficiary being one~and the same, the debt hav=
     ing been satisfied, both on the public side and the private, and the
     Fiduciary Trustee having been ordered to disburse the proceeds of the
     trust to the beneficiary. The Fiduciary Trustee will give the bene-.~
     ficiary the disbursement because there is no longer a trust, and
     should you fail in your duty, you become PERSONAL~.Y liable because:
     there is no trust protection for you now. See enclosed copy of .the ° ~.
     Notice of Fiduciary Trusteeship Duty appointing YOU as the current
     Fiduciary Trustee in this instant matter. It is imperative that the
     Fiduciary Trustee settle and close this matter immediately,. and obtain

     Private Administrative Remedy - Page 2
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 75 of 159 Page ID #:75




    the order for the release of the Claimant.
    Have I left any thing' out,that would prevent ~ y,.ou:~ ~from.dain~ .:::,:~ :~
    what I ordered? If so ~ give me the form end.. in~,ormation I~. ~                            . ,:; . .
    need to complete this matter.                             ;,     ~ ~            •.                 . ., _ ~ .
    GO ~         IS A ~ TRUST,"YOU ARE ~ A,TRUSTEE, I AM A..BFI~ICIARY, Confirm-. .:~-                         .. :.
     ed. by 5 CFR 26~~.101 re "Ba:sic obligation of public. service," ~ahic~ -~                              ,~ ~ .~
     states "Public service ~ is a public trust." The court ha.s ~previousl~~ . ;., ~ _. . , .: .
     construed the trust on its own terms, treating me as~~the trustee, ;when,... : ~ . _, .
     in fact, I ~►~ -the beneficiary . The Declaration of ~Inderencl~nce, .in: .                 -.                  .
     establishing the terms.of the Public Trust,prohibits,the court fxom ~                    ~ f ,.., . ~..
     transferring ,my Rights and aliening my property.- In, the pas~t~Ihave .:                ~             ,.         .
     made mistakes. because Iwas ignorant to the facts, but Iam awoke now., ~~ ~~~. :
     Even though I~ made mistakes, not realizing a trust existedz nQt know-
     ing Iwas the grantor and the beneficiary , and not knowing what gov-
      erninent actors were doing to steal the trust res~. = I:. st~ll;~caxinot~ tans- -• . _
      f er my Rights ,under the Declaration of Independence, and:..y. ou ~ can' t ~ ~:~ .:  .~ ~        ~: .
      alien them. Mistakes can be corrected, andIhereby .cleclare .that ~I                 ,.                       ,.
     have always been the grantor and the benefciary,;of ~he~. AUSTIN. D.;" . -. ~ ~ . .~ , .".
     I~ISL~~ Ces tui Que trust, Nunc pro tunc ~ to my 18.th. bir thday ,prior ~:            .: ~           ~ .. ~ ~ ~~
      mistakes due to. ignorance notwithstanding. You still have an ibli-
      gation. to perform pursuant to your ~ Fiduciary duties ;. , as a ~ trus tee of . ~ ... . •            ~ ...
      the Public Trust, and as trustee of this particular c~.nstr-active trust ~ ~ . ~                            _ ~
      under Case No. BA160584, and pursuant to your Oath o~~ ~~Of fice which ~ . ~ ~ _               ~ ,~         , . - .~
      prohibits you from taking a Living. Man, one of the. ~eoPle, ;.into . an ~ . ~. _                   . . ~.
      administative court instead of the constitutionally-guaranteed ~~Article , .. ~ .
     I  II court of common law.                                ~ . ~         ~ .

     'Revocation 'of Signature: Claimant hereby revokes his/her signature on
      all of the court documents , and any other documents associated ,~ th~ : ; ~~ . .          ,. .~. .~ .
      Case loo . BA160584 on the grounds of mistake,lack of ~ fu~.~ disclosure;               ~ , . . . ~ . -,
      and fraud perpetrated against Claimant.                  ~    ~ ~ ~ ~     ~ ~ . . , ~~,             ..
                        .                                                   ~ ..
                                 PRNATE ADMINISTRATIVE RII~IEDY       .
                                                                                          ,. : .          .. .
      This Private Administrative Remedy becomes applica~l~e upon failure ~f~ ~ ~                     ~: ~~
       the• Respondent to discharge both the alleged debt' as well as tYie de-                       .
       fendant/prisoner from confinement or conditions of supervisedrelease.
      This communication is lawful notification to you,Jack~ -Lacey, .Prose-,;        ~        .~ . . .
      cuting Attorney in the state of California, and .is hereb}~ made and: sent.;~~.
      to you pursuant to theFederal Constitution, specifically, the Bill
      of 'Rights, in particular, Amendments I,IV,V,VII,IX. and• X~; and the De- . ~ : , ~ , ,            ~ : ~.
      claration of Rights of~ the Ca.liforni~ State Constitution, and pursu- • .,-                .. ~ - .
      ant to your Oath, and requires your written rebuttal to me, ,specific....         ~             ~.
      to each and every point.of the subject matter stated herein, within
      30 days, ~vi.a your own sworn and notarized affidavit, using fact, law ~ ~         .~               ~ .
      and evidence ~o support your rebuttal of the specific :subject ma.tter. .~~. ~ ,- ,-
      stated in this con~nunication. You are hereby noticed that .your . ~fai1~- - . . .
      are to respond, as stipulated herein, and rebut, with particularity.                        .
      and specificity, anytYiing with which you disagree ~ in this cor~n~nica- . .
       tion, will comprise your lawful, legal and binding agreement with'         ..        .~         .~
      and admission to the fact that everything attested . to inthis Admini- ~ ~.
       strative Remedy .is true, correct, legal, and fully bind~.ngupon you . ~                  ~ ~,         -,

       Private Administrative Remedy.- Page 3
                      Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 76 of 159 Page ID #:76




                                            •      ~                                                                              ~.           ~




  =• . ~         ~~      in any Court in America, without your protest or objection, or that
                         of those who represent you.                ~         ~     ' ~• • ~    ~ ~ 'i ~ ~ ~ -. ~ ~- --
  ,..                    This communication ~is lawful notification to you that yqu, are.cqr- ~ ~ ~ =, .~ f ~. ~ . .: ~ ~ .:~.
  .
  .~        ,,           responding with one .~f the.People of these united States c?~.. ~e~~~ca . ;. ~_~'
     .                   I will be monitoring, maintaining a record, and evaluating ~ariy~..and ~, ;,; :~~ ,, :~ ~ ~~ . .
  . ~..                  all comnunicat~ns.''and actions ~by ~ all parties specific ta. t~.s mat=~ ;. ~~, , .;•:; ~ _ . ~:. •   ~ .
., ~ ..                  ter pursuant to. my God granted rights secured an3 guarante~d~~by .the      :., :..,;  •  ,      , .~
                         U.S. Constitution specific to the Bill of Rights ~ and the ~Cai fornia ~.f. ~            ~ ..
                         State Constitution and the associated Declaration of     Rights:.:.• :                ...   .::.    ~ .,
                          The existing infringements and any further infringements~~'of ~ m~, ~g~iia~~~ " : ~ -~ • ~-~ ~ ~ ~ ~ '
.~ ,      •.              ranteed and secured rights that have been committed and ~Rray~ be ~ com-~~ :' ~- ~ = ~• ~ f~~            ~ •~
,•        _ ..            muted in tie future, on your part or ~by any other parties    w.~.~th~~~whom        ~  ~
  .     _~. ~ ~           you.have affiliation, and any additional injury therefrom, will` ~e-~ ~- ~-~~ ~• ~~~- ^~-~-~-` :~~
. ~     -                .scrutinized pursuant to ~42 U.S.C. 51983 and 18 U.S.C. ~2~t~2~2~ a~ ~• ~ ~ • ' -;~ ~`'                 ~ .. a
                          minimum. You aye hereby noticed tY~at I am proceeding accorc~~iigl~.:~~~"  • ~ ~ ~,   •~ ~ ~ ~ ~ ~ ' •    - ,- • 4•~
 ~.                     In order to help dispel any confusion and to. keep you from.~de~or~-:~.~. :. ,. ~- _, •                              ~. .° ~:
„~.~,. ~                strating blatant negligence ~in your position as a servarit~~~~~.~ =t~~~:.. .,:.:~. ~.:, . ;.; .; ~ .. . ~,.
   . ~_ ~               People, which is felony perjury of your.0ath under which you. act,.:.. ~. ~ i~                              ,. , ,, ~. . ,.. .
                         please readyour state or federal constitution, as applicable, re-_..: .., .._ . . . :;;                                             ;.
.~            ~        . gard~ing ~ oaths of office. It ~ is your responsibility ~ to laiow whit, iti ~ . ~. ~. ~ ~ ~ ; ~ .
   .-~ - , ~             says. You should also be aware that violations .under this .Oath ~ a`r,.~ l:.., ~` :: '. ; '~: ~ f .                              ~, ~, ~ .
                         felony perjury; which,is insurrection,sedition, and constructive trea- ~;~;
                         son against the Constitution and the People. You do not have. a Tot,
.. - .                   of discretional latitude in your job description. You are ~bounci by::~ ~ .~ .. , .
  .~                     constitutional limitations in what you can do. If you act ~~outs~ic~e of ~ ~ ~ -~
                         that limited authorityI you become an imposter and trespasser;u~Qn ;_~ ~ ..
. '. .               ~ the law.,. and you become individually exposed to criminal :and: civil .. .. . ~. ; ~ :~ ,.... ~ . ~ . .
                         suit for your actions.                   ~ ~       ~~       ~         _. :.         ;~S ~. ~ ~ ~ . - ~ , ..-. ~ ,•• :' . .~
                  ..        ~                       Il~IUI~I'L'Y IS NOrT UNLIl~`I'ID          .,~ . ". ~ :r~               .~. ~. . . ..
         ..~. .          The U.S. Supreme Court in Scheuer v. Rhodes, 416 U.S. 232, 94 S.Ct.~                                                         ~ , ~ ~; •-
. ~                      1683, 1687 (1974)~Stated:"that when a~state officer acts under a
                         state ~ 1aw in a manner violative of~. t~e~ Federal constitution,, fie"coit~e~° ~~"~` ~~~ ~ = -~ ~:~ ~~ ~' ~~~
          •. ~,           into .conflict ~i.t~ the superior authority of that Constitutian~.~and~ .'
   ~..             ~      he is in that case stripped of his -official or representa~~'ve~ cl~a- ~= ''`~~~~
                          racter and is subjected in his person to the consequences of his ,indi~-- ... :                                      ~ , .~.
    .~ . .                vi.dual conduct.. .'Ihe .State has no power 'to impart to him -and ._ mrnurii~y.:~~.                                  ~            ..
      ~~ - . ~ ~ ~ ~      from res    onsibilit    to  ~ the su  reme  authorit    of  the United    :5~tates...`r       ;~..     ~   .: ~   ~    .~ ~.
                          By ~~ aw, a prosecutor is a state. o icer o The prosecutor then,:acts as.~ ~ : . ~                                             ~~
   ,.                     a prosecutor, bu~..as a private individual (in his person)..:Volatiori.. ~ ~~
                          of oath of office,trespass,treason. ~                                        ~ , .. , ~: ~ , ~ . .. .
            .             The U.S. Supreme Court has stated that:: "No state legisTatar 'or execu-~
                          tive or judicial officer can war against the Constitution ~aithout~~vio- ~ ~ ~
                          lating his undertaking to support it." Cooper v. Aaron, 358 ~[7:S-:~ ~ ~. ,- ~ ~ ~~ ~ ~ ~ '~
                          78 S.Ct. 1401 (1958). Any judge or prosecutor who does not comply ~ ~~~ ~ ~ ~ ~ ~
 .~ ~                     with his oath to~ the Constitution of the United States wars against ~~"'~ r
                          that Constitution and engages in acts in violation of tl~e ~Suprenie ~~ ~ '~~ ~                                  ~ "~~
                          Law of the Land. Any judge or prosecutour who has acted ~~iri ~ viola~tion~ ~ • ~ ~'~~ .~
                          of the Constitution is engaged in an act or acts of treason ~.~'If~~ a ~~~~




                            Private Administrative Remedy -Page 4
 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 77 of 159 Page ID #:77




judge or prosecutor does not, fully comply with t~e.,C~gnstutution~, then ~                                                 :~~ 1 ~ „~. ~~:,
hi.s orders sitevoid. T.~i re'Sawyer, 124 U.S. 200.(18$$), li%.she.is w~.th=                                               , .,
out jurisdiction, and ~ he/she ha.s ~ .engage in an act or ~ acts of treason.
Owens v. City of Independence, 445 US 622, 100 S..Ct..1,39~$;~ `l~aitie .v. ~ ~                                             ~, ~ . ,        ~ .
Thiboutot 448 US 1,~~100 S.Ct.2502; Hafer v. Melo, ~~~Q~~~1S~~1;  ,.       ~Offi~ers,,                                          ~•... .
of the Court have  no immunity,   when    violating Constitutional'        ~.r ght,,
from liability ~ for they   are deemed    to lmow the ~ law:. ~ `~, ~~
                                                                     : ~ ~ :,:       ~.                                      .~ ~   . . . ~ _.~ ,
"Ignorance of the .law does. not ~e~cuse misconduct' in a~ydriz,' ~.zast ~ of ~~ ~                                         ~ ~      ~           ~ ~,
 all in a sworn officer of the law." In re McCowari ~ ~~.7.7 ~ c.-g3; -~ '~

"An officer who .acts in violation of the Constitu~io~~.x eas:e~ ~:~c~ Yom-' • ° ~ ~ '• ~ ~ ~ •~ ~~• ~.~•
present the government." Brookfield Const. Co. v: ~S~~wa~t ,'• .~48~= F.Stepp ~ ,' ~ ~ • ~ = ~ ~.
 No in~nunities, neither absolute nor limited protect"~t~i~ `Resp~ridertts~, •-                                  ~             ~ . ~ : ',
 its/their employees, officers,~ agents and       co-par~i~s'•     ~~.~n  ~~ie   eorixni.ss.~on      ~'    • f        •  ~  ~    '~~
 of acts of bad faith against Claimant. See AmJur2nd,..             Volume•      ~.7(A)  ,  .     ~;
 clause #298, ~" No immunities will protect a person w~io.,a~ts .i~n,bad ..                                 ,.                  . . ,.
 f aith.„     ~ ~                                        ..  .  ;. ,. :s . . .~                            • ~ _ . ~ ~ ~.
 It is bad fai:th~ when one rosecutes a trust and~~ ~~s the ~BeiiefiCiar ~~ `~ .
 in prison, and. then pro its rom it. Any c1a1.m o "ic~nun~.ty" is a toad
 because,~ ~if valid, it~- would prevent removal from offi~e~'for ~~cr•imes ~~                                    ~ ~ ~ ~ ~•
  against the people, which removal is authorized ~ or ~ev~en- mandated ~un=                                                 ~ ~.
  der U.S. Constitution Article 2,-Section N; as'well ~ . as ~i8 U.S.C.
  24~., 42 U.S.0 1983, 1985, 1986, and the state Cotist~tt~tior~s. ~ ,
  P~ecedeints of Law established by court cases, which a.re~ in .violation ~                                   .. ~                 ..
 'of lair, .render vi.~olations of law   legally  unassailable.           Such    a.  situa-     :   .                                  ~ .,
  tion violates several specifically stated        intents~ancl,       purposes         o~ :the
  Constitution set forth in the Preamble; to establish justice, insure ~                                                                       ,
  domestic tranquility,~ and secure the     -blessings   of    liberty.          For    judges-;`'"'
  or anyone in.any branch of government.                    ~ - •_           - .- ~ ~: _ ~                  ~.                    . • •:
   Acts in breach ~ of  fiduciary   duty by public  off icers    ~  gimme   ~~~r~.:se  to  per-        .                              .,
   sonal  liabilit Y  to ~ the Public officers
                                             C)  .Acts   of   . "~ublic
                                                               .P.           officers      ~~            ~                             .. •
   fiduciaries,.which      unjustly enrich said  officers~~or      ~a.thi~d.party             :~                            ,     ;
   give rise to a constructive trust in favor of the ~enefic~,aries or                                                              ~. .
   cestui que vie trust ~for r~storation and restitutiQri. ` ~                                                       ~. .                         ~•.
  "As already pointed out,, the charges made by plaint ~f:'s: against ~..the~ ~ .~ ; ~. , ~                                                       ~,
   trustee are centered in the claim `that theinterests              o~.~t~~    :trustee        con=                   ~   ,      ..     .',    _  ~.
   flicts with -~1-~e duties it 'owes to the beneficiaries .- ~It is              a   c~rdina
   ru e t t t e .we are o the cestui que trust is .tie •~~oca~.'point.of -                                      ~            ~              ~ .•
    every consideration of duty and loyalty of the t~ruste~.:.                  Since     a
    trustee is fiduciary of the highest order and is:.charge with tl~e ut-                                                                 ~: . ,
    most fidelity to his trust,~he must refrain from           creating         situations
    where his own interests are brought into conflict with .those, of the
    trust, and from doing those things which would tend to interfere with . ~                                                  ,~           ..
    the exercise 'of a wholly disinterested and indepnedent~.judgment..~In                                               ~.
    accepting a trust; the trustee is presumed to know~~the.obligations and•                                                        ~                .
    limitations connected with his high office       and,     if   he     t~espas~es/trans-                                              ~   ~  ,
    gresses, he must abide by the consequences. Manchester v. .Cleveland                                            ..
    Trust Co.,95~Ohio App. 201, 210-211, 114 N.E.2d~242,                 247-~48       (1953).
         .~ ~                    ~                                                                                                    •.

   Private~Administrative Remedy -Page 5
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 78 of 159 Page ID #:78




"the citizen is NO2 at the mercy of his servants holding positions of . .                         ., •                     .
public tr~ist norms ~he helpless to secure relief ~~r~n their aiacly ria-'~ .
tions except through the medium of the ballot, tY~e 'pxessure ~ of public ~ ~. ".                      ''
opinion or criminal prosecution." Driscoll 86 A.2d at 222.' Whenever.~'~                            ~                  -'
the acts of public officers fail to conform to the ~sta~dard ,imposed ~' ~ -•' . .,
by the fidi~ciary relationship .in which they stand.` ~o ~the public; re-''~~
lief wi~.l be avail~blE in the civil courts. Marjac,'~~.L:C.' v. '~`renkt . ~ ~ ~ -                   ~ ~~ ~-
 D.~T.J., 2009 WL2143686.                                     ~ .'                 ~ ~ ~ ~                          ..
                                                      ..
 PUBLIC HAZARDBONDING & OA~i OF OFFICE OF CARPOR~TE ~A~GIIVTS - FOIA RE=
 QUEST. It has been observed most public servants • awe ~ servivg "public ~ ~ ~~ •~ ~ ~ ' ~~~
 policy" and "public administration" of the "laws" and enforcing those
 laws to protect the OORPORATION, ~ to the disinterest and detriment'~of                   '• ~ ' ~                       ~:
 the people to whom they. are liable. You may haves taken'an•oath of ~ off=                      ~ ~ ~ :. .
 ice to the CARPORATE S'1'A'~'F, .but you are required ~ ~~o FIRS~r take an _ oath
 of office to the De jure Republic state, which is~ the Peapl~'s venue.' ~ ~ ~ ~ ~ .' •                               ~ .
 This is my Freedom of information A,ct Request for a certified copy of ~~ ~ • ~ ~ ~ ~ ~ ~ ''
 both of 'your Oaths of Office, the De jury and thy'c~rp~rate;~ as well ~~. ~                                            ~`
 as a FOL,4 request for the name, address and telephone .-ni3m~er• of your ~.. ~ ~' ~ '                       ..
  public hazard and malpractice bonding company and ~ the policy number
  of the bond and a copy of tl~.e policy describing ~~e bonding, coverage
  of your specific ,job performance_. All officials are required by fec~= - ~. ~ • ~ ~ .:• - -. ~~
  oral; state, and municipal law to provide such info~cmation upon `r-e-:'~ ~ ~- ..-' ~ ~ .~-
  quest. ~ Failure to prov3.de this .information constitutes corporate and ,:, -:                           ~. •'~
  limited liability insurance Fraud (15 U.S.C.). Send this infoim~a~ion ~ ~ ~ . ," ~, ~ .
  to the above-named Claimant immediately, at the mail location of -:the ~ ,
'  T1~ird Party witness. provided below, to ensure ~it ~ is not coinfisca.ted
  by prison personnel.                     ~         ~ -~ ~ ~ ~ ~ ~              ~                 - ~~ ..
  IF YOU FAII.,.~0 PROVIDE OOPIES OF YOUR OA~i(S} OF' OFFICE, ~ your failu~ce ~                          - ~-~ '
  will comprise your admission they do not exist, ar~d I~~wi.11 take appro-                               '` A~ :~'
  priate action with a claim against your performance bond based coley ~ '. • ~ ~ _ - ~ .. .
  on your admission by failure to provide PROOF OF'CLAIM,. so~ fail not                . ~ ~ ~ ~"p'~ •~~~
. herein. Failure to provide your bond insurance information will not'• ~                  ~ '•                       ~~~
   prevent me from filing a claim against your performance bond.               ~
   Sadly, even if~ you do have both oaths of office in.place., taking .a se= ~~, . ,
   cond oath to the corporate state would appear to cancel:or disavow the                    ..            ~~
   first oath to' the De jur-e Republic because a man~,cannot serve two ma.s= ~                                      ~~ .
   ters. If that ~is the case., you have no constitutional oath of office, ~                 ~ ~ ~ ~ ~ ~ ~.
   and therefore,- when dealing with the People, Living Men and Women ~of                       ~ ~~
   the Republic,.such as I, you are an imposter and a~ trespasses upon - , ~ ~. • ~ . ~ , ,.,~ _ :.
   the Law.
   Persons without proper Oaths do not and cannot haue 'proper Bonds,.or : '~                             ~ _
   satisfy the necessary requirements to "hold" a bona ffife "Office'; by . .                                   ~. ~ ~ .
   commission, election, or appointment. In short, an.Off~icer or Office
   Holder cannot:but "occupy" the office under false and misleading pre-
    tense, misrepresentation; and FRAUD, which strips the individual of                         ,'                 ,'
   lawful authority and immunity under well-seasoned law of the land and ~                        ..
   sea. Bonds that are attached to such juristic '-'persons" are subject ..~              .~                  '., ..
    to claim and ~ien~, a€ter "adequate assurance of due.:perfor4nance" has :                      ~ ~                 ~.
    been found lacking p~ursuant to U.C.C. 2-619. A proper Oath and~Bond ~ ~ ~. ~                          ~~ ~ '
   are but two cif the three primary "Poles" of "Office" [Oath, Bond, ~ ~                             ~~           .'


  Private Administrative Remedy -Page 6
            Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 79 of 159 Page ID #:79




."~      Commission]. One cannot act upon being "duly appointed." or "Duly elec-
         ted" or "duly coamissioned" simply~by incorporation and corporate. ad-
         mirtistrative grocers              ~ ~. ~,  .~                ~'   ~' ~              - ~ =~~,         •'• ~ ~~'~~
         Lacking the mancl~.tory Oath creates liability against the T~orid ~of, tT~e ~          . ~, ~ .~ ~ . .: `':~
         STATE (or UL~TTI'I'~D STATES, as applicable), .and agaginst you, yourself .. ~ . . . ~ . ~ .. ~ ~ ~.
         Breach of any underlying writing of tl~e STATE, or State., or state,. as                           • , .. ~' .
         an offer- .to contract, ~is a certain "injury in fact" giviri~ rise tn.a                       : ~,
         "material injustice" and resultant liab~.lity. There is no ;long~e~c, any ~ ~              ~ .• ~ ~ ~ ~:
         question about "risk analysis"~ or~ "damage assessment." Ttieonly r~.l. ... ~ ;:
         issue is "IOW MUCH IS 'I~IE INJURY WoDR~I"? WHAT PENALTIES should be com-
         pelled above thz sere "pecuniary" or ~~onetary relizf to bz :scu~ht?,~Tr~-,.. ,_ .;..:.. , , , ~: .. .
         ble~damages? Punitive damages? Civil or'Criminal or B(7TH? . .          . .. .. . . . .~ ~. .
                                                                                                      .. .. _                 ..
         Once three compl~.ints are filed against any bond, assuming they ark ~ ~ • ~ ~ ~ ..h ~ ~~•
          with merit and well supported by fact and law of the breach o~.fidu-                   ~ ~ .f.:~` `~.". ~`" '~` `. _
::       ciary duty, the•bond is always: pulled, or revoked ..• 7~ie servant ;at•risk, , ~ ~ :~.~:;•~,. ,.:  :~ ~...• ~~ .,
          by assuming theresponsibilities~ of operating in any officia~l :cagaci.-ty . ,.                             :...
          or by employment, can ~ no longer be underwritten as a "No Risk'`: -or "Low.                          ~ ~ ~ ~ ,.
          Risk" contract.'One incident of "breach" or oP~eratting "ultra v ies   ..s't; ~ ~ .. ~ . ~ ~• .. , ..
   ..     or '"without the law," causes ~t~ae ~imnuni~y provisions of the wr~.t~en lam.                          .. ~ ..
     .~ to cea.se to be effective, because when one violates the .law,as a~ ~iubl~.c ; ~ . ~~ ~                           •~ ~ ~.
    ~. ~  servant, one's:".immunity blanket ceases to apply, thereby ~ leaving Lt~.e          .~ • .. ,'. ~ .~
          insurer or bondman or .bond issurer exposed. to the liability arising• ~~ ~ ~                           ~ - :~
          from the servant's acts, which under 'any "breach of law authority':~             ~ ~ ~ : .~ ~                      ~ ~~
          causes ~ br gives rise to an injury which is a.civil or cririninal cony-                     ~~          ~ ~, ~ .
          mer~ial liability. There is no i~anunity for breach of fiduciary  ~:—,  du=~          . ~•         ~ ~. .. ;. : _
           ties.                                                                                        .. ..        ;.        a~
           It is furyher axiomatic that: "Where a liability in equity~arises.due
                                                                                         ,.
 ~ ..      to injury by any party, and that party does not also provide a "reedy"
"'         for said liability, the injured paxty ha.s the right and standing.•~tQ    . ;:.•
           create his own remedy .'.'                                ~.                 .;'~- . ~`.
                                                                                  `.
           CORPORATE ~1DMIl~IISTRATIVE PROCESS (administrative courts) lack~ii"ng ~oria~ ~ ~        ~ ~ ~           ~~:
           fide Constitutional nexus is without "law authority," and therefore ~a.s ~'~ ~ ~ = ~ ~ ~'
~ , ,';'   no nexus to the constitutionally protected Right of due p~o~ess-. Hence, ~                   ~~' -~ ~ ~
           any ~ act or actio~t taken against ~ anyone by ~ any alleged offi~ia~; off --~ : ~ ~~
           cer, agent or employee lacking such nexus is subject to CLAIN~ and/or . .          ,• ~ . ~ ; ,~., . .
            GO[JN7.~-CLAIM. The claim, once perfected after exhausting adminstra-                   ._. , .            ~ .
      .,    tive remedy,. is brought against the Bond, and the.: DiJ~T & BRADSTRE~.ra-               ~.     • ~. -       -
            ting of that corporate person, will be affected as 'a consequence ..~ Thin                      .: . '
            administrative remedy is to seek claim on the basis of. protest,•.di,~-                          ~ ; _ .~ ,
            pute, redress, relief, and remedy.                                           ~ ,,.
 ._         It is no secret th,~~-all government entities at this time are torpor-
            ations, and that all courts in .this country are now legislative~adm r~ ~ . . ~ ~ ~                ~ .~      .
 ~~         nistrative, and,not judicial in nature. The.Delegates to the Federal ~ ~ ~ ~ ~ - ~ . .
      .     Convention specifically voted against granting the Federal Government.                ~                    .
            the power and authority to create corporations, upon the motion of
            James ~I~dison. [See: James Madison Journal of the- Federal Convention,..         ~.          ~ ~,
            Vol.2~ page 722~: Therefore, all government'corporations, agents and           ~     ~.           .. _ : ~ .
            agencies created by our representatives are a usurpation of po~rer•~~ and
            subsequently unconstitutional, i.e., having no authority or jurisdict-
           .ion over any of the American People. ~                                ,' ~               ..


           Private Administrative Remedy -Page 7
                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 80 of 159 Page ID #:80
     r




                As~ stated above, YOU haue a duty .to respond to 'this ~dmi.~nistrati~~ ~~. ~ ~ ' ~. ~ ,';'
                remedy, Pursuant to the Administrative Procedures Act=,~~~wYiatever ,~I ,~ • •~ ~ ~ ~ ~•
                have asked. you to do, you must do, or tell me w~y'~ ~o~ cannot do it; ~ .' -'~~ ~~•
                or why you have no duty under .your oath of office ~anc~•~~yoii~ ~~~i~du~~a~y ~ ~. •• ~ -: t ~ ~                •.
                duties to do so. Additionally, you are obligated••ta re~~poncl' pi~ic~~ant'             ~•'~~'~ '. :
                to the contractual obligation which the prosecutor's off~.ce ~ ~n~.`t ie .• ~ •.''         ..,•     ~• .,
                court created by selling bonds iri the defendan~'s''na~ie~_ aiic~~' by ~''o'~taYn.:' ~:'"~~ ~ ~ . ' `",
                ing deiend.ant's signature on documents which the ~cour.~~~de~: to.'b'a               ;~ _ ~ ., . .
 _ ;: -         contracts fo~ imprisonment, and by your Fiduciary 'I'~ist~ee~ status. 'I'h.i.s~
                 document is a contract between the two of us; whatever, you, fail;to.               .: :,
                 rebut, with e~ridence in• support, becomes the a~rreme~rt~. li~twe~n    ~ ~tYie par-  ;,, '.;         . ~ ~ ~.
     ~   •4 ~
                                                                        _~ ...      - ~ .. ~ ~        ~  . •  •~•
                 ties
                Time to respond. You have .72 hours to: 1~. exhibit a ~~coi~t~ orc~e~~`for           ':' ~ ~~ ~             ,
                the. immediate• release of the prisoner; or2) send. a~ w~ then ~ req~est~•£ors ~ ~ :'• ~ ~ •'
     . . ~.     more time: If for any reason you are not willir~~-~ ~o obt~iin~•a court or= ~ ~. ~ ~ :                  : ~ ~' "
     .
     ~ ;.       der for the release of the prisoner, WITH OR WI'rH00'~~ ~~IE;       ~~ ,~~ FROM '' ~              ~ ~' .
~-              I~IE BONDStha.t your office or the court sold. in the' ~e~entlarit:'s~ name ~ • ~~ ~' 1. :t:
                '
                to discharge the debt, and, a.s one of the People who~fi:you swore to ~~            ~ :;~ `
                serve pursuant to your sworn Oath of Office. I c~ein~nd ~rnd. regiitre',tfi.at -:,
                 you respond, within X30) days,from receipt, by ~pr'ovid~ng yotrr'~1'R~OF ~           'r.~ ~ ~ ~    ~~~ ~ ~.
                OE- Ci~LS in rebuttal to all of the items listed 'in' the,S~a~e~n~nit bf               '. '~       ~ ~ ~.
                 Facts &Allegations under section II below, ~as .a ~requiremen~ of die ~ ~ ~ • ~ ~ -- ~ ~ -~~ ~•~ ~ ~•~'
                 process. Each numbered item - must be rebutted, item~by item,'with truth,
                 law, facts, -and supporting evidence, by affidavit or .declaration sworn                     ..
                 tnlder penalty of perjury to be true, correct -and complete," An~~"incomplete
                 rebuttal of any item, failure to rebut any item; f~alu~e ~ to ~-prov~~Ie ;           -'~~ ~.        ._ .
                 the law and evidence in rebuttal; will be consid'ere~. ~~:non=response' ~ ~-+ '~~'' ~ '-
                 the entirety.
                 WAIVED QF RFAOURSE AGAINST FIDUCIARY TRUSTEE: 'I ce ~prisoiner ;. °s'liall'.fie ~ Y . • .:`~.' .~ ' . ~ ..
                  r' eleased without recourse against YOU, the Fiduciary.'Truste~e; ~rio~ ~late~~~~ ~ ~~ • ;~~ ~~
                  than 5:00 p.m. on the third. (3rd) day following receipt of .this ~a~ii=~' ~ ~ .:-~..
                  nistrative remedy       ..                         .~      ~   ~        -        ~ ~" . ~ ,' ,'" ~ "
                'This opportunity .to .respond is your opportunity ~.o~.~rijo~ dour due pro-: . .
                  cess right. If you fail. to respond, you may not. be~ g~an~ed opportunity. ~ ..,•' ~~ . ~. ~.
                   to address these matters in court wi.~hout the pc~~sibli~~i ,o€. sanction:,~ -•~ :~; ~,. .
                  SF~1D RESPONSE. T0: It is necessary that _you send -your•response ~tc~ ,me. via ~ ' ~ .' .'
                  the 'following, third party wi.tness,. who` will certify your respons~e~, or' ~                  `"
                  lack thereof. Failure to follow instructions will be       :considered        .a -noii~ .. • •.
                  response. Any' questions may be directed to my Thizd.Par:~y. Witx~es~'`':.' ~ .. ~. . ;.
                      c/o Carolyn DeCos~a, ~hir~..Party Witness ~          ~       ',' _~ ~ ~. ,.           ~~
                      c/o 45102 Palmlane                              ..      ~. ~                          ...   ', .
                       on I~.ncaster, CA[93535]         ~               .~     ~ ~ , . ~ .~ . ~ ~ .
                       1V~ c~xnestic witlrout tl~e U.S.               ..           ..
                                                                                          .,.
                                                                                              ..
                                                                                                    ..
                                                                                                       ...      ..                   .
                                                                                         ,.              ..




                  Private Administrative Remedy -Page 8
                      Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 81 of 159 Page ID #:81
                 r
       1

 1




 •i




...,                 Failure~to attend to the matters attached, and exhibit the results of
                     such matters, along.with all associated transactions 'wi:thin •~e •~utie • '. ~•~
                     frame given 'abb~re, ~ or in tY~e alternative, your fail~ire to~ prwic~e the' •                ~ ~ ~ ~~ ~ • ~•            :,
 ..                  requested PROOF' OF QAIMS as stipulated aboue, wi.l1• be~~ ~~er~i€ed' aric~ ~' ~ ~ ~                           -~
                     will comprise your ~ agreement and acceptance of your defaul~ confessioi~s~                       ~ ~            ~ • ' ~•
                     stipulations ax~d~ admissions:which;,are provided under ~•t~ie Faets ~ ~ Alle~ ~'• ': ~• ~ ~                             ~ '•~
                     gations section .as a default should you fail to prove otherw3.se. Your
                     default will a~sQ comprise your agreement.wi.th all`berms 'off'-t~iis~~ cori-
                      tract; your agreement that the Cl~~mant is unlawft~lly~ restrained of . ~ ~ ~                     ~            ~~
                     his/her Liberty and should be released imnediately;~~and~you~'waiver
                      of all rights o,~ recourse,appeal, objection, protest; ~clai~ o~ cbn~ ~~ ~ ~ ~ ~ ~ =                           ~• ~• ~=~ ~"
                      troversy having had the opportun~.ty and failed.to ~ ~pl'ead~:• ~Mor~• ti:~e~~ •~ • ~ ~ • • `~ . ~. ~-
                      to-:respond will be granted upon receipt of your written request for                                 - ~
                      more time, reeeived~in a timely manner by the Third Party ,Witness at                                  -~
                      the ma~.l location above.                                 ~ ~ ••
                               .       ~                                                ~      .
                      With the intent of be' contractuall bound your~~~fai3.ure to'fro= ~ •.~ ~ , ~ ~ ~ ~ '~
                      vide the requested in ormation herein, and to ful~I~~~~r~~ut ~ ~Yie'"Facts ~ ~ ~                        ~ ~ '•
                      & Allegations 3~elow, on a point-bit-point basis, sworn ~under•pena.l~y ~ ~ '' • ~ .''. ~~ - t - ~'~
                      of perjury, with supporting evidence, within the presc~ii~ed ~ time''frames • ~ • '~ ~~ "
                      x.11 comprise .your admission yoii are acting outside the~~s~oP~~ of ~aW- ~~, ~'
                      ful authority and , .therefore, have ~no~ ''perceived~.'n~ni~ti~y"~ of ~ any. ~                          ~          ~"
                       type specific to this_ matter. By your own actions;~' ifl ~yoi~ . off~.c~.~l~ ~~           ~              '- ~ ~ "
                       and/or individual capacities, it can be conclud.ed~~ ~o~r°l1av~= in~end~d. ~ to
                       defraud, coerce, and/or manipulate me, and or cause injury ~to' me; ~~iri
                      clear vs.olation of my secured and.guaranteed liight~s .pur~t~ant to ~Yie;.
                       Federal and State Constitutions. Faa.lure to release the • pri$oner wi:~.I
                       comprise your confession to a breach of contract,~ violat~on~ of'' Oath ~ ~ ~ t ~ ~ ~~
                       of Office, fal~s~e imprisonment, malfessence of office;~ and~~~ other cr-imps                  ~- ~ ~ ~~~ ~ ~•
                       and Rights violations enumerated herein, and will.'comp~ise~yo~r approval
                       of the use of reports and complaints, and your agreement ,with ~ the ~                       :. .,.~ ,;
                       amount of the True Bill, and your' agreement to the axi~.e$~ .ofd dour bond,                                ~ ~ ~ ~ .'•
                       and to the use ~ of any and all collection methods ~t ~my~ disposal:'.                  ~                  :~ ~            ,~~:
                       Failure to release Property: Failure to release the'Claimaiit'from~cus-
                       tody or conditions .of supervised release, in the absence of ~~a,proper                            :'               ..
                       rebuttal of all' the items under the Facts &Allegations. section,, as ~                                             ,f
                            ulated above, will initiate ~ a claim for damages:in the. amount of. - :                      ,. '. ~ . .
                      ~e    Million Six I~undred Thousand Dollars::($ 1,600,000.00) _der day of
                        unlawful incarceration or. conditions ~of, supervised ~~i~eleas~ ~ui~de~ Case ~ ~.
                        No. BA160584 to which defendan~ has ~ been' subjected:•''Thi's is~ a .lawful ~ -                           ~ ~~
                        evaluation based on TREZEVANT v. CITY OF TAMPA, 7~+~. F.2d~336, 11th                     ~ ~ ~                     .
                        Cir. 1984 which equals $584,000,000.00 per year. ~ ~              ~ ~             ~ ~               ~ .           ~ ••
                       00-         FEES: The commercial ~ liability for any party ~sBelting ~ the
                       privilege of being joined as a co-Claimant to this Trust:Contract is
                       hereby established at Fifty Million Dollars ($50,000,000.40) per each
                       action which attempts to impair the Claim or stultify the Claimant.
                       JOINDER FEES The cocr~nercial liability per each offer to accept,share,
                       partake in, aid enjoy the privileges, benefits, responsibilities and
           . ~         liabilities of the Trust Contract thereby joining as~a principal here-
                       ~to whether by event of in~pairrnent or stultification of the Contract

                       Private Administrative Remedy -Page 9
             Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 82 of 159 Page ID #:82
    ~    r




  . ~              or the principals is $10,000,000.00 per event, upon Notice of. Joinder                              ..
 .:                to the fontract~.•Any party seeking a 'joinder to the Claim ,is ~ entitled ~: ~               ~.
                   to receive Notice of Trespass on Claim or Notice of ]'mpa~.rinen~..of Claim
                   or Notice of Joinder to the Claim and. ~a (10) day opportunity.,~o'cu~~ . ~              ~•~ ~ • ~ .
:~ '.              the impa.irment/stultificatiori.r In the event you seek such;~a, jionc~er. ~o' ': ~.. ~'' .'' ' '.
,.             .. the Claim, you agree to pay the joinder fee within ten (~.4~~.,days~ of.pr~- ~                    ~ " ~ .~
     . , ,. ~ sentation of a ~'l~rue Bill. If you fail to timely pay the Tr~se,'$ill.,'you '.
                   agree that a right ~ of ~lieri has been created and perfected.against you. ~ :,. .. '. , .
                                                                                                   .        ,.
                    TRESPASS: All parties to the Contract agree that a hostile presentment ..                     ,..~ ~,.: ;
                    by,the defaulting,party to.Claimant/Beneficiary or assignee,•either ~                            '. .
   ,:.          .. written or oral, is a crim~.nal act and a trespass upon th~,Tru$t Contract'
             '': ~ requiring the imposition of one or more applicable Joinder Fees. and,. ~               ~ ~,... ,
                    the party or parties are to be added to ~a list of Successor., ~Surties....        ,  ,    ~' ..
                                                                                      .                                        . .. .
                        Self-Executing ~ CAntract/Security.Agreement in. Event'of ~f`ault. -. ~ '~ ~ .
      •.          . By this Notice, upon the default of the Respondent to his. cor~~titut•~.on- , .                       .~ . .
            ~-      al duties, Respondent consents and agrees ~ tha.t any futher; ~restraint~ 'of ": '  ~        , ~." ~ ,~ ~ .~,,
    ~• .~ :;        theClaimant's Liberty, constitutes unlawful incarceration; and admi;t~ ~               -. , ,• ... ..
                    all the'Rights.violations enumerated herein, and agrees tb be=~co~tract-                    . ., ..
. ~ : •, ~ wally bound as ~ described herein; and as required by his ~:onst tut oral ~ . ~,                                 ~ ,.
        ~. ~ ~_ ~ oath of office and his goodfaith Performance Bond. Respondent, ~~y tac~,t:                                 .
                    procuration, i.e.,~ his silence and failure to object hereby:.~ ~. ~ ~         ~ . ~ ~ ; .,. ..
                    •S                                                                                                          •    ~'


             (1) ~ ~ grants Claimant the right to attach a ~ security ingest,in. e                           ~          ~ ~, , :~
 ~. . ..             ~~ Respondent's good-faith Performance Bond in ~ the amount to~~ c4ver~                                      ~.
~,             the sari of the total amount of the True Bill enclosed and itemized be- . . ~' ~ - . . - .
      . ~     low, plus compensatory and punitive damages;               ~ '- , ~                ~~                             ~ - ~~
                                                                                                                   .,
             (2)        authenticates this Security Agreement wherein Respondent is ~ .' ~ , •'~ ""
   ..~         debtor and Claimant is Secured PartY~ and wherein ResPorident p'ledges '~ ~~' '~ ~ '~'
              his Performance Bond;       ~                  ~                      •. ~                 ~ ~                             ..
          ' (3)         grants Claimant the ~ right to sue Respondent in ~he~ DistriEt                         ~ . . '..- •~ . :.
               Court of the United States .for the balance of the damages. incurred
     .         and reported on the~True .Bill enElosed and itemized below;.~i~clurling .~                           ~ ' ~ -:.~ . ~.
               compensatory.~and punitive damages;                               ~~; ~ ~ -           ~          ~                      ~ ~ ,.
  .           (4)       waives all defenses, and admits to all the -facts .arid ~ a~lega--                      ;,           ~ ~ ,~ ,. .
               tions stated_ herein for which he fails to provide evidence ~n~ .rebut- . ~ ~ `: ~                                    ._ ~, ;
                tal .thereof;    _.                 ~    ~     ~~          , .~ .    ~.  .~ ; . . .~   ~                                 . ~.
    .         (5)       appoints Claimant as Authorized RepreSe~ta.tive ~-for respondent', ~~'                                 ~ ~ ~ ,~~
        ..      effective upon Respon~e~~.',s default re Respondent's contractual ~obli-
  . ~ .. ,      gations in favor ; of Claimant as set forth below under .."Default" terms,
               ~~ranting Claimant full authorization and power for enga.~ing in`~ny,ax~d all                                                  .
             , actions on behalf of Respondent incluci~.ng, but not limi~~ti~,by~, authen-
            - tication of a record on behalf of Respondent, as Secure~.~ Party, iri Se-.                              ~         ~~
      .         cured Party's sole diacretion; deems appropriate, and Res~pbndent~fur-~ ~ ~ ~ ~ ~.
      ..• .     ther consents and agrees that this appointment of Secured Party as~ Au- ~~
                thorized Representative for Respondent, effective upon Respondent's - .
                default., is irrevocable and coupled with a security interest:'~~~                                ~ ~i ~             ~ ' ~ .;~




              Private Administrative Remedy -Page 10
 r
               Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 83 of 159 Page ID #:83
  i




                       UM OF REGARD: ":..an 'instrument .ecnbodying, something that the                      ...                                                                    ..
             parties ~ desire to fix ~ in memory by the aid of  written  e~i~.dence,~ or • that ~ L . ;'~
             is to serve as. the basis of• a future formal cont~~ct'i~' the~~ desi~nation~ ~        ~ ~'' ~'
             of the written agreement, which must exist to bind the parties:             ~ ~~         •~ ;
                                                                                                           .~r   .   .       .. ~   ..           .   ,        ~.
                                                                                                                                                                   .,,.      .,      .



             AS TO SI       ~ :See accongnadation--UGC-3-419. .'~. ~ • . ~ ~ • ~.. • . _ '. • '.. .'.. .. ~ •       ..     ,
 •           Claimant has the right' to exercise exclusive remedy. via Tort ~ Cla~ni~'or ~' ~' ~ ' ~ •~ ~~ : ~., ~~
             Title ~42 action fdr any and all alleged, stipula~e~.'anc~• confessed. ini~
 .~ , .      juries including but i~ot .limited. to. violation of'~~ath of~~Office~ (to~ ~h~ '~~•                ~ ~ ~~
             Supreme Law of the Lind), violation of Due Process. of Law.        Misappli-
..:-         cation of statutes constitutional impermissible ~~pli:c~ition of statute                     ~~ ~ :   :.
             and law, fraud, fraud of scienter and otherwise. '' -                             '~ .      ~, ~ ~ ~ ~~    ~.

, ,..        _erms for.Curing.•Default: Respondent may comply ~wi:t~: ~v:~'. const~itutiona~:~~
             T                                                                           :•             ~    ~ ~" ~          ~"
  ..         duties and obtain: an order•for the release of the Cla mart ~at            any °Mime,'`•            '.` '~ •. ..
             but as time is of the essence, once the Performance Bp~nd has, been_ atta-.
             ched it- will likely be too late to: ~recall it.       ~      ~ • ~ _ ~ ~ ~ ~ ~ ~ - ~ ~ ~' ~ ~ ~ ~ ~' • t ~ ~-
                 •                                    ~tJl~~l.~ traLtC VLV.'JEiI.`14C~            .. ~ ,    .~           _               .. .~           i.        ~      i.. '. " '.
                                                                                                  .~
                                                                                                  .,
 . ~,                                                            .. acts or., omissions':
             'Ihe Respondent ha.s violated the law by the follow~i'r~'              . ._ . ~.a                                                                             ... . .
         1.~t~g a~ OFficer or Violat~.~                    15. ']raft by           tip;                                                               .. '. .'
..          of Chth of OFf~re;                ~            16.:Fail~me    to .cl~.~c]~se.    fu~ici~l            .                '
                                                                                                                                  S ;
                                                                            ..
   .;: . 2:         of Fir~ic~y I~taes;      -_. .         1~. Falsif~rat~ori of ~cxo~a?ts ter n,hl~~ o~ficac;
         3.Tnb~ ag~iz~st ii~e c~istitution;        ~       18. t~lfea~.~ce. Qf office;                                       .: ~ -           ..                       .
         4..Sedittio~;         ~                           19. 'I~c  evasicxt;    -          ~            ~          ~    ~                         ~  . '.     ~ .   - .
         5. G~strvcti.~e treascm;               ~          ?~.          P~~-                   -: ~.                            ~                .
 .       6.'~Spass won tre ].aw;                           21: False ~~Sorn~it;                                             . ..                         ~           :~!.
       . 7. Due Process ~i~Olatibns;                       ~2~. Ir~rol~mta~~t~~';                          ~
          8r Cor~~ct~r~g sly legal- process;. ~            ~• LYf..L~C~~.   •' ;;               ..      ~.                   ..       •~        ~ .
          9.       ].ration  of  codes;-                 ~  2~. N1ai1, fn~acl;  ..  `~             ~ ."  .   . ~ . ~ .   ..    "   ~     _ `. ~  ~ . ~ .. • .
          10. Fra~rl upon tl~e cast; ~                      ?~: Fhsj~y; .. •             '. .; ~ .'                  ~ ..`.                                         .
          11. Cbstructirx~ of. Just~re;                -    26. SuUot~iiriatiazof perjury•                                                   .•              , . .: ..
          12..D~rivati.on of Ri.~.ts ~d~er color of ~ .27. ~s~isa1 of ~felony; ''                                              :°                  '.
              law, 18:[~C 52+2;                      ~      28. F           t%~an of doc~r~irits.                                                        .:.         •.:
          13.Cot~Tracy agau~st.Ri~ts                t to 18                                 ~~                              ..
              t~C 5 211;                                                        -      .. ..          ~                 ~►~ ~         ~~               -
                                         ~
          14. Ganfl.ict of interest;                                          : ~.             ..         ~            ~ .. ~          ~ :.                 . .':        ..
                                                                . . . ~.
                            : , DECLARATION CERTIFIED TRUE,GORRECT & COMPLETE~~ ,.:

 •     .~~     I, the natural Living man presenting testimony herein,~~.the...,:,~
               undersigned Declarant/Claimant, with first=hand knowledge ~, . '                                                                                           .'
               and competent• to testify, do depose and~:~st.ate a'~ follows:: ~ ~                                                                                     . ' ~. ' _

                                  .            I.PARTIES            ~     ~ ~  ~           ~        . .       .~ . .
                 Zlie Claimant/Declarant is:~.          'Ihe Respondent is:             ~.     . ~ ,`'. . :       .
      . ; ~ - .,;Austin Douglas o~ the family Hemsley Jackie ~ac~y~,clba Prosecu~ting~. Attorney, ~. . : , ~. '~
                 c/o~ Temporary mail location:    ~     'I~ustee of~~ ~the Public Trust ~     ~ ~ ~ ~           ~ :.
                 c/o AUSTIN D. H~ISLEY #P22813          District Attoitzey' s ~ Of fice
                  California Health C~xe Facility        320 West Temple Street
                                                        Los  Angeles, CA 90012
                 Facility E, E2B-107u
                  P.O. Box•`32290
                  Stockton, California [ 95213

                Private Administrative Remedy -Page 11
  i
                  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 84 of 159 Page ID #:84




                                                                                                                                                                  r



                                                                                                                   NS ,_ ~,. ~ ~                  .~ . ~ ~ ~ ~. ~ ~ . : ~                                  ~•
                                          II. STA'TEME~TT OF FACTS AND ALLEGATIO
                                                                                                                                                                                          ''"'''
                                                                                                 aration sworn true;correc't ~ and , '~ ~ '
       ~;•         1. Unless rebutted by officiavit or decl                                                 '.ana ~l~espo~id`~i~.t.l~e~~by               ..~   ~    " '         ~  ~   • .:         .~ - .
• ~~                             complete, with evidence in support. Claimant                                                                                            ..
    . ~                          agree to the following facts.
                                                                                    "  doe    s mean: Per~ans:~rea~ed'end. devz                    v..sed:: ~~~ ~ ~~•. .~ :. ;
          _ ..      2.                  term     "art ~if  ici    al •per  sons                                                                                 ~~ ~~• ~• ~~ ~ ~ • ~ ~~
                                    y human -laws for the purposes .of~ society and governmettt,'.as c~istin~
                                  ~uished froc!i natural persons:~ Coruorations are'Sexa~nples of                                          artificial ~~~ ~' ~~ ` =~ ~•' ~ ~•
                                                                                                                     ..   , -        . .   .. ~. ~ . . ~ . , ..~:..                             ~.
.. ~ . .                          persons. Black's Law I~ict~onar~ ~ 6th Ed                                                                                                             ,,. . . . .
                                                                                                                                                    L



                                                                                               an artificial person isidentified
  •:_                ~. ~ Pursuant to the rules of grammar,                                                  PH JQ~1F~S,.~as, in a corpgr-
. .._ . .~,~                      wtith an~ all capital name, i.e., "JOI-~1 JOSE                                             identified.• wi~i~~: .,.._ ~ .~ ~.
•          . ~.                   ati:on trust' or dead person, w~ii.le a natural~:rrian .i:s.                                                                                                 ,,             a..
                                                                                                                         e~., "C~pital~izecl,'~'
            • ~•                  a name spelYed in uppeic and lower case letters, :~..                                                                    .~ ..                  r -^ . .r • .. .
                                                                                                                  .._ .~ ..~.'' r~ .:..~
t              ~                   as in "John~~Joseph Jones."
                                                                                                      ble rights, and is NOT as a                                                                             r
...                     4. The natural man was born with unalienazen.                                           ~                        ~                      ~        ~              ''~
                                   matter of fact; a corporate U.S. citi                                                                                                                          '- ~~
                                                    man    cann     ot  be   ~ redu   ced     to  the   condition ~ ~o£• ~a~i• artif~cial ~ ~ ~ ~~ ~~ ~~ ~ ~ ~
     :. •               S. A natu             ral                                                                     ~                                                                                              .
                                    person.                  ~                                                                 ~na~    ioin     : ~• ~      ~     ~     =  ~     ~     • -       ~                '
                                                                                               on the Land ~of'.phis=
                        6. Claimant is. a Private Living manoration, an artific~.al~'enfiity,~ arti-                                                                                                                 -:
                         7. .Claimant              ~is  not      a.. trus  t;    a ~ corp
                                                                                                                        ~= -
                                  . ficial legal person or animal.                                       , an    ~cco  auno  da~~io~~ party;• nor~~                                                               .
                                           mant    is   not      now  ,  and.    neve    r  has    been                                                                                                             ~"
       .. ~ 8. Clai                                                                    d.  "AUS  TIN   D . I~EM,SLEy'•~ Ces~ui Que trust,
                                     a fidiciary         for      the  purp    orte                                                                                                                                ,~
                                                                                                         variation-~~ ~t~i~ ~ spelling of,
    ., .                             nor for any derivative of, nor for any- person. ~ . ~ - . ~~ ~ • ••
        .'                   ~       said name, nor for any other juristic ficiary~ of'~t~e~ ~Ai~S'~~~~ D~ ~                                                                                                        r
                                           mant    ,  i. e . ,    .the  Livi    ng    Man   ~ and  Bene
     .,                   9. Clai                                                                 ecuted. as if he-eras ~~t~e legal ~fie-~
         .                           I~ISLEY ~ Cestui Que trust, was pros                              ation_ of ~~tr~t= ~:aw;~ and• a vio-
                                                                                                                                                                                                                      -'
                                     tion     ces  tui.   que      trus  t,    whic    h  is   a  viol
'~: ~ .~                                                                                               es as ~ Trus~ee~ o£ ~filie.~Public
           •:                  ~     lation of Respondent's fiduciary duti office. ~~ ~ ~ ~~~~ - ~~~ •''~ ~~~ ~~'~                                                                                                      ~.
                                      Trust,      and   a   viol    atio   n   of    his    oath    of                                                        ~ ~~''          ~'~'   ~ ~    ~~      ~'~~
                                                                                               t the court did ~i~ -.to ~laok a~ Eliestates
       • ..,                 10. Another way of interpreting wha                                       the   coll  ect~  i~e~   ~ent     it~t     rule
. .::.. . . ~ ~                       Gollective~'Entity Rule. The theme of 99 (198$); gou~~~ig,~ Unitec~- ~States~
                                   ~ Braswell v. United                  Stat     es,    487    U.S.
    ., , ., .                                                                                          States: "But individuals, when
 ► •          ~~ ..,                  v. White, 322 U.S. 694 (1944) ;Which ive group, ' caannot"~ be ~ad~ to
                                                                                                    ect
                                       acting. as representatives of a coll                                                                                                 ~                                          _.
         ~. ~
                                                                                  ona    l righ   ts  and duties, nor be entitled. to
                                      be exercising their pers                                                                                         ts,       du-                      , .    .              ~.      ,
                         ,.            the   ir  pur  ely    pers    ona   l   priv   ileges. Rather. they assume the righ                                          ~h         ~~      ~•~  ~         °~ ~ _' . ~
.f. .~, .                                                                                                 entity or associa~ion~ of ~h
                   : ~.                ties and privileges of ~. the artificialare bound by its obligation."
  •. ,~ -,                             they are agents or officers and they                                                                            rights '~
                                       This     rule    is     bein  g  used    . by     the courts t~--PRF.Si]I~ a ~waiver~ of                                      '~ ~ '~ • ~_ ~~~
   •. ~~ ~ ~                                                                                                                                                .
                                       by    the   nat   ura    l  man ,  with     out full disclosure to the i~atu                . ~ r~l_ maw
  •. - .
                                                                                                 name of JOHN JOSEPH JONES, w~hi.ch is
   .:; . ~. :~..               11. An .example: The judge, calls thewhich is a constructive ent~.ty as well                                                                                        - . :. .
                                        the   nam   e  on   the     com    plai   nt,    and
  . ~.                     -                                                                                 t. The -:judge.:is. anticipating
                                        as ~ a constructive trust/cestui que trus answer. for the entity . ~be- ,.
                                                                                                           l
     • ~              .'                the natural- man John Joseph Jones , wil                         wha   t is going on)'.,; and thereby . . . ~.
                                        cause the natriral man i.s igno                       rant   of
.. . . `' . ~,                                                                                           presumption that, said na.t~ral. ~r~ :•
        . .~ . ~                        provi.de the court with the necessary pt participation in the.~o~.lect-~
           ~ .:.;            ~.         man is knowingly volunteering to acce in question,' :thereby taking ~ ' "
                                                                                                          ty•
    :;~            .. ~                  ive entity process as the primary par                                                                          •.
                                         responsibility of all charges as read.                                                 ~. •
                                                                                                                                    .
                                                                                                                                            .            y


                          P               . Administ~a.tive Remedy -Page 12
        Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 85 of 159 Page ID #:85
•

N




                                                       n of due process of law because it
    12. The above scenario is a violatio                          natural man. Hardly and •in~;~~~ ~;                                                            ~ r ~ •~•   .~F•._   ~, :~


            is done without full,disclosuace to the give up their God-given na- Y
                                                                                                                                                           i•~




             formed man 'or wt          ~would volunteer to                                                                                                ~ ~ '. -'• '. ~.
                     l Righ ts  to •ans wer. for a  lega l ,fic  tion which was coz~~;rived. ley.;.' ~.~: <.                                                                         , .
             tura
                          rnme nt for   the  purp ose of  cont   roll ing the Living: Nazi., some-. • ~ •. x..' •-,.:.. t.~
             the gove                                                                                                    : ~; ~ : ~ ~. .' ~ .~' .
                                                                out this trickery. ~ .. ' ~
             thing whi.cli government cannot do with                                                        lmow~    ..     • , ..
                                                      waivers of rights must be made
     ~3. The Suprme Court has ruled all                          Lack of full disc~.osur               .~  •:    ~ "~
                                                                                                                    .., `:'
                                                                                                                        ~       •.:;`= " ; ~`.', , . .
             ingl~,. intelligently.and voluntarily: n of due process,;which de- ., i ~ .: t
              equates to asnort-waiver, and a~~ violatiosdiction, making~..tne...~judgment;
              prives the court off• subject matter juri
              void.                                                                  LEGAL• ~`RO~ESS,                              . . ..~                              .. ~ ~~,
     14. 'Ihe prosecution in this instant matter was a SHAM                                  ~ _ ~ ..                  '.   ,,                    .      -.:          ..
              which is a felony :_                                   to  corr    ect   any   and.    ~ all      dis-          . • .~ l~.~ ~ •f. . .. -.
     15. ~ Respondent.has the ability and the DUTY                   er releasing the:Clia                 manf     i~     • .•. :~ - • • ::. ~ • .- .
              honest acts,,and .arrange for a coott_ .ord ns of supervised :release.                                                          . ;. ; , ,~ .,''
               Beneficiary from custody and all concl.itio ies have a Corr~nercial
                                                                the part
      16. This is a Corr~nerc~.al action because
                                                                                                                                                           ~R



                                                                    of .None ,Fines ,'~fails ,, Bolds. :' ~ ~ ;. ~ , "~
               relationship, which consists of a flow (time.
               and ~ondage~, Life, Liberty, and Property           esses, at least in ~.hi$ ];~e-•,...; ~ ~....:,.: • •. ' • .
      17. Crimina.l processes are Com[nercial Proc                           ways by cont~act, re-
               gislative/administrative court; therefore,al                                        •_ ~             .. ... ~ ••~ .                                             ~ .~ ~ ~.
               quiring full disclosure.                       ~
                                                             amine his accuses on the,.~ai.t                       ness      ,  •.       ~         .;
      18. Claimant had the right to cross-ex                          and blood, and :capa~le.~o~~,~                                               .. ~ .
                stand. The'accusing•party must be flesh                                                                      ,,  ,                 •..                   •.
                                                                     tional Ame~dment~~ •5 .~ 6.. "
             •.being questioned. as a witness. Constitu                                                        ►ot      .site            . ~ .       .;      -,    ~  ; .    .:
                                                                    STATE OF CALIFORNIA 'camr
       19. This means a corporation such as the inst any Flesh and ~looc~ Real ,~                                                                                        ~   .    .;
                and/or bring a Criminal Complaint aga                                                        . . ~ .. .. . . ~                                          .    .      .~ .
                Man/Woman.                                                                                                                              ~   •     ~    '     .    .      ..
                                                                  ; cannot be . pa;~c.ty to ~ .thi~. action;
       20. STATE 4F CALIFORNIA, a legal fiction                        stitution Article; I=;.,~S.ee4~ion 1. :.                                       .   ~.   ~.    . r   ~    :..   :.
                 only living actors can play a part. Con                                 -       ~ ~                  ~ ~                               ..                            .;
                 9; Article- VI, Section I, clause 3.,                                                     ~0      1'e                            ~   ~   '     ~-
                                                                   Flesh and Blood Read
        21. Thezef ore, the Plaintif f had to havecial Liabi ity or thei~c charges; •' ',;~ :, . - • . .., ,~
                 who are willing to take the Corr¢ner                                 ~ ~              . .. . ~ .~- . ~.                                   -,'               ~ :• .
                                                                             ~
                 against the defendant. .                                                                               ~d     •~. ~ : t ~•     ~   -~    •.•   ~~;~~   ~  ~.
                                                                    aid/or other Flesh:~~nc~:~.~Ioc
        22. This means some prosecuting attorneyr under penalties of. perjury anal ~ ~.~ ~ ~~:.• ~ . ' : ~
                 real person must be willing to Swea                            E OF CALIFOt~VI~ e~ r~~;..'. .. . ~: . •;
                 bring a Criminal Complaint on behalf. of STAT          Administrative ,Court. whex$. .,-.-• .. r:s .: . • ~.
        23 'This case, ,having been prosecuted. ~.n an                    falls under ~~ommercial: 'law.: -•:: .~ ~ . . - .
                 binds were sold at a profit to the court,
                                                                               n Af f ida~rits •. of .~totic~es- ;= .
                  This means .x.11 transactions must be by Swor t~mendment ~ to •~ the. U-.~ ~ . . ' ~ • • ..
                                                                               ,
                  and Demand ~; regu~.ated under ~ and by the 6th          ~     ~                         ~ • . ~ ._                                        -                    '. .
                  Constitution.                                                              diet      ion     .mus       t  ~.    ,           ~~.   .                              .~
                                                                      icially, 'uris
         24. Before a court (jud~~~•:fan proceed jud parties not their ~.~ttor~~y~s~.,•_ , ,. . .
                  be c~nplete _consisting of two opposing
                                                                               the plaintiff testifies
                   as only the parties can testify, and until                        cially) , .and. th~~ ~~to : ..
                    the court h~.s no basis upon which to rule judicomplete s i.e., ,the
                   halves of subject matter jurisdiction must be                under `the theory of 'in- "'
          ..      , corr~non law authority the' action is-brought fact witness regarding ~~the ~'
                    demnity) and the testimony of, .a competent                          dictional failing ~                                                                ~ ~. ~ ~~
                   injury (the cause of action). If there is a juris void, ~ subject to ~ :~-                                                                                ~            ,:'
                                                                                   ter is
                    appearing on the face of the record, the mat
                                                                                    baxred. ~ ~ ~ ~' ~ • ~ • • "~ :. ~~ ~ '.~
                    vacation with damages, and can never be time                                                          rts .
           25. Administrative courts do not rule                  judicially ~ and judicial cot#                     on                                         ~ ~~ ~ ~ - ,.;
                                                                         ronv      l.ctio  n was      base      d.
                     do not enforce statutes , and since this


               .   •      _                      ..      ~                   _         A
                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 86 of 159 Page ID #:86




                                                                                                                                          no•.'judi= ~ ~ .                       - • '•
                                           es,   it   is   oliv   ious    the   ~co~  viction in this matter car~ies~              wro     ng  cdi3   rt,   ~     :   ~,    ~  ~            ~ '•
               ••             statut
                                                           Aga   in,    a~ sha   m leg  al   pro   ces s  brought' iri the
• ~'. ~, : ~~                 cial authority.                                           sovereign.                  ~ ~~         ~• ~            ~ • ••
                              a court of no authority Weer :the                                                                                          ,•                        ~ ~ - ..
                                                                                                           FULL I~ISG~.OS`URE
                                                 LIST ~OF. ~DEEEC'TS &DEMAND FOR                                          .,                       ..
                                                                                                        IFO  RNI  A. • ''        •- ~ _            ~~ ~ •                      •~ `
                                                      • in   thi    s  cas   e  is 'ST  ATE   OF    CAL                                                         ~                   ~ ~~
                26'~' 'Ihe              Pla  int  iff                                                                                      ente  d  any
                                    TE  OF    C~AL IFOR N]'A    neve   r.  app  ear  ed in proper pe~cson.,~~never•~res                 ~  the ref   ore   ,.                         , ~~ ~~• ~~
            . 27.STA                                             alt  y  af~  per  jur  y   to  sub  sta  nti  ate   his claim;
                                 evidence under           pen                                                                                           yd~. ~ ~ ~ ••
            ..                                                                                 a legal process; ~ and that is f~ai
                             '    r~.s case is using ~ color of law with                                                                    Leg   al                    ~                ~~
                                                                                                   ex rel on behalf of•the
                 ~28. No Flesh and Blood people appeared as                                                ~           '
                                                                                                                       '
                                  Fiction plaintiff.                                                                     ~'Compin}~,'witf~out ~                                                 ~ ••
                                                                                               e., the .: Bori    din~
                    29. 'Ihe parties were not all present, i, ing and.~or• Order •iaci' tie ~ourf
          •                        which,__,the judge could not make any Rul in ComRierce ~o~ ~ C~Cimixzal~ Law:~• ~                                                                    ~: _
                                   against the Defendant that' was binding                                                                           s   conr     ~  •           ~             '.
                                                                                                   . court process properly,;'thu
                ..30. Plaintiff failed to enter the'-.initial and -all co=conspirators in~Fraud                                                                                    ~~' ''
                                                                                                rt
           .;                  .muting Fraud, now involving .the cou
                                                                                                                                                               ~
                                                                                                     court having•' gi~ie~;~i.s/~er sig- • ~
                    .31. 'Ihere~ is no.party on the record of the                                                                       ].' Com~   ~l'a   int"                         ~                •,
              . ~   '
                    .  .            nat  ure    as  tak  ing    -Ful   l  Cocn  nerc  ial Liability for thi"s ~ Crim~i~a                                     ~ :.                     •  .   .    =   .  .
     ; ~                                                                                                               .'                 `.
                                    in Case No.(s) BA160584.                                                                                   ,   and    no-      •      ~               •  ~ '    ~    `
                                                                                                o~ the record ~ of~' the 'cou~ct
                      32. There is no.ffinal ~ order of judgment
                                                                                                                                              _     ~   s

                                                                                                       Clerk of Court regarding                      the
                                    Order of Praecipe of final Order~to the merely a ~ con~um~iate lien on
~             ..

             ..                                                                              ket is                                                                                              ~. ~:
    ..                              judgment. What appears on the doc                    ~              ~           ~ . .~ .~• . _r' . ;.                      '• . ~
                  ~                  judgment.                ~                                                                              ance~ and/or
                                                nt  dem  and s    the    nam   e of   the    Bonding Company and Perforn~
           .           33   .        Cla   ima                                                                                                  bers of ~~
                                     Fid   eli  ty  Bon  d  (Co   mme  rci   al  Mal   practice Liability Insttra~c~~ num , the
            . ~ ;~ ~~                                                                           ,(s), BA160584~; the ~'laintiff
          . ..                       all judges participating in Case No
                                                                                                 ~ in tf~i.s actiori.•~
                          .           prosecutor, and all co-conspirators ding Compa~.y and ~~he~ Bond. number .' ~                                                                             .. .'..
                                           ima  nt  dem  and    s  the    nam  e  of   the    bon
                        34. Cla                                                                  84.                      -         ~ ~ ~ ~ :~ ~ '
                                      that has bonded. Case ~No (s): BA1605CUS                        IP   numb   er(s  )~. ' on the~     '~en~ra~:~ Sar--~ :~ t• , ~~-
                                      Cla   ima  nt  dem  and   s  dis   clo  sur  e  of the                                                         bonds ` ~ ~~ ~ ~'
                      . ~35.
                                                Adm  ini  str   ati  ve   Bon   ds .and    /or the securities into' w~ch~.thy                                                                ~         ~'
                .• . t                vic   es                                                                                          No.` B1~160584,~ '~ ~~'
                                      wer   e  cpn ver  ted  ,    whi  ch   the    pro  secution initiated for'~-C~'se:
      .~ - ~ .
                                       and wh~..ch were subsequently sold. sale of the the bot~d~•, ~is subj.ec~t                                                                            ~.
                                       The    bon din  g  by    Resp   ande  t~t,    and    the                                                on•  eve    n~        ~  ~     ~
. _                      36.                                                                          as a taxable termi~ati
 ... '    ;                            to a generation skipping transfer tax                       uir ing    the   payment ~ o€ faxes.                                            '~ • ~ '
                                                                     3  of   Tit  le   26~,   req
                                       under section 260                                                                                      uld ~b~ re= ~ ~ '~ ~ ;
                                 .     It    is  bel  iev  ed    Res  pon   den  t fail    ed. to pay said taxes ~i':anti s~io
.                   .,   .37
                                       ported to the IRS as tax evasion.                                                                        have to ~ '                           ~            ~~
                                        Cla  ima  nt  dem  and    s  cer  tif  ied    cop   ies of all the tax records -you sued i~t
                      . 38.                                                                      copy of the 1099'-OID'you~~is
     ;.               .~                prove you paid the tax. Send me athe CRIS report,:the ~S&.~ reports, and
                                        regard to the bonds~l~• an3 send. me                                                                              you--.-•'-~...
:.                           ~ ~.                                                            the taxable termination event.` If
                       :_.~ .,.. any other reports connected. to                                                                       ~fr~    ud   rep   ort ~-
             ~ :.    ,                  do    not   sen  d  a   cop   y  of   the 1099=0ID. I'11 have to f~ile~ .a                                    ~                                              ,.
   .                                                                                    .~ ~                                          • •'
                                         to the IRS.                                                     does not cor~sent         ~   to    be  ~ an    acr      es-
                            .39. Claimant, Living Flesh and Blood Man ~ and/or be in violatiori~ of our cer-
                                         sory party to Fraud. (18 USC ~~                      3 &'~4
 .                                                                                                        my Creator and~'~secured~~by. the .
                       .                 taro un-a-lien-able Rights endowed by                               rmore, I reserve a~.l my Right~~ .
                                         Constit     uti  on,    sta  te   and    nat  ion   al.   Fur the
                                                                                                              ation of ~'rig~.ts.:
                                          to performance or accepta~ce~ under reserv                                             .Concealment (Fin-~
                                                        doe  s    not   con   sent to this "Patent" Fraud and
   . .. .~ ~~.,~, 40.                     Cla  ima nt                                                                              s of ~aw~ & 'Person-
                                                    men t)   aga    ins  t  my   Pro art (Rights of Due Proc~$
 .                   ~ ..                 bez  zle
                                                                           the '~u~ e~ and all co-consp              irators:par~~es•:irr this
 •~.~.                                    al   Inf  o.    i~      h, ~h.                                        -
                                          action a ains~-the C1a~.cTi~.n~.


                                   ..                                                      .~.        A /
  r         ,
                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 87 of 159 Page ID #:87

~ w




                                                                                                                         t•.of the                            .. t
 .. ~.4.1. The Prosecution was not condwas                  ucted by co~non law,: as is• the Righ                 rust      1,aw    ;~    ~  .  ,      ..            ., . ,
                        Living Man, lout rather; it              .a prosecution under.~equi,t~~~                                                                ..
  ~•                                                                           ~           ~ ., .. .. • ~ ~. ~ ~ ,         •  ~         y •
                         with a trust ~a.s the ~defendant.                         ions  ,  the court summoned a. ~le-,                                        .
                                                                     pros  ecut
           4~. In this instant matter, as in all                                   t, and then dece~tfully~                       pro-
                         gal fiction C~stui 'Que trust into the courl~g~al f?.ction. A dishonest act.•.,
         .,              secuted. the Living Man as if he mere the                                                                                                ~ ~. ,~ .
                                                                       t was.never the •~de~eridant,.nor was.I
        • 43. The Living Mai/Beneficiary/Cla.iman                                       liable ~ ~o~ the.           acts     .  ~  and,                       .   .   . ...
          ,,              the trustee,'so lawfully I could not be held                                       ~            ~ ~ ~.        '.
                                                                             ed.
                          actions of the trust which was prosecut                    re/d   amag   a ..th e    Bene     f ica      ~y,                                   ,. .
                                                                           t inju
,.           45. The Trustee ha.s an obligation to NEVEL                                     •.                                 ~~
                          which obligation he has violated.                                  oyee    s  ~o     plac      e  loya       l- ~ • . .:
                                                                            iring empl
             46. Public service is a public trust, requethical pr~nGiples -above pri~rate - :                                                                 .~ ..
             .             ty to the Constitution, the laws and.                            F~ ~ .Ord..No. 1273,1. ..                               _  .     . • ~               ~.
 :,,                       gain. 5 USC Sec::7301, Section 101,(a}, Part 1                                  .~                    .. . . ~ ..                                        .
                                                                                      ~      ..
                           .:OGt. 17, 1990, 55 F.R. 42547.                                                                                               ,•   ,           ".~
                                                                       the duties of ~publ,ic officials .. ~
              47. It is unnecessary to discourse on the- public are est~:blished. as a, part
 ~. : ~._,                '~1~.eir obligations as trustees for                and ~~ustorins of the public'. Con-
          :, ~            ~ of .the con~aon law, fixed. by the habitses are ag~nstpu~~ic policy..; :are ;                                                                   : ~ ~.
                             trac  ts made  in viol atio n of 'tho  se  duti
             •, ,                                                            a court'o~.equit ~See: ~'`'Fuscan ,
                             unenforcable, and will be.canca.led. by ~ R. 1344 ~(~.931~~].. ~ .                            - .''s . ~ :-
                             v. Smith, 130 Me.36, 153 A. 289, 73 A.L.                                  y duty          when       he
                                                                 or breached his fiduciar
   . . 48. As the 'IScustee, the prosecut                                         behalf of        the   Trust      .~~.        ..            ~                             ~ .
                             failed to settle and close this .Ease in
                                                                          or breached hi:s• fic~uciary duty•and
                49. As the Trustee,- Respondent prosecuting the ~~F~TEFICIARY_ in.prison.                                         ! when,
   .~                         violated his oath of office by.putt                        Bene   €ici   ary      is      neve    r    to be~
. ~~•                         in fact, the defendant was a 'i`rust, and the                                                                  ~                            _         .
                              injured..                        ~
                                                                             if he is unwilling .to settle ,ar~d
  . • ,: 50. It is .the trustee:who goes to prison                                              ondent and/or. the. prQ-~~ .                                                        ..
 :..                           close the ~ matterr, NOT ~ the Beneficiary; the ~ Resp ~ ~                        -~               ~ ~ ~.
                               secutor involve., ,are the _trustees.                      or   as    evid    ence      d   by:    tt~e       fact.                        _ , ~.
                                                                            pros    ecut
    ~.:           5~.,. The judge acted, in concert with the                                     ~ on ,and..says ''That                        s  .  ~   ,   .,
                               tha.~ if the Living Man ffigures out what is going                                                                                                ~,
                                                                                    inue  s   on .w~..th. the deception x in
. .:. r . : , not me," thA judge .ignores him, and cont s Rights:,,:which •nom makes it .
 .                              violation of the Living Man/Beneficiary'
                                a conspiracy to defraud under color of law. re;trust,., and/or the., col-                                                            . ..
                   ~52. ~ Due to the Living Man's ignorance of the enti                           g, :the prosecutor usur                              p-               .• .
 .. ,                ... lective entity rule, and what the court was doinact .b}~.,:a public trustee),.
                                                                                               t
                   . .: • ed tha position of of beneficiary (a dishones ~ Trustee, switchixig                                                                   ~ , ~. .
                              ~ holding the Beneficiary liable as if he were                 th?.
   . ~.              ~                                                                      ict the Living. Man i~ a~
 .~          ': ~              'places with the Living.Man, in order to convnever.=.tie named. defendant; - - . ~.
 •,                              court proceed.iiig wherein the Living Man wasdavit o~ an injured p~~ty: _                                                          .~ ~ .
       .. ~ ~ ,                  wherein no cor~nan law was followed, no affi as if he were.a FICTION                                                    •   .      ~ ~_ .
                                 produced, aid the Living Man was prosecuted. for t~.e purpose o~ profit-••
                                 with no constitutional Ringts at all;and all
  r ~           " ~'             in b .the sale of bonds.
                                                                                     United. States .of America de-
                       53. Artic e VI o The'Constitution for the                             Law of the Land; state lames
           ~, . , .               dares that the Constitution is. the Supremeover ~ al}. other laws,statut~s,
                  . . .: notwithstanding, thus, the supersedingexce                  law
                                                                                         ption t~a.t God's .Law is - ab,~ve
               .                  codes ,rules,~egulatians, with the one                                                               ".                  ~                    . • :.
                                  ALL of man's laws,                                      guarantees ~ each sta~e~ a R~-..                                            .,       ~     ..
                    . 54. Article IV, Section 4 of the Constitution                                             - .. , ~                    ~. ~ ~ ~                        ••
                                  publican form of government.                   ~                                                                                            ~ `
                                                                                        unde   r   the~~   iile.       of   .Lana    ;    not       the
                        55. A republican.. form of government operates                                     ~         .. .
  `'                        ~ rule by men


                ,-,      _ ~ _ .~_,,,.:.,~-,...,~;~:o        RAmarltt -        Page 15
  ~            i
                   Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 88 of 159 Page ID #:88
   p 1




                                                                                                                                                                                        ~ ~~ . • . ~~
                                                  Clai  mant    into      an   a~au:iii  $t~at   ive      court, Respondent,~i.4l~att~ed.• ~ _. ~ •. . .. :~ ...
       .. 56. By taking                                                        the ~ Constitution for ~ the United •Stakes,
                                                                                                                                                 whe.~e=.~... ''. ~
        .;; . ._ Article III, Section ~, of Article III-type court,. and,requires• all ~ ~.. ~ • . • ~ .
 . : .~3                            in Claimant is guaranteed an                                      aspects of due process ~Qf~.;law                        . ... ';~ • . ~. ~ -.:.~.
           . :~„                    Constitutionally-secured rights ar~d all                                            ~   ~.  t..         ~  .   ~     .   -  . ..: ~. '~'~. ,                              .• ~.
                                                     ld.           ..  ~             ~          ~                                                                                :.:. ~ .. .~ ~.
                                    must be uphe                                                    .and     dist inct: bran~he~ .a~. gov-• ~
                                                     tion    orda     ins    thr  ee   sepe  rate
       .. , 57. The Constitu                                                                        on the others; there .are ~no:. ~ •.
                                                                                                                                                                          ~ . .: ~.~'
     .                           ~ ernment, each with.checks and balances                     nt   auth    orized. by the.Co~   nst~  ,tut        ion~               :     • ~ . ~ . . ~ ~.-
                                     Administ   rati  ve  bran    ches      of  gove   rnme                                                                                 ~ ~                        .,
       ~. ~ . ~                                                                                                                  ~ . .' ~ ~
                                     state or national. .                                                    ch of goverrune~~    ~is   ~ auth         oriz        ed..            .    :      ~           ..~.~ '.
                . S$.:. Thy Constitutionally ordained Judicial Bran forum in wh~ch~ people•on .                                                                                                      ~ ~.
                                                                                                          ul
        ~ ~ ~. ~ ~                   onty in Article III; and is the only lawfare accused..                                  ~ • •. : ~•. ~ .                           - ~. .~ • • .: ~ . .
                                      American soil must be tried where crim                        es                                                                            ~ ~"~ .. ~ ~ • ..
                                                                                                          cle-III~~ type cour  t;    it       ~uio         l'at        es
                       59. An administra't,ive tribuanl is ~ riot ~an Arti                                                     ixia.  Z    ~~os             ~~       .   ~    ~ .       •: .
                                                                                               titution; and any crinr
  .' ' .. ~ "'' the seperation of powers of the cons                                                                           : f  elon       y     ~::.. ~  ~  .   ~              ~  :                    ..:
                                                                                            legal process, which is a
                      .- -- . cution in such a court is a sham                                                   ive-create~•.~dmix~.         i,~~         xa-~        •               .   ~              ...; ~ :.
           .       , ,60.             LOS   ANGE  LES ~OOUNTY SUPERIOR COURT -i~ a legislat                                                ~~     :~ou           r~      .     .    ..         .   ~  •  _.    • .~
    . .. ,• .t                                                                                                 defective, ~d~~ot
         . .,,:;                       tive t~eibuna]., thus, it is constitutionally                        and. as such., hay.Rio C~ons                ~i.:.              • .         ..    ~   _  ..      •  .
        . ;.                           of proper ~jurisdic~ion undex Article TIT;                                                      ~     ~gua           ~an-          .     :.     .:.     ':
                                                                                                       ~ anyone on -American • sctY
                          ~
                          ~            tutionally delegated ~jiucisdiction over lietiable ri hts s c ed. ~~~or yg" m
                 ~ ~ ~~~               teed. all of his inherent unlunited. iiria                                              c~ie~n~s..o~~~.:~                               . ~ ..
  .~~ ~ ~ ~:~~'                        in   the  Cons ~~tu  tion      s,  by. aid. through the Articles aid .Amen                              of ~        ~fih~       '     ~           •'
                ;
                              ~        thos  e da~u ment   s ~,  to   .ri   ch   the presiding judge and all ~offic~.ers                                          ~•:  ~            •a    . ~ ~'
.
                                                                                   .;   a ~ sham legal process -conduct..~        ed :ire:bad.
 .. .~                  ~              cour  t are  duty    bou    nd    by   oath                                                     ~   ~   •.     ..               • .                                   ~.
                                                                           ~ ~                       -                ~   ~ -~ ~
                ~" ~                 ~ faith..        ~                                                                                   p~o~           it,           ~      ~   ~     •   ~~-~~`~
                                                                                                         & BRADS'I'REET as'a foz-
  ~..                       61.~ ~ie:.trial court is registered with DUN numlier~(Data Unive~sal;Num-
 ~..                  :,                corporate enterprise, complete with DUNS BINS (Business ~Iderit~fica~- -~ . . ~~~~
                                                                                                           a
                  ,..                   ber~i~g system) for the trading company, Partner Identific:~~io~ri:~Num-~
                                        Lion Numberi. System),                 a TPI~   TS   Trad    ing
  . ~ ~ ~.~.,:.~                                                                                                                                  ty coder- • ~~~- - ~"
                                  ~     ~ber ing  Sys tem   , .and      'a  CAGE   code Commercial and Government:Enti                    .~'s;        aegis-~                                     ~ ~~
             .
             '                                                                                           of the. trading compai~}r
                       .. ,             w~v.ch corresponds to the" bank accountRegistration) and as '~ss~gn~•'by •~ ~ : ~ ~~~ ~ ~
.• ~ . ~ ~ ~                             tered with the CCR. _~Centra.l Contract                           .Service under the :Depaxtment ~ °- ~..
      ~. ~ :~ . ~ ~                      the DLIS (Defense I;ogistics Information                               any: involved; 'arid 'Sorties '~. ~ . ~ ~~ ~ ~~ .
                                                                                                                                                                                                                   ~. .
                                         of Defense).. mere is a~~Direct Writing Comper. Act Bid, Pe~form~nce azic~~ ~ .
                                                                                                           Mill
,.;; .. : ,'                             an the Reinsurance ~greemen~ under the 273, sf.274,~ and ~sf.275; and ~                                                                                    ~~~ .
                                         Payment bonds as~ delinea.ted. on forms                        s~.                                                                             .    -              ... .~
                            ...~                                                                            24, 25, and 25A.     .        :      .                 ~
                                         under 40 U.S.C.• 270a,~ 280a 'and o~f forn~,s me "Con~ner~ial paper". to b~. ~ . ~~~ • . ..
                                                                                                    beca
                                62. The judgment ~in this instant matter into a - degositabl~ item :far .the .~ .. :..                                                                                               ~ ~. .
                                         deposited     into     any     ban  k,  or    con   ven   ed                                                                                  ;- ~= ~.: ~,
                                                                                                         court and judge in the .case: ~ . ~.
        .: ~ ~ ~                          cornnercial benefit of the Plaintiff, sferred bonds.~in the. Defendant.:._ ~. • ~ : ~ ~ ~ ~ ~ ..
                                                                                                  tran
                                 63. Res ond.ent and/or his . red.ecessor .s ~lalowledge or _consend ~ ~;for tie • ~ : . ~ •                                                                                        ...
                                          Trus t's  name !' ,wit     hout    hP    Defe    nd ant'                                                     t.       a~nd~                               .   .
   • ~                                                                                                          or's offi ce,   the.    cour
                    '~ '~,.~              purpose of creat~.ng income to the prosecut                         , and thin put the: Ben~fzciary. r • ..
                                          perhaps even .the.judge's reti                 reme   nt    f  uncl                                                                                                  .~.
          ~ .~ ~ ~                                                                                                 onable, a vi.o~:a~~.on of ~.~s
                                          in prison, which is inequitable 'and' unconsci es,creates a conflice• of ~ ~• • ~ ~ ~ ~ :~~ ~~ . ~•
                                                                                                                duti
             .~ '. '~'~ ~                  oath of office, a breach of.his fiduciary voids the judgment. ~ ~                                                                         ~                     '~ . ~~
                                           interest, violates due_ proc                ess   of   law,      and
                                                                                                              Claimant is part o~ a :commer-                                                          . ~. . .
                                  64. The false incarceration placed upon the ed money by and tt-~rougl~ the .:' ~ ~ . •~
                            :.. ~          cial scheme to ~ czeate vast_ sums of so. call
                                                                                                                  created by and ~ through.said ~ ~ ~~
                                ,'         bon3s,judgments and other commercial paper                                                                                                                                _~
                                                                                                                 ui Que Trust AUSTTI~.-D. .HII~ISLEY ~~
    ', ~                                   prosecution- of the "corporate entity" Cest into custody while.:the cam=                                                                                     ~ :.:  '~
                                                                                                             ce.
                                   whereby the Claimant/Living Man has ~ been pla                                                     ~                          ~ . .~ ~..                               .~ ..
                                                                                                           d.
          `                       ~~mercial paper/~ud~cnents are being monetize


  "`'                    Private Administrative Remedy -Page 16
  y
                    Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 89 of 159 Page ID #:89




                                                                                                                                                                           the
                                                                                                 -making scheme,~• at the.expense of
                  65: Respond.ent engaged in this profit                                        wil   l   choice with           ~.nte  x~~    ~d       f~.I    l   .lano        w-~ " :. ~ ' "~ `
                                                 ,  via    Resp   onde     nt's      fre   e                                                                                         .         ; . .'~,
   :. ;~ .                       Claimant
                                                   the'  leg   al   and      con~    nerc   ial    cons      equences s~ould'.lie'.viola~e ,tl~e..
                                  ledge       of
                                                                                                                the Claimant:.                    •' .~ ~ ~.                     ~.         . : `. : . .
                                                 Big  hts   ,~ 2it   ~~     or    inte    rest   (s)       of
                                   secured                                                                                                          .sta.tuto ily ;~
                                                                               ~ the limits, restrictions,.wheyhex'
.~ .:: . 66. Respondent knows or: la-~e                                                                   onam, subjec~`,mat              ter    ~:'p  o~:i~icall~t
     . ~. ~.                       constitutionally, territorally, pers                              nt's Oath of O~fiGe;'                  ~                ~ pa~                        ~ ~'
        .:                         or otherwise,pursuant to Respondeagent for the corpoza~e. fictio~i. STA'~E. ', ~' ~, _`
        .' ~                       is bound to observe aril do as an                                                                           ... . .
                                    OF CALIFORNIt~►.                                                     for   a prosecutor             to.    threaten       ~ t . 'tie, .                  ~ ~,,: .. ,
                                           is   stan dard      ope   ratin      g  proc    edu    re                                                                                                                          ',,
              .. 67. It                                                                                            and more.grisoii' dime; if -die                                        ~
                                    Living Man/Beneficiary with more charges                                             .                 . . `.                    . .. ~              ..~ ... : ~ " .
                                     does not plead. guilty or take a plea bargainces,                                          .~or~e,: ~hrea.~en;~.com= ` 'j; ' `
                                                 den t  knew     tha    t,.  ~in    any    man     ner,      to  coer                                                                              . ` .`,~'.' .
               . . ~68. Respon                                                                           dem   and_or impose :o~.:.~isap~ly..any sta- ~ ~,;.~ .
                    .     .          pel    ,  intim  idat   e,•  mis     lead     ,  dec     eive    ,
                                                                                                                     s and/or an injury, o~ ,con=:
•• . ~. . .                          tube:, law or otherwise constitutes trespas utes. : ~ ~ , ` •:: ~ .~ : - • : . ~ ~                                                                                        •~
                                      s titutiona.l impermissible .application of stat t to: "~:]~.t`Yiat•"~goveic~inerit ~, . ' , .~~ _~~
                                                                                                           n, pursuan
 . .., , .69. despondent knew or should have know                                                                   suit of tii.s du~y,~~Q provide '. ~
                                                                                                                                                                                                                       ~.
.. . .~                               does .arid provides l~gitirnately• is in pur is a debt .o~iec~ to.'it~' cr'eator.r `~ '                                                                                               ~ '`
                                                  tion   for    priv    ate      'rig  hts     , whi     ch   duty
           ~,~:.. . . , protec
                                                                (Wyn     ham    mer    v.     N.Y   .    378   ...    and     the .priva:te unerifranch sed. ~~ ~ ~ .~ :"
                               ~. , ~1E THE PEOPLE,                                                                                                                                                                                    ~' .
     .. - , .
                                                           whic   h   deb      t  and   . duty     is     nev   er   extin   gu~s~ied ~ riot` dis.Gha`rged.;~ : ~ ' ~ w .' ' ' ~
 :. _               ,,~               individua.l;                                                                  ernment/state ~rovic1es~ for.~u~ : . : ~.
                                                                                                                                                                                                                          ~~ ..
          ~. ~                         and is perpetual. ~~No ma.tter what the gov unenfraii~hi;.'sec~ ~ii~i~tidua.l .' '.~ ~ ~ , . ~.
        ... ,                          in manner of convenience and safety, the. Henkel,201 U:S. ~ 43)
                                   ..owes nothing to ~ the government ." (Hale v                                                                                                            •,.
                                                                                                            ice and :breached.:Yii.s ~ f i.+duciar~i du-
                         ..70. Respondent violated., his Oath of Off voluntary pr vat~~:acts., and :R~- ~ .: .
         •                   ~        'ties to Claimant by Respondent's own                                                                                          and act,- . ~ : . ~, . . .
         ,~                             spond.ent takes .full responsibility and'
                                                                                                                   liability :for              ., .: acts
                                                                                                                                        . : . lz.~~~
                                       ions              -.                                                                                                                                                                                ,
                                                                   ,  the      ir  age    ncie   s    and     cou   rts   are     GQzpora~iq~xis.,';~'created by,.- ~-.-;
                        ~ 71. All .governm                  ents                                                                                                                                                , , ` ~ .`
   . ~. .                                                                                                           , a usurpation .of.:~owez end. su1~= ' . :
            ..                           our_ representatives, and are, th~ref ore                                         what aut~xorj            ity   do       you           ,.com    e..":        .    :
                                                                                                                                                                                              ~ . .. .. ~ : .
                                                                                                                                                                                                                                  _ '. ~'
                                                      ly,  all    are      unc     ons    titu   tion     al,   so   by
                  .:                     sequent~                                                                    mant herein?~ ~iexe i~s .no Au- ~ , . ~
                                                                                                                                                                                                                         •~
     ... . . .                      ~ against one of the People i.e.', the Clai                                               ~     ~,~.~ ~ ~ ~• ~ .~ ~ .        ~ ,  .    ~   ~   .  . .   .:..                    .   ~    . j~ . .~
                                          thority, this judgment is void.                                        ~                                                                                        '    ~   '    ~     "
                                                                                                                                                           ute      s    ~       civi   l..    ~
                • ~ . . 72. "..~. judges who become involvedrwis                                    .ir4 enforcement of.,:~ne~e. stat                                    the          ire-          ,     "
                                                                                                            e) , act as mere 'cler~s.'~                     .  of     ~
            •         ~                   or criminal in nature .and othe                                                   1 (CI.'~'.:. Westrs. 1:965 Fd:~~" " ~•
 i.                                       yolved agen~y...K.C.• Davi., ~ADM LAW, ~Ch                    IN.
                                                                                                                      : a court o.~ ;Limited ~ jurisdic- ~ ~~ ~
                                                                                                                                                                                                                            ~ = .
                                         ....t  hei  r   supp   osed   .   'cou     rts'    bec    omi    ng   thus
     . -                ~~,_                                                                                         a enc f oz. mere ~ sip ezior. ~ re= ,. : ~ ~ . .' . ~ , ' ;
 •.               . ...                 ~ tion as mere extension of the involved . , P.95 r. ~TP.. 6Ed. West s                                                                                 ~                 ~
 _~' ' '                                   vi.ewin             oses. 'K.C. Davis, ADMIN LAW                                                     U.S    .   42$      ..    •  ~    ~                     ~    ~       , ~ ~'~
                                                                                                                                P.~,.261
                                                    FRC.v. G.F, 81 U.S.. 464; Keller v.. P.F.                                                                                                               ~ ;~               ~ . ~",
                                           Whe  n  ama   n/wo   man      is     axre   sted       or     sued    for a Stat~itory ~l~egulatiori. also'..                                                               ~     '       '~ ,
                             . 73.                                                                                     actually .being accused ' of vio-~:,                                           ~
                                           kno~rn as a Criminal •or ~.ivi.l Law, he is te bread, of : ~oxitract !. A civil.,                                                                                                 ~.             ,.
                                                                                                                  ora
                                          lating a ~ corporate regulation or corp gs by deception, and.~raud!
                                            contract that only exis t ~over human bein 1 of ~ the Fed.e~al~:Rules of ~. .
                                                                                                     America.Rule
       . ~                 ~ 74. There are N0 !'~TMTtvA~`- iAWS in                                         cify    this     very fact [e.g. ~ ~ 'All laws ~                                                           ~.
                                                ced  ure    ~F.C    .R.P     . ]  use    d    to   spe
                                            Pro                                                                         the Judiciary ~ Act tQ conceal
                   ..                       are czvi.l, which was later modified by                                  Civil Rules ~[F~C.12.1?.~; and .one' ~
                                                                                                                                                                                                        :.~"
                                             this   very    fac   t  by     cr~a     .ting      one      set   of                                                                                    t                          :~ : ; .
               . ~ ~                                                                                                             never. changed Elie fact tha
                                             set of Criminal Rules [F.Cr.R.P. ], but this                                                                   . . ~ ~ ..                       ~- - .
                                                                                                                                       ~ ~ - ~~
                                             there are N4 CRTMIDLAT LAWS In America.                                            entered into             , the          rec         ord     to~     :~ . ": ,
                                                     was    no    Aff    ida     vit   of   ~  an  inju     red     part  y..                                                                      i- ~ _ .
     .               ~~ . :75. There                                                                                 sdiction, .. as. ~eguired~ .by ~ an~ Art-
      ~. . -                                 invoke the court's subject matter jurire,                                     .the cou        rt'  had.    no~        sub         iect      mat                               ~`~
                                .•           c1~   III    cor~a non   law       cou   rt,_;    and      the   refo
  ~.-~. ~ .

                                                                                                                                                                                                                                 ..
                           Pricra f P          Ac~minis trative Remedy -Page 17
  y          :.
                  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 90 of 159 Page ID #:90



 r


                                                                                                                       iction
      ..                ter jurisdiction, making the judgment VOID. Subject matter jurisd                                                                           ..
                        cannot be waived, and may be challenged at      ..any   time.
                                                                             Suprem    e    Court       has'      railed•
    . ~ 76. The prosecution was done under •statutes. Thy                                                   ''ai1d~'th~~                                                            '
  . •_                  the sovereigri'is not subject• to statutes unless ~nam~~'ther~ii~; ial• e~i~i-
            •           statute, whi:Ie appropriate for government agenci~es~'.ai1d artific                              ~ ~.
                         ties, does not name the sovereign, thus voiding ~t~ie judg~n~rit°.'                                  ei~ti,=. ~~' ~ ,
                                                                               ancl' other          ar~ifi       cia~
      :.. 77. Codes and statutes apply only to corporations                               'zegu3.      ~~e    go~vern           m~nt
 . . . . ~, ties, and axe a~stly for internal government use                       to
                                                                          ment    cari     regula~      e~    wl~t          it    ~ .• ~ . ~ ~ '
.~ ~                     operations and. government personnel. Govern                                         ng       is      NEVIIt
                                                                          s  . The    cre~tec        ~  eki
  . .~ ~ •. ~ - creates, but it cannot regulate its creator
                         greater than its .Creator.
      . :.. 78. Respondent violated Federal• Rules o€ Civil Procedure' 12tbj(~} wherei n
                          the prosecution must provide adequate proof that .the parties .involved.
                         in this situat~.on are actually co orate'entities~.~ ~                       ''`"'~ '                                              ~                    -•
                                                                                     t '  ~  •collec       tion         of      ~~             ~          ~    ~                ~    ~'
              -79. When the co~cplaint is lodge. by a Government -or
         '~ ,.            fine, fee o~ ~ ~a tax [making a profit from tf~e     sale  , of     j
                                                                                              ~   udginen     t  .as    '   a    boriii
  _ ~                     in tha securities market], all of which are for the purpose of.'revenue~                                                    ♦ •


              ~'
              "           raising taxes, the are         osed on Co rations.~ Colonial Pipe ~in~' eo .~ ' ~ ~ ~ '' ~~
                          v. Traigle, 421 U.S.          1                    ' ~ ~ .. ~' '~. ~                 ~. .                    • . '~                                    :.
                                                                                                   h    a     ear        anc~         ~    ~~        ~.             •   •                ~.
       .~ 80. The Livi Mari is not a Co ration and cannot as~;suc .Gree7n~o , w: ~ ~ ~                                                                                            .   ~    ,~
:,~ ~.                    mod, est ion e                 v. yser,        to.~ ~+:~r' ~~~:'
                                                                                      ' 3~~     ~Ma.r~~~50  .~  ~•.   ~obic~i              v.           ~             ~    ~.            '
                           Rai roach Co.,123-~Ma.ss. 32; Foster v. White Cloud.,
                           Folger,20 Wall.1; Boyce v. M.E: Church, 43 1+~. 359; Folsom ~:~~~~ar                                                                                      .'
                           Union etc. Freight Line, 54 Iowa 490..                      ~~                  ~~ ~ ~                           ~
                                                                                 legisl       ative        courts.           ~en-~-
                 81. Judicialcourts cannot enforce statutes. Only                                             :.a code or~~                                  ~ ~                ~ - ~~
        .'                 forces 'statutes, therefore, anytime the court is enforcing s~atute~
.: ~ ~ ` ,. ~              statute, it is an administrative hearing. "Courts~~ enforcing                                                     ~
          ~~ ~ .           do not act judicially," Thompson v. Smith, 154 SE•`579~; F`RC v. GE,~~~2~1
                                                                           ~            ~       ~  .     r ~'                 ~   ~               ~                  ~. ~ - ~ .
                            US 464; Keller v. PE, 261 US 428.                                                                              on-                          .
                                                                                                a    fine     or       impris
. . : .82. No statute gives any jud~e "jurisdiction" to impose •reserved to~ the ~u-~                                                                                      ~ ~ ~             ~~
                  ~~.       meet of any "Living Man.'These "police powers"            are
                                                                                            l~    courts      :   ~ ~  '  ~ •   ~'     ~      ~    ~             ~~ •.  ~          ~      ~ :'
          " ~.•             dicial processes of crimes an3 to the constitutioria                                                                                      ~ ~            :. .~
                                                                                                      Trust, but b~i~ .                         ~
:;. . , :.83. The prosecution was by statute• against a legal fiction                                             ary        of          said                                            '~
                            some' magic trick performed in court, the Living          Mari/Be        riefic
                                                                                                           iori       of    'the
               ~~ r         'I"rust was sentenced in violation of trust law Sri' vi.o~.at                                     s'fi=                                            . .~ ~~
                             Claimant's constitutional right~~ and in violation . o~f Resporid~~~'
                             duciary duties.                                                                                         ~                                             ~~~ . ..
                     84. Chisholm v. Georgia, 2 U.S. 419 (1793):"...at the. Revolution, the                                                                                   ~' ~ ~ '~:
                             sovereignty devolved on the people; and they axe truly the ~ sove~~igns                                                                        ~     ~~ .
                                                                                   t   siibj      ects   :.."       .              ~     ~ .    _     ~ '    -    ~
                             of the country, but they' are sovereigns withou
                                                                                           su~pc~s      ~d   .i~~her~         n~t
..                   85. "Congress can exercise no .power by virtue of any
                             sovereignty ~ in the general government..Indeed, it niay be. doubted:. whe-                                           .. ~                         ~ ~ . ''~~
              '               they the power can be correctly said to app~rtairi to ~ sovereignty in ~~ity.
                              any,proper sense, as ~ an attribute of an ~.ndepender~t~ political• commun                                                                             .
   ~- ~ ~~ ' ~                The power to cor~nit violence, perpetrate injustice, take private• pro-
                              perty by force without compensation to the owner, and compe~.~ the ~re-
                                                                                                                                   i~~
                              ceipt of promises to pay in place of money,' may be 'exercised,' as ered
                 ..,          often ha.s been, by irresponsib~.e author  ity,bu    t  it     cannot•         be       consid
                              as belon in to a ove~nment founded u on law,•But . e~ t at as it may,                                                                                     ~ ~~
                 •'           there is no suc . t ins as a power o i Brent sovereign~t~ in ~t~ie~ gov-
                                                                                                                                                  ,
       .                      ernment of the United States~. It is a government ~ of, cleleg~ated.: dowers                                                          ~~
                               supreme within its prescribed sphere  , but     powerl     ess       outsid       e     o~     it.~Yn
                   ~~ ~                                                                                                     cati exer-
                               this country,~ soverei nt resides in tl~e ~~ eo le,; anc~~ coizgresstrusted                                         to
                               cise no power w c t ey ave~no     t,  y  t   eir   consti        tution      ,~in
                               it; all else is -withheld. "Jttlliard v,. Greenman,110. L1.S.~ 42~.~:
                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 91 of 159 Page ID #:91




                                                                                       of Rights .~r~.s~ ~d~af~ted, : • • • • _ .'
 ..             ~6. It is a' Factthat• in 1789 A.D., the year the Bill
                                                                                     under th.~'~~e~m ••'~obab~e
~. .            ~ ~ . , fi~he only crimp..that could. possibly. be.-described.                                                                        .. :                '-,•: .
                              Cause';~ was a:Hens Rea. (bad i n itse~.f) Canon  -Law  Felony,~~ ass`'•~b~gr~ess .
             ..                                                                                  lessen            Ad~i.n          =                 ~    "             -       ~~ ~ ~ '
                              did not meet ~.to pass any lesser Mala Pzohibita,      or    any
       ..                                                                                        ,-~as•       •statut         es=•                          ~          ,~~~      •'~
                              strative quasi-laws, for.another 10• years, in 1799          A~.~.
          •,                                                                                      -    ~   ~   .         ~    •  ~'             ~               • "         ~~  ~  ~• "
                              at-Large or ~ liter Revisec~ Statutes. • ~ •                        = iceq~ir          ed.      by       .
                                                                                    le    Cause'!
 .        . ~ 87. It is therefare a Fact the "Affidavit of Probab                           . or M~la'in se crimes-•;`~ ~' ~ - .
    ~, ~              ~ .. the Constitution and Bill of Rights,is specs ica y
                                                                                               es. ' -~ ~ ~~
      ''~ ~ ~ ' ~ ~ ~' ~TO~ Mala Prohibita crimes which are covered 'oy statutcodes ~cete~s~ to~~cor- ~                                                                         ~~ ~ '~
.                  88. 'Ihe Supreme hurt s ruled the term "person" in the entzties:, and no~~ ~                                                                                          ~<
   . ., , . ~ porations,trusts, associations, and other artificial                                   ~                              ~   ~   ~     •  •    ~       ~                ~'   ~•
                               the sovereign.                    ~                               '
                                                 of  codes to the  Claima nt was a dishon    est   pact~ iii ~ vio•~~= ~ - ~' ~• ~ ,- -
 . •. ~ . 89. Misapplication                                                                        ~ice~, ~i~'breath• ' ~'
             . ,,              Lion of the ~ law, in violation.of Respondent's oath of ~of
                                                                                              liable ~~or dishonest. ~ ~ •.
           .. .• : of his fiduc~ary duties, and renders hun personally                                                                                .:: •.: ..~. ~ :.
                               acts.          ~                         -                                                  - ~
                                                                                              which        is       the       onlj~~            •                   ~ ~ ~~
                 .90. Respondent deprived the Claimant of the_ Cor~non Law,                       iri~.      a   ~critn~i~       al.        .      .,~          ,
                                                                                                                                                                '           ~ ,, .~~.'.
                               law forum a Living Man on the Land can be subjectec~ ~to                                                               ~             ~   -    ~ .~ ~•
                                                                                                        ~    ,.~ ':    ~ ~'
                                prosecution for alleged. cr~.mes co~nitted- ~on the Land.                                                                              •'~
                                                                                                       ~ over        tie         'sta-
: . ,: ~,91. ,While the court may have had subject matter jurisdiction••and whiles i~~ • ~ =~.
..                               tutes that ~ govern corporations and artificial entities,                                   have. - ~~
      .~ . , - ~                 may have had ~jurisdictions over the Cestui Que trust, It'did 'not                   ~i~eit         ~ er ~                            ~~
                                                                                                   erei'n~,
  ` ~ ~ ~•• ~ -. ~ ~ 'urisd.iction over.the Livin .Man/Ben~fici . ~Claimarrt ~ ' '. ~                                                         ~    ~    ~         '    •  •. - ~~
 ` ~ '~ ~ ~~ ' su sect mater nor personam, na ,not ng.                                  ~
                                                                                               be  an          Articl         e   III                                ~        ~             ••
                     92.~ To have jurisdiction over the Living Maw, it has to                          •,
                                                                                                                                                            ~~
                                 t e court with an~ offidavi.t of an inured. art with f            i~stha            nd      laiow=
         " ' '~
             ,.
            ~ ~ •...~                 e on t e recur o the court to rove e the court s sit 'ect mater
  ...     .  ..                  ~uris fiction.                               ~                                       ..                                  ~ - ~ ~. ~ ..
                                                                                                  Alm           NNST=      NOT           iris.
      ..          :.~3. If government wants to prosecute the gust, it CANNOT                                                          ~ • ~ ~" ~                     ~ .
                                 jute the beeficiary like it ha.s done to the Claimant: '~'' ~ ~ . -                                                                                 ~'
                                                                                               ~MUST~~         do  ~~it     under               "the
              .' 9~:~. If government wants to prosecute the Living Man; it                                                    ~~.aw           nth                 .
                                                                                                           ~ rammb~
          ..              .~ Man s own,name, in a constitutional Article III Court oL                                                  ~ ~ ~ ~ ~ ~ -.
                                  no statutes involve~3., with an offidavi.t of an injured party,~ ~i:th                 ect~          mat=                    - • -. ~•
                                  first hand ~rnowledge on the record of the court to invoke                   ~~subj
                                                                                            restriE       t~oi~:          upon            z•  •~
                                  ter jurisdiction, and abide by all constitutional                                                                                                  ~_
                                                                                                                                        .
 . , ...                          such prosecution. despondent is in violation of theses requirements
                                                                                             corpor       ation;           ~ wYiich
        . . . .95. Being UNITID ~tSTATES is'.defined in U.S. Codes as a                                                                                  ~                         ~ ~ ,~
              .~                  exist on paperonly, and all states are corporate subsidiaries of 'the
                                                                                                  and         ~ph~sic        a•1        im-
                                _ Federal Corporation, vi.a the Buck Act,~~it is a legal'
  . ,~                            possibility for Austin Douglas Hemsley to be wl.thin the• ST~4'I'E OF
                                                                                                                                          to
          .                        CALIFORNIA:~ It •is a fact that "Austin Douglas Hemsley" .is foreign~                                                                   '~
                                   the STATE OF CALIFO~tNIA,' without the UNITED~.: STATES    'and       ST~4TE         OF     ~ CALI-                  ~
                   ...                                                                 mes.
                                   FORMA, and entitled to safe passage at aTl"ti                                                                                                              ~-
                                                                                                                             ;oath(s) ~
           .            96. Unless Respondent provides the requested certified copy :o~ ~~iis                                                                 lly~
                                   of office, ~~ isassumed and presumed he does       not     have       a       constit         u~ioria
                                          t and timely filed sworn oath ~of office to the de jute cbnsti~u-                                                                     ~• -~ `~~
         ..      .  .      ~~      correc                                                                                                                            ~       •   : ~ .• • ..
                                   tional Republic, as is his duty and obliga     tions     as  requir           ed  .pursu             ant         ~     •
   .                                                                                                                    .
                                   to law.
                                                                                                                  ep~blic; which . ~ ~ ~ ~•
                    :. ~7.         If  Respondent does haves said constitutional oath to .the~R        disavo          wed said
                    . ~ ~ is the venue ~of the People he~ serves, he             cancel    led  or
                                                                      fictio nal corpor    ate  -govern         nient~.       ~ ~ ~                         ~                    ,~ , :~ ~ '.~:. .
                                    oath if he ,took an oath to the
                                                                                                                       therefore,
                      ..98. Or 'in the a];~ernative,, he ha.s no oath of office at.all, and                                                                                                ~~~
                                    ~n any of'the events mentioned, he is     an.imp oster     and     a       trespa         sser upon" ~
            ~ ~ ~:.
                                    the law.
                  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 92 of 159 Page ID #:92




                             -„
                                                                                                                                                                                   ;=:. ~ '. .
                                                                   n  spE   aki  ng   and    act  ing  in   b~hal€~~~ of~ governRteri~. •~ : _ ~ -: .' ~ ..,
                   99. Respondent :is the i~a s to .government: 1) The ~. gov~erfimer~t "a~ 'pager•,"';:;~ ~                                                                                        , ..
• ,: ~                       There are two component                          y  for     gov  ern  men t  to a:~t~~ ~ and .2)the, inc}~.vi-. -;~ .. ,..
                                                                                                                                                                              .•
                           ~ i.e., the written                .au   tho rit
  ~;. ~ ~~                                                                                                         ~.ce. ~hic~:is ~bso- ~ .:
                             dua    l  man   wbo    is    :a   man   datory component of the o£f ~ice a~.c~ i.~s pow~xs,• .~ • ~_ :,~ , .. ,
  -, .                                                                         ments to happen. The ~~f
f
                              lutely required for attach voice or act ~tcx nwue ;tro ~da .~arryt~ing                                                                  .- . ':•• :.t. ~ .
                                                                      w~. th   no                                                                                                          • •.
                              are a piece of paper                                    man    to   mov e  it .    ire      Qffic,e ~require~. ;:: ~
                                                                         hou   t   a                                                                                                                ,. , _
                              The office is inert. wit                                ege  d   pow  ers  and     tha      ~;an .:speaking and ~ : .~ • . ,,.
                                                                          the    all                                                                              .• ~. ~ . .. ~ r .
:~. ~, .,                      both the' paper sating                            te,                                         ~' ~                                         ,..
                               acting for ~.t,, to ba                 com   ple                                                                                                                             .'
                                                                     by   his    own     ope  n  pub lic   act    ;:all~~.li~bility ,~hex~ . ~ •
                    100. Respondent assumed,                                       . pow  ers represented by ~tl~ :pa
                                                                                                                                         per.
                               he fai    led   ' to    bri   ng- ,fo   rth    the                                                                   ifiec~                     ~.             -         .~.
                                                 men   t  ~ spe  aki   ng   thr   oug  h  tl~  e.Respondent~~tli.~..~o~ k~a~e.ver to
..; ..• .... 101.- Thc~ govern                                                                                                           subjec      t
                                                                                       and blood. man and make hiai. ~te of ~ •.• -
                                 authority ~o attach any fleshdent has put Clamant ,in:                                            ~. ,s~                                                       ~• ..
                             ~ its pow      ers  ;   the    ref  ore    ,  Res   pon
               ~                                                                                                   •~
                                 slavery.                                                                        esp  ond   eti~•s act.~~,t~.es . _ ..                                  ~ •. ~ •.
                                                                     lic   rec   ord     tha t  som  e  a~ ..R
... :                     . It appears from pub capacity were based. on STA'I'D• OF ~CALIF.ORNIA~.st~~,.. _ .
                       102.
                              ~ in his     /he  r  off    ici   al'                                                                         t.         .com~ ~• • ~• ~. ~ . . .
        ,~
                                             app  lic   abl    e  onl   y   to   art   ifi  cial entities, ,. t1~at axe .no in~.                   his         /                                 .. .:
         ~~ ~ ~.,                 tutes,
                                               wit  h   the     lim    ite  d   aut  hor  iti   es granted to despondent .ire                               ~ , .   ~  ~    ~               ~ • ..       ~• ,.
                                  pliance                                                 ional Constituti,Qns~ ~ . ~ • . t- 'in•. ..• a.,po- ~ ~
                              ~ her     af~ fi'ce   by      the   Sta   te    and    Nat                                               d~n                                           ,   ~    _  ,
    ~,~              ~                                                                                              g:~Regggx~
                                                                    used public authority placin                                                                                                  ~ _:~
         .. , x.03. Respondent has ~ mis under representative. capacity;€er.legitama~e                                                                                   ~
. ~                               sition of liability                                                                 ~ . ':.         .:. : .'. . .• :.: . .: .: ,~,':.,
                                  gover   nme   nta  l   pow    ers  .                                                                            m ~the~ • ~                             '~ ~ ~.
                                          . no   evi    den   ce    of   the     exi  ste  nce of sta~emen~~ .opinions:. fro me • . ~ ~ ~, ~~ ~. ~ ~~ ~ ~ . ~ .
                         104. I see                                                                                               the .Supre
      .
                        .~ ~ .Attorney General for STA                         TE OF ~ CALIFURNIA along~~ wj.th.                e for    .~~ie statutes '. ~                                     :~-: ~ ~.
                                                                              of   Con   sti  tut  ion al  com    pli   anc
               .                   Court's certificatio                 ns
                                                                                                             tio    ns   ~ in ~:.~`his ~ instaut                   ~ ~ ~ "~ ~ ~ "~' ~ " ~~
                                                                            mat   ter  ~ of  the    con vic
                               ~ .or codes founding ~the                                                                                          ~ ~ . • ..                    ~ . ~ ~ • ..
                                                                                                                                     M..

           '~
           '
                                                                        e   non   e  exi  st.              :~ ..       . ~ ~~ .~ ~ ~ . .:
                                   matte   r ,   and    I    bel  iev                                                                         .o~c    ~.F     ed~       .  ~'   ~.:~
                                             is   no     pow   er•   in   the     leg  isl  ative sections off. the. State                              ple       ,                  .:: • .
                          105. There                                                   thi   n to legislate over,.Pri~rate in the ~
                                                                                                                                               ~ Peo
                                   eral     Cor is tit   uti   ons     all  owi   ng                                                                                            ~  .  ~                 ~.
    .                                                                      ers    as  s igx ~ed   and  gif  ted     by     ~.the People
                                   nor,interpret,the pow                                                                       .•.. ~. .                    .~+~.: ..                          ..           _ .
                                                                                                                                                                                                  •  ..  -  . ;
                                   judicial section.
                                                                      men   t  was   .cr  eat  ed   by  the    sta   g:$. pt~rsu~nt~ to Article; ~
        ,.. .;~; 106. T'Yie federal. govern                                                                                       states..could not ~.. . . ~                                       ~•
                                    VII   of    the    Con   sti    tut  ion     for the United States..'~'h.e~ first'granted • f ~ ~~. : ~ ..
                ..                                                                       government that were not
           .,                       grant powers to, the federal The People could ~ott~~grarit. tb the ~states~ . .. . .
.,,. ..', ~                          to the states by the People.eady posessed by tl~e~- ~'eople.                                                          ~• ~.                   ~ -                        , .~
                                     any powers that wer                e   not     alr                                                 y.'disallow any ~. ~~
                                  .  The   Peo  ple    's    law   s   are    the    Laws of God, which b~.sicall and/o~ his
      .             ... 10~                                                               injury to another. person ~
                                     beha.~i.or which"causes actual                                                                              one ~ Man ~ ~ ~ ~ - :.
                 ~ ~ ~ .~ ~
                                          per  ty ,  ~ kno    wn  ~ as   con  xno  n  law   crimes. Outside o.~ ~. that,,no~to tell. '" ~ ".. ~ . ~ .
                                     pro                                                                                                   y
.:~ .:.                                                                                    ividuals, has the .authorit
    • -,                             or Woman, and no group or ind y can or cannot dog ~.~` ~~: .                                                        ~               -. ~                             ~ - .
                                      another Man or__~1Qma               n  wha   t  the                                             ~regu~.ate ot~r
                                                     the      Peo   ple   -do    not possess the authority ~~o                                                                             . ~. ,
                            108.      Sin ce    we
                                                                      are   ,   the   Peo  ple    cou  ld  not     have.granted,that our                                                                ~ .~
                                      neighbors,~ theref                                                                                                                              ~
                                                                 sta    tes   ,  and     ext  ens  ion ,  the states mould not hare:
                                      thority to tie                                                                  ment.~T~iat would be
                                      gra  nte  d   tha     t  aut   hority to the federal govern on~.y common law crimes
  .~                                                                                         force statutes:
          ~ ~: ~ ,:
          .                    ~      why judicial courts DO t`TOrT .en proceeding. in a judic~.~.l couxt;..                                                                   •~            .-
                                      can be enforc            ed    in   a   cri  tt~ ina l
                                                                                                                                 hority on record
                             109    .  The   Res  pon    den   t    mus  t put all the government's aut ing:those in fron~~ ,• s
           .   .                                                                                    or of law att            ach
                                       or he individuarly acts under col                                 s . or'missions. ~                            ~ . .. ~                          ~ ~.
                                                                jec   t  to    his    per  son   al  act                                                                                                   ~.
 ` ~ ~ ~                               of him as sub                                                       son    ,   has     : legal standing only ~ .
                                                                            ,  an    Art  ifi  cia  l Per
                                                 OF CAI~IFORN~A.
                     . . 110'. ~'~      ~. ATE

                               ~_~ to e~mi ni ~t~ative Remedy -Page 20
 r
                 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 93 of 159 Page ID #:93

 r




•.                      to execute powers granted by the constitution. (1~02'E: 'Ihe s ecific
'
'                     '
                      ~'y~
                         }         of all
                           ~~J/{,,~Jse                /ras diduciaries and:servan~~ .~o. t e, eQ ~. .
                                                      }overnmer~t



                       ~is to rotect` and serve' the eo le as' the exclusive .benefici~r~.ea. - . ,                                                                         ..,
'~ ':~~                 o an an a            overru~ent       veers. The state constitution                             .is    t     e    ,     _             ,.                    :., :~
                        so e, exc usive,source o ~~an~ an a , powers an                d:,diities.             o£    :govern-                ~,.,        ~                 ~.,.              . :~ ,,
                        meet. All .   gbvernmental~actors claiming power under                    tie'Peaple'               :s                                                                     ,
                        creation, i..e:, tie goverriemnts of the states, are,
                                       •:►'                                                       explicitly                j  'in;~       .                    .    :       ~,' .        ..,.      .

                        writing, absolutely barred from exercising any posa~r,~o~er ~                                any      Qr     .  ~  ,                 .   ~                              .
                         all of the Private People.                                       . . , ,••~ .                    ~ ~                   •,                       , , . ., , . ;. .,
    ,..           111.  The    Private~'People   never  agreed,     ~in~ the   State   Constitution,                      to    ~e
                        held in bondage to the State through regulation, and,,the~State en-                                                                            :.
         . .;            tity has no~ authority to~ hold the grantors, the                coiistr~c~ors           1         of   ~   the..              ,:                  t ~                     ;:
                         state in bondage to~ ~ tl~e s tate ~ s limited powers.                        r.. , .                    , .,:'                   -:                                         ~~:
,. .~•. ~~_.112. Should            you  claim' some  contractual       authority;   ' grax~tecl~by.'              ~Yie    "Clainiant~.                                   :  ;     ~     .    ' ~  ~  ,
     ~,, .               which puts me under state- or federal regulation, ~ d                                    t~. you.'pro; '`~;
     .: ,                 duce said wet ink signature-contract soImay chaL]~ei~ge~ its validity.
  .• ~, ..,~ .~. •-113. Produce the full disclosure, printed on said ~ontract,;.~ahich .outli~n~s                                                                         ~,
                          what Rights ~ were being waived. by the signing of saic~'                      con~rac~             , ,show-                                                                .
   ~~~~ ~-' ~'            ing Rights were waived lazowing~.y , willingly and intelligently.,' aid ,                                                                ~ :. ~ „
                          the notice that the contract was VOLUNTARY in nature;acid got sug-                                                                         .:: . ~ : . ~ ;
      ~.                . posedly~ compelled. by some     (alleged)       requirement       off,      la~t..~that         : at~.emt~-.                          ...        ~.~ , ~ ~?.:
                          ed to .make it    appear  mandatory   .   ~                                             .;.              ,  .  .           .    .   .       ~ ~                     ':' . . ,
                   114. Also,-.produce e~i.dence of the: consideration received:,,in exchange.                                                             . , '~ •                         ~ , ~ . . --
                           for said contract.       ~                       -~         ~ -~ - ~ . • ~ . ~ . ~ ~ . .                                                                                       ~;
                   115. A:.:~lea bargain is always agreed to under threat, d~res.s ,and. coer-- .~_= .: ,. .
                           cion as a result of threats from the prosecutor of• mare c~h~rges +beT. . •, ~                                                                                    .- . -~• .
 ~. ~ ~. -                 ing added axid   higher  sentences     if    found   guilty   ,    which          is       .f ~uac~.      and:            ~..  ~                          .     .             r
                           extortion • and such vitiates all contracts , so a, plea:bargain..is: .~: ~ ~`~~~ ~ --- ~ .. . .
                           not a ws. ing, lazowing, intelligent and volunta~~. waiver .of ~ ~igh~s,,..                                                                  .,                 . .~
 4 ~ ~ 116. The government, being l~anlaupt and having .nn mone~i. ~fsubs~a~ice . ,~
 :.                        with 'which to .contract ,DOES NO2 have the ability.:~ ter provide. fa~..r~                                                      t : .. ~ . ~_
                            and  valuable   consideration   in~  exchange      fir  a  contract             ~   • .and-    ~"he~~-               .-         .  . .                                     .
                            fore, does not have the abilit to make a valid contact .~ ... ~,.
       .            117. Produce • evi. e~ce -t at a Liv~.ng Man, suc as: t . e ~G ~.imant, man:. con-                                                             ~                        ~.
                            tract with ~ an artificial entity., such as the corpara~ion,                                lazow~i        .as                                                      t.:. . . ~,
                            SUPERIOR- (BURT, or the STATE OF GALIFORDTtA.                                      s~ ~:,....          ~                 -                     :. :                             .
~,.. .. 118. Every, officer, employee, agent, assign', or instrumentality ~opera~=. . . . ,., :                                                                                                     ..
    .                       ing under .the name of Our created states ,Executive,Judicial' and , ~' ' .                                                                             ..
                            Legislative,pledges their personal.bond, the . oatl-~.i. tn' ~serve:.~the                                                                     . .
   '. , ~                   Constitution first, last and always . Otherwise, these inc~iv:~.duals .:. ~                                                                                           , :. ~..:
                           in Public 'Dust Service are trespassing upon the                         Private`people',.,                            ~           .      .
                             (Me), in breach of~ fiduciary agreement, for private•~gain arid,be.-                                                                          . ~. .. ~ . .
                            nefit.                                                              ~           ~         ~               -:                -   ,  .       ..        ~ ..
              - . 119. Without specific power cited in Dur State or . f ederal                                 Constitutiori:,`.~                                 :,                 ~• .
                            ~as applicable, these servants conanitSLAVERY              upon.~ev~ry                   American.'                                         •   .                  ~'   J~


                             affected., 'NO POWERS GRANTED= NO AUTHORITY TO ACT=.. 1"N~OI~I~TTARY ~ ~ ~                                                                       ~.                      ..
                             SER~TITUDE ~TE~OUGH LEGAL PROCESS UNDER ~iFAT OE                     PENALTY               &  I,nGA~             .                             .    .                     . ..
                                                                  ~                 ~           . ~ .        ~                                                    ~ . ~.~
  . _                        ACTION.                                                                                                                                                           .~ .~ .
                     120. ADMINISTRATIVE DUTIES= tl~e dowers written into Our Original..,~fate. •,                                                                                 .- . ., . .,:. ,
          ~~ ~               institutions, granting ~ow~rs 'for acting within and. ~u~der a~.mi.ni~--~~
                            .stration of each branch of Our Government, are def iced powers ; c~ciich ,, ._                                                                                -;:. . ,~ . .
     .          ~             are absolutely binding, and specifically explicit aid                                 severely              :   ~    ~   ,    ..                       ~:   ._~
                                                          ~                                               ..
                             limited.                                                        .~            ~                 .. , - ~                                . :~ . ~ ..


                                                                                                 7.,;~:
      Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 94 of 159 Page ID #:94




    121. The People of th
            are the ob~'ect ofe,      state• are not sub'ects
                                    . ~avernment. The o~'~ct                        of the state. `The Peop
                  eo-p e ~:•our p~opertY, Pr                                    ~ bei ~• the rot Lion ~ ofle ,. ;.~ :...... ~ .
                                                          operty sights, and libert                                              ~                                                  ~ _
            our own st~.tt~~~. _ . ~ .. .                                                         y  ~a      ~~;   oc~  s.e    •   ~ •...`;r.. .; :~ • .;':.... '- '.
   122. If the execu~io                                        ..          ~
                               nr of~ dowe                                                                   `~         ..                    .•
            are used by. govern~ien rs: authorities,.and legalized force 'wl~ic~t~ ~ ~ ::... ~ ~ ~ , , . . .
                                            t                                                                                                           ~:~ -,= ~r..". ,"`
            various se~~tions~ of th agents, axe not specifically cited~,~.n the •. .~ ~ '
            the branches of Our Go            e  st   at  e or     fe  ~3 eral const~.tutions crewin                                                    .             ~;
                                             ve rn   ci en t,  'I  HE Y  DO N~ ~ EXIST!                                g                    '.           .   ~~                   ~ ~.
   123.. The simple fact is
                                        that the Creator o an an                                                                ..             :   .           ~           ..   •. .
           principal that must be                                                       ti icial entity .is.the _ . ..
           case, specifically;                 se  rv   ed  bar    e~T  ery    act of the entity, inthis                                                                •  ~ ~-      ..
                                          th e.  St   at es     of   Uz io                                                     ~                  .   ,              t ..    , .,
           whatsoever;'ser                                                   n. operating under,an~r ~ name
                                                                                                                               ,~.
       ' and transferredve, the Creators, i.e., the People who crewed.: ~.t, ~. ~ ~ , .• ; ,- . ,
                                ~ LIlKL`TED POWEL~S TD IT VI                                                                 ;
           selves known as t~.
                                      e                                        A AN AGREEMENT a~wng,.them- .,.                                                .. .. . .
   124.'The question                    ~ Co nstitution.                                                                          .. .,                                  ~. . . ,.
                                                                                              -
   125. No act of an today is "By what authority d~ you act?" ...~ ~_                                                                 .. .. ;::, ...; , .
                           y govern                                                                                    ~ ~ ~
           of orig~.nal~~autho-r inerit officer is valid when there is.~no .prop€                                                                 ~,                          ~ •, ~ ;
   126. Unconstitu                    ity    on : re   co  rd   .                                                                                        ,•    ~   ~         .~•t
                       tional                                                                 ~       ~ • . '.~•.
           forceable except. orders are void on their face and axe no.~ ~en. =. • • .                                                             .. .'. ~..~
  127. U.S. v. Kozn                un  der slavery!                                                                         ~ ,. . „ , . ...
                           un$k 487 U.S. 931- Held                                ~                         '~ ' ~;.
           secution under 5 iZ4                                        :For purposes of c~:imi                 na    l;
                                                                                                                                                 ~ ~ - .
                                       1   or   §    15  84 ,     th e term "involuntary ~ ser~ri                            ro      -      •  ~;
           necessari~~~ mean                                                                                   tude~'
                                 s a co                                                                                                        ,
   .       forced to work for th ndition of servitude in which the ~ri.Eti~~. s : :. .~
          restraint orphysic               e  de  fe   nd an   t by the use or threat. of ph~                                               •,     _ :, . _ ,
                                     al   ' in  ju   ry   or by the use or threat of..                 :        rsi   cal      ..                        ~ ~ ~ , ..
          through. law or the                                                                            co  er    ci  on
          ~ n which'the defend
          i                           le   ga l  pr   oc  es   s. This definition eneonip~                                      ~    ~   ;      ~ „
                                                                                                           sses case
         him or her. in fear ant holds tYie victim in servitude by •placing,.. ~s.. •~,
                                      of su~~h physical restra                                                                       ,
         coercion Pp:.487 U.                                                        int or injury.,D~ legal .~.~ ~. ~, ~, ~ ~.
  128. Ari dishones                   S :   93 9-   95  3.                                                                                  ~ ~. • ~ , , ~ . . .
                          t act is a breach of Re                                                          .  ..      ..                            ~ ~ .•~~
            or .w~c~i t~iere is                                       s ndent's fiduciar ~ . dut~.e
  129                                no ~im~nunit                                                                   s ~ . L~ ~• . ~ • .~~:.
             ere is no u~nunity                                             ~.
                                            or .any act which violat~
                                                                                                                                                        '

                                                                                                     ~ ,,~          . .~
                                                                                                                                                        . i



        .of Office.                                                                    es_ Responc~~nt's ~ Da• th                                    :~               ~               .. .
 130. Violation of                                 ~         ~                                                                                              r , .~ . , ~ ;.:
                           Respondent's Oath ~of Of
         ~Yie Constitution                                             fice was an act of w~~. ag~                        ~ ' •~ . ~ : .
 131. The 11th Am               ,   se di   tion, and constructive                                                 ainst., ..: .., _
                        endmen                                                          treason: , ' - .: . "~.'. ~
         any state; Est th t states no citizen may- sue the~United States:,o                                                      _ ~. . •.~.~' :. ~ '~~=~~ '. ~ ~ ~~
     .. -States may sue           e obverse ~ is true also                                                                  ~         .. r ~. . ,• . ~. . .~.
                             any of -;the People, or                         .. No state ~ or the. tin fed
         action. '. That's                                              co                                                           , ~ ~; ~ , - , •,
                             why Respondent named th me - against thQ Peop~.e Vin. any.                                                              ~.
         porate fiction as                                                e ce tu
                                   the .defendant thereby us s i, que trust ;~ the: cor-- .... .; -•                                                                 :'~ ~ ~., :.
         est tactics to subv                                                      ing deceitful and~.dishfln
                                     ert the law and violat                                                                         - . ~ .:. . , .. .
        and constitution
                             al•1
                                                                                e the Claimant s•God-giv~
 132. '~ . .prosecuti                      zotected R~i hts.                                                                        ~ ~~~
                           on was is onest, andhc id                                                ~ .•                                  ~                 ~ ~ . ~ ~ :•.-
        Living ManjBenefici                                                 viol
        oath's of office             ary, violated the prosec ate the right~.•of the ~ .. ,.
                               ,- and breached their                                 utor's end 'the. ~~3ge's
133. When Respon                                                        fid   ~s cf  ary"duties.
                       dent init                                                                                  .~              ,
        General Services Ad iated this criminal prosecution, he issued a . •.
                                    ministration(GSA):Bi                                                                     ~    "  . •. .
        the defendant's na                                                  d_Bend, on which~he ~,sed
134. Respondent th                 me   an  d  ~SSN.                                                                            ~          . . ~'
                          en issued a GSA Perfor                               "'           ~                   ~
        after the ~ Claima                                          manc                                                                    . , ~ `. ~ ~
                              nt {eventhough he was e Bond and Paymex~t~ Bond, and"                                                                                  '"
                                                                                                                                                                                      -
        ly defaulted, du                                                 no   t the de~endan~)~'.un~iowi
                              e to ~                                                                                     ng-~:• ~. • .
        gold the juclgme~t/ the court's failure to disclose,Respondent
                                   bonds, presumably. to                                                                         . . ', - ~.                             ~ ,
        Chicago. From th                                                   the U.S. District Court
                              ere the.bonds go ~o th                                                                 ,i~~ ~ •                             ~  .   ~                 '~
       are sold. to th                                                   e Department of Just
135. The.funds fr e Yii.ghest, bidder, often times Merill Lynch~ ine and .,                                                                        .:
         . y            om the sale of the bind                                                     ~
                                                                    s belong to tie def~xzciant tr
                                                                                                                      ust,
                                                                    ~1~
                  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 95 of 159 Page ID #:95




         -                    but were converted to
  ~~ ~                        the jud$~'s:xetirement the,us.e of the Respondent, the ,co...                                     . ~ .•: :.b.
                                                                                                                            urt-~ axed even;
                                                                                                                                                                  s ~ ~. ..                     .•       .
                      136. While the Livi                     , fund.                                                                                                                                   ~.~
                                               n Ma who is the real                                            ;. .- .. ,' ,. ~. .,; ~ ~.
           ,~                 being put in prisonn,                                       Ben  .~f ic  ia  ry .: of,•tie
                                                                                                                                                                               . ~, , ~ .~,, ~.
                              the judge are raid , in violation of ha.s Rights,~,the.Res t~u~~, ~is
                                                        in g   th  e  res of tre trust, an                                      pondent an
. ::•   •             137. This sale of bond
                                                    s,     do  ne                                        d profit~.ng~.thereby d                                          .,                       •.
             .                party, is .theft of fu                wi th  ou   t  di sc loser, and ~~~Ce~~d                                        ..-~                   . , ..~
                                                                                                                                 by• a,;
                              tion, fraud, conspira nds,~ rn:isappropriation of fends,~ Chef~~ by ~~iird
          ., , ,,                                           cy
                              for of law, and fail . to defraud, deprivation off•. rights,ur dece~- ~•                                                                                    -        .~ ~~ .
                             ant's na~ce, as, well         ur  e  t~   di sc  lo   se  financial dealings,don                          id  ~    ~.q     -•   '     .     .                         ,.
                      138. Furthermore,                    as a HUGE conflict of                                                   e .in Clairri,~-
                                              this is done routinel                             in  te   re  st .        ..
    ..                        tice, which makes                                     y, as a custom; policy . ; ~                                               -              ~,
  .•                  139. The defendan              it     Racketeering.                                                    „anr~_;gra~- •~. .                                •.
'....,::                                    t is then warehoused                                                :. •. ,. ~ . . ~                    {    ,          '    .                    . ~ _'
                             debt of which was                                     as hi.u~,                                                                                  -
                                                     never informed, never n.. chattel :€~o~ .d:~fa~].~fl~:~- ~                                                                           • . ~~ ~ . ~~
                             ~n ~iPportunity tos~                                            pre"sen~ed,~ ~ anc~ ,~ne~re;~ gi                                                                   r

                                                         ttle.                                                                                 ve = '; ~.~ ..;_
             ~,; 14~. The fact                                                                       ~                              ,.         ..
                                       ~th~1 Respondent, the cu                                                                                               .
                             ly fran the convic                                rt    an d  ju  dg e    are,~rof~i~itig~ f~.n
                                                     tion                                                                                        ial- ~ ~~
 ~. ~ ~~. ~ ~                their misnomered "j s of the defendants who ire ~ pro~essed.~ trough
                                                          ustice" system create
                             est, which deprives                                               s a.HUGE cb~fi ct,of'~inte~ .'.. .
                            biased, trial.                al  l defendants of the Rig~it                                                               r-~
                                                      ~                                                      to a, fair'end un-. ~ .'. ~
    ~, ~ 141. Conflict                                                                                                                                                              ~.
                                        Qfir►terest is a VIOLA                                                         ~           . `
                            beach of fiduciary                              TIO   N  OF  R~  spon                                                                                     ...
                                                         duties, conspiracy again den~'s o3t'l~s • of office, ~ ~
                                                                                                                                                                                                            .
 ..   ~•      '   .         a de riyation of Righ                                                   st Rights, as ~~e~~, as ~ ~~.                                                           '
                             §s~24~ and. 242.               ts yonder- color of law in vi
                                                                                                           olation' of •'18- USG. ~,
                     142. Respondent di                                       _                             ~ ~ ~ " ~' .' ~ ~
                                             d breach his fiduciary
           ;
           `                this financial arrang                                     duties by making aria ~ co                   nc  ea
                                                                                                                                             ~                    ~               ~~ . .~ ; . .
                            ployees~, X247 "As             em   en  t. 630 Am.Jur.2d. Public. O                                           .lin  g~~
                                                                                                                    fficers anci em
      .                     public officer axeexpressed otherwise,• the powers deleg~.ted to~ a =
                            cercised in beha held in. trust for the people .rid art ;tu~ be ex
                                                 lf
  ti :.                     the intervention of the government or of a~.1 c.~izeiis~.~io .rriay -                                                             . ~ ~ :. ".                                .: ..
              ,,                                 o  f    th e   of  fic er   .   [1 ]  Fu                                                      ~;e    ed             .:       •..                        ..
                            expressed that all pu                                         r tl e~more,~ the ~ view leas 'be
      ~~                    ever level of gove             blic cif f icers , .within wh                                                         en
                                                                                                       atever,' ~ranC~, and what-
                           are trustees of th rnment, and whatever be their ~rivate~vo~atio~                                                                                                    . ..
                                                   e                                                                                           s,:
                           abilit~r and prohib People, and accordingly labor ~'~under~~ every ~dis-~
                                                     iti                                                                                              ~~
                ', ~       the making of personon imposed by law upon trustees~~ relative' to                                                                                      ~ ~ ~`
                                                         al financial gain from dis                                 t                                    ~             ~             •~ ~•. • '-'~
                           ...[ 2 ] and owes a f fi                                             a         charge of~ their ~ trust
                           said tYat the fiduc          du   cia  ry   du  ty    to  th e  pu   blic..~. ~3 ].It' ~l~as~" fieen                                     , ~          ~  .             ~.
                          not be less tl-~n thoiary responsibilities of a publ"i~ dffic~r can--~~ ~                                                                                           '
    :~~                 . has been stated th se of a private indivi.dua.l. ~4]~`ii~thermore,:.`:i~ ~                                                                . ~ - ~ ~ ' ' `~ ,~
         .~ ~                                     at      an  y  en   te rprise undertaken by~~.the.:~ul~                                           ~   .      .    . ~ ~ . ~ ' .~: ..•
                          cial who tends to weak                                                                                :lic  ~o  f.~   i-           .
                                                            en   pu   bl ic confidence and u~d~.rmine                                                           .   .   . .•                       ~•
                          of s ecurity~ ~ f or indivi.d                                                                     . :th  e  .se ns    e       ~.    .'
           .              in its elementary co               ua  .l rig  ht  s    is   ag ag  ins t~ publ;ic~ policy. ~.~'rau~i'                                                            ~             .
      .~                  meanings that frau~:.bmmon law' sense of deceit-and this' is "one -.of th , ,
                          States v. Dial, ~ 75 e~.rs [483 U.S.372] inthe statute'. See: Un                                                        e . ' .~
                                                  7 F2d 163 ,168 (7th Cir                                                                ited'                              .~                 ~ ;
                          liberate concealmen                                              . 1985') '~includes~. ~ the de-
   ~.                     ciary obligation.          t   of   m   at  er ial information in 'a' .~etting
                                                                                                                             ~ of, ~i~
                          blic... acid -if he A public official is a f iducia~y .,to~ar~._ the .~pdu-
                                                                                                                                           u-
  ".                      them, he is guiltydeliberately conceals material i~formation~~ fro                                                                                                        ,.
                          {1987) [Emphasis ad      of      fra  ud  :McNally v. United States                                              m       ~.
      . , 143., Should Re                           ded] ~ . ~                                                    ,.483 U~. S:, 350 ~                                     ~
                                      spondent fail to.post                                              ~ : ~`          ;.                                                                         ~ ..
          ,.              the Living Man/Benefic                            the payment and order the                                       ~ -                                     '   _             .
                                                                                                                              :re~.e~.se of ~~
                          urinal complaints for iary, iRespondent agrees to- ~ the.filing• of~' cri:=                                                      ~
                                                                                                                                                                                       ~ '
                                                         violations of the laws ,                                                                                            ~ '~
                         lim~te~tc~ .~or~s 39                                                     , to ~,i~ncl~de, but not '
                          on is er on               49a, sf95, and a demand 'fo                                                                                               ~~ .
                                                                                                   b a -dis~r~ss 'warrant
                                                                                    ~.~"
                 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 96 of 159 Page ID #:96




                       144. The government,. being without substance, DOFS NO~~°1~A~ :t~.e~ abzli~~ • ~ '.t• .. ..
  . ,,;~:                     to make a valid and enforceable contract, and the~~f~re~:"the ~"cor~l~~~~- ~ - ~-
                              tract for imprisonment" is void. .                .. ~. . '.~'.. ~ . '` ~. •;    '. ~ ".•. ~; ~ .` ~                                  ~ .
.;,S                   145. STATE OF CALI~'ORN~~A,~ via Respondent, failed to establis~i stanc~iri~
:;:.~'::,~'                    to sue. The fed.er~~ ~gov~rnment and.- its subsidiary,+~~,orp~~ate ~s~tates ~• ~~                           ~ ~ -
      a,r' ~                   aye operating under ~ National Bankruptcy and a Nati:oilal ~'F~ergency; . •• ~ ~ ~~~ •-
                   ~,;         1933 March 9,.a -bank e~e~c enc [baxikruptcy] wasd~ ~a~~d ~ by'-F~esid~n~ ~'• =- ~ ~, • ~~ '- • .
    .;~ ; ~                    Roosevelt because ~ of. t e ipso vency of the Unit '•S a~e~ =E~eci~ti~~e' - •' ; • ~ `
 :~:~ , ~, _:~,- .~,           Orders 607 ,6102,6111;6260; Senate Report 93-549~'pgs :~ i87 & ~~594,~~73:
                               The continuing bankrupi~y was verified by Speaker of,~ trie House James ~                                           ~ ~                   ~~
.....` i.? ~                   Traficant J~., ~ 193 March 17th, United ~Stat~~'~ ~on~re~'sioiial R~~oYd • ~                                 ~ ~ ~ ~ ~`~
     ;~ ,;:,                   Vol. 33, ~ page H-13b3, A Ban~Crupt does not have stan~.ing~'as ~ a"p~~.%n= ~ • ~• •- • ~ ~ • ' •~ ~~•
 ,.,.,~:                   ~ off ~n court, which, i"s frand u n the ~ caur~ ~ :• 'chi d~~'ri~~s~'the • • ~ ~ - • ~ • " ~'
..~ .:. _                      court of sib'ect mater '~ri~diction. A• bankrupt ~~~ ~ into. ~=              r ~~s            .':.• • ~ . ~. .~ - `~ . .
,.;. ..:.                      quired to        represente 1~ the Trustee in Banla~uptcy~ ~•'~e~e'-~wa~= Rio= ~• }~~•
                              'I`rustee in ,Bankruptcy.,representing the-pla:nt~i~f;~•ti-, ~ ..; ,                  ~ . - •:           .•              ~ . ..
          .~• . 146. Article III of tl~e Constitution ~ limits the "~udicia~.,dower" ~ to ~-the ~                                                          ~:. . .
  {~x,~ .-• ..•~•, ~            resolution'of "eases" and "controversies': One element. off.~ the ~'."bec~.-~ ~ :; . . ~ .
     .~ r~                  ~ rock°f case-or-contro~ersy~ requirement i~ .that .p1a.i nti~~$ pnust ~ ~s.=_,' ~. ~ _ ~ ~ . ;~' ~:"
                                                                                                                                                                   ~-
  . .,                          tablish that they have standing•~to sue. Raines v.~, By.~d,. 5~~.~U.S:~ ~ ~ '                        ~          ~ ~              '
       ,.• _----- --811,818, 1~8 L.Ed.. 2d' 849', 117 S.Ct. 2312 (1.~997~~ ~,~n: maxis• .~cca~...                                             ~.          .~ ~ l~



       ~~ ~
  •• -ti    ..
                               -sions, we have reiterated the three requirement~~:~~hat~co~sttu~e~~the~ -~                                               '
                                                                                                                                                        .. y        ..

    -. -. ..                    "irreducible constitutional minimum"'of standing. Vermont Agency ~_ .                                                               ~~
   • , ,- ~~•.                [^~~600] of Natural .Resources v. United States ems? ~~1.. Stevens, 529'                                         ~~~
      •-• ,.:,.,              ~ U:S. 765,771,146 L.Ed:2d 836, 120 S.Ct. 185~~.(2000~.,,~'ixst,.:a~plai~-. ~•                                                 ~ .
'   .~'     '
       ~ ,. . . , "~~-          tiff   must  demonstrate   an in'    in  fact, "which      [~.s~ co~erete,      : .:   ds~i~ct~ , ~ ~ , ~ ~ ~~
          .,:. ~                and palpa'61eand~'ac~ .or ~.nent~ Whitmore:~..~ ~4rkansas, ~495 ,                                                     -~ . ; ~ .
        .,..f. ~                U.S. 149,155,109 L.Ed.2d 135, lI0 S.Ct. 1717 (1 90)'(internal quo.-- ~ ~ ~ -~~
                                tation marks and citation omitted). ~                    ~ :.            ~ - i~            ~        . ~ .~ ~                     ~. ~ ~
'
; _ -;:                 147. STATE OF CALIFORNIA suffered no injury ~from the act's~~o~.w1~.~,cli:              ...    the_   :     ~..     ~ ~  ~ .  ~:
,. ::; ~                         Claimant was accused. Therefore, ~ there was no ca.~.se~ o~ actyo~, and ~~ ~ ~ ~ • ~..~ .
                                no remedy needed, therefore the cflurt lacked subject Matter jur s.~~,-~ ~ ~~~~ • ~•
                                                                                                                                 ... ,.                   .:
                                diction.. ~                                                  ..       . .'                                                 :;
                .;,: 148. "If,the magistrate ha.s not such jurisdiction, the~i~~he- and:.tY~ase.who ~- ... ~. .~ _
                                 a3v~.se and•act w~.th~ htm, or execute his -process ,,. ire..trespassers .'.'~ ~:                               ~ -                  ~'
                                 Van Keller et al. v: Johnson, 57 Ill'. 109 (1870)':               ~ ~~          '~               ~~ ~ ~ "" '.' ' ` :~ `
.                       149. A 'ud ~e "lacks "urisdiction in ~ a articular case• u~.~l, it ha.s ~e~n
   `~ ~"' ..,~~~                   emonstrated. that 'urisdictioin over the sub'ect m~tt~x exist. ...~WLien.' ~ ~~
;~,.: ~..                        a ju ge acts outsi e t e units o            s ~uris ic~tion .~ . e comes. a :~ ~ ,                                            ~         ;.
   -.: _                         trespasser :~..       courts have helcy. that where courts~of special. or;
          .;. :,:                limited jurisdiction 'exceesi ~ their rightful powers.;~ ~th~, whole proceed-
        ~~.~. , ~.~ `~          .ing is coram non judice." In re TIP-PA-HAMS Enterpr.~ises, I                          :27B ~ ~ '~-~~:~ .'
            . ._~~                780,783 (1983}._The Respondent and the fudge in ..this. ix~stant.~ matte. ~ ~ . ~: ~ .~
                                 became trespassers'.                                             ~ ..                       . . _ . ~,:. ~ ~                          ~ .
                   . .150. Trespasser,. "One who enters.upon property of anoth~~~~without any right,
                    •~            lawful, a~sthority, or express or implied invitation, permission, or . ~, .. • ~ ~~ ~.~
                ~ ~ •,            license, not in performance of any duties to owner, but merely fog.
      ~',~~::~                   his own purpose:, pleasure or convenience. M_ndo~a~ v. City of. Corpus :                                                   ~ ~ ~ . . ,.• ~
         • r ..          -        Christi, Tex App. ~.3 I?ist., 700 S.W.2d 652, 654;. ~'~'~l;a~cl~'s Law. Dic-
                                 .tionary, 6th Edition. page 15J4.                . ~:                ~ ~ ..                L

         .. - . . ~ 1,51. When judges act ~ when they ~ da ,not have jurisdiction• to ~ act, or_ they en-~. :.~ ~ ~: ~. .~ ~_..
         ~. ~-~ ~ ~. ~            force a void order; they.become trespassers of the..l.aw, and are e~gag;e~l.
                                  in treason. This could apply also to a prosecutor ~~ah~e~ he condu~ts.~ a.•                                             ~ ~.
;~.~ '' ~ ~.                      prosecution ~ in~ the wrong court,, un,3er the wrong :~ciles,~ .and `fails to
                                .invoke the jurisdiction of the court.

                  Private Administrative Remedy - Page24
                 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 97 of 159 Page ID #:97




         • 152. Whenever a 'tid~e~ acts where he/she does not ha~re juri:sdict oii'~o' aft`,: , ~ ~' ~ ~; ~ `.~:
,~ ~ ~~ =                 the judge ei~aged~~~iii an act or acts • of treason. U.S. v. W~.~1'} 44g ~S.t ..,;.~` ~~ ~~ ,
               `~
             r.:          200,216, 10f'S.Ct. 471, 66 L.Ed.2d 392, 406 (1980); Cc~hens v.. V~.rgi~ia~,..            ~'                   ~ '~ .~`. ~`
       ~~ ..~. .~ . 19 U:S. (6~.w~es~) 264~~ 404, 5 ~:~.25~~•'(1821). Any judge or-.~~tcsrney' :.. :. ': ~; ., ..~ ~:. ;                                    :r~.           7`     •.

                          who does not ire~i~ort sucl~i- jutlge„s for ~treason~ as required by,law:m~X' , ;,:~ ~_ ,: ~. ,:;~~s.
                          themselves be ~ C~i.~~y of .mi.spri~io~_Qftreason,1~$ U.S.C. Se~~~,oi~ X382::';                                             , . _ _.
          .~ ~~.~53. If the          Respondent    herein  does  not  report    the  judge     in   this'rnatt~r~'~~r:                ,,      `~       ~ ~~~~~ "
                          treason, tYi~~   Itesporiclent  is _gui~.ty of~ ~ii.sprision    of   treason.      ~    r               ~  .      :.             ~, t: ~ •~ ;. t
         .. 154. ~ 'I'~i~ pro,~~cu~ or'i ~a4-id .conduct of Ca.ss'1`To. BA1605~4 eras a criminal ~act~                                                     - ': ~;~: .
 `. ~ "                   of the€t arU~. €~,lse 'imprisoiiinen~, and could not have bzen~:acconi~lishec~: '.                                                         ~~.:f .
              ",` ~        withost the~~ in~~ntiona~. use of artifice,fraud;stealth,de~eption, a~~- -. , . .. ~ .~. ,
   • .:- ~" -              Homer or iri~ent'iorial mistaken identi~ enticement to s a~rer•                              eic.- ~- ~:~ ,. .. - ~ .~~
"~'~' _ .,                '~r o oath =insurrection lunder~ '                zac     kidna      in      a~d..otl~~r:         c~.i=, ~~ .• ~, .:~ ~ ";
        • ~ ~~              mina acts ~s ~we 1 as.vio ation bf~ c'           n~titutional      ri     is  ~'~a'~rro~r       ~ ;"'".~:.'~.;~~ r _ ~ ~:
     • J~•            ~ nature an cause o t e actiQri                     u       sc  osure     a     o         , ~.    v~.t~:
   ~~ ~• - ~ • ~•• ~        ates an ass           ~oi resume contract or                 risorune~it.              ;,, ,; ~                                      ~.' .,:,,~
               . .155. ~Responden~; ving su~perio~              aiowledge   ''o  t e   aw,              :s    Qi~~c~   .have         j'   .                     ~_   " `~;
         ~~ ~               lanowledge of said :violations under. 1871~, ch.         22~ §~  6  ~17  Stat  .  ;X15;;     .:,      _ ,•     ~.;.          ~ ..    .,     ~;r..
  ~~                    ~ [codified. in Title.42 U'.S.C. 1986] and the             Respondent        ha.s ~ ~~.~.~.~d;~~o          r     •s
                                                                                                                                          .                       ,  ,       ~ .~,,~
                            correct his,and the court's acts         .and   actions   as    they   rela~~        to~:~ th~`~     ~,            ~~     ~. ,       ~            ~. ~ ~ t
                            Liking ManJ&~neficiary/Claimant.                '. ~             ~          .. ,: '.                    ..-' ~~ •: ;:.,,~ _. ,
               ~. 156. Defacto c.~~porate ~ actors posing as go~`ernment officials have.'no,.`ini-                                             ., ~ .                       :,: ~.
    . ',               ~ munity when exceeding their authority; "Governments lose ~~.ieir -:~m~a ~.-                                                                            .,~,
         .. ;              ~ pity and descend -to the level of private corporations when. inuolued , ~~-                                                          .y,,~_~~ ~ ~~ .~
                             in commercial activity ~ enforcing riegotial~le instruments ~. as - in fin~~,,.~~,_~~ . ~ ~,:.~~
"" ~ J '                 ~ penalties,~ assessments, bails, taxes...," and- I might adc~;-.the =`sa~.~e~,• . -~ ;::- . ~~ -:=::• w
                             of seL~.irirties/binds.~~Rio Grande v.~ Darke, 167 P.241.                    .` ~            ~ ~ r                      ~              ~. ~, .~~:
                  ,157. "As a matter of due process, ~ an offender m~.y not be sentencec~~~o~i the                                                              ? ~. ~: :,,
        . . ~ r~.             basis of mistaken facts or. ux~founded assumptions.".Townsend ~ ~..Bii~ke ~.~~~ ~                                                                t.~ ,~ .. ,
             ~~ : ~ . 334 U.S. 736, 740-741 (1948), Mistakes facts and un~ou~ded assurng~- ..~ , . ..;~, - ,, ,
     -~ .,~. ~ F         . ~ ions, such ~a~ bringing suit against ~a` legal fiction/cestui, que't~us~ ~.;~ ,. ~-,~ . ;. ,~-•.t
.'~ ~ ~ ~~ ~ }                under a statute to .which only legal fictions are subject., aand:;~I~.en
                              sentencing the Diving Man/Beneficiary of the trust.                        °• ~~ .~ . ,~'            ~ 'ti•,.'  .~ , . . ;,.=5: .. ,
. •~:. ...~ .158. Acts in breech. of fid~.iciary,duty are cause for removal fzQrn ~ officy .... .; ,; ,. . ,.~;
                              Further; pursuant to Sej~tion 4 of the lath Amendment, assumpt on._or:: ~ ,_: ~ ., ,~ .,;'~:,~:
                                a ent of:an debt obli ation or cla~.m such as w ~s ,o~ .~nsions.                                                            ,.~ - ,, ~ ~,.;
           • .~               b an Stake to• a fi uciar in           insurrection     .or   rebellion          "'~:~.'n"s ~. ~ tfi~~~       ~,  ~~,      '   ~~~ ,E., ~~ ;~ ;:,
  ~.~ = ~ - • ~                Constitution ''is    il-~e al  and voi       ou  may  lose    a      your     ~3~st;;   ga~   :~    .  .    '~ ~       ~:;   .     ='     :"~.'~~ ."
                               an. you certainly     w1'1 lose any retirement benefits.                             ~ , ~ - ,, ~ ` ' ~ ~ . ~.,,.•.
           .. ;~_15~9, On t~a~ bas~.s,.~the contract fox. imP~isorunent .is void, and• the prisoner:,, ~ ~., .~ _. ~r                                                                          ..
                               must be rereas~d; ~ the sale of fonds ~,n~ the defendant's r~arne, ~ and tie ., ~ , .. ~ _, . ~.'~~
                               conversion of the.proceeds of the sale to the benefi~ of~ -the,court, _:; ~ .                                                                       .~ ,.
 "'.                           the prosecutor, the ju3ge's retirement fund, wor~~d~ ~qualif~~• as a.cox-.                           .. :_ . . .
.. '~.                       . tract made .in violation of~ thepro~ecutor's fiduciary duties'~:.. and..,: :►.~ _                                                                 _
                               would be unenforceable and canceled by a f ederal tour t ~ of '                  ~qui     ty  :  `   ~' .       .  ' , ~                .  •             ~.
                     160. A~ a result of the acts and a~~tions" alleged herein, Claimant                              has:      .    ..                                  :.  ~         .   .
    ~.' ~                       suffered fa~se~ ~iraprisonment, and involuntary servitude, being made                                                           . ,. .
                                to labor wh~.:l~. ~fal~ely .imprisoned, .deprived of his L~betty. ~ ~ ~, ~ r : ~ ~:, ~ ~ ';. ~~ : ":~'
                                                 ~•
                                                III RELIEF/LEDGERING                ~ ~   ~ ~                           :., ,        . .
             1.          For t'ne above ~easons~.,~ .Claimant has. a claim aga~.ns t Respondent ~.f or ~ .': . ' ' '~             ~ - ~~
                         Rights viol~tians enumerated herein.        Explicit point-for -point :Le~3~  ,    ~  ~ ~~~  ' "    ~ ~ ~~'
              ••         get ing cons~sis 'of ~th~ ~ following': - ~                `~      ~.       ~ ' ~ `. ~~ ~ ... ~ , ~. `


             Pr_ i_vate AclRrinis trative Remedy . - Pa,~e 25
 +;
                 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 98 of 159 Page ID #:98




                           1);Cximinal acts and Rights violations against ClaimaYit l~Te caused
  ' ~' ~'                     injury to Claimant, entitling Claimant .to tk~e standard of .2QQ . ,~                              ,
                              times ~~unYtive~~  ~nd~four  times  Compensatory .ciamages~ for  saYd~i~i=   : ``' '
                                                                                                                 !    '~
 ~: ~ .             ~    -    juries,• damages and any ~respas~ per Pa~~if~c MuGii~.Li€e~'Tiisi~r- ,' ~`' `~ ,.'`:;~
                              ance~ Inc. ~~.~. ~~.eopatra'I~aslip et al., 499 U.S ~' 1;x.13 g~c1. "~cl ~; ' ~              :''" ~ ~'
                              11 S.Cr. 1032 (1~0.'89-1279). In thy: ~   interes.~  o~'~~~aera.ti~oii;     .'  .'  ~ .:-' ...~
                                                                                                                            '~"~
                                 since the damages Fare so High, p~snitiva daina~e~ will~'onYy~'l~e'                                               ~:"'~' ~ ''''='
 ..                            assessed'at 3 tides. ~                             . .' .         . ~ ..:.                     ` ; , , ~~~~
                                             .      .
 ..                         2) Each violation ~ listed above u~z~~.er Specific .~ Performar'ice i:tem~ ~ .l: ~             ~.:.
   . ~                         throiig~ 28 represznts  ~T~a6es  in   t~~ ariount~.of:.$    ~10,000:OQ:      `pdr    . ~,          .:. ~..:~
     .. ,                      offense as it~ni.aed above s P.:
                                                             ~r occurrence,:~.pl~s' ~dai~ei~s~t~ry and: ~ ,.              '~' ~ ~~~~t''~
                                                                                                                                  ,. ~ ,.`~'.
                               punitive damagzs, as computed be],ow                ~ ~ :~~     ~ . -..'~ '~ .;~ .. .-•. ~ . ~ . ~ .`:'. .-
..               ~          3) ~ Item- 21 false imp~isoYuiient, is ~val~sed at $ 1:;. 0.0~40.0.0!~ Fex;da~~. ~ .' _ ~,.+~ ~:~?~:T::      '"
:
~ _ ...                          of .inGar~;eratio~l,. ~purst~ant to Treze~rant v.:~Xty..Q~:~           .,~~~..-F:;:2d" . - . ~~ ~~..~'''. •.:
          .~ ~                   336 (~1th Cir:19$4 ,which equals .$584,OQ~t QQ~~o~~:~~r~.~ie~,r~:'              :Ir . - _ ::.: `~ ~ :J~ _~
. ~          ~ ~                 In thzs ca.s~e ., th,: Claimant ha.~ been unlawfu~~.~~confine~.'~:since~. .~.:`      ':`:.~. `' .1
    ,r'~~      ~                 01/16;1998 or 'a total of 6857 days, t~ ~da~e~Dah~a~es~~are~'~c~.~cuY~te~''~- -'. ~~~~~• ~~"~ -~~
                                 belQ~a, end sha~.l continue ~to iricrea.se until!•~Yie:~~.auinan~ 'is • ` -'~~ ~ ~~ ~' = ~' ~a
                                 released.         ~     ~        ~               ~. . ... .. . . ~ ~ • .. ~ . _:      . . .:.. "~. •:r : r
                •                   .    '   ~ '          .                    .      ~   '    •~   •~   ~   ~       -fir   •   •~.   •   • '• '       ' ~   ,~~.   ~~               •• • t




            .               ~ _ ~ ~ 'rnie Bill Assessment based..on,Respon~ent~'~s Default ..:.'::
                             ~                                                                           ;.
                                                                                                             ~ . ... ~ ~ ;
                                    ..             i 'Y       RATE      ~  ~    ~   AMOUNT   ~ - ~ ~
                                                  QF
..         .., Rig is Violations                                     ..             .,           0.00                                    . ~.
                                                                                                                         __`+... .~ ~~ ~ :;
  r~             impens.3tory D-3m,3ges           4       ~ 280000.00          ~~    ~'1120Q00':00 ~; ...                `~ ., . _ ` .~: .•
               :Punitive Damages                  3           280000.00      ~  ~ ~   ' .~4~t~00':00     ,  ~ .~ .         .'.' .,          '.
..             ~J~13w~~11 i risonmexZt            7046  .          r
                                                             160~O~Q.00           11   273  ~6d0~    ~OOO.QO~.    -           ...     ..


,.: .. . . 'I1~.e Respondent ha.s violated the law by the foregoing acts and anissia~s',:~ ~ ~~ ~ ±...~~~~~: ,.4:.
        . - ~ , ~ and 'unless he~~rebuts all of the facts and allegations~.herein, t~i.th. evid'en~e..,_. ;.:~,
                                                                                                            , L.j,. ~ :~ • .
                                                                                                                           ^
                  in support, Respondent agrees to be assessed for his~ac~'s~~'~axid oniissions~=a~' '~~ ~~ ~~''~~`~`
     " ~~' ~ . itenu.zed abt~~. Interest shall be applied. at the ~ rate'.of~.dne ~percent(1%~ '`~~ ~ ~ ~~' ~~''~ '~'
        ~~ .      per ~ month on the unpaid balance:                    ~ ` • ~ .• :~ - • `~ ' ~~ ~ ~ ~~ • ~ ~ ~ ~ ' ~~

       . ~ , Claimant has s~.tisfled the Cou~~ r s judgment/debt, aria .Fo~.~it~a.:ou~~..n~iu~ie~~us; ~.R i.:_.~ "- ~ .
             Rights violations which void the .judgment; payment "~ri ~ fu~,l•.of'.~~he ~b~~e:~.:~:.;. .~ -''-j
 . ~.        amount is due i~anediately; and only, upon the Court's' fai~~ure~ to order ~ ~ the-
  _ .. _                                                             of super~ise~i~ release; •= `~. .• ~ ,,.~ ~~ _.
             Clairnant.'s release fzom custody .and all conditions ~ ..

                    On the 9~st day, all amounts wi~:l~ become an accounts receivable; and 'a~noun~~'- ~ ~ •~
                ~~ 'wi.11 increase: everyday until prisoner is released. ~.           - : ~ ~ •~:. • •       ~.
                    If Respondent does not agree 'that this debt is owed,R~esponden~ must. ariswer~~. ~     ~. ~ ~ ~ ;
                    by rebutting this Administrative Remedy, particulary~. the state~rie~ts~ in~.Sec-.         :.
                    tion II Staement of Facts .arid Allegations, on a point-ley-point basis ~, within
                   . thirty (30) days of receipt thereof Eby A.tridavit or De'clarat~ioi~ sworn ~true~, ~ '
                     correct and complete, and attach evidence of the same.                        r

                                                                  N. GERTIFIC~ION                                ~                           ~     ~                     ~       ~      ~          4

                                                                                                         '
                                                                                                         1                                                                   ~                ..

                        Criminal Certi~ica.tion: I, the Declarant/Claimant, ceztify sind~ ~ffirm ghat- ~~ . ., . . . ~,
                        I have grounds to, and do believe, that the above accused Respondents com-


                        Urics~{-o   Arlmir~i c+~-r~f-icro 1?cmo~~s _ U~~c 7~
                  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 99 of 159 Page ID #:99
'~

    r




 i




                 mitted. the abo~e~ offenses contrary to law.      ~         ~ • . .~ `~" "' ~ ". '" ,.' ~ ~.'~ , ~ , `.
                 General Fina]. Certification: I, Declarant/Claimant, certify •.and aff~.irin` Cori .'.           .
 ~~ , ~ •~,      aiy own commercial.•liability, that..~I alive read the foregoing. end ~1mow .~~e          ~.      ~ ~~
,., • ~~         content thereof and thaC it is true, correct; complete anc~ iiot iaaisleadi.:ng, ~ ,
    •~~          the truth, the ~who~e truth and nothing but the truth.                .~ ~.     ~ . ~ ~ ~ . . ,~    ~ ;
                           Without the Bar; Without controversy, All Rights Itesei~ve~.
                                                                             ~.                                            ~ ~ '. . ~



                                                                •                                                                           .. .
                              Austin`Doug as o ~ t e ami. y H sley, _non-negotiable ~  ~ ~ .. . - ~
.                  ~      Sole Beneficiaxy of the AUSTIN D. I~ISLEY Cestui.Que Vie truet
        _:         ~
                                                                                                    ..                :.
                                                                                                      '
                                                                                                      _ • M1     .~                ..                    ..



. .. _ ~- . ...                 NOETICE TO OFFI             A~rS OF TIC UrTi'T~                          • •:                ..         ~          •.
          . . 'Ilv~s            t air]. attachi~ts a~ not inte~~ded to 1-~arass,in ~. te;offend,00ns~.re,b1x]a~►;1 ~
           . , ~ ~ coerce,a]~sn yr clist~.~ess ~or irr~ed~ P~-~~             ~~: '~Y ~            ~P~~t to ]mil aa.i
                    tY~ri ty to ~ ~' ~' fate ~ tl~e stated. infia~si~n of acly ecr.~.~g l~ le settlscent, aid a ].awful
        • ~ . . ~~dy~as                  ~by law. Any affinratian. cAntra~y to tiv.s stated. int~sianwi]1,. axn~ise                           .
                 ~. yours '      tion to c~cnrcattitg a f~a.~.:upon i-l~e ooi~.                ~.      ~      : ~ . . .. .~ . ~ .                   -.




             .     Private Ad~div~trative Rsr~]y -Page 27
           Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 100 of 159 Page ID #:100
 r




                                                                                           ..                      ••, .,, ..
                                                                                                ..   .t        _

                                      •                                                                    ~                ,. .
                                                                                                          .
                                                                                                          .        1


                         NOTICE'OF FII~UCIARX TRUSTEESHIP DUTY                              ~    :. .. ~• ,
                             L;~ted.Fiduci~y'I~iisbeeslvp contract                                                                 .

      ..             This ~appaintment cannot be rejected because appointees are al-
~'         ready trustees;this is just a formality.

                            I "Austin Douglas, of the €a,mi.ly Hemsley," a~ Grantor and Sole
              Beneficiary of.•the•AUSTIN D. HII~ISLEY. Cesb~. Que Vie tn~st, a documented ves
              sel under United. States registry, otherwise described as "AUSTIN D. I-~I-
              SLEY" or any alphabetical or numerical variation thereof, make'~tYie •fol=
              lowing declarations.            ~          =~
. .~.
   .• .+                  . Beneficiary   hereby   revokes,  rescinds and cancels any and all
              signatures, and cancels any and all silent or assume.powers of attorn-. .
  ~ ~ :.•
:..~:•        ey of 'any parties, lmown or unlmown contracts conferring_.~zusteesh~.p, ~ ..                             ..
  .,, ,       causing   the    Beneficiary   to  be  placed as'a  trustee  to the   Trust.   Ben~e-                    •~  ~~ '
              ficiary   ha.s   given  unto  the A~minist~ative Trustees POWER OF ~ATIiORN~'X . ~ . . ~ .. . ., •~, ~.
:;•.
              OF LIMI'TE~ FIDUCIARY 'IltUSTEFSHIP DUTY of that political subd vision - as                            :~ _ .
               they -have assumed     the  title  of  sovereign  to hold  that ~Ali~tical.    si~bd.i--~         . .       .
               v ision office':    Such power   of  attorney is  only limited   '. 'To" ~a~ien..,such       ~ .         ~    _ .•,
               claims or allegations are made. against the trust for. an :.injury: ~ .                   . . ~.,             -M
                    _        All. government actors operate in a fiduciary/trustee capaci-
               ty in particular, and .in .specific, in a courtroom situatY~n, the court                         ~ '~ ~ ~ ~r
               case itself is a trust. The prosecutor is the ececutor/trustee of the
               trust; the named defendant, which is always a ffictional entity named
               in all capital letters, is the trust itself. The living Mai is tl~
               grantor/sole beneficiary of the ail capital letter fictional entity/                               ~.
              •trust. The only- courts which the public has access to today are legis-
                lative/administrative courts which enforce .codes and statutes only
                apply to corporations or other fictional entities, because the Sove-
                reigns (the people upon whom the sovereignty rests in this nation),
                are not named in the codes, and therefore, are not subject to the codes.
                These courts have no jurisdiction over living men~a~3 women. When the
                judge and the prosecutor use deceit and trickery to cause the Living
                Man to,believe~he is actually the defendant, those public officers have
                breached their fiduciary duties, and breached their contract with the
                public, and are subject to legal action.
               .              Upon entry of public office,-the public officers named or
                otherwise identified herein agreed to such contract under Title 28>                      _~
                Part V> Chapter 115 > S 1746. Unsworn declarations under pen~~fiy of
                 perjury, ~USAM TITLE 9 Criminal Resources Manual 1760 Perjury Cases &
                Title 22 CFR FOREIGN RII,ATIONS 92.18 Oaths and affirmations defined.
                 Once trustees assume the duty to public offices they now become a_ .
                 trustee and accept limitted trusteeship to the people of .that National
                 state. As there is a Quasi Contr~.ct/Constructive Contract to hold that
                 public office in good faith, said trustee need not be notified or re-
                 minded of their Quasi Contract/Constructive obligation when called upon
                 by the Beneficiary to step into such trusteeship in behalf of the Bene-
                 ficiary as it would be one from their Administrative Offices that would
       . .; .. cause said Trust to be called into question. Any refusal of any Admini-
                 strative Trustees to accept limited Trusteeship over said~Trust upon
           ~L.
                •request of ,the Beneficiary would cancel any. and.all clams or allegations
                                                                                       ~




                 ~~~-+ nn ~~ r;~ v+; nYt T ~7 tn~"M[+Y11T 1 \ 7{"c f   ... ~']f?t\ 7
 ~             .
                  Case 2:19-cv-09008-JFW-JPR
                                 _~          Document 1 Filed 10/18/19 Page 101 of 159 Page ID #:101

'~




                                                                                            ve party.
                        of~ injury made by any administrati ed. Practitioner, whether :~amed,;~o~- : •:;. ;.::;~~f ~-•:;.
                                          If for any reason a Lic                         ens                                                                                                            •~ ~~:< ;;:~
                                                  ~    is   req   uir   ed     to     rep   res    ent    the      Beneficiary, said~•~ac~i~ ,~ _~:: . _::~-.
 ~~ ~:                  unnamed herein                                                                                                      es on the full .
                                                              rol    e  of Trusteeship and therefore tak                                                                                                                   .
..~,~.       ~           tio   ner   tak  es   on    f the
                                                                       bt   .an   d   lia    bil    ity    of  ~ suc   h  act     ion, re~e~a.si~g .the . :.. ~:... .:.. '
                         responsibility of the                   .de                                                                                                                                          ..~:• ~ ,
                                                                                                                                                                                                               •        ,.
                                                            and     'al  l   cla~    :ms     and      dam  age    s.   Sais~•: ~ract~:fii.on~.'a1sQ.. :~~.•,~.
         _~              Beneficiary of any                                                     > PART V > CHAPTER 115 > § 174
                                                                                                                                                             6. Un-
                         is required to come under TITLE 28. pzrjury, USA~t TITLE 9 ~iin~~►~~                                                                                  .~~, .: .. •:;                                     .
                                                                    er   pen   alt     y.  of
                         sworn declazations                  und                                                                                           ~Q1~S~. . . ~ ~~• ~. . . . . . . . .
            ~~
                                our  ce   Ma nua     l  ~176C ~~.  .P~  r jury       Cas    es &Title. 22 C~R~.~FO1~EI~. •RELA~► v.~ce~                                                  ,. ~ . ~, • . . .
                         Res                                                                      d, upon entry ~at~. ~.ait~: ~pub~:i.~c ~ se~
                                     Oa  ths   and      of  f irm   3ti: ons       def    ine                                                                ~  ..   ~           ~ .     . .~ ~ s ~ : _ . ,
   :~ ;..                 92.18                                                                            ~                ~ ~ ~: `          .. ..
                           to the court. ~.                       ~.        . .                                                                                idu   c-
                                                                                                                           a~:r~eady.~ .hn]:d .~ :f
             ..                             Although the persons identified hexeinthis out to t~eat'.because :.- ~: ~                                                                                                   '.
                                                        ip,  I   •fin   d    it     nec    ess    ary to po         int                                                             :.::   ;        ~  ~    :   _ -  ~     . '.
           ~,              cia   ry   tru ste  esh                                                                    cua  ~cy     :t~i~    mss.-,, and.+ ar~.      ~:    ~=:.:-
                                                                               d     the    ir    law    ful   fidu
          ~ ~ ~ ~~ ~ they Have. heretofore ignore                                           zeg    ard    of those duties ~~~Th.~re~~es, tt~ ~ ~.. -~y -~:
                                                                                                                                                                 : I'... •,' . ~ f                          `.: .• ~'
                           cati /ha        ve   act    ed   in     bla   tan     t  ~dis                                                                ~.~ppoir
       -.                                                                                       sley, beneficia.~~;- ~t~•=hereby
    .'                      Austin Douglas ,;;of the family HemlNI'Y SUP~'RIOR COUI~T.~•as:the. principal: ~ °. :~ ~ .~ . _ . . ~ ~ ..
    " ;M ~                  all the judges .of LOS ANGII~S
                                                                                     . C'A[
                                                                                                                                        `~7~.~ki:e :~.G~ .~~• ~`..::.•;:= : ,_
                                                                                                                                                                                                        ': ;_ :~.'~ ~:
                                                                          the   •  Pro    sec     uto  r     s   eci   £ic ~~.
                            Fiduciary 'I~ustees, and                                                                                                              .act,-~. -~~~.~. ~ . • ~_ . ~:~. . .-~
    ~:
                                                        his     ass    ista    nts    ,   as~    co-   ~ustees or;any..;~uc~.ici .o~                                                                      ': ` .• ~: . ,
   • ~~,~                    well a.,~    any    of
                                                                                                             D. I~ISLE~,~estviQue                           trvst~ . ~ . -
                                          tiv e     ma    tter    in    whi    ch     the      AUS    TIN                                                         as~~   .       ~~•     -   ~    ~..    .          .~ . . . .
     ~~ ~ ~                  minis tra                                                              fut  ure, and spec~~:ca.~:ly :fc~~.~~C ~ 'and • ~ ...• .
                                              lve    d.,    pa   st,    pre    sen     t   and                                                                                                                           .~ ~:~ ~ ~;:
 ','~                ~ .may beinvo                                                      lly    app     oint the Co-Trustees to ~'se~t]~e                                                                                               ..•.
                              No. BA1b05      84,      and   I     spe    cif  ica                                                                              pot  hec     a-      -     :.     ~ ..        . •.   .   .
          "                                                                          all     bon    ds  ,   wa   rran   ts ,   ~ s~e    ~uri~i.~es ,. -Yiy
                              close the matter of any and                                                                                                  date:, ~~:                                    .. .                     .;~.:
. .~ ~ ' ,
                                        an d rela      ted  .  ins   trum    ent     s ,   he    reinafter , Accoun~~s/Ca.ses.:to                                      . ~:  ,        ..  .              .  ~ ;        .  .          :,
.~ ~"                         tions                                                             ~                               . ; ~
                              inception, zeroing,the acc                      oun     t .                                                                                                                                        _      .
. . ~ ••                                                                    fidu     cia    ry,    tru  ste   es    resp  ozis        l~il:ities. are :~o. exec- ~. ~- .. ~ ~ •
                                                                        d                                                                                                                                                        _ .-
                                                                                                                                                                                                                                    :.
               ,~ :. .                        Whereas , sai
                                                                            th     an   d.  can    dor     tow   ard   s,   a~c~   ~:~~o~ the•F bene~i~ 'and; • ~ : t: ~. ..~~ -. ~ : ~;;.,~'.
~ ' , ;,,: ~                  vise scrupulous. good fai                                                                                            Af tie ~A~1S'~IN ; ..:.:-:
                               on•  beh  alf  .of      Au  stin     Dou    glas     ,   Grantor and- Sole Ben~fi~ia~~                        pw~     pose ~ Q~ aec~eP- ' • •:. , .;' ~. . • . -
       `, '~. "                                                                    t,   .the      exc   lus   ive    and   lrued:,
 :. ~ '' :~ ^ , D. HE~ISLEY Cesi~i. Q~e                            Vie    trus                                                                                                                 : .:. _ _ :~ ~.. ~. ,
                                                                                      iliti  es     ,  acc    ept   ing   anc~.~~~eiving~ ail servi.c~ •. ~ - ~ '
                  • ~ . ting and receiving                        all   ;.li   ab                                                                                                              .~                      .. - ~~.
                                                                                      nts  ,   ins   trum     ent   s ,  bonc    ~s:~:Q~ ~other imFor.~a~t ~r . • ~+~
 ., .~." .`' ~ ~~ of process and other                                 doc   ume                                                                                                                                  . . _ ~:-.~•~:
                                                                         dis   cha      rge   ,   se   ttle     and     clos  e=~llt•~natt~ers; materiai~.. ~                                                           ~ .~ :.
.; .~"~~          ~,           papers, to appear and
                                                                            sha      ll  be    by     ord    er   of    Aus   t~.iY    ..~~ougl~as; G~antor.~ and;. . . . . . ;.. . •.
                                to the Trust, the same                                                                                               t,.~ or ;o.~her .deg- ~.                                            ~
 .
                                     e  Ben  ef icia     ~y     of    the     AUS     TIN    ~D. I~ISLEY Cesfiri. Que ~~.e #vs~lex, i~cli~dzx~g: _ ~ ~ ~ • . . , ~ ..,
        ~'.;~ .~': ~ So1                                                      Austin Douglas , of the f a~~Xy.. ~
                                                                                                                                             H~
                  .: '; ~ . legated. oic appointee.- of alf' of the principal AU~~~.D.. :HE'M~I,~Y; 'and= ta.. . ... ~ _ • • : .:
                                assignments ~o~' or on beh                                                                                                                                                                          _:~ ~-
                                                                                ite      to    fai   thf  ull    y   exe  cute    ,~~s    ~id ap~ain~ment,~; ; . ~- ~ '.~~. .:
                                da all other acts requis                                            this appointment                                    ~          . ~ ~ ... .~
                                                                                                                                                                           ,    i   5~.       ~-, .. ' : • := ~. .
                                                                                                                                                                                               ~



                                         ,fa ith    ful   ly   ,sp   eci   ally    .  und    er                                                             -~l.iab       i~:t     y    :  ~     ~ .~ .                                       '. =
           "~                    fu~.ly                                                      all     res     po  nsi    bili ty'    n~~:d~bt ~ a~~
                                                 'Ihe tru$tees               as.'s   ume                                                                                                                        . '.              ~.   ~~~. ~   .,
              •,
                                                                     d  Tru    ste    es     ass   ume      al   l  con   trac~al ~ agreem~n~s Caen: the . ~~ ~. ::~ . . . - ~, ~ .
                                 for said 'I~st : Sai                                      one of their Administrative Qf Trt~s~ti:• Said :~~~ " ~
                                                                                                                                                          ~ice~s mho . . .
                                 Tru  st   com  es     int  o    que    stio   n    by                                                            ~~su  c~i.                                                                   ~ .
   ,.~ ' :~ : . ~ ~                                                      alle   gat     ~o~     s    of   an    inju    ry causer ~by
                        . ; would. make claims                     oic                                                                                  s of.:~1~:•.hid=- ~~.
                                 Tru  ste  es   ass     ume     fu   ll  res     po     nsibility of debt and ~:Y~bilitie                           i~t    e . of Birth . . ~ ~ ~.~.:                                                            .
                      ~~~.~~ ~                                                    eem      ents      cre  ate    d   from      the •. ~e~tif                                                                                                      '.
                                  den power of atto             rrie  y~    agr                                                                                                                       .. ~:                .~   ~    ~   ~   .
    =~ ~ '~ : ~ ~ J.
                                                                acc   oun    t  num      ber     giv  en     to    suc   h Tru~~.:1~~ the FEDER.AL:~LI~I'TED.,:• .. ~ ~ . .
                 . .~ : , or by any other                                                     ld be given to that ~ af~ ' a•. UI~I'FED
                                                                                                                                                              . S'~ATES , ci=
                            .     STATES .as a contract that' wou
                                                                                                                                                                                                                    ~~~ ~                     .
                                                                icia   ry  ~~ie    reby      dir   ect   s    the     CO -Trustees ~t~:'discharge', se~fit~~.~ ;                                                            .~              .  .
                                                    Be    nef                                                                                                                                             ~
                         ..
                                                                   oun   ts/C    ase     s   and     rel  ate    d    inst rum~nts~. to date ~of incept- ~~ ~
                          ' ~ ' and close all ~~c                                                                                                      dage caused' ~y ~:
   .~~ ~
                                   ion   and   rele     ase      ~en   ef  icia     r~,    from any and all forms .of bon d instruments .~~ ~ ~ . ~.
       .. ~~ . ~ ~        "                                                                                                                  relate
                                                                           securities ,~ hypotheca.tions and                                                                         .
       ~ ~ ...:. ~ ._~, such bonds , warrants.,

                                                                                                                                                                                                   - ~
                   Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 102 of 159 Page ID #:102
 S                •




     . ,.::~~ witivn (72)lr~~s of receipt of tYiis appointment as~~'Ti~iste~ o~~ liol~ ~~ie Pry=
              secutor as Co-'I~u,~tee responsible for said debts and. liability •arid.'any ~ ~' ": ~ ~ • • • ~ ~`
:. ~ ~        and. all damages caused. i~ such claims. Co-'I~ustee•'~is given ~(•72) ~h+Otirs• ~ • ~'
 ~~'          from the date .of sar~ice of• .tl~i.s Notice of ,Beneficiary'~o ~sertre'not~ce' ~~ ~ .~ :~ ~ ~~ ~'~
              upon the Beneficia~y t~.t a~.l debts of all Accounts/Cafes'eve •~eeri ~ '~•~ ~ ~ ~ ~: ~ • ~ ~ ~. `
              discharged -and ex~inguished.~ ~nc~~ tha.~ all obliga~~ons ~~r~latirig thexe~o ~~               ~ '. ~ ,,,         .
 ..                                                                                  swer ~br~~~the.~:~~:
              lave been satisfied,. or the Co-Trustee will be ~i~ld'to:-a~. ~
              doges.                                                            .                   '.
                          Any and all ~appoin~ments to~, Trusteesh~~s~ ar• e ~ to ~ tie~'limited to • •~ ~ '• .
 :,,'~:        said action, and .when and will continues as Trustees iiriti~l such• ~t~cne'~o'f ` ' = ~• ~ •'
               the closing of such transactions ~ and all accountdischarges are/`have been
               completed, at ~w~iich time ,they then are released of said duty, ~f.~nti~.' ~ ~ = ~                    ~ • ~ ~~ '
     .,        such time that their trust~~ services requires them'° to~~be          '~:arled~ ~upori~~ j ~ =  ~   ; ~ ~ - ~• - ~ .'

          .      ~     BRFAQ3•.OF FIDUCIAI~IY DUTY: Upon the oc.~ii Fence of ~ ~ax~y''off•the '~ .. _ . . : ~ ~. :~-:.'•.:
            following: 1 Your at ure to u           the constitu~iorts'.~a:wl~:~h you ~ ~ - `j                                 ~:y. ~:_+
            have taken an oath to uphold; 2 ,your failure to ~ ha.~re a: pro.~c~r  ~ ~ oath'  ~tirile~~~~•     •~         ~ "'     • -`''
      ;.''~ ly filed.; 3) your.violation,of any of the Benef ci~y•'s righ~~~;•          ~ 4} yo~iir   ~ ~ ~~-     ~  .'        .   =~' `-.
  .. ~ ~'~  violation of any of the rules of iprocedure and tie •~,a~is•.~f_ thej:T~.nd•'        S_ '          .   ~. •     ~• • ~ ' ~  ~'
 "~ :' . ~ .any dishonest act by you, and ,you will be named', in your     persona.         capa=~           • ~      ~-•           ~•    ~-
        ~'  city, in a tort action for breach of fiduciary duties      end  a'~~~E~    mi~ial    ~    •   -. ~           .  "•~     ~   ~~~'
                ccxnplaint which will undoubtedly contain RICA clzarg~s:• Let it b~e lalowr~y ~~                         ~ 4 ~ ~ . - • ~ ~ ~'-
                in tiv.s particular case, government .actors have    already   ~commit~ed        ~~ the ~   "`
   ~' ~         above breaches, and therefore, it is.. extremely important that you ~o~-rect                                   ~'"`
 . ; . • ... - this situation i~nediately.                             '-.     .~ .     ~ ` ~ ~   ~   ~  ~, :.     ~. ~ .
 -            ~            I, Austin Douglas,of the family: Hernsley, Grantora~d•~Sole~                           ~ ~~
                Beneficiary~ of the AUSTIN D. I~ISLEY Cestui. Q~e tie- Wi  t,'as    s~ev`erate    ~ th~~      ~         ~        ~~ ~ ~~
                the facts enumerated herein aice set forth ~ in  good  f aith'    wi.~~h;~c~:ean            ~ ~ ~  -'
    . .`        ~.nd that the same are true,correc.t.,. com$lete and no~~tni~s-l~a
                                                                           ~           ~ d~ng;~ ~ ~sfl .: ~:..:":` ~ :. ~~' _,~;-
                                                                                                                                     :..
                certified without United States                     ~ ~ ~ ' ~ ' ~ ~ ~ - ~ ~. •`~ • ~~ ~ ~ ~" ~~~ ~ '~ ~ ~ ~''-
                                     Executed; ~
                                         ..        ~.a3aor ~'                                           ..... ~ : L ~ ...          ~ • • :~ . ~ ~ ~ ~.~ . -    .~ . '-

                                                         .                                                                                 .,
                                                                                                             ..         ..                       .t            .~
                  r.
                  .              ~       ••                                       Austin Doug ~s,.o the ama. H . , ~ .Y,~ ~ ~ _ ; . ._ _
                                                                                  Declarant      ~      ..        .. ..'.
     ..            ~
              .                      ~                 ~           ..,            coo ~_Temporaxy mai]~ Loca~io~ ~                       ... ..
                                                                                                                                          !~              r,        W .
                                                                                  c/o AUSTIN D..I-~ISLEY~~ #P2281.3 •          _  .    , ~   ~        ~       ';   - ,
.~                                                                       ~•       California -Health:Care.~'acil•~:ty .                      ,....__ ',
                        ~~   ~                             ~ .-                   Facility E,~ .E2$-10~u  . ~ , :. .. ~ ~ . ,                     ... . . ~ t
                                         .,        ~           ~          ~       ~.0. fox 32.90             ~ ~                                              ~.
                                                                                   Stockton, California     ~95213]~     ~ ~ .       ~    ~ ...           ~ . ;, ~,
                                                               •.             ~    on North America   .          ;. :. .        ~.  .                   ,~  . ,.~ ,




                       Notice of Fir~uciary 7~usteedvp Duty -Page 3
 f
                       Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 103 of 159 Page ID #:103
r            ,~




:~            ~► .                                                                                C~IPLER TRUST N0. ADH2O189449
                                  .             ~    DECLARATION OF STATUS
                            .
                                             ~... ~ .            . . CASE
                                                      ~ 7~,W OF '1~                                        ~        ..
                                                                                                                                     .
                                                                                                                                         . . .,    .. -. . , . ,
                                                                              ~                                       ~t         ..
.                           Comes Now Austin Douglas, of the family ~ierasley, (Her~im~.f ter y rt~ie
        • , ~ .Undersigned.") , a ~.i~ring brea.tlli.ng, f lesh ~ end blood sentient being, ~benef - ~ ~ . ' ; ` ' ~ , ~ '.
       . • , • ciary of the Constitutions f or~ the State of~ California and the [lriited ~ states ~~ A                                                                         .
                 as one of the People" of          California,     being  over   the  age   of  ..18' ~ancl   coaipe-                 ..                                        .
                  tent to testif y,l~aciu1~ personal ~ lazowledge of the matters set 'forth here- ~~ ~ :                                                - ~~' :,. `
                in based on      firsthand~facts,.wi.th         clean hands,    without    waiving      aii~     rights,            '~                  ~~~               ~~
  . _ ~ remedies, or defenses ,                 declares      and verifies  that    the  facts     stated        herein       ,: :      ,   ~  .                              . .. .
                  are true,   correct   •and  complete'in       all material    fact,  not     mi~represent~ed,             .            ,    ,  ~        ~   ;      ~            ~.
    . . .:. and made pursuant            to the     laws    of perjury  for  these   united     States       of    Ames-.              .  ~              ~;`                        .,
             .; ica and California, except as to those matters that are ~ther.~in made upon . ~                                                              •;~'        j   ,



                 information andbelief , and as to those claims. or facts, the, uiider~igriec~ ' ' '. . ' ~ ' ' .~ "
           "~ believes t~iem to be true and admissible as evidence in a cou~~_ of law,'~and ~ ~ ' ' " ~" ' '
      . ~ if called upon as . a witness, the undersigned will testify 'to 'the veracity. ~                                                                     . :. :., .
      • ~ ~ ~ of his statements. Let ~ino word,action or                writing    be  construed       to    imply                -;             -~  ~  ,'•'~:'"'=           -. ~ .
  • .. ~,          the granting of ~~ny power of attorney, waiver of               Rights   ,  or  ,assigYimen~.           of     :' :        .' ;:         ' ~    ~'  .        :. .
                   title.                                ~                                   ~           .~        . '.                  .. . . : ; ? ~ ' .
                               .      ~,
    .,.          . 1. That the undersigned is a free inhabitant on the Land. :of ~Qrth~ A~aerica, "                                                          '., : ~ `~ :~
           .~           being the biological creation of , and             property    -of ,  El   ~lyon,      ~ tYi~.~   MQst"         ~,::       .   ~.                  .~'
 .~ ~ ~                 High God, having incarnated. on the Land ~f thi..s               earth,    :owing        all~e-               ~                   ~.    ,  ~     ,
       . ~:              gi~an~e to none' other .than my Creator and His ~ son Yahshiia,. the Christ ,                                             ..                      ,.:,
            . ~~         and having no need for any other "government."
                    2. The undersigned. vehemently denies being a corporation oz'ariiinal.                                                    ~ . ~ ,. -_ ~.~ .
              ... 3. ~ ~ The 'undersigned ~is a living,          breathing  Man,    nonresident;        not      in      con-      , '    ~  :      ~ ..                            ..
                         tract, non-resident          ~to  the United States.   (term   of   art    "in~,luding".'            ~    .  :          .;'.~;        ;  :      ~   ~.   "
                                   Washington ~p.C. , Puerto Ricfl, Virgin Islands, Guam...) , -nit iii the.. .. .                  . ~ ' ~ ;,
                                   state of the f ortan, not a "person," not an .    A~TIFICIAL'.~PERS~N~, ~ arid' ~.      j , ~
                                   not a U. S. citizen;exempt from any and all identification`s,,; treat-                        . ' ;::~';
.~                                 meets, and requirements as       such, pursuant .to any  process,  .law,  .code    ~ '           ~- t
                                    or statute or any color thereof pertaining to ARTIFICE PER50NS~;~.                    _ ~ ~ ~;
                                    T SAT.'PIItSONS ~OR OrI~ ARTIFICIAL ~'NTITIFS.
                           4.       Thy.undersigned is not aware of any agreement on record making the
 .~. ~                              undersigned a Registered agent for any ARTIFICIAL PEL~SON by the name
                   . ~~             of AUSTIN D. H~SLEY, or similar name, authorizing or obligating the
     . ,~             ~~         .undersigned
                                 .                  to receive service of process for such ARTIFICIAL PERSON.,
                                   .and b~~lieves
                                            _ LL - _ no such evidence
                                                                  . - exists.                                                                  _.
        .                  5~.      The undersigned hereby NO►ITCES that~in these.united States of~America
     r ~ ~.                           the ~ SOLE purpose of government is to ,protect and maintain the Rights
                                     of the People on the Land, and •has seen no evidence to the ~ot~trary
     ~                              - and believes none exists:..
     .                     6.         The undersigned is nit a ~~es-ident of , nor ~n employee-~;of , nor a mem-
                                   ~ber of, any government.
             .         ~ ,.7.         The undersigned further NOrTICFS that in these united States of America,
                                      the authority of any and all government resides in the People, the
                                      Natural men and women, on the Land, for government is a fiction of
                                       the mind,~ and can only ba created by the People, effected by the Peo-
                  ~.                  ple and a~verseen by ~ the People for the benefit of only the.,People;
         ~                            and, as a fiction, government cannot be an injured party plaintiff ,
                                      nor can it contract with, nor reach parity with flesh an3 blood People.
 • ~ ~ , ~ .~~ ~ 8.                    The undersigned NOTICES government is a trust, as expressed in the
                                       Declaration of Independence. ,The People made a grant of limited au-


                                                                                   Hemsley                                                  Page 1
                            Declaration of Stat~ss of Austin g~uglas.of the family
                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 104 of 159 Page ID #:104
               •


'
~




                        tl~~rity ,to the government. Please note, the People could not..grant
                        that which they did not possess, and no one person gos~esses the- ..•
                        right to in~erf~r~ in the life of another person, .to~ dictate'•what., .. ~ .                                                                                          ~..
                        another can ~ aid cannot do. The laws of God. dictate what                              one   cat     -   :an3         ~ .     •  ~                 _ ...     •        _ •.
                        cannot do, which require that wa do not injure. anothert ar                                 in~~~Ee~e~.                          ~.  ,.•      .   ::~;          ..           ~ '~
        .~              with the Rights of onothey ~. `Iherefore, when..government.                          tries     ~~. to    ,  dic-•          ~           ~ •                    :  ~  ~ .
      '.                 tats ~~i'h.at we can and. cannot do, in ways that. exceed id's L•aw, ~:t~ is                                                                   . . . •. ..
                         operating outside the terms of the Trust. ~                          .~   ,
                                                                                               . ~ ..                           • ~'           • ~: . `~~ .                                              ~
                 9. The.undersigned NO~ICFS the Declaration of Independenc.~. specifies ~ ~ ; ~. ~ ..~                                                                                                  .-
 .~                      that our. Rights are unalienable;they cannot.be transferred.. or .taken .. ~                                                                        ~.                 .. .
                         from us.                                                .•. . • . . : . • .. .                           .~ ::. . . ..                                                ..
       .... 10. Tie undersigned further ~ N(7rICES al-1 government ••aeto~s ~ occupy ~~.~€idu~-: . . • :: ~~ ~ j
       .•                ciary position to the People, and any breach,'of. t~.os~~ ~~~ducia~y .. du- . • •                                                                                       ..
                         ties is a     violation  'of ~ their   oaths of of fics,     ~ whir~h~         in      turn   ..is       ~an     .:.                            .  ~.         :::             . ..
                         act of constructive       treason:                        ~~    ~ ~ •     .~    ~~ •      "•               =   ~    ~   ~     ~         ~     ~' ~    ~  ~                 '      •~
                  11. The undersigned ~1'IC~S            that ~ government,   being          a   ~f ictiona:l         en~i~y;..•                     ~    ~;~             ~      :.       ~.   ~ ;  .      .
       ~•. ~ ~ ~:         interacts only with ~otlzer fictional entities., and in order to,do this,
                          goveznme~t ha.s created a C~stui Qie. Vie trust for every ir~3.iv~.dua.l, .
 • ~.;'                   giving ~it an all uppercase ~ name; summoning .that .aiL uppercase nape ~                                                                             . ..
..: ti,_ .. ~             into court as th~~ defendant, and then deceptively.~~treatin~~• the.bene= . ..
                          ficiary,~~ i:e., the Living Man, as the trustee.                          -~=' ~~~~' ~          ~ ~~ ~• ~ ~ ~~
. . ~ , 12. Declaration of~~Trust:. The tmdersigned, Austin D~~ug~as. of~ the .fami:l:~t .~ ~ •. ~                                                                                                     .
      ~.~                 Hemsley,'makes claim to the Cestui use V`ie trusfi •identi~fied as~ . .:                                                          ~ :. . ~- . . - '
                           AUSTIN D. H~~ISLEY, I am the grantor of sa.1.d trus.t~ due.•to• my. s~gna-~. ~ ~~
                           tore on some government document which created ~sa~.d trust-,.:, anc~.: I.aim ~.
                           the Beneficiary of sa.i.d trust. Anything my signature ;is o~ is res~ of
                           the trust. I hereby rake claim to all the proceeds ~ and.~prroge.~.ty, fires) ~ .                                                                                     ~..
. :~~ ~ ~                  of said trust. Any government actor who comes i~ Contact pith paid ~:                                                                                                           .
 . . :~                    trust is acting as a trustee in _regard to said trus~~, and had •bitter .- - ~ . .~
      ..-, ..          ~ heed this Declaration of 'I~ust. Any breach o~ fidu~xary~ ~~ust~e..d~- .~
                            ties will be prosecuted.                ~           ~                  '~~: ~~ ~ ~ ~ ~ ~ ~                     ~                 ~                   ~ ~ .,
             .~ ~ .13. The ~ undersigned NO~i'IC~S that all courts in this • nation ~ are~,~lisfed :~ri. ,~ .
  • ~-,-; .~                Dun &Bradstreet as for-profit commercial enterprises~~~,I~.e:::; ~corgor-                                                                                 ~.                     •,
      ..             ~      ations, and as such thLy cannot -even "see the Livirrg~ Man 'or                                   Wot~ar~.,                 ~        ~      ~           ~                       ,~
..                          and therefore, the defendants is ALWAYS the Cestui.~~Q~i~                             ~~ie trust,.,.~                                                ~                 .. • .
                                                                          ` .                    • .;   .:. •'....: `.'.:                                                    ~   •     '   -             ..
                            legal fiction.
    .~             14. The undersigned N0~1'ICFS every curt case is a                        ca~st~uet~.ue                 .trust                                  -              ~•.~               _
                            wherein the. prosecutor. is the trustee :(or iii a civil action,~. ~~e:~ ~~ ~ ~'                                                                                        •.
        ..                ~ judge would be the trustee), ~ the named Gastui Que ~ Vii:'Virus                              t  ~. is        -the         ..      ~     ~     .
                           _d~~endant, and the .Living Man/Woman, as beneficiary o~f .thec~stui :. • . ..                                                                                                ..
                             que vle trust, is also beneficiary ~t the             c~nstruetive                    t~~~.t...It                            .    ~      ~     .
                             is also noted that .thy prosee~rtor and co~.~ct try ~a swi~ch:tl-~is                                                      ..~~
        . -.~,               around y making the plaintiff the beneficiary, which ~is a'                              vio~lati~o~
        .                    ~f ~h~ prosecutor's oath of office and breach of ~ l~i~ ~`f~iduci~y dam.= -                                                                     ~ ~..
                             tins, and ~is actionable against him in his private                          capacity.
                    15., I have ma3e mistakes in the past, not lazowing w'no ~I was;:no.t. lalow-                                                                                           ~ ~ .,
                             ing there was a trust, and that I am the             b~nef       iciary             ther~o~,             ~  aid           ~    .                                 .
        ..                   have t~l~owingly through mistake, acted as the                        trustee,          mostly                due
                             to the dc~^~~tive orders and demands of government `officials who seem• ~': ..
   ~~ ~ ~ ~                   to think they..can deceive the people into assuming the rile of~. . ~. ~                                                                                   ~~                • •.
             .,               trustee, thereby stealing. the property of the~.~:~r-ust..~                        However:,:             ~e~ren            .    •,:      •               ..   ,
            .`                thou;h I made mistakes, nod re~l.izing a ~ trust existed ~ n~~~ l~no~iino~


                ,,,,..i.,,..,,~-;..r~..~ C~~t-„~ n~ L1~ict-in 11n~iclac                                  of the f8f[111V He-nslev                              Page       2.
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 105 of 159 Page ID #:105




   I w~,s the grantor and the b~neficiary, and not l~owi~g w1~a~ ga~ern-, ~ ~ ; , . _ .
   meet actors were, doirig, to sfeal the trust res. I~ s~~.]~~.~~nnat trans,••.• ~. • ~•,..             ..:
   fer my Rights under the Declaration of Independence•,: and ~~ov~r~en~, . ~• ~ . ' ~. . . ~ .•
   actors can't alien ~Yiem.. Mistakes can be corre~tEd'~ ;and I.hereby d-~-. ~ ~~~ ,. :~ ._ ~. ..•
   Clare that I have always•been the grantor and the.~b~neficia~y of .the.~ ~.                      . ~.
   AUSI'Il~T D.~~SLEY .Cestui Que.Vie trust, nunc pra• ~t~nc ~~o ;my::1~8th~ ; ~ ~ ~:,•.~ . • , ~';. , ..
                                                                                 •I.   4


   birthdaY ~ Prior ~ mistakes due to ignorance notwithst~ndi~~••.~Gov~rn-            . ~ ~- ~ -•
   mend actors ~s till have ~ an obligation to perform purst.~t to ~ t~e~.~ •:. .: ~ ~ .. .., ~ : ..
    oaths of office and their fidu~iary duties, as ~ ~ ~~~stee ,of ;tie :~t~=;• •~;~ :~ ~. •' ~:
  ~ blic Trust; and as trustees of any particular cons:truet~.ve trust., -, ,;: ~, ~ ~. .' . ~ • .
  •The undersigned. at all times claims all and wives,-•none of his/her .
    God - ~ given,.inherent,. unlimited,unalienabl'e,seGu~:ed: ~: ;g~arar►t~e~• ,, : - ;~~,~:~ ,~; :~•
    Rights pursuant to the Declaration of Independen~e•~~:t e~ ,p~~i~cles of • • ,` :. ;s ~ ., . ~ •: ,
    Conf ecleration of the .sited Sates of America ag ~,~ti~i~d 1„79,x. with ~ ~ ~ •.. . .. ~                 •.
    the Articles of the Amendments,. and the State cot~s~titut,o~ .. ~ . ~ ~ ~ ~ - .
   .Zhe undersigned. NO~TiCES that the .Con~.titutian of• ~the.~~~r~.i,ted. ~~ates'~ ' ~;~... ~ .•-~~ ~.~~ , ~ ~•.
    of America as ratifie~. .1791 with the Articles of=:~~,e;.Ame~dme~~s:;~~ : . : ;t:~ ~ ;. - -•. .. .~..  ~.
    Article VI .paragraph 2, 'states: ". This Constituti,Qar~. .~~d t~e~ ~aws•~ -~f~. - ~ ,        . . . ... ,~
     the united States which .shall be made in Pursuan~,e• .thereof;_.and alb:•. . ~~ _. . ~. .-. . .
     treaties made, under the authority of the Uniteck.~States;•. sha.lLr ~be : ~ ~ : ~~~:: ~ ~:.            ~ ..
     the supreme Law of . the Land, 'and .the Judges in e~ery;.~~tat~. shah be - ~ .               : ...
     bound ~ therebv. anv thing in t e Consti     rtutioti~ or ~a~,rs~.. n ~ anv ~ state ~tfl
  . ~ trie c,on~rary no twi.the tanding~. " (emphasis added) ' • - • ,.- ~        ~ . . ~: '.. :~          _ - . . ~ ~ . ~.
     While the constitution is the supreme law of the:.~.~nc~~~ t~o wk~.icl~ govern- ~.:; ~~ ~ ~ ~ :
     meet actors are bound by oath, and which li.units ~tl~~; authority. o~~~~ °. ~ : - :. ~ . .~
      government actors, Declarant NOrI`ICES "In the beg ~ni~g hod cheated ~ ~ . ~                                  ..
      the heaven and the earth" (Genesis ~1:1) . It. -is withou~:.debate• thy•-            .      .; ~         •:         ~ -
      Constitution did not create heaven and_ earth, so• :~he;Eonsti,tutio~i. .- . .;.~~. ~, ,.:~ ~ . ;
      cannot be tl~e law of the land ~ as ~ f ar as the people ale~ : cot~cernecX:.                  ~ .:~:: .             ~ ~:
      Only He who creates, El Elyon tie Most High, is ,t~.~ ;Law of ~ ~he~~ Viand., .                         ~ .' • .
      "And He is before all things, and by Him all thin~-~ co~isis~~t.:" .. ~~ . . - .
      (Colossians 1:17) Christ .is before the Consti.tu~C~an ~n~l.~b~. ~hrist.;~` ".,.~~:~ ~. .
      not the Constitution, .all things consist, ~ and therefore:, :the ;consti- '~ . • . : ~:. ~,
       tution notw~:tYistanding, God's law is the ultimate•, ~u~r~me....~,aw of ►~:,. , ~.~ .~                     ~ :. ~ ~~
       the Land.                                                 . .~ • ' - . ~ ~. . . . . . : • :. ~ ~ :. .. . . .                 :.
      The undersigned further NOrTICFS as a matter of th~,i~;, la~rful:compli-
      ance to the referenced Constitution,- any of ~ the `Peop.~~:.whi.~e-..furi~=; ~~ ~: ~~~~ ~.~ ~                          .• ~-
       tioning in ~~any Public capacity, in return for th~...trust off:tie:Leo-:. • ;. ~ :: •.. .~. ~~:: .
      ple, are granted limited, delegated authority of f :aid.by the ~~~ople,: ~: ~, ~, :~: : .
       with specific duties delineated in accordance threrof;; aid sha.11•. only : •~.                                 ~. :
       do so ptir~uant . to a 'lawful-ly designated sworn and ,subscribed. Oath                     ~ . ~~. ~ ~ j ~- . - .
       of Office and any and all bonds regw.red thereof •... ~ ~ ~                  ~, _                             ..
       The`undersigned further NO~TIC~S that the only cou~t..lawfully author- . . .' .                                      ~:
      ized by the People .pursuant to said Constitution-. to ~i-~ear: r~at~te~s; i~
       controversy of the PeogLe; civil or criminal, is ~. a court 'that core- : ' .; ~ . ~                                  .. ~.
       forms to and functi:ons~ in accordance w~.th Article III, S~ction~ 2.,• of~:: ,~                               ... ;:~:: .
        the national Constitution in which ~ all officers of .:.skid Eourt l~a~re ' . ~ .~
       and abide by their sworn and subscribed oaths of •o~f~£iee; s~tppo~t ng~                          . • ~ ~.
    and defend.in t~.e 1~. ~ts of the Peo le, and in wh~chall.ma.~t~rs .are . ~~          ~ ~ ~ .
    ieard in accordance wit~ll aspects o~ due process . of ~, law on1X ,and • . ~ ~ • ~ ~ ~ ~ t
    only Trial :by :Juxy(not jury' trial) ,~ and in keepit~g~, with Amendments ~• ~ . ..
  . V;VI and VII. ~       • .               -     ~         ~.    -  •. ~.   ~ • ~.      ~ ~. . .
    Declarant ~TOrTICES that the current state and f edera~.~ goveniment 'aye
        A                    i
                              Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 106 of 159 Page-ID  #:106
                                                                                                        - --- ----



    ••           f w




                                            denying Declarant Rights guaranteed to him, and required of the fede=
                                            ral and state .governments, by the constitution for the United. States,
                                            namely:1) access:fio ~n Article III court and 2) a Republican fora at
                       .                    government.-           ~           ..                       •. ~                                                                             ..
                                            As evidence'in ~ support of the ~ abode statement, Declarant ~NOR`ICES:.1) ~~                                                         ~ ~ ',        '
                            •22.
                                             all state end -federal courts are now legislative/adrainistz~.tiv~ tri-                                                 " ~ ~ . ~'~ :`•
                                             btmals operated• by .the executive branch of government,~ wlv:ch neither ~' ~~ ~                                                              ~'
                                            .complies w~.th a ~~~epublican form of ~ government, nor an A~tiele''III                   ~'  •
                                  _          type court; and 2)~ all courts are now co►r~-nercial in r~atur~, b~e~.rig ~ ~ ~                                                            ~ : ~~
                                            listed on Dui &Bradstreet as for-pzofit corporations, 'which is • de= ~ . ~                                                                   •;
             . ..                            dinitely not a Republican form        of  Governmen   t ,  and  a conf lict     of    in=         •  ~  ~         ~                            ~ - • .:
                                              terest, thus. both Represents     Rights    violations     inconsiste   nt   with'     ~   -       ~     ~  .      :.                           :~~ .
                                              the Supreme Law     of  the Land.
            .:                23.             'Ihe - i.mdersigned further ~10rTICES that, pursuant to the constitution ' ' ~ .'~'~'                                                              ~ ~•
                                               and the God-given Rights     secured   and   guaranteed     therein;   °saic~~-rori-~
                    . ..               ~       stitution is established to snsure t~iat the. dominion gfa~~edUy~ God. = ~                                                    ~, •~ ~ ~-.
    ..                                         to all_ People oxr. -this Land shall   endure,   and    sh~l~   ensuze    forever             ~             ~   ~  ~'   ~    ~    :- ~ `'~~ _ - =~
                   ~~ ~                        that this ~ People on this   Land  be  fret   from  any    and  all- slavery.   ; . ~~eti-                    ~       •    -   ~   •~ • : ~ -
                      ~~                       ti~~ent to slavery/ind     entured   servitude;   .tyranny,     and-'oppres    sion~      ~          '     ~:     ~  ~      _    ~        ~• ~.~. ~~'
                 _. '                          under color of any     law, statute,cod   e•,poliEy,p   rocedure,~   r ~~o~  ~ar~~      -,    ~      ~    ~   ~                        ~   -
    .                                          other type of inferior authority        to  the  Constituti   on  and    the  `Bill        ~    ~                ~    ~   .                  ~ ~ - ~~' •;
                       ~.                      of Rights and the Declaration of       Independen     ce,  as  well  ~.s   ~~~:'= state~'~                              ~            ~   ~         ~ ~ .~
                                              constituions.                                       ~ ~ .         .~ ~: ~.. `... ~ . ' . '. • ~~. • . • ~ . ,~ . ~ ~. .. .
                       - . 24.              'The undersigned further NOfTICES       that 'the   undersigne  d is   ~ not ~a pa t~r.~                                  ~ ~. _ ~~. . . . .
                                              to the constitutions, has     no  oath  to  the   constituti on,   ~~and         is       flot
                                              subject to 'the constitutions, and therefore, is not subject ~~ta~~ the ~~ ~ ' ~' ~, ~ ~~
                           .~ ~               legislature and/or Congress create~3 by said constitutions,~and there=~~ ~ ~ ~ :
                            :•                fore cannot be made, subject to any of. the laws, rules and regulations,                                                       ~ :~
                                              created by► said legislatur    e or  congress;     and believes   no      ~ -  evidence                  ~  _   ~.     -    -                        •~
                                               to the contrary   exist                                                       ~     ' ~ ~
                                  25 .         As evidence, it should. be noted that ~ the states formed tt~~ United • ~.
            .                                  states, and the states did not and could grant the United. States ~ ~ : -                                                                        ~ '
                                                                                                                                                                                                :
                                               any authority to regulate the People        of   the  states because.:           the        Peo.     =
            :.         , ~~ ~                  plc o~ the states, by and through the constitutions which created: ~ ', ~~ ~                                                             ~ ' ~,. `
                                               the states, did not     grant any. powers.  to   the  states  themselves                  to       '  ~ `'             °  ~~~ •   ~   ~~       '"~~
        ~.                                     regulate   the People,   nor to grant   any  - suc~i authority• to     ~~th~      United                                                          ~ .
                                                                                                                     .  ..
                                               Stakes . ~
             •. .       ~ 26.                  Governments create agencies and hire. employees that need' to~~be ~re=~~~ ~ ~ ~                                                         ~ '
-            . . .~ . ,                        gulated so they do not interfere with- the Rights of the People; their =                                                                       .
                                               regulate commerce, they create or authorize the creation'of truss• ;' ~~                                                    - ~     ~        ~       _
                                                aind corporations, and the go~rernment can. regulate wha~~•           ~i~~     c'reate's            ,
    . . ~ ~ .~                                  so the legislature has passed mass~.ve statutes that regulate'go~re~n;-                                                            ~ ~ ~,
                                                meet employeess, .government agencies , and. other artif icia~ entities                                  ,     ~               ~                   -`
                                             . but their s tat~ites do not , are not, ~ and never were f or ~ the purpose
                  .. ..                         of regula~ir~g the People who created the government , rior~ can, they ~ ~ ~ ~ ~ ~ ~ ~ . ~ ` .
                                                because the created :being is NEVER greater than its CRE~nRS.
    .                                 27.       Legislative administrative courts are. for the purpose of regula-                                                                ~ ~
                                                 ting government .agencies and employees , and regulated           ~comn~ercia                 l  ~ ~              ~     ~     ~   ~ ~~
                                                 activities, .an3 as stated. above, I am not one of those.                ~~    •"     . ~  '   ~           -~~-
                                      28.        Judicial courts cannot enforce statutes. Only legislative..courts ~ ~ ~ ~ . ~ ~ . '.
                                                 enforce statutes , ~~heref ore, anytime the. ~cour t is enf orcing. a - code ~                                         .
                           ~. .                  or statute,  it is.. an administra ~tiv~  hearing    and not  an.~Article                    III                ~             ~.                 `
                 . ~                            •type court as required by. the U.S. Constitution. "Courts enforcing


                                      „__,..~,.+.; ,,;., „~ c}'~.,,~ „~              ~>>et-i n    Tlr,>>~1 ac of fihP fermi lv HP~~1 ev                      P~~e G.
                       Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 107 of 159 Page ID #:107
    A                i
~        ~
              b
    r




  r




             • ~,~ .     Statutes do not act judicially," 'Ihorapson v. Smithy 154 SE 57~; FRC . .
                         v. GE. 281 U.S. 464; Keller ~. PE,261 US428.         ~ ~. ~ '~. ~`        ~' ~ ...' '.                    ~~ ": ~;
     .° ~ •~ 29.~        Article III'courts    are courts of coa~non law whicf~.  require    an    'affi-  .' ~  ~    .~ , '      '   ~` ,'~
                •        davit of ari ~ injured party be placed upon the record., of ~l~e court in ~                        ~~~"
   .:.,.~~               order to invoke the court's .subject mattes-,jurisdiction~,~nd w~.thou~
   :
   L • ~...                                             ' ~ . the court has no, jiir~ sd:ictib~
                        'such subject matter: jurisdiction,                                           ...at. f '. ~                 ~ ~~
                         all.                                                                                                    .:
     ~.... ~~ 30. ~ The undersigned further NOR'iCES that pursuant ta~ this. Constitution. .~                                         ~~ ", ,
    • ~~ • ,              and all state constitutions, .the undersigned cannot.be compelled, ~'~                                     ; ~.         ~~~
    :~.► .. . ..         manipulated, extor.t~d.,tricked', threaten, placed under,      duress.,;    coerced,      '         ::
   . .~ • ~' ~ .          or so effected under color of.law, by any Natural Person,.. who ix~di.-,:.                     ~ . .~~
 ~. ~                     vi.dually, .or in any capacity as or under any Artificial Person, . ' ': .,                                 :,~ ~ ,;,~~
  .. ~.~; - ..;           agency,entity,of f icer, or party , into the waiving Qf •any , ~of ~ Decla~-, ~.                ~ , '. ; ~ ' "
 ~. ~ ~ ~ . •.;~ ••~      ant s Rights, or to act in contradiction thereof, o~:~o act ,in oppo-                                 ;.•~-~.~t•,,: ~
:;;           ~,.         site of the ~ moral. conscience and dominion granted~~Declarant~' byj~ Cod.; ~' .
         . ~ ~         ~ nor can Declarant be deprived of any of ~ these Rights;. pr vil~.ges',,. ~ ~ ~ ,                      .: ~ ~ ' ~ ~'
... :_ , ~                and immunities; except by lawful process in •accorciaric;e with said':. ' ~                                     "' '
     :..                  Constitution, without that Natural and/or Artif iaia,l' Peron; . in ~ ~ . . .~ ; ~~ " '~ `. .'
. •}:                ~    whatever capacity, iri so doing, causing injury to ~our:~neclarant. .. ... '. ~:                         ' ~'
     . ~ ,.                and thereby committing numerous crimes, requiring. .awful punish:-                      '~ ~ : '~ ~ ~,' .. ~~
                          rnent ther~from.                       ~                                        :, . .                  ~             ~'
    :
    ~ ~-• - 31.           If a'contract is being relied upon for jurisdicti,ori; the' un~.er=                                     ', ;
          .s -             signed demands said contract be presented to Declaraxit.s 'so' it may ~ ~ ~ ~                     ~~ ~ '
                           be~ challenged on .~~e grounds of fraud, lack of full. discLosu"re, and
                          lack of consideration.         ~         ~               ~     .~  '. ~:      ..~          ~ . ~ . j", ' ' ~ ..;.'
                   32.     The undersigned further NO►TICFS that lack of full. disclosure when ~. . . '                                         ~`
...                        comPelling alleged "benefits" ~i.e. ~s 1-mPosing a code.) .uP.on the                                              .. . .
,~ •-} . . ~. .            People in furtherance of government schemes to deprive the People: "_                              ,;
"~ _
 ~ ~    ~i    •+ ~     of their.property and rights in property, as in failure ,to disclose .
                       ,


.. .: ,_; .: -         the .voluntary nature . of the supposedly compelled compliance,., failure ~ ~ " ~~'
     ~:~ : ~•::~.      to disclose ~ the contractual nature of the "Benefi.t,.'-'., or .any loss.~s~, ~ ~ . . ~,
  _ ~ ,:;              of Rights and/or property that will result by compliance, ~.tl-i. ~ax~y                     ~~ - ~ ~'
.s ~ ~ .. ~            code, is ~a,dishonest act, a breach of fiduciary duty.,, a: ,violation of. ~ ~                    .~
              :~•~     oath of office, the taking. ofRights, property and/or~`rights in. pro- ~;,. ~ :.• ~.
    : . .~           ~ p~rty • wi.thout just compensation,enticement to slavery,. . sedition: ~ ~ ~              ~ ' ~ ~"
                        and construtive treason, as stated by the courts.            ~ ~     .~ . .         ~ ~ . ~ _ :~ .. i,..-
    . : ._ ~- ~~ 33.    Tire undersigned hereby further NaTICES that he reserves the right to :`
           '            a~~nd this. Declaration from time to time as deemed necessary and.as.
                        the undersigned's knowledge increases .     ~           ~.    ~ . ~ . . ~ ..~ ~:       '- ` : • ; ~w
                 Further, Declarant sayeth naught. .       ~~             ~ ~ ~. ~       ~~ ~ - ~ , ~ '• ~~

                                                                     • N0~1'ICE '~0 REy~ND             ~        ~ ':                . :~ . . .~.. . ~ ..
. •. :. ,~ . .                        Notirs is given to any and. al]. wig clay'have evirl~re of rebuttal, to etut' tivs.Decla-
            -,             .~at~on of yo:Jr o~a1 s~aonl ~r P~-tY ~f P~J~Y~ witivn 10 days or be ~coLl~.terally ~,esta~ed... . .                      .. .
   ~. :. • .                fan               aigainst Declaraunt. It is         facie evid~r_e that e~~ybody st~t~s
                                                                                                                   ,           to ~              ,~ .
        . .,                this D~clarati.on if tl~ey c]~ ret rebut fit. My fee for              with.any ~ a~tt~r w~vrh would. '.         ~             .
.~ ~       ~ ..             ~reju3ire my Rights, in the at~ence of ~ a ret~.tttal by stern affitl~vi.t or dec].a~atian, with             ~.    ,.         .
 .~     • .;                su~ortir~ evuler~e 'to tl~e contratiy, is $10,000.00 P~ ~Y~ P~'able t~ tie reed. plaintiff
..                          ~rrl lv.s attorney.                          ~                              . .. ~ ~          .~ .. .' . ~             ,~ , . • .
                                                                                                                      . .             ~~      .. .



                           Declaration of ~taf~s of Austin Da.~las of ire farnly I~Iey Pie ~ 5
               Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 108 of 159 Page ID #:108

~ h
  ,




 ...~'            I cerkify p~?t to tY~e lapis'of p~.~j~y of 'Il e State of Califon n.a, acid t~e'Um ted . ~ ;: ~.:                                                 .~
          States of ~a~erira, the.above stafianazts a~ t~.ve, correct, carQlete at~d~.r~t~ ids    .:     ...~ .~ •.
                                                                                                                                                   •.
                  ~cuted.rg.a~c ~ci tic to Decea~r 7,1990.                ~        . .~                •. •: ~ . ~,.~r ~ , ~~ . ..                              .



  . ..... ..
                                                       ~     %T~cr~il j~oc~ti~n:;.~                     . . ;:.;• . :.        ;:.
                   .                           ~             cep AiJSI`Il~1 D. ~~C~,.#P~28L3~ .         ~•.          .. :. ~      .
                                                             CaLifarn~ Health .C'a~ ~F .'.'~t ~ ~,;:: ~ ....,~ , ~ . ~~ • f '
                                                             Fxi.liiy E;E2Br-1Qhi      ~ ~ ,. . . ~ .:.< < < ~:
                                 ~..      ..                 P.O ~Ba~c 32290 • .      . •. .. ..    -.          .., .. ..~.,~ :.
                                                             St~ockto¢, Calif~.a..~~95~13] ~ .... • ~.... . _• . ; . ~ .~ . .. ,
                           .                                 on North ~rnsica ~_ .: . .. . :. ..             . . '. ~ "... . ..




                                                                                                                                                                J
      •                                                                                                                                                     ~
                                                                                                       ~      v   ~.    •1 1•
                                                                                                                            . .L ,.     •.. ....        •


                                                                                          •        •. .       ,        ..    ~   .1•   ..   ~   .• .•




                                                                                                         .,                       ... +..          ..
                                                                                          ..           .s




           '                       ~




                                          .                                                        ~              .                                ..~•.




          Dec]~ation of Status of Austin D~mss, of the fa~.l..y Har~sley Page 6'               .
               Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 109 of 159 Page ID #:109
 i             i




                                              . MEMOR.ANpt~~i.• IN SUPPORT                 .-,:. , ._:~, .• ti~ . .. • . :. '.. : •t~
                                    . ~. .- QF'PRNAT~ ~°~DM~1IS'1~TIVE :P'ROCFSS ~.~, ~ _,  ~~ •:•~.       .•. .~ ~        ..;.~ ..
                                      .          EdR P~t00~~ bF CLA$M, With ,
                               N~1'ICE OF A~IINI ~           RF1~Y POINTS AND AUIi~RITI~S

                                         .          WLali~ ~ ~Valr a~a~.~w.+cii ~J.~      .~




        Conditiuns of Notice via Private..Ada~~nis trative Proc~s•
            A. Undersigned desires to settle ~,tliis.. matter via .good faith~ via
 .w            acceptance and to satisfy ~an~ ofiligat~.on establishe~3 or indicated
   .           by any presentment from Respor~~.ent by agreement predicated and
               conditioned upon proof of clairin (discovery & evidence).
. ~, ..,,,  B. T'he use of any Notary by Claimant is to 'keep the record','acknow-
 .              ledge' the signature ~ of the .undersigned. and testify to the,vera-
                city 'of the same in any court where necessary an3 may utilize
                Notarial protest as needed.


                           t; is the living, flesh-and=blood sentient being, whops):

                               1._. 'Rights existed long antecedent 'to the organization of the .
                                     State.:." Hale v. ~Henkle 201 ti.s. 43 ~ pg. -74 (1905).
                         .. ~ -2. ~: -Is :riot .~:.~signatory to any State or Federal Constitution.
                               3. Is not a party : to any state .of Federal Compact.
                               4. Is not named in the statutes of any state or Federal govern-
                                     ment:
    .~                         5. Ha.s the right to exercise 'private administrative process'
                                     for resolution before utilizing the foreign courts .of the de-
                                  . facto''governments.agency/units    .         - _
 .,       ..                   6. Has the personal lazowledge of the facts of the mater and are
                                     contained in ~affidavi~ ~ form duly notarized..
                                7. •Initiates process and contact in . Gooc1 Faith, with Clean Hands
                                      and Fair Dealing implied 'in administrative or law.
                                8. Ha.s expectation of same from all agents,emplo ees and offi-
          .,                          cers of government or quasi-government (private corporations,.
                         ~            and the private 'sector..
         :.                   . 9. Ha.s 'expectation' that agents, employees and officers of gov-
                                      ernment or quasi-goverment (private)~corporations, and the
    ,.                                private sector will act fairly and honestly .in good faith,
    ..                 ~              with clean hands and without intent to~cheat, Yiinder,delay,
                                      defraud, lie, coerce; use undue influence, threaten, or,use~
                                      phusical force (beatings) or violate their 'Oath o~_O~fice'.

              Respondent to this 'private administrative process' is to:

                              1. Substantiate the validity and the accuracy of their present-
                                   ment (whether complaint, information, indictment) or otherwise•
.                  ~          2. ~ Produce Delegation of Authority -- private/public (duly sane-
                                   boned) or otherwise;
     ..                       3. Produce Constitutional 'Oath of Office' duly signed and wit-
                                   nessed.;                                 '
                              4.. .Produce an Contract or ~eement bearing bona fide signatures
                                   includinghose of the C imant;

               1. of 5' I~IORANDUM ~N 'SUPPORT OF PRNATE ADMINISTRATIVE PROCESS                             ADH2O189449
 O
                   Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 110 of 159 Page ID #:110
7              ~
                                                         ,




•




                                      5: Constitutional authority of Respondent to act against
                                           Claimant;
      .                               6. Produce bases upon which any claim operates upon Clai~nan~;
~ ~                                   7. Operate with 'Good faith', 'Clean Hands', 'Fair Business
                                         - Dealings';
                                      8. Provide 'Fu11 disclosure' at all times, and
                                      9. Conduct matter under the principles of the American
                                           Jurisprudence and.Law.;
                   ~~                 10. Disclose whether the instant matter is a proceeding in
                                           tune of Peace;
                   :_._               11. Disclose whether the instant matter is a proceeding in
                                           time of War;
                                      12. Act in a manner so as not to cheat, hinder, delay or defraud
       ~ ~                                 the Claimant in any manner;
          ..                          13. Act in a manner not to coerce Claimant under color-of law or
    ~ _: ~              _       _          to subject Claimant to involtmtary servitude and peonage;
                                      14. Insure that, in tYii.s instant matter, Respondent agrees not to
                                           commit fraudulent concealment, denial of substantive due process,
      . . ._                               denial of due process of law, to mutual conspiracy to engage
.. ~. ,, '~ -                       ~      in a scheme of unjust enrichment, or a Declaration of War.
.
:,: J
          .
          .
                                           against the. Claimant and subjection of Claimants to a state of
                                                                                          .


                                           involuntary servitude and peonage in violation of
 . . • ..                   -                a.' Bill of Rights--re; 'right to Life, Liberty and Pursuit of
                                      .          Happiness;
                                             b. Thirteenth Amendment of the Constitution of the United
                                                 States;
                                             c. Title 18 USC X1581;
                                             d. Title 42 USC 51994;
                                             e. Article 6 of American Convention on Human Rights            ~ .
          . ..                       1.5. Or where Respondent~is a     'private' man/woman;. within the con-
                                          text above, validate the     claim, acts or otherwise as to show
                                          actions, statements were     proper, lawful and cor-rect and that
                                     . Respondents actions were        not injurious in any capacity.
          ..      Notice; claimant does not. assume that Respondent is deceitfully
                  attempting to assert a requirement where none exist, to file a form
.          .. ~   or allege a,tax liability where none exists (other .than upon' acod-
.. .• ,.. —~-~--~postefiction/debtor), nor is ~ Respondent attemp                      .
                                                                   ting to forcing
      ~, ~ ~ .  ~ Gla.imant to participate through coercion and/or undue influence
                  perform or pay against Cla~nai~tt~ will.                          to

                        Regiureinent(s) of Respondent:

                                          1. After review of the presentment, law,statutes,codes,evidence,
                                             affidavits,evidence,etc.,~ transmit a 'notice ~ to Claimant that
                                             there has been misapplication of statute/law or code.
                                          2. Provide 'Proof of Claim(s)' as attached hereto.-
                                          3. Otherwise Respondent understands and agrees that anon
 . ~ ~ : ~,                                                                                            -response,
            ~.                               silence and/or refusal to provide 'Proof of Claims) consti
~ . ~. ~ ~                                                                                                  tutes
                                             'Full agreement' to~all the facts as they operate in favor of
                                             the Claimant and Respondent and it's Pricipal~s),are in agree-


                   ~.2 of 5 MEMORANDUM IN SUPPORT OF PRNATE ADMINISTRATIVE PROCESS                  ADH2O189449
             Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 111 of 159 Page ID #:111
 y          ~




• ,.;;:,~. ,                went for discharge of any fine,fee,tax,debt or judgment via com-
 .   :~,                    mercial instrument and/off Respondent agrees that Claimant can
                            exercise exclusive remedy vi.a Tort Claus on all parties ta~-the~'~.d-
     ~~ ' '~ ~   ~ ~.       miss~.on~ and injuries                              ~     ~ ->,. •'• ~• ~' ~~
                                                                                       ::; .~        ~ ,..
                                   NOTICE OF ADMINISTRATIVE REMEDY                    ~ • ~~ ~ • ~ . ~ .~ ~~ .
                                       • . POINTS AND AUTHORITIES                 ~ • '~ • ~ ~ - ~•= "'                               ~ ~ t•
          ;~V~1'ICE; "It is the manner of.enforceraent which gives Title 42 1983.its unique
                                                                                              , . ~ ,~
        . ,,~pQrtance, for enforcement is laced in the lands of the people_. Each; citize
     . . . ; acts as a private attorney general •rho takes on tha mantel of the: sovere      n   ~ ..
                                                                                        ign '
                                                                                            t _             .
         N :;"guarding for all of us the individual. liberties enunciated in the Cons
                                                                                      tituti~n
             ...r'(Frankenhauser v. Rizzo, 59 F.R.D. (1973). Emphasis added. . :. ~ ;~. • -
                                                                                                      ~ . , ,~
  . . .:..  . ~ 1: Undersigned. Claimant hereby is herein exhausting their adm~inis~~at~ive~
  :.,:~ zemedies, to determine the nature and cause of the incident,roatter, i                            =
                                                                                   nju~ies~~;'~ • •~
~~ .~..,,.: d~C~ments, authority, jurisdiction, congnercial matter, monetary asses~m~~~C~
           .scribed 'therein or.otherwise.                                                      d'e~''~~ ~~
                                                        ~                          '~ • ~'..:
                                                                                           ~ ~•       " ~ ~'~ ~,                       '
.         ',. ,.•.~2.,. ~As an operation of Law, undersigned. Claimant is ,required to exhaust
   ~~ ~~ : ~ `aamiriistrative remedies before they may may bring any judicial action~:~or~ '~their ~~                               . ~~
. .. ~. .., or ~e~.ief, if such .is warranted. by the result .of the administrat~.ve                     ~ecnec~y    ~ ~  ~~ •~~        '
                                                                                             p~o~es~;• '~ ~                 ~~
               'v' ia agreement, stipulation or confession.                   ~                                    .. ,
                    ..3. For reference, the principles -that. arise from the Administrati
       . comes A,ct (APA), Title 5 United States Code, State and~~Federal Constitve voce-~••~ ~ '~ .
       ~ _:;, uirements "operate upon [all] agent/employees of [companies], corpor utloi~ ~e-~ -~ ~ ~ ~-~
                                                                                                ations
                   government corporations]      .             ~                                             ~    ~ ~' , ~..
                                                                                                                  .
                                                                                                                  . _             y
            .. ,, :. 4. The APA~ establishes fairly liberal standards for allowing
   ~~~ . ~ ;`:ley .persons who either have a personal interest in the outcome of partic              ipation-
                                                                                          the proceeding
            ~l"or"r`epresent a pertinent public. interest, Title S,U.S.C. 703.
                                                                                                ~ ~ •;         ~ ~ ~ ~ ~ ~ ~-
                   .,~-S. Under the aut~ority of the Administrative Procedure Act at S U ~ S~.~.
        f,;,:'  ''; BURDEN OF PROOF, "the ro sent a~f a 'rule or orders bars the burden 556                              ~ ~,
             .-•g~Qf. The Supreme Court has stated. that i any tri una court i s a sence                  of
              . 'o~roof of jurisdiction over- person and subject matter, the case -mu's~'
~~ ~ `. " criissed." For reference, see Louisville RR v. Motley, 211 US ~ 149,S.~G~                  b~~ dis- ~ '         ~            • ~~
 .. ~~ ,;;,claimants are relying upon the same measures and enforcing the sacti~               ~:•~;~2•. .•~
                                                                                              ~r~qui~~ee= ~ ~~ ~ ~ ~ ~ ~~
     ~~.~ '~ : rents in exhausting the administrative process as to Proof of WRQNG
         `, • ~BURIES, LIABILI'T'Y', FRAt]D, WRONGFULL TERMINATION, MEDICAL MALPRAGTIGE,:~    ~DOING,IN= • ~ ~~ ~• ~ '
 .           ,.~ 'I'~O~~.OF FORTH AMF~`iDl`.~1~, MISAPPLICATION OF STATUTE, MALICIQUS PROSE~ ~IDL`A-.                  ..'
.. ~ .~ .~ ~ 'OF~~JURISDICTION, or otherwise as applied to the inquiries attached ~tFON,~ L;ACK ~~ ~
                                                                                           hereto.                                   --~
                                                                                        :. ~ . -                 ~               i.
       . .:. ~ .6. Claimant initiates this Private Independent International
       . ~. process under the principal of contract which operates- upon the Administrative
                  to Ue a fact fender.                                                   agentfe'mplo~ee
                                                                                                  ~~
                  7.. Claimant fully understandsthat it~ is not the intent of the
            ,:~o:~it slead or otherw~.se defraud, deceive, or withhold any evidence Responc~ent~(s~
                                                                                    asapplied
        . ,.Co ~ the inquiries and requestec]. documents herein, and herein Claimants
         ", ~~i ion Respondents) 'Good Faith' and 'Clean Hands Doctrine' and duty r~sis ~ • ~                                         -~ ~
             spored                                                                  to'so` re-
                                                                                        ..    ~ ~. .                                         .

       . . ~:of S ME'd~IORAI~IDUM IN SUPPORT OF PRIVATE ADMINISTRATIVE PROCESS ..ADH2O189449
               Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 112 of 159 Page ID #:112
~>    >        t




_,              ,.~8. Claimant has an e~ectation of ~ 'Good Faith' on the part ~of. ~tfie Res~pn= ~      ~ ... -~
~, ~~ ...~,c~.ent(s) as Agents)/er~p~ol'~ee~s) on behalf of 'companies, corporationSy ,govern= ~' ~ "~ `'
  ,~. .,~ ...
          ,. ri~ei~t corporations or of€icers and judges of the :court to answer 'the inquiries;~ `~ ` ''
             to give proof, to produce rec~ueste3 documents and evi~.ence.             .: . . ~; ~~ : .t~ ~:~, ~. ;..
    . . ~.,. .9. Cla..imant is ~actirig in a private capacity as a fact finder within tl~e• ~uii+ = ~-~ '~' ~ •~ ~~
    ~,: ~~ .~ dersigned ~s private administrative process to secure a pre nderance of 'proof '.,
         :;. :e~.d~nce or othe~,w~.se, where facts asserted [or~~~ tted~a~e'more~ p~.-oba.~ily~~~• ~ ~• ~ ~~~' ~~a
 ~~            ~ ~more true than false: ~n said case; ~proceedings~'mus~~~b~ ."~of a ~typ~ aon~no~ily s .: a~~.::~:. ~~~'',. -~
                  ~g~.~.ed upon by rea.sonbly prudent men .in[the~ co~dt~cC of ~h~~r se~iaus of~fa~:~s :'~ ~ t'`~~~
           •._ .Therein, Respondent have a ~ good. faith' duty to ~ ~es~ond -:and. an~we~• tlae ~~- ~ . ~ ~ '~ ~- , ~ ~ ~~
                  quiries and or provide requested Proofs of Claim.              ,,: ~ ~,.-
                                                                                          ;',•~ ~. :. '.. ~ ~ ~~:.. ~ .~ ~ ~ • ~ ~
            ..~ ; 10. The response(s), or assent(s), or fialure or• refusal .~o.provide and pia-
                                                                                                                                    .
 ~,Y ;.+~'= d~.G~ -tine requested `e~.dence' in the 'absence of.response will:'prov~de tl~ie wnd.~r- ~ '. ` ~ .~
                  signed a means. to determine the nature and cause o~ the ~:'Respond~n~'~ 'act~i.o~s:aid ~ t ~ ''
      4 ~ ~ ~ ~~ documents up to and including default.        ~ ~   ~ ~~ ' .' ' '• ~~ .', ~~ '. ~ ~ ~ ;.            ~ ~ ~~~
          . ;1 :~.11. However, "Silence can only equate with Fraud where there is a legal..,or
        '` ~' moral duty to respond or where an inquiry left ~ ~nansw~. ed.would be •intentro;~a~l-=~                        . ~. ., .
                                                                                                                                      '
                                                                                                                                      ~ ~ ~ ~ ~'
                 ~~ly~ misleading." (U.S. v. Prudden, 424 F'.2d 1021'.(107`0).~. ~` .. • . .                       ..          . ~.~.. ~~.
                                                                                  w                                          .. ,,
      ; ::; ~ 12. As with any administrative process, Respondent'may controvert. the                                          ~`
   . - ~ _. statements and/or claims made by Petitioner by executir~ and.delivering a . ~.
        " ~ .~rerified response point by point, w~.th evidence,•.in $uBport o.~ ~ st.pilate that:~+ '::
            ..;no 'document or exhibit exists in the record, or~.nQ 'Proof ~of ~Clai.m''.,exists;.:.,. ~ ~ ~ ~,r~; ~, ;. ,
           '  ...Qn said point by` point basis: Respondent may agree arid..admit~ to all,~staternents ~ ~ ~~
             ; and claims made by Petitioner by TACIT PROCURATYON by simply~~remaining~silent
                                                                                                                              .
                  Silence equates to agreement.                                        ..          . ..                           ~            _ . ~:
   _,•              ~ .13. In the event Respondent admit the statemexit' and.claims by 'T~4~IT..PRO~FJ=~ ~ j : ~ `~ ~ ~ -'
   • ~ ...RATION, all issues are deemed settled STARE ~DECISIS,~ aril ~~espondent may t~ot~~'~
:.. '. •~ .argue, controvert, or otherwise protest ti~.e fina.lity of..the ac~mmi.nis;tratiue..
                                                                                                                                ~         ..,.       _
    t . .. findings in ai1y.~ subsequent process, whether administza~tiv~; :judicial, o~~ ~ ~.~. ,_,; ~~' .,-~ .:`~
                                                                                                                                              , 4;.'
                                                                                     c   4                       ..
                                                                                                                              `                . ..        ..   ...


::,       ..         14. Respondent are granted a minimum ten days (10.~ or~= up ~ ~to 3p daXs~ if.,        ~ ~ ~ ' ~ ~ .'~'
                specifically speGified... and are to respond to••the ~requesis for "roof(s) ~ ~ - = ~ ~~- ~ ~ ~~
 . .~~ t~ ~ ~~ rof Chaim", :statements', 'questions' ~n3 'charges';~or~ otY~erwis :~.., here ,ri ~ ~=
                and/or to provide Respondent ~ .own answers to inq~i~:ies .~. ~                                    .,
                                                                                       ~     .~ ~ -~ ~ `~ .~ ~~ ~ ~ ~.            f
                                                                                                                                  '   ;'
                                                                                                                                       L Y ~          •5




 . ~            . .L 15. Exce tion: in the event Respondent believes ~ tie .acts complained,: of, may:'
              ;.be raised to t e bevel of, and prosecuted as, a CRIMINAL ACT, Respondent ~rrray
                forward a copy. of administrative pleadings to Grand Jury or,prosecuting. au-:
                                                                                                                 ..         ..
. . ~ . .thority along with a demand' that such Grand-.fury .or prosecutor investig
                                                                                                 ate ,~ :         ~ . ~. +
                the acts complained of and make a determination as to. whether Respondent may
.. ;. :. ~e criminally prosecuted or indicted for any matter raised'in adininistrative
              ':pleading. Respondnet must serve, or cause to be se~ved .a ~ Certif ed~ copy o
           ., ,such demand for criminal invesfiigation, and prof~ of,submission ~o the f
                                                                                                appro- ;~'~ ~ ~ ~                 .~
              '.~iriate Grand Jury or prosecuting• authority, along with. ~. request for.. ~n
  .. ..                                                                                           ex-    ~~   ,~      ...:, ~~. .
                tension of time ~~o respond based upon~Respondent..s right;,o~.:_~rivileg~ against
                self incrimination.     ~     ~ ~~               ,~ .. .~



               4 of S N~IORANDUM IN SUPPORT OF PRIVATE ADMINIST
                                                                RATIVE PROCESS                                    ADI-~?018
              Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 113 of 159 Page ID #:113
 ~'          ,




         Dated this
         •
                                  day of                        ~~ ~
                                                                ~
                                                                                     '     2p],g   .+.
                                                                                                                        ..,
                                                                                                                        .r
                                                                                                                                  r, ~        .. r
                                                                                                                                             .. ..
                                                                                                                                                                ~
                                                                                                                                                                +~Y•
                                                                                                                                                                 •. .
                                                                                                                                                                                 •
                                                                                                                                                                                        ~        ~ ~1     ...
                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                      ..     ~
                                                                                                                                                                                                                                             .       ,
                                                                                                                                                                                                                                                     7~ .


                                                                                                                                            ~• r .~ ~ i •.~                fl ... •~ ►.~                i~' .•r •l \ .} i        jiY~        .'r. .;
                             ,•                •,               .                          ~:. '~. • •              ~          .
                                                                                                                            te r
                                                                    ••




   . . .... ,. . .                                                                                                      +~                                                     . . w .: .                                                                 :.




                                                                                                                                                                    .:-.                    ..          .. ..                ..         ..                    's




                                  •                                                                    •       . .           ~     ~               ..               •   t ••     ~t .        . il                      • .   . •.      t         •   •.       ~
                                                    .       •




                                                                                 _   ' .
                                                                                                                                                                                                              ~                                                     .




                                      •                                                            '                ,                                                               4.                                                  .

                                      •                                      •                 •                                                                                                                      ..
                                                        .                                                  •   Y•       .     ~        t           .        .       ~     ..                       ..                             ..                      L.




                                          ..                             ~                                      ~
                                                                                                               ti                 ~~•.     ~ . ~       fi n .       ~~T                                           _                                       _        _ .
                                                                                               A                                    •              •                  !




.. _.        ..~~.of 5 MEMORANDUM IN SUPPORT
                                      ..     OF PRIVATE ADMINISTRATIVE PROCESS                                                                                                  ADH2O189449
                 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 114 of 159 Page ID #:114
 ~              ,




                                                                                                               .-   ~           .


                                                                                                   TRUE B1'Y.L                    • ~ ~.
 ~             ~tjll             0~ ~ fc'LII~~.~.       ~~G
                                                                                Invoic %tats ~t.No : AL~~0~.7~49               ~ - ~~ :' ~ .
                                                                                                (use # BA160584                 . :~ ~.:~t:-
               (~]ifanva Hea].thh ('are FaEility                                                                                    : ...r. . .
.~              P.O. Box X1290             .                                           ~.~: mil., a3 mac,► ~'
                Stoc~.cton, Califo rnia [95213 ]              ~. .


                T
                ~       Pa~t:ies:
                .Taclde Iac:ey, as Fiduciary `I~i.~s            ~t
                 District Attsm~ey's Mice
                 3~0 Est TarQle ~tt~eet
                ~            ,~ ~-2

                                                                to
                                             c~~i1 Asst Pl~su~t ~                ' ' trative J    it ~             .
                                                               Q                      ~              ..
. _
                                                                       - ~28       10000.00    ~-          2~0001~.00 .
             Ri.~t~ Violations = .                                                                        1~.2b000.00
      ~.     C~sato~Y lames                                              4        20000:00
                                                                     ., 3         20000.00 ~                     .
`~  "  . ~ . Rnit~. ve Dai~g~s • ~                                                                      11,27300
 .~ `        tk~t u7.              t                                 X46         1~i00000.00




                                                                                               11,2 , ',                ~ --
                                                                               ~3rAL IxJE

                    M~iZE Q~t~S fl~YA~E Z0:

                                                                     r~                            ~ ~              .
                                                                                                    or marry o~ac.
                 i  ris is an att~e~r~~t to col]~ct a debt. Fayrr~t troy be rrode l~r cash, click.
                                                                                               writing    to .tie above
                  Fayrr~t aay be rr~de ~n full., or manthl,.y ~Yrre~ts rn3y be arr~ge    d. by
                                                                                     d  to  t~  t~r~ei~. ~al~c    e. ~i-
 .. .:~• ~ - ]cation. Ot~e pe~~e.1t (1%) interest per month w~. be applie ~less~ ot~~r                             _ , is
           ~' '   mm manthlY FaYri~nt the cx~ditor wits. aacq~t is $5,000,000,00       ,
                                                                              wiU-  result   in co]1~c   i~on  piroces ses. .
..~ . - ~ are made. Failure to pay or rn~Iae arr~gar~ts to L~aY,                  this  ~.mt    it~  for   any   subseq  u~zt
   . ~ ~ :`, :. ' C1.aima~nt res~.ves ii~e rig~.t to a~~1., correct aor~d adjust
                   joiux]~c a~ co~~ '€ees, interest. ~cl. r                s.
                                .t. ,,.
                                                                     ing is t~~e, correct aid canpLete.
                  I~~Y ~P~-1tY ~f P~.J~Y tY~e forego
                     S]'L~D L~ite
                                       ~S~~. ~,~1 ~.~ti~
. . .. ~. _.. .                                                                             ~r ~-~/
                                                                                    tin        of the f    y:Har~s~
     • . '~~
                                                    .                              u~ ~            ~~i
                                                                                                    .. , . ,
                                        ..
                Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 115 of 159 Page ID #:115




                                   NOTARY'S CERTIFICATE OF SERVICE,                                .•

          • It is hereby certified, that on the date noted. 1~e1.ow;- the Notary •                ~~ ~ .'
            P~~blic c~us~l to' be served,upon: ~             ' = ~ ~ , ~~
                                           .                  ~      .• .
              Jackie I.~cey                                     ~• •      . ~~
               District Attorney's Office
              .320> West Temple Street
               Los Angeles, C~~ 90012


              her~inafter, "Recipient," the documents and sundry' pa~per~ pertain--'
              Ting to LOS ANGELES COUNTY SUPERIOR COURT, STATE OF CALIFORNIA,
              Case 1Vo. BA160584, in behalf of an3 regarding Inmate No. P22813,
              aid issued in behalf of Austin Douglas of the family Hemsley, un-
              less indicated otherwise and herein identified as follows:

                1.    Private Administrative Remedy                    - ~ ~ ..        ~.
                ~2.   Notice of Fiduciary Trusteeship Duty                    `~~  ~~  • ~.
•          ~-'`:3. ~ Declaration of Status                       ~ ;     ~ ~ ~ "            ..
         _ _ . 4. ~ • Memo~randun~ In Support Of Private Administra     tive      Process
                 5.   True Bilt,~SAe: Pg. 26 of Private Administrative Remedy
                .6.   referznce c.~py of this Certificate of Service signed origin~.l
                      on file)                             T__ -~---- . ..

               by Certified Mail No. 7p~1~7 1450 0001 0426 8358, for ~ lack of a rea.-                                     ~~
               sonable expecl.ient de jute alternative, by placing same in a postage
               pre-paid envelope properly addressed to Recipient a~ the address.
               indicated. above, and depositing same in an official`depository of
               the United States Postal Service corporation.       ~~ ~• ~ ~~ ~ ~                           ~ ~        ~ ~ _ ~'



                I Put mY hand to the seal this daY~:                       •~ .~ .                                                ~       - ~ ~•

                                                                                            ~ ~     ~             ..

              . Notary. Public -      ~   -    ~~                            .: Date_       ~     ~- ,3~ G~ ~.
                                                             ~~ ..                                 .`~. 5.
                                          ~       !-   ~
                 Print Name:



     .         ....Seal:                                                       ~     ~ ~:   A~IAIL AMERICA             ~ <<..
                                                                                              ..,F. ~

                                                                       .             ~     1752 E AVEf~UE J
    . ~,- ;
                                                                                         LANCASTER,CA 93535                           r
               .. _
             Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 116 of 159 Page ID #:116
 ~           ~




                               COPY CERTIFICATION BY DOCUMENT CUSTODIAN

                 State of California )

                 County of Los Angeles                                                 .. ~      .'     ~        '-      .'.

                                                                                        ..      .. ~.
                                                                                              ..            •.
                     I Carolyn DeCosta, hereby swear that th-~ attached rei'
                 production of

. ~              Private Administrative Remedy; Notice of Fiduciary Trustee-
  :~. ~~ ~       shipDuty; Declaration of Sattus; Mernoranc~um In Support of
    ',           Private Administrative Process • ,True Bill ~~~~t via.~Cert.i-..                                         ~        ~~ ~      ~~ ' " ~ .z
•.• .,            ie Mai No.     I 1        1.        3        ~. r    ~ • ,'.  •.                                                          '~. .~
                                                                                                                         ..             ..
                 ..is a TRUE, cor~c~ct'~and complete photocopy~~nf ~~ a •document ~                                                 ~ ~~
                 or documents in =my possession and I'm the custodian of
      -~         said document
                          .    or documents.               ~.
                                                      ~_ ,      .. ~                                                                                     .



                                              L        93.gna         o Oustodian of ~ginal.Doczn~t s             ~                              ~       .
                                            c% 45102Falrnla~ae, on ~L~craster, California [93535]                                  -~ - "        .
                                      `                              -                                                         _            .
                                                                ,~                                                                          ..



   .~ ~           ~SSCLt~ED aid. ST~~T to before r~ on tiv s                ~ day of     °~Q ~=~ ~                2018         ...
- ~ -~                                                                                       ~
                               ..                                             .,          ..       ~                                                         ~

                      '                                         't'                                                                                  '~.




                  Sig~~at~.~e Of 1~Totaty Rtblic                                                                 ..                                  .
                                                                                - ~ S'e


                                                                                       ~ ..~~~
                                                                                             ~
                                      .                        —_~..q,~q..—ir..— .~.~                          --T"Te~""'~e'•~~. .-rte«
                       Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 117 of 159 Page ID #:117
                                                                                                -~- .~ —                                    -~ •-•n:   —..   .. — ~   —•


 1                 ~
                                                                                a
                                      •                                                                                                                                                                         .
                                                                           y                                                                                     z
                                                                                                                                                                      -                                                                      .


               .              ~                                                 '•                                         ~                                                                              ••



                                                                                                                                                                                                                         ...


                                                                           •~

                         CALIFORNIA~ ..
                                     JURA~
                                        .  '~1T~H A~FIANT S7ATBM.ENT
                                                                   .                                                                         ~         ~      GOVERNMENT CODE § B202
                             ~'z+'.~r.~a~^iR%~.a~.t!~~~.t~cl+~fi~,~~~~rz~e~?~.~c_~+~r1+~
                                                                                                               r►r~~ ~~.r~r-.air. a,•!:,re~r~+.~!rt+NrE~.r~r~r~r.~re~~s~r.~.tRc~,~sr2!~c~„~:a~~,
                                                                                                                                                                                                c.:r~e~i


               •~       a                      ,itact}~sJ pocument (Notary' to cross out lines 1-6 below) ~•
                                                tater~ent Below (Line's 1-6 to be completed only by document signerjs], not
                                                                                                                            ~ ~
                                                                                                                            ~16ta~y).
                                                                                                                                                                                                                     ~,



                                                                                                                         '`i~
                                                                                                                                                                               '•                                   ..         ..



                                                                                                                                                   ~~W

                         s                          • ~~ ~p~ '~                                     ~




                                                                                                                                             ..                                     -
      .•                     ~ ~               Sig         e of Document Signer Nv. 1
                                                                                                                                                                                                                                        ..
                                                                                                                ~                Signafure of Document S/gner No. 2 ~f any)                                                    .

                   -         n ~ ~u~w y Nu~u~ u. c~u ~r~ wn~r.~ uu~~ ~N~C~u ~y a us car
                                                                                        uncd~r~ vent ie~ vnry one raenu~y or tna ina~v~auai wno signaa
                   '~ ° tlocurrient to which this certificate Is attached, and not the truthfulnes                                                     me
                                                                                                                                      s, accuracy, or validitjr of that document.                                                  ~                             ~•.
                       State of California                                                                                 Subscribed and sworn to (or affirmed) before ine ~. ~ ~.
                                                                                                                                                                                    . ~~..
                       County o~                           ~~~ ~~~~~f
                           •                                     ~                                         ~               on this 2 ~              day of
...                                                                                                                                                                                                       20
                        . .'..
                       ;..,                                                                                                by     ~ Date                ~                  Month                                Year
                                                                                                                           t~ ~ ~ ~              ~~l                      ~e ca- ~

                                                                                                                                                       Name(s~ of Signers}                            ~                                                     ~.
                                  ~                           KARLA B. PALOMERA
                                  ~          "'~             Commission # 2114063 ~
           '                                                                                                              proved to me on the basis of satisfactory evidence
                       ~ ~            a ,use;                Netary Public - Californ(a z
                             .~                 ~~            'Los Angeles Caunfy       ~~                          ~     fo be the persons) who. appeared before me.
                                                           My Comm. Ex'tres Ju12, 2019                                                ~                                                     •.
. -            ~ ~                                                                                                                                                        '.                                          ..               ..        _       .:... .
                                                                                                                          Signature ~
 .             ~' ~ '                                                                 ~                                       ~                     Signature of IVo~ary Public

                                                               Seal
                                                      Place Notary Seal Above
                                                               OPTIONAL
           .       Though this section is optional, completing this information
                                                                                 can defer alteration
                                    fraudulent raattachmeni~ of this form to an unintended docum of one document or
                                                                                                    ent.
               Description of Attached Document
                                                                                          1
                                                                                            ~~~~ ~~2
               Title or Type of Document: _ ~'~ c~ ~ rr~ T ~lT ~ ~~~T~~ ~7 0
                                                                                       Document Date:     ~ Z ~                                                                                                            1
               Number of Pages: ~ - Signer(s)'OtherThan Named Above
                                                                                :        ~~._____.
 ..            1V.                        'V   ~r    ~~i    ~~r'   ~~~Sc   '~i~      'Va   ~3        ~i'r               m~3ti.$'3~'~v3ti'        '~ti~b~1~+'tia~' ~~1a~a'               ~
               02014 National Notary Association • www.National~lotary.org                                                                                                                  ~    •3   ... .:r       i1r~                             `
                                                                                                                               • 1-800-US NOTARY (1-800-876-682ij                                 item X5910
                                                                                                                                            t     w,:;~ .., a~,,; , ~                 ~~ ~                                                               Sh1RP~d     u~in~ PaitalM~t~~
                                                                                                                                                                                                          ~
                                                                                                                                            ~~, ~~ ~ .



                                                                                                                                                                                                   RETURN REc:EIPI REQUESTED


                                                                                                                                          1 .',       ~ ~, ~"~'~'                                  SHIP TO
                                                                                                                                                              ✓`1, ~.
                                                                                                                                                      A.xk'~~.~                   ~          ~~s   DISTRICT AT70RNEY'S OFFICE

                                                                                                                                          f~ ~ ~~ `~`'~ ~'~'~               `'~                     320 W TEMPLE ST
                                                                                                                                             '~ ~,;~,~~ ~~~~ ~'~ ~"~~ ~ ~                     -     LOS ANGLE; CA 90~d12-3208
?~1~'~ ~,~5~ fJOQ~, 0426 8358


                                                                                                      ,,
                                                          a~ ,~           ~ ~ a ~~~ ;_~,~~r , , ~~ .,, ~~ ~,
                                                                      '                                                ~'
                                                          '       ~              ,'             ,
                                                                                                               {   3,

                                                            ~                         ~                  ~.        1
                                                                                                                                                                                                                               U~P~ CERTIFIED MRIL
                                                                                                     r

                                                                ...-t..                   .,.                 i~




                                                     A. Signature
~ ~vrn~al~te items 1, 2, and ~, Also complete
  Item h If Restricted Delivery Is desired.          X                                                                           p ~"~
                                                                                                                                 D  Addressee                                                                         9~141i0~ 00$~ 810 83318                                                          ,~.~,:
■ prinfi your name and address on the reveres                                                                                                                                                         ,.~r.r..~.w~._..,...
                                                     B. Received by(Printod 1ltamej                                         C. Date of Delivery                                                                                    M1wue~gr~wa     whw     ~yw~t~Y~www~auM  r~awlr,y~~yndlw~w irx
  ~o that we c:an return the card to you.                                                                                                                                                                 w►rnkEangvaseaa,~~WuPs                                                          ~4x1~
                                                                                                                                                                                                                                                                                   ah~yẁ1"
                                                                                                                                                                                                          aawuNwwa~.~,.w.urus,      uaM.rrr.awwr~Y~M~M~rrrlsrswr.war+M.wwao~e.naWw~
~ Att~r.,h this card to the back of the msilpiece,
  or oii the firont if space permits.                                                              L'~ Yes
                                                     D, le delivery address different from item 1?
                                                        If YES, enter delivery eddreffi e below:   [~  No
1 ~ 1~lrticl~ Addressed to:


       ~~        i~ ~~~
   ~ ~~~~~~ ~~" l~ Yt~
                                                                                                                                                                                                                                                                                            Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 118 of 159 Page ID #:118




                                                     ~. ser~c~ -ryPe
                                                         D Certified Mail                           ❑ Exp►'ess Mall
~~c~~ ~~ ~~~ ~~~~                                        ❑ Registered                               D Return Receipt ic~r Merohandfs~
                                                         ❑ Insured Mall                             ❑ C.Q.D.
 ~_ ~- ~~~la--- `                                     a. Restricted Delivery?(Exfra Feel                                          D Yes
    Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 119 of 159 Page ID #:119




w



                                                                                                                                           ~.i Ag~'It
                                                                                        ~/
                           ~9ii14 ~        C       Q8~Il9fy ~dE~l'9d.                                                                      ~ Addr~ee
                                           'aild'add~s8 Ott thA Feov~er~s9              ~'
             .~       . •'~ Pr[Rt your namej                                            ~,; p           {xy(per                    Q Dada of Delivery ~
                               ifist we c~n'~iifig cam!t~ you•
                  '
                  `                 this turd to tt~a badsof1~te ma~pteo~
                               ~ot'i the finnt if space psn~s.
                                                                                                                                           D too            '.
                                                                                                ~'ES.
                                                                                                                                  ~"''`~
                                                                                                             ~                ~
    . .fir                         ~~~''
                        -~                                                                              ~~
                                                                     ~``f      '~~                           r       ~                                ~~~~ .,
                                    f~' ,...
                                          -~r`fit'                                           II
                                                                                                CI Heglste~aci `'~,, L]ae~sr~          t~ erct~$nd~se ~f
                                                                 ~
                                                                                          :,~~ ups                  ~cou:
                                               ~~~~~-
                                                                                                                      . ~r ., _ ...                          ~,
                                                             ... --- - - ~ --:- -. .~._.. _ .      - -, - ~.~._.
                                                                                                                                            .,           .;,;
                       • 2 Ada t~ttmb~t,
                                      ~n~r~r~ .                         ~II~`~ ~~,4~5D ! ~3Q~lZ~ ~4~~, 835
                              ~r                                                                                                   _       ~a         ~~-t~
                                                                         ~,es~c t                                      ~_ _
                        BPS Famz38t~,February                                                                                                   _..r.,~,~,.,~




                                               •~
                                                Lt't
                                                frt



                                               ['6.{~
                                               .~"
                                                D

                                                r~                                                               Is      la
                                                A                                                                 t#~ar~
                                               •O
                                                O

                                                0

                                                s

                          .                     ~
                                                 v
    Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 120 of 159 Page ID #:120
i




      PRNA~ ADMII~IS'IRATIVE RF1'~DY - NO►TICE OF FAULT                         ~     ~                               .
      LAWFUL NO~iZFICATION & OPPOR~TY TO RESPOND

       Claimant:
       Austin Douglas of the family Hensley
       Sole Beneficiary of the AUSTIN D. I~MSLEY Cest~ri. Qie Vie trust

       r'~Y 28 ~ 20].8                        .

       Respondent 'locustee
       Jackie Lacey or His successor
       'I~ustee of the Public Trust
       District Attorney's Office
        320 West Temple Street                                                                                   ~~
       Los Angele's, CA 90012

       Property to be Released:
       Tnmate No. P22813
       AUSTIN D. I~ISLEY

       Current Location of Property:                                -                                       ~.
       California Health Care Facility                                                .~
       P.O.Box 32290

'      REE:      LOS ANGELES SUPIIZIOR COURT
                 ~cco~mt/Case No.# B~416~0584

                   .            ~      PRNATE -TRUST LAW -NON-NEGOfrI'ABLE
                                       . PRIVATE BETWEEN THE PARTIES :                                    ~ ~ ~~ ,
                                          '-NOT FOR PUBLIC FILING-                        ..
                               AL1~II~~1RA~tVE T~IIXJCII~H~ `II~r 1~D. ALH 21~189!~+9
                         l~btzce to agent is entice to            t;,oe to            .is-mt~ce to ~dt
                                        Sil~-p ~.,s A~q~~-~-p~ ~gro~m eat arr]. Dis Ha~o~          ., ~ . ..

                                                 N~tire of Failt
                                                         :to cx~e
             .                            l~bfzce ~   ~t is mti,oe to         -I~-         ~                              .

        _.                          ~-      Statsna~ of Facts                            .. ~                    ~.
        $~ ~     On c~ about mil 231 2D].S R~spa~t/'I~~stee Ja~lde I~cey was seYved. a Private
                 Gam~nicati.az t~irh included a Private ~hani~trative Rs~dy fob Proof of Claim,
                 1~lotice of F~.duci~oy Trusteeship Uity, Declarati.~ai of Status, N~rnrandun In 5~-~
                 port of Private ~trini stsative Process, ~c17~~e Bill. 'Il e"tk~clersig.~edr~, ca~~l.                        _'
                  to be seat to you the above refenr~ed. ~ministrative ~Renedy for Proof OF C~iim in
                 resL~t to Void Judg~r~t per.Ca~use~C~se # BA16058~+ by/tYma~~.United States
                  ~stal S~~vice/U.S. ~bst OFf~e, '~.~-i fi~~ r NbilRet~n Receipt R~uested,
                  Certitied. l~il. No.7017 1450 00010426.8385.
                       Please be advi~Sed that you 1-iave fail~l. to perForm to tl~e tens ~md. conditions
                  after receivu~ this presaztrr~t from tl~e [fiders~.g~.~ed. ~ or about Amt 26,2018.


         l~tice of Fav it t- O~ort~iity to (3.~e -Pale 1
       Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 121 of 159 Page ID #:121




                                  You 1-~ave failed to p~sErnm by ~          the requested aund r~cessary Proofs) of
                                  Claim(                     ) after receiving said Pri.~ate ~d~ranistacati,.~e Process
                                  5~om tre i~csi,g~~ed.Pei yam rece~~t ~cl aoc~tsre              f as evi,ds~ce l~ PS
                                  fin 3811 (Rein ~(~eaz Card); of ~irh, a               tn~e,  c~rect,  ar~d Canptete
                                  "O~Y" is att~~cl-~ed. hereto, mod. inc~porated. Mein  1~ refer.

                       2.         Ycu a~:e now at fault acct in agreema~t, stipulating to tl~e tenx~s of tie L~lersi,gc~ed.'s .
                                  dated ~seztrr~t ~:d. tre facts tl~cein ax~tair~ed; acrd arising in c~or~sequare tI-~ce
                                  fxnm, as said fats oo~rate in fawn of tre i~sigeed..            ~.
                       3.               Per your fault/di.sl-r~r, you aye given tl~e          ~ ~ ZD QI~ said. fault of
                                   ~rorr        e ~cl should you fail oac refuse to came said b~      .. ~ tl~e ~g~ested.
                                   ~cl necessary Proofs of Claim(                       )ebc.R         cit was also ~-
                                    tic~edthat his fail~me to so rebut sa~.~d its~s waild ca~cise lvs ca~lete agrees- .
                                    mint wii~. any such ifi~s ~+~v~ch were not rutted.
.                      4. ~             Re~ar~t,~l~us                    'l~stee was aL90 adv~.sQd          .n .trat failtn:e to
.                                  release the arty, car in tl~e alternative evideice a1.7.. facts pertaizm~g to tl~e
    . ~ ~•.                        Proof's of C]sim oant~.ir~ed. in the State~t of Facts & A11e~tions, with supporting
                                   evidence.~~t's fai)i~ to cb so would cat~~.se.his confession to a                           z
                                   of conlsact; violati.~n of oath of off~re, s~n-ita~es f~vad.,- false l~Conant,
                                   ~ns~rectim to the bem].acL~pt~cy of tl~e United States y anlfeasa~ce of offire, aryl
                                   w~ulrl car~~e liis a~oval of the use of marts aid ca~l.aisits,'his agreemait
                                   to be sued far hip violati.~s, ~d ~u].d initiate a claim for dames in the amo~nit
                                    of Ohe Million Six ~~i.ar]red.~'Ilr~~samd. Ibll~s ($1, 100,000.00) Per day of continued.
                                    u~~i~]. im~-cerai~on ar corrliti~s of Wised release~ tl~e atx~-refer-
                                    ~~ced case nrri~er (s)
                                                       ~    to ~zdef              t teas bin subjecte~3.. ('Il~is ~a a 1~~i1
                                    evaluation based an TREZVANT v.CI'.L'Y OF TAMPA,741 F.2d 336,11th Cir.
                                    1984, rich ~aLs $584,000,000.00 per year.) ~                   ~                        ~.
              .                     R      sz             'I~vstee was instructed to send his rF.S e too t~stin Har~s]~y
                                    in care of tre 'Ilv nd Fa~ty Wi..t~ess at the tail. ]Acatial listed within tre            '-
                                     st~ative remedy.
                                                                        ,Respondent's admissions
                                    A~ a~i v~peratian of ]mow, RespaY]azt/Fi~]uciaYy 'I~ustse Jacld~ Ley,l~v ad~rd tted,
         •,                   ~     confessed ~.s~'' dated to a11. tmis,~ari~sials, c].a~m, facts aid aLle~.ticros in
                                    the said private ca~ni~ation~/adin~ustrative ~.rocess, pct 1-~as yet to obtain tl~e
                  ~_                release of the pri~a~r.                                        _           .

                                     Right to cure the misappropriation of funds: If you obfiain ~ air for
                                    ..tl~ release of tl~e ~isornr, ya.~ obli~tion wi111oe~'cans~lere~. rat. If yal ~o mt
                                      obtain ~ on~er for release of .ire Cl~~t, you owz tl~e Claimant the[~L]                          .
                                      ama~:lt of the 7~ve dill..

                                     NOrI'ICE OF INTE'~r Z~0 SEIZE: If you do mt ~y the ~NDLNr 1~7W IxJE l~ t-l~e LAST             -   .
                                     I14Y FOR PA~Tr, Clai.ir~mt will r~ossess tl~e fumcls/~~erty. ~ yvu are a public
                                     ~P~Y~~ fit, officer, ar Liransed I~al fiction perso~z, levy will. be tre~de
                                      a~i~tist your bard aid you will. be s~reir.]ered as the s~~ccessar see . Ycu may                     .
                                     be n~~ci the deft in a Tit]                  't~—    ri~.ts vioTat~ons, or o1~r
                                      tart action, aid in a crur~na]_ cacp].aint fcsr violations of the l.~a.

                            N~ti~ce ~of Fao~lt,/ O~ortLuzity to(3~ -gage 2
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 122 of 159 Page ID #:122




                                  0~ortuni.ty to (ire                                          ~                        .
              t 1~ f~o~-teen (14) days from tl~e date of t~v.s Notice to cure tl~e breach by                             .
    ii~e Release of I'~csar~a]. ~         -Y fran F~row~ ~~ the bads th3ty~a.~ C1~~se~
    dated aid gold. a~.~l. Fbsti~g P~n~t to aoca~t/case nmL~c BA16~'84 depositing tre
    bps wit~i tie U.S.               y~.ard ca~u~g tie release of tie defa~da~t/~e~C~ ~d
    retu~nir~g to CLai~i~nt m later tl~ tree days fraa receipt of tiv~s cAnmiriratLan, a
    cash r~eceapt, sett].snazt stat~nent                     of thr atx~-referared.case nmbac ar
       'va]~zt r       t or             t.            fi~o cue will. be coed.as Resporr~t's
           t an the           trative piro;ass, agrear~t on behalf of ~,~spa~da~t with all
     tee min, mid waiver of all Ruts of re~ca~se, areal-, objectia~, F~+°t~t~ Maim
     o~ conixoversY l~atii~.~ 1-~ad. o~pparb~~i-tY a~cl. fai.Led. to pL~d..   ~                                          .
                             Duty to Respond = Fai.lure to Once

     I~esporc~.zt             'I~cvstee h~ a duty to respond. to this ~          trative'I~ire~ly Ply          ..
    .s,~t to ~e             . trative Pi-~oced~mes pct amd. ~.~su~t too tl~e c~antractiva7. ob].i~t~an
     rich this ax.lrt created b~ seLU~ag bonds in the name of tre(Cestaii. Qua Vie fiiv~st)~, ~ ~                   .
      anc1, by obtau~ir~ tl~e.Eai~~i~cimy's si~at~e, by triclaery ~ancl deceit; on c~Oan~fis
    ~     ~. tiv.s cc~.nct deans to be contracts far ;~-;a~,T,~,  t.           .

     Failiire~ to t~~e ~wi]~. be          as R,~a~i                ~ustee's defaault on tl~e ~       .
     arh~n;Gtrative ~arocess, ~ton behalf of Fuli~,iary 'li~tee with all t~nrs tl~ace~n,.
     ate. waiver of all ri.~.s of reca~~se, .a~aa]:, obj~tian, protest, c]aim or ccxii~:vver5    ,y,
     l~vir~g ha3 op~ri~azity aid. fai]~ed. to plead. Failime to Taoui.de the racgaest~].~ rebutta],s
      to tk~ speGifi.sd Stat~sn~lts of Facts & Alleg~ti.ans will ca~ise          agr~it ar~i
      ac~t~:e of the Facts & Atleg~ati.~ns;.~irh Fats & ALI~~~ations Pr+~.de ire l~~is
     of fir: adrd~,si~n to a bad-faith p~.~osec~itic~i, ~a void ju~nerit in tiv.s~ matter, aid
     yair violatiaz of yo:.~ oah of office awl beach. of ~a~c~dut~.es, as~well.
     as the tl~ cxu~s ]i.sted. tl~.ein..       ~                                                           .

      WADER .OF RIOTS. CANFESSIO~ OF JUD~T BY ESTOPPEL.Si]a~ce is ac~ri.-
      e9cei-r,~. Ya.~ NcxrCorrQliarrP will c~npri~e yo:~ caLs~zt, ~;reai~t, confession a~3
      esta~pel. to wive ~~ and. all ri.~ts to raise a.cAnt~oversY, appeal, object to, car
      oas         t ad~roni~tratively or jay ~y of file t~rn~s an3 ~ou~.sions in this
      Oontract car tie esr~?1, as w~11 as ywr ca~sant to s~.vu~ as a s~r~cessor suety
      far all obli~ticros, c~cnr~rcial a~3 corporeal, attr~]alted to tre accawrit. Upoa Default,
       you ~3 yoa~ ag~ts Ray rot au~gue, co~tra~ert, ar protest ii~e finality of the. ~ '- . .
       strative f'~'~ to rich yips lave ~res1 unless suu~hh waiver ~f rights is declir~d. ixl.
       u~ri.tit~. Any suh.a~g~~nt of c~nt~vv~rsy will. cargri~se ywr confession to PzrJ~Ys
    _ Fnt~~ca~t to Slavery aacr~. var~o«s crirm~ ~ainst hz~nity. 'Ile REspar]~n~,/~              .
     'I~.vst~e's razfe~si,on of ~ --     zt in the said am:~nt is res ju3~cata a~xl sty deci~es.

      As y~a~r proc~..ss wras r~evac lac~iully issued ag~nst the defa~d~nt, amd all ob]_i.~ti~s and
      ~d peril sins have beat satisfied arri settlsci too the ca~lete satisfaction of tl~e ~'].17-
      c-~-Pals, as a ~a~tesy, amd being You l~a~ve failed to rebut ti~i th ~rtirg evi~ice, the
      Statarpnts of Facts & Al~tions, tiv s matter is settled., aid. u~cxt yam r~aip]i~~r_e,
      wil]_ exult ~n a la~arh of contract, aid wi11 caigrise~ ~ccept~r-e of all oti~er
      ca~fess~ans of jLr]gsrnt.

      Please resparrl to the Nom. ].,oration wi.thul tl~e            trative Ranec3.y, ~as insttivct~l..

                                                   Without the Bar, Without contraversY,


      1Jotice of Fault/Opportunity _to Cure -Page 3
               Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 123 of 159 Page ID #:123
r              ~


r




•
                                                          t




                               •    -   Austin ug as o      e amp. y ems e non-negoti.a ~e
                                    Sole Beneficiary of the AUSTIN D. HEMSLEY Cestui Qui Vie trus                                        .




     •~            ~                                1~7i'I('E 'i0 OFFI            CAF 'III         ~~            ~                   .
                        'Ilv.s docim~t amd. attacheRnts   aa~e  mt  inter3ed to rarass,   intin~.~date, orf~d., ccns-pire,
                        hl x]anai1 ~ CA2L'~C@~ C~]~Se ~~~ S~ttl Or d1.Str2SS (7~ 1[~A~ ~~                         `~
                                                                                                             Of ~}.11.J~-        .
                        ~2jgP.SEi'1~ ~Sll~lt t0 ~.~1~J.~ 1'A ~G~ ~ t3~ ~ StR~.]11fi.Ei1~X1
                                                       ~.3 ~.26n1F111. L'ti[~~/ c1S j31'~I~TJ.C~ ~1~T ~nT. ~  f~Cl WlY       .
          ••            V1I~        db~E S2tt~7t~
..                       trey to tiv.s stated intention w~11. oa~S~Se yam stipulation to oanni.ttir~ a f~.
                         upon tY~ns ca.lrt.
                         --




                   .~       lvotice of Faaittf0     mity to Cure -Page 4
                 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 124 of 159 Page ID #:124
 s               ~


 r




 w




                         ~tstin'Da~s of tl~e family:I~ley                                         'TRUE BILL              ..                      -.
                             At~I'Il~T t-~6LEY, ~.D.C.R. ~P12813             ?n~o~re/Staterent   No: Ai~28~449
~.                       Califomi.a. Health Care Fa~ality                                           # ~8~~1.6~058~+
                         P.O. Box 32290                                              Date:          ~,~. 2~l
                         Stocictai CA[95213]
                         Qn No~cth ~t~r~ra

                         L~bLe Fa~tLes:                                                          .,                                          .

                         Jacld~e T~ceY, as Fi.~h~ci~y/`I~.ust~~Respandeit                                                       .~           ~.
                         DistrLct Attan.~y's OFfice ~                                              ~       ~    ~         -                   .
                         320 ~.st Tatple Street
                         Ios Angeles, CA 900]2


                                                   Civil Assessment Pursuant to Administrative Judgment
.. '~ ~              ~                                 (DIY                   R~.te            ~rrxnt
                           Rights Violations            28            10,Q~0. ~0            Z~0000.00                                .
 . ~                       Car~atisatcn.Y Images         4         ~ --?_80,000.00         ]]20000.00
                           Nsiitive ]ages                3            2 0,000.00            8G0000.00
                          Lk~l~„~fi~1. Trr~;a~r,~„t ~ 7081         1, 00,000.00        ]1273600000.00



. . ..                                                                          T~ 11,       s   ,000.00


                          M~iZE Q~ PAYA~E'ID:
                          ~t~n Douglas of tine famly:I~l,~y                                                               --.


                              .                                    1~3iT~E

                          'Iles is an attanpt to collect a deht.•Pay~t cry be n~ t~ cash, cl~ecic or mc~~cy or-
                           dac. Pa~yn~ent riay be rrede in fu]l, or manth].y paym~ts may be a~ra~ged l-s~ writ~g to the
                           above location. ors percent (1Q1,) interest per month wi)1. be a~pp]ied. to tl~e ~.id.ba=
..                         l~r_e..Nlinimm manthl.Y PaY~t tre creditooc w~.11. apt is $5,000,000.00, Tess otl~r
            ,~             a~.r       nts are n~cle. Fai.l~e to ~xiy cjr ~nlce arra~ga~ts to pays w~11. result in col-
     : ..                  L~cti~a.1 ~oce~sses.C~lainm~t reses~~s tl~e rift to ar~Yl, c~orr~ct.end adjust this accamt_                   .
                           i~g for ~a~Y s~ubsec~t joird~s aid                 is fees, interest end changes.
                           I c~fY u~d~r Pew-1tY ~f P~'.]~Y tl~e fc~rgou~ is t~ve, carre~t a~rl ccRplete.

                           Date_: ~/~(/'/   ~p 0~ ~o ~ ~ 0                                                            .
                                                                                 ~~ ~ ~^/~

     `                     True Bill Page ~lof1
               Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 125 of 159 Page ID #:125
i             ~                                                                                                                                          .


r




                            NOTARY'S CntTIFICATE OF SREV~CE                ~~              ~            ~         '

                   It is hereby certified, that on the date noted below, the Notary•Public ,
                   caused to be served upon:                          ~  ~~

    '                    Jac .'e Lacey
                         District Attorneys Office
                         320 West Temple Street
                         Los Angeles, CA 90012                              ~     •~
                                                                                                                                             .. ~

                   Hereinafter, "Recipient", the documents) and sunci~r~ papers pertaining
                   to Los Angeles CountySuperior Court, State of Cali~orn~a; ,Ca.se~ No: #
    . ~            BA160584, in behalf of and regarding Inmate No. P22813, and issued, in
              ..   beha.lf of Austin Douglas of the fami.ly:Heinsley, unless indicated other-                                                    .
                   wise and herein identified. as foolws:                            ~    ~ • • ~~ ~,~.                           ~       ~~ ~       .
                   1.    Notice of Fault/Opportunity to Cure             ..
                   ~.    True Bill                         ~               ~.         ~ .•
                   3.~   Reference .copy of this .Certificate of Service (:Signed Original
                         on file).
                     '       ~                                                                              ~~
          .         ....by ~ertified Mail No. 7017 1450 0001 0427 9576, for lack of a rea.-
                    sonable expedient De Jure alternative, by placing same in a'postage Pre-
                    paid envelope properly.addressed. to Recipient. at theaddress indicatec~-~~                                                  .
                    above;~and depositing same in a official depository. of the United Sates
                    Postal Service Corporation.                                          ~ ._                                 ~       .


                    I put my 1-iand to the seal. this day:


                    Notary Public                     ~             ,~~                                          ..                                      .

                    Print 1Vame: ~               !.                             ~ ~            Date:.                 .• ~/


                    Seal:



                                                                                           ~Ll~ERlCA ~                                               .
                                                                                            ~ .: ,~:

                                                                                           ~T52E AVENUE.1
                                                                     .          , .~~S~R,CA 93535                       ~ .
                                                                                 ~S:'~..

                                                                                                        C
  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 126 of 159 Page ID #:126




        ~                                                                                                        1                         t 1             1




  ee Attached Document(Notary to cross out Iines 1-6 below)
~See Statement Below (Lines 1-6 to be completed only by document signer[s], not Notary)

                        ~-
                                  _yam        _..►
                                                                        a




                 .                                            .,                                                                .~
                              -                                                                                                                                  .,
                                                                            r                     -.                                                   ~
                                                                                                                                                                ~'l
                                     ~            r ~e a~                         (~                ~ ~~~~ `~~l qua `7(~ ~1!                                   o~1 aYa7 9~'

                                                                                       Signature of Document Signer No. 2 ~f any)
                       r•          ~--
 A notary public or other 'officer completing. this certificate verifies only the identity of the individual who signed the
 document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

State of Califor is                                                             Subscribed and sworn to (or affirmed before me
CountY of            ~:S
                                                                                on this ~"~~ day of                                                20 ~ ~ .
                                                                                by      ~ Date                                Mo h                    Year            r


                                                                                (1)        ~ ~          6L

                                                                                (and (2)                                                                        )~
            ww
                           ANGEUCAIBOA                                                                        Narne(s) of Signers)
                       Notary Public -California
            c.           Los Angeles County        i
                        Commission # 2210430                                    proved to me on the basis of satisfactory evidence
                     My Comm. Expires Aug 18, 2021                              to be the persons) who appeared before rne.


                                                                                Signature
                     Place Notary Sea! Above                                                                S griafure of Notary Public

                                            `.-~, ,                    OPTIONAL
    Tf~ough this section is optional, completing this information can deter alteration of the document or
                      fraudulent reattachment of this form fo an unintended document.

Description of Attached Document

 Title or Type of Document:                                                                                Document Date:

 Number of Pages:                        Signers) Other Than Named Above:
                                                                                                      y;~✓'J àr -~~eiy`a~ -y •✓:1✓~.~~!.'✓'.~d.4.~~5~:1✓:~:~✓ -✓:~
 Goa::~✓:~3'=~✓:-yr.``✓.'.~~y:-c~,-:✓~ri~~:~✓~es,-d~r~6\'✓'.\~! -ar -ar,~✓,~~''~~!.~✓~✓ -✓,•✓ -~ -✓,-
        Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 127 of 159 Page ID #:127
~       i


                          LYI.I'~r^ ~V17 ~~ 1Ml1 lftL7 7~'J7




            PRIVATE ADMINISTRATIVE REMEDY -NOTICE OF DEFAULT                                                    .
            LAWFUL NOTIFICATION

            Claia~t                                                                                                   .
               tin Doyg~as of tl~e fataly,H~cs1~y
            Sole Baiefvc~y of tl~e Ai15'I'IN D(~Q1~S BEY Cesta ri.CLie Vise i~.t~st                   ..

            Late:                                                                            ~             ~,          ~.

            ~.~spa~t 'I~ustee:                                 ~                                  ~    ~                   .
                    Icy,or his s~~cesso~c
            7~t~e of the             ~vst
             I~istri~t Attan~y's   O~fire
             3~ZA West Te~np]E Street                                                      . . .. :..
             Isis ~geles~ CA 90012                       ~                                                 .


                    Y to be ~rel~ased:
          Trr~ate l~b~r p12g13~              ~                                              ..
        . Ai.~S'IIN ~'6~

            ~I.00A'I'ICN C~           Y:
            c~.~or  nia: ~e1th .Cam F ''~y
            P.O. Bax    ?290
            St;ocictoc, CA 95213

             Rg': Lis Aj.~1es Caazty S~rior Cast                                                                           .
                  Acc~aa~t,/Case No. B~1.60584                                        ..


                                  PRNATE -TRUST IAW - NOI~ - NEGOfrIABLE
                                  PRIVATE DEBT BETWEEN THE PARTIES
                                     -.NOT FOR PUBLIC FILING -
                       ADMII~TISTRATIVE RF~DY / QOMP`L~ TRUST N0. ADH2O189449
    .                  l~btsre to    t is 1V~tice too Prura.~tllVotice to is IV~ti~ce too ~t
                                     Si1carp i.s Acr,~.Pa-
                                                        ~-p, ~H1S~ arid. Dd.~S~]aL~

                                                 NOfFICE OF DEFAULT                              .,

        .                                        ~~~s~.~t-of facts .                                                .. .
                1. (~ c~c about ~ri1.23,a0].8 R~sp~t/`I~ustee JacZae~was server3 a Private
                   Co~nmi~cati.~on ~irh ir~c]uded a Private           trative R~a~rociy for Proof of Claim,
                   l~bti~e of F~.d~i.ary 'I~.vsteeshi~ Duty, Decl~acatian of States, M3m~m In Su~-
                    port of Private Adr~nLstratave P~~cess, aa~d.'I~.ve X11. 'Il e ~"[kr]ersi,~~ed,'~
                   cased to be sit to you tl~e above referelred.?c~iunistrative Ranedy for Pn~of
                    of Claim in re~~t to Voi~l Jet                     tfCaous~Case 1V~. 84160584 U~r/
                            United. States ~stal             .S. ~R~st OFfi+ce, with ~ ~ C~rtif~ed."N~i.l
                    Rett~n Receipt Requested, Certified i~ai1 No. X017 1450 0001 0+27 9699




                 Not~,ce of Defaa~lt -Page 1
            Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 128 of 159 Page ID #:128




                 2.  Re~ar.]~it/'~1i~                'I~.tstse was also advised. thin t3~at fai]i~.to
•,                   release tie arty, or ~n tine altmr~ative evida~ce all.`fats pe~irnr~g to .
                     tine Pmof s of ~Laim c~antaiiied in the Statetezt of Facts & All~t~, with.
.                    supporting evic]a~ce. Re         nt's fail~u:e to do ~so would,~a~i..se l~.s cx~nfes-             .
                     si.~~~ to a leach of oa►tract, viAlat~.on of oath of office, seci~c~:ties fwd.,.
                      fa1_~ ;~-;~,~,t, ~nsun.~ection of tie Ba~v~tcy of tie [~v,.~ed.~ States, l~].-                            .
                      feasaare of office, and wa~ld cerise lv s a~vval. of tY~e use of repots and
                      oaml~ints, l~v.s a~ea~t too be sued far his violatiAns; Sri wau]si iruti.ate
:.                    a c~~im far damages in tl~e aro~nt of (k~e Million Six I~i~ed. 'mod Do].l~s
..           ~         ($1,0100,000.00) Per daY of continued~.iYraticPratipn ar ~~orrii.~ of .
                            .wised. release t~der the alxue-refer~sred ~nc~ant,/C~se der
 .                     to ~vrh defe~id~t YES been s~jected. ('Ilv.s is a Lawful. ev~i~tvai based. on '
                      'II~iTAt~ v. C~Y~~F T PA, 74y. F.ad 336, 11th Chic. ]9~4, ~vrh ec~als'                               .
                       $584,000,000.00 pac ~ea~r.) Re.S~~arr~i ~           'Ih~fiee was instzvcted. to
.                      seed his respa~se to Austin Hensley, in care of tie 'Ilvni Paity Witness at the                     ~ -- . -
---- --           ---Mail-1             LZs`~wi~iri tl~e~mr s          v~
                 3.      Qz or about Nay 28-29, 2018,             'I~ustee was served with a l~btir~e of
                         Fault, opport~v-tY to Cie.                                 ~,      ~ ~       .

                 4.      Res~o~~            ' ~ 7~.ustee was gives an addit~rx~al fa~tec~z (14) days to ...
                         ame the default ~d wt's confessions to aocep~ar~. of                      . .ty arid.
                                       atiAn. In addition, Re~a~dazt was givvai an appo~rfziiity to l~.r~ve
                         ~'~ status and ju~i.sdi~ction by r~uttu~ tl~e Statarent of Facts & All~e-
                         g~.ti~cx~s cantau~ed. in the Private ~rininistrative Rai~ecly,~ l~ Affidavit ar~c~-
                         cla~ation s~aorri tzve, correct, and carQlete.
                  5.                               tee was ~~rifon~d that fail~se to rebut tY~e Stafiar~it   ~ ~~'
. ..                      of ~& ~-~
                          ~F              .tLa~s wa.~ld car~ise a cx~ntract~ual. agnea~nt Grid wt's
                       ~. car~it too all of the tans, ~risinns, claims, facts aid s~tsrnnts there-
                          tg~er, ~ceP~~ce of full. ]~.ab' 'ty as Ynld~ss of tl~e c~anfessi~an ~d of nn.s- ~ ~ .
                          T ~at~on of fuYis for              to post the pery~~t ~to tY~e accamt, ~ amar.~
                          other criminal actia~s.
                  6.      To-date, ~`ir~i,ary ']~ustee has failed to r~esporrl to tl~e fa~teai (14) day            .
                          Op~avty to a~ et a1..                                                                  - .

                                                                          ~
                                                                          •s      •. -
                          As an op~rati.on of las,~ Firhra.atiy 7~.vstee has adiritted., canf~ssed mod. stipu-
                  lated. to' all tezt~s, ~o~visi~o~s, c]sims facts ~d statemalts in tl~e said'~admulisfira-
                  tive ~eaocess~.
                         Reparr]~n               'Iivstee's absa~ce of an off ' ' t of rebuttal to tre State-
                  r~t of Facts &Allegations, ~d/ar a~ o~]er fcsr tl~e ~ed~i~te rnlease of the Clairr~t,
       ..         Fesp~~t has weed. tl~at: 1) 'the defax~avat is m Later a suety far a~ tn~id judg-
                  n~t; Z) Respardaz                    'I~.ustse~ has becan~ the S~Cessor S~mety for the ,h.r~g-
                  rr~t in this      ~tt~r;a~1. 3)  R~spcxrlent/Successor    Suety is obli~ted to o~ tl~e re- . .
                  lease of tl~e defendar.Zt fi~cm   irc~at~an        ~c]/ar  caYii tiaras of supervised release;4)
                      roes fi~o. the arrest of his/her   bard;   5) agreed. to all tie Facts & Al]~.tia~s con-
                   fi~T~ in the      Private ?d~irinistrative  Rar~ciy; 6)  a~rl ~.~eed to take the ~.sor~er's
                  place in tl~e per, or on s~q~vised release, as suety far this alleged debt, aryl. 7)


                      N~tire of Default -- Page 2
                            Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 129 of 159 Page ID #:129
     a                     ~e



                                                                                                                                                                         ~~




                                ~e~s ifiat lae ~l~as cannitted the              of r~~.~      ~ti.,an ~of £tads; vi,~l~tLon'~~ ~ ~                          ~ '. ' ~     '
                                                                                                                                                                         ~
    ..                          aa~ of office; loch of                      duties, and all other criR~.s en*~ts~.gi          n.

                                                            T~iiir~it ii~e Bey / Withoa~t                                ~             ~.               ~     .,         ~ .
                                                                                                                                                                         •    •.
                                                                                                                                  ^
                                                                                                                                  f~           ~    Y       . ~~,   •
                                                 •                                                                 ..~




                                                                                                                                  ~~
                                                                                                                                  V ~'


                                                    Austin Dallas of         fanra~. Hans]~y,                         ~                                     .. ~ ..      .
                                              pole Ba~fi~a.a~y or t'r~e AI~►Sj.Ti~ D. I-~b~ C~.sta.ri. Q.~e Vie txust                     ..                    ~ . -.

    ..                                                                                GENTS OF Tim I~'ED                          ~ ~'       ~ ~ , _. .` ~.
                                TYds           t ~cl. at~arlr~nzts aye mt.inte~rled to l~aicass, in '       te;, offar3.,c~nspir~, ~ ~ ~ . ~ ~ ~ ~ ~ ~;
                                L~lacla~.i~., co~~e, cause a~uaety, al.auni car di..st~ess car i.mpe~de publ~.c              :. 'If~y .. .,         • ..`.
                                are          twi=        t to 1~1. a~.itl-rjrity to facilitate 1i~e sfiated. uifi~it7r~ri of~. ~       •.                       .
     .~ ,         .,            ~l~nno~able sett.Lerrent, aid a ]~aLul.rar~edY as ~w c~~                          -. i~,affinr~tiAn.~—             _. '..~
.           - ,        ~        cantratiY to tivs stated ant,~nfison wil.].. co~grise yam st~t,latom t~ ru~n~:tt             ~~.fr~iad: '                ~' -. .
                                i.~an the. cwt•                                               ~      ~       ...      ..                  ~. ~       ~..
                                                                                                                          .,



                                                                                                                   ~,        ..    ~ ,.




                                                                                                                                               .~




                                  Notice of Defao~l t -Pie 3
                  Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 130 of 159 Page ID #:130
t                 ~




R




                                                        NOTARY'S CERTIFICATE OF- SERVICE ~                                                             ~•              ~.




                               It is l~reb~ c~rtifi~ed., that an 1iZ e date ~rote~i belrx~a, the tarl~sig~~l n~il~ed to:.                                              .
                                 Jackie I.ar~y -                                                                                                                       ..   ..
                                 District Att~~y's QEfire
                                 DLO Wiest Temple Stt~eet                                                                                                        ~ ~              ~ ~~
                                 Lt~s Ange1Q.5~ CA 900]2                                                         . ...                                      ..              ,, ...


                                                                                                                                          a !!~ ~.



                                 w     c~          ~   •




                                1.            Notice Of Defaa~lt;
                                2.            refer~re cc7py of this C~~tificate ~f Sacvice. ~                                                 -



                                 1~ U.S.P.S. four lack of a reasonable ex~~.dvazt de ji.~e a]-ten.~ati-ve, b~ Places
          •                      ~ a P~       I~'l~ a~~fly~to Rte' ~t at tl~e acl~ess                                                              -
    .. ~          -              sated above, ate.~ositi~ sa~re in official deQosi taffy        tl~' 'fib
      ..                          Sege on tl~e date mted.



                                 I put my l~amd. to the seal this day:                                                                                                          .




                        A notary pu6itc a other officer oompletirt~
                                                                    this certlflcate vertftes only the
                        iden*tty of tfie ind[vidwl'w~o signed
                                                              ttk doaiinentto which this certificate
                       ~is at~.,Med, and not the truthfulness,
                                                               aauracy; or'validtty of that document
                      State off.CalEfornla. -' . _               ..
                      County ot~ os•                             ;' •• ' .. .
                      S~+bscrlbed and s+wc~ to-
                                                    wHinr~ed).before°me this               ~ da
                                                                                                                                                                                .
    . ~               Of~                ~`;~..~     '~               r~ ''                 _     ... y       ~,,,,          ANGELICA IBOA
              '
              `         ~                  ' . -}:' .~. ~                       .•                        ~ .,~          Notary Public- California ~                        .
                                                                • t'        ~ ~ ~ ~•                      ~                Los Angeles County
                                                                   • ~~ ~ ,probed to me on.the basis
                      of satisfacfq         d~nte~io; e~ Y                                                                Commission # 2210~~0
                                                              ~rsgn(;~ ~           peered before me.                  My Comm,Expires Aug 18,2021
              •                                                                                 i5eal)
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 131 of 159 Page ID #:131




                                                                                                                                                                                                                                              AT TOp OF                     _    ""'
                                                                                                                                                                                                                                PLACE STICKEF                AT QOT7Q) IINE   +~~llt
                                                                                                                                                                                                                                               AOORESS. FOLD        a ~~~~~r-
                                                                                                                                                                                                                                ~cFR~iFiEQmAic~
                                                                                                                                                                                                                                 OF7}tE RERtRN
                                                                                                                                                                                                                    _ ---~ _
                                                                                                 o,~.c~1~~~ ~ 1 ~~~~~.
                                                                                                                                   rL~ ~,                                                                                                                                -
                                                                                                                                                                                                                                                ,,, ~
                                                                                                                              r
                                                                                                                                                     3836 3239 29
                                                                                                                  9414 71Ci! 00$8
                                                                                                                                                                                ~~► ~ ~ ~'~~ '~•',~ ~
                                                                                                                                  $7.30          US POSTAGE                                  -~►~~        o,                                                                                                        ~-'
                                                                                                                                  filR:3T-CLASS                                                           n
                                                                                                                                  Jun 39 2Q1~                                                      ~      a~                                                                                     ~~
                                                                                                                                                      35
                                                                                                                                  Mailed from ZIP 935
                                                                                                                                                                                                           3
                                                                                                                                                                                                                                                                                                 ~~ j               ~~
                                                                                                                                                                                                                                                                                ~         1~
                                                                                                                                                                                  071V00737344
                                                                                                                       S1'-CLA SS.._..__,._.,__                                                                                                  ~~ ~~                      ~~~~             ~ ~C~~~
                                                                                                 ^------~ 11SP~ ~=iR
                                                                                                  ~AA~LAPhEF~ICA~~
                                                                                                                  __,._____._..____—_~_
                                                                                                                    ______.______
                                                                                                  {
                                                                                                  h4.4~L At~AtFIC.4                                                                                                        ..
                                                                                                  1752 E A~E:tJUE J 35
                                                                                                   LF,NCASTER CA 935
                                                                                                                                                                                                                                                                                                  A. Signaduue                                    D Agent
                                                                                                                                                                                                                                                                     and 3.
                                                                                                                                                                                                                                            ■ Complete items 1, 2,                                X                                               ❑ Addressee
                                                                                                                                                                                                                                                                     address on the revere                                                    C. Oate of Delivery
                                                                                                                                                                                                                                            ■ Print your name and        card io you.              B. Received by(Printed
                                                                                                                                                                                                                                                                                                                              Name)
                                                                                                   RETURN F:ECEIPT
                                                                                                                            REQUESTED                                                                                                         so that we can return the
                                                                                                                                                                                                                                                                       back of the mailpi: ce,
                                                                                                                                  BLIC TRUST                                                                                                ■ Attach this card to the                                                                          ❑Yes
                                                                                                                 USTEE C~F THE PU                                                                                                              or on the front ff space
                                                                                                                                                                                                                                                                        perm8s.                                          d~ferel~tfrom ftem 7? ❑ No
                                                                                                        SHI? TR                    OFFICE                                                                                                                                                          D.!s delivery address address below:
                                                                                                                 STRICT ATl'ORNEY                                                                                                                                                                     If YES, enter delivery
                                                                                                         TG: ~?I
                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                             1. Article Addressed to:
                                                                                                             320 W TEMPLE ST
                                                                                                                               Y
                                                                                                             ATT: JACKI~ L.ACE
                                                                                                                               ~0~12-3208
                                                                                                              L.OS ANGELES CA
                                                                  •                                                                                                                                                                                                                                                                       ❑ Prtodty Mau ExPress~
                                                                                                                                                                                                                                                                                                   3. SerMice Type
                                                                                                                                                                                                                                                                                                                                          ❑             WIatl~Restrfcted
                                                                                                                                                                                                                                                                                                                                                 sEered M
                                                                                                                                                                                                                                                                                                   fl ~A u~ft~pS~~
                                                                                                                                                                                                                                                                                                        -,
                                                                                                                                                                                                                                                                                                      /~d
                                                                                                                                                                                                                                                                                                                    Rahicted DeBvery
                                                                                                                                                                                                       ysr aM a+ra Ue
                                                                                                                                                                                                                                                                                                   Q ~1VI{~1K1i
                                                                                                                                                                                                                                                                                                                       ~ed pefivery       4 Aetum Rsc~lpt for
                                                                                                                                                                                   ~ronruasr ~u a YnwW        ~+dmue~
                                                                                                                                                                                                                                                                       51 4963 ~ 3                  A C~tftied MaA R~~                       ~~:~tln°.,n,,,,~...,,+~
                                                                                                                                                                                                                                                     9590 9402 2777 63
                                                                                             ;                                                                   Yla'wia M GM ~Mo+            r.mMm.me.tgin~e
                                                                                                                                            r Y~lYuwM wlMtt vlan
                                                                                                                                                                                                                                                                                                    ❑ Copect on Ae1Wery ~__.~~_,.,_..___. n cw;
                                                                                         ~
                                                                                     h                                                                                      ~w.n equw~wY~ut
                                                                                                                         S[y+YetuPjNs. w nw            nf~.,r~+yfarow
                                                                                                          SHxo`a aN ~ivEa rawmwuS WYw am~eomrmm
                                                                                                          •+~.:..ua..ogw
' -.-.i .-- ~.              Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 132 of 159 Page ID #:132
                                 _. . - --   ~   --    --- --------- ---   - -




  a



                                                                                                                       _,
 ►'



                                                                                                                            7




                                                                         ~ ADMIRALTY
          NOT ICE ~3F ~IN ~.N l~TI i~N AL COM~JEBCIAL~ CLAII~F ~:~fITSIN
  `,"?: ~
                                       ~-                    .:--
                                                                                                                                                           .
                                                                                      ~e State of C
                                                                              tlm ted, Staes aF lira 1776 A.D.
                                                                                                                                     e of a   ~                .
                                                                                                                 malty in tine
                                                            ~a tti,~on     fcec ~es~nt aid Ha~arr~ay witivn tine
                                                                                                        ~.
                                                                      Nt7~ICE (~F TN7~.tNA~'IONAZ. ~~TA
                                                                           aty+~ riRAT :~'v           R~I DY
                                                                  QAIM IN
                                                                              28 U.S.C. §1333 and.§1337

                                                             C1AIM No. ADH~0189449
                                                                     A1~tltv[~t ~
                                                      Vii.~~DN~t~ CF


           ~                    Gla~t:                       -                                                                                    . ~ ~.           .
                                t~stir~ Doy~s of   ii~e fam ly  H~rsl~y                                                                            ~.
                                Sale" Baiefisaary of tine ~fiII N D. ~C~sfui Q~e Vie ~-t
                                                                                                                                ..                         .
                                In mare of:         ~
                                Glyn L~dCosta, i~i1~t~sr
                                c,~o ~510L Palm Saone
                                m ?~icasber, CA [lam 93535                                                                                                 ~.
                                'ivan doa~stic wii~a~t tie U.S."


                                 ResP~
                                 ,Jackie Lac~~ c~ Hi..s ar~ces~ar
                                 '    tee of the R.~Li+c 'Ii~:~t
                                 District Attaiz~ey's OL~ice
                                  3~ west T~p1e Stet
                                 Ins ~ge].es, CA 900]2

                                                                                                                      ~
                                                                         ~~
                             ~espor~da-~t's failt.~ to re~axl. to tie ~lE     / ~~      3F~tb T I~33.    9+149 of ~st in
                                                     ,aka ~f           ~
               . .. .. C~~IY ~                                             at ~n defa ult as w      igl~ i~  l~   l ~nc ~t
                   • ~ ~ ~ ~ Day~las of tie fatrilY ~~~Y~ ~ P~ R ts
                             car in tine sequexe of the ~ follaau~g even
                                                                                       FINDING OF FAGT~
                                                                                                     SU~'E1tIaR CUUR~, Aoca~l~Case Irb.
      .`            ~       ~      1.                 In referare to LOS ANGELES COUNTY                    ~II~ISTRATIVE R~MED~ / ~        '
                                                      BA~.60584, ~ Clai~t s~ervad. a PRI`TATE AD1                       ~upo ~. tine
                                                                                                         ' `TO RESPOND
  ~' ~                  ~                             LAWF~JL N4TIFICA~TION & OPPRTUNITY.t Affil 23, Z0~.8, a1l~o~riu~ tivrtY
                                                                                           t, on ar aba~
                                                       c]~t, a']~usfiee of tl~e I~lic 'I~s                             ro tur~].Y r~pa.~se
                                                                                                      D~bsta., c~
               ..                                       (30} days to respa~d. Nit ~ceptc+r, Carolyn
                                                       was rile t~ Re~r~ezt.


                                                                                  ~ ~t / ~G                        Cates of Ib s~rmorPa~e,1
                `                    Notarriapt Protest / 1~Totice of ~.nistrativ
                        Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 133 of 159 Page ID #:133
     1             ~~




     Y




                                                                                                                                                                                               .~~~,       .t.. .       '
                                                                                                                                 S           I
                                                                                                      r,
                                                                                                                                 e   ~       i~




                                2.~              ~.tivn ii~e PRNATE                                  R~MIDY,R~por~a`~t ~s.se~ec~a l~tice ~.
                                                                                                                                 In 9~a~rt of~.
                                                 of             ']~usteesty~ Du~Y, D~l.a~atian ~of Statics,                                        -                    ~ -                                .
                                                                                                                         --
                                                 Private'~Clrr~iii.sti-afiv~ Process. a~3.due Bill.                    'IY TO CURE  ~     1i~e Re-...     .   .              ,   .                _  .   .,
. ..                             3.              'Ihe Clau~zmt se~veci a 1~3IICE0F FAULT - OPPO1~iUNI               (14) days to cx~t~. 1~i1.                                                              .
                                                                                       201    allawi i~g fu~t~c ~►
                                                  wit on or about ley 29,                                            r~e ~s node l~ re~o   rdalt .    ~         ~    .
                                                 motor; Carolyn De~costa, certifies m timely Respa Res~ar~t an ar atxut                                        .•                      ..             .
                                                  Tre ~' ^; ~ t ~r~3. a NOrI'I        CE   FO  DEFA   ULTu~  on  the
                                4.                                                                                                                                    '   ~    .,   ~    .,~    ' ~ ~~:w' ~.~
                                                  Jue~q, .018.                                     ~
                                                                                                                               R~DY      /  T~►WF    U~.                  ::                                .
 ~~ ~ ' ~                       5.' -             'Ihe            t leas ~ Di.sl~ancsred the PRIVATE ADNDNI                               s  of tl~e                .:      ...   ~   •  . ~_          .    ~. .
                                                                                                                         o~ Austuz
                                                   ?~~WFUL NC7TIFICATION & OPPOi~it]NITY~~'I~0 RESPOND
                                                                                                                                                                                                           .
                                 6:                "~.s NaIl4RTA~.;~P~T Ls                            ~cl 1~I(E CF ~T•~~i'~ .]CD(~~Nr
  4 ~~                                                                                                                                                  _ ~ ~     ~     ~ .   ..        ~:    °~    .  •  ..
.. .                                                ~d [~~TIFICAIE CF                  fi~o ~vrh. you1~ acha tied. tip stmt,:c,1~~s,'                                                         ' ' ' ~ rs
                                                                                                                                                                     '..r .,
                                                                                             t-       IC3t,7.0I1. ` .11.5 ~~
S . . .. .                                       ~ ~. ~1S4~S t0 • ~IA ]1Y~~17~E'S ~ -~.c'1Gl
                                                                                                   1"'ic1 e.S          .
                                                   1S S~'~2CLS1.S ~ ~S ]L1371,a~2. ~. GOv2.~
                                                                                        ~~      rr3L~0~..yC1 ~Sf3      ~. ~~O1G [IL 1.a1—
                                 7.                `~72 `~171"~—~~ G~.~7IeSS~'~1~.
 .       ..
                                                                                                                 y res~c~ise. mod. air;
 • ~~~'~                                           cler oath and Ins sworn i3~at sl~e.has tit re+c~ived a t~r~1.                                                                                 ~ .: ~ ..
                                                                                                                in bel~].f~.of ~e~ ~].a~.nr
              ~~                                   b~.le,~ defuzition., ar settl~t dram tie Respondent;
                                                   ant, as ir~stn~ted. in tk~e PRN~E                    •1~K.
                                                   ~stin Daglas of t~ fanilY,~s]~y, is                  INI~ ~1~F of tivs ~t
 •;~                             $.                                                                          ti~~ of ]tea aid. ~ debt       '
                                                   ~d t3~e Ca~~ci.al litter cAnt~ined      there in l~ op~ra
 .. ~
                                                   rr~y be re~an3ed on a IX~ Fir~anv.~g Stata~lt.
                                                                                            AFFIDA~I'T OF NEGATIVE ~AVERI~I'.0 ~". . ~ -' .

                                                                                        ptor. has not. received'
                                      As of June;~q, 2018, the undersigned Mailing Acce                      ondent
                                            a timely response to the Claimant's documents~.~from the ~esg
                                                                                ~         ' ~ .~ , ~ ~ ~ ~  ; ~ .
                                            or any other Agents.

                                                                                             CANCZUSIOI~S OF IAW
                                                                                                              d to rebut the
 -~ ~                                 1.             Respondent Jackie Lacey is in default s having faile           Private
                                                     Facts &Allegations, or the True Bill Pres tented in the                                                                                      ~               .,. .
                            _                        ~n~.nistrative Remedy.    ~
              •' ~                      2.           As an operation. of Law, Jackie Lacey has adrn t~~ed         ,. state-
                                                                                                             to the
                                                                                         t  e   ivatA    A ~inis tza   ive ~. ~ . .                                                                     ~ , ~               .
                                                     meets and claims contained within                                       ~     ..                                                                  .. , .
                                                     Remedy.                     ~                             ~ ~
                                                                                 prev ent his  acts    and actio ns  ,from tur-
L ~ ~~                  ~               3.         ~ Jackie Lacey has a duty to                                                                                                                        ~ ~ , • ,,
                                                                                                     ~
                                                      ther injuring Claimant.
                                                                                       ie  Lace y' s Oath  of Office contract,
                                        4.           Jackie Lacey i~ reminded. of Jack                           or .surety ,.
                                                                                       red  by Offi  cial  Bond
                                                      the performance of which is secu                                                                                                                 _
                                                                                                       n, SUA SPONTE, ref er-
                                                      and has a duty to take the appropriate actio Pu'~1ic~Law [42 USC                                                                                              ~ ~.
                                                      enced at Judicial Cannon 3(e) and applicable                                                                                                           •.            ..
                                                      1986] .            ~
                                                                                                  ADMITTID AGREEMFI.~ITS
                                                                                                           Lacey has agreed
                                        5.              Pursuant to the agreement of the par ties , Jackie
                                                                                                            dy, the. follow-
                                                        to eveveything in the Private Administrative Reme
                                                                                                       Priva te~Administra-                                                                                         ;
                                             `        ~ ing be~.ng only •a partial list taken from the


                                                                       '      '~                  i              .~i       it / ('~ti firatim _ of Tli.d,rm,- _ ra,,.,,~. ~
              Case—2:19-cv-09008-JFW-JPR
                   - - -
                                     _
                                         Document 1 Filed 10/18/19 Page 134 of 159 Page ID #:134
1 —'T-'— ~;

                                                                  .

 r




 M'




                                                                                                           ~'!Gt ItL~t~C ~ .                                                              .. , .
                                                                      ].S Wl f~ C ~ t0 Ir':lC~{. Of SI.~~C
                                                                                                              ~ ~ _ ~                                         ~ . •. ~
                                                           Nt?. ~.~~F                               ~                                                                                                  ,
                                           I~1~ 1Ii Cr']SE                                                                                        Af~ i.-~ ~
         6.      ~                                                 ~                                                 us e  t~i   ~re ~~a  as m
   ,.       .     ti,~ of ire cairt. icti.~an was never had b~ t3~e cauoct beca                                             in  itiate.~th      ~,court's' ~
                                                                                                                                                                                            .~ ~.
                           ct   na tt er    j~n -i. sdt                                               ir e  ca   st   to                     .      .   .    ..        ~    • .     '
                                                                                                                                                                                    " ~~
                  eje                                                                     crntl of                                                                                     ..
      .. 7.                                          Party Placed ~ tie re
                  davit of an Injc~ed.                                                                                       l   m  t   a~.,~u~ici   al .          ~                     .,             .
                                   a. ~                                                                 st at  ut es  , aw                                                                             .
                   Jinigdi~cfi                                              tzib~.~. enforcu~                                                utitin. ~ ~ . '
                  'Ih  e  c        ga   s an adrrn~.v.strative -ar~t~. +.A the P~opls b~ the U.S. Cazs~.it fictx~1. -                                                              ..                .
          8.                                ty  pe   oa ~r ic   as   -1;~.
                                                                     ~                                    ~c pa ra ti .p ns   mo  d. Qu`-r~
                   ~rticie IF       I~  -                                     i~ction cnly over        cc
                    ~dr ru  xt Zs tr at ive courts hive j~risd                                                                                             i~-
          9.
                    ~fiities.                                                            at e. e~ :s  to  ~     ,     that the:Cl.aYn~mt/C~a ~ ~                                : • . :•
                                                                                   se e                                                                   C~
                    I t  ~,r as  c1  e~   fi~ o anya-~e with eyes ~o ~1 r~-h-'finial ezttity~ tY1ern~C~e! t~E; Cot~
. ..       10.                                          1t7.erlt bei1~~ mt
                     ~1t~ is a living, SC~ t71A1 ]11 ~lLS II1S~lt tiH.t~.                                                     pt  l~ r  s~ ~c nazing a~.' • •
                                                                                                                                                                                         . . '`-,.'
                                                   .9 C~                                                   ed  tr   us t  ].a                                                                  ~ ...
                                                                          e R~lic'~vst, viAlatd t~ da~g a swath
                                Bd. 1.tS'  ]!  ~l                                                                                                                        ~
                     E
                                                     vs  te   e of     th                                                                                .n~                                             .
                    'IY~ R~spax         l~   t,   7~                                                                                                                              ~
            11.                                                              st-rat~ve caurta ar~                                                          f -~ ~ ,
,.~                                     entt.ty. ~ntio a~ a~. ta.~ent being, as if lie wise, in~ fact; ~~ tix~g .: ~ - ...
                                                         v~.ng cr~n, s~                                          .to him~if, an             d. puu~tt
                      Yse ~asecuted. the 1i n-1~ir~ the Past-tiara of                                                               '  '
                                                                                                                                         s•
                                                                                                                                                s a`c]:e~c
                                                                                                                                                                             ~ ~ ~ -                   ~ ~~
                      caal entity        ,•  ~    s   u~.                                           in~ '~     to    th e
                                                            in               ~ s the ~                                                                                                              .
                       i3~e t~ve                                ~ p0~5].f~].Gtl.                                             in    i~ e~ ~'riva~e ~rcri.~~ .,:
                                                     ~1   1S                                               cc mt ~i  ne d.                                                                . .
                       V7.O~.C1fi.1.011 Of   171  .S
                                                                                     her violatis~ns                                                e aid             ~.
                        AL  t  of  tr   e ab   ove, aid all of tY~e ottians of ire ~~t's oath of ~off~.c n~~~.
             ~.                                          are clew viola                                                              Clai~.t/~Lai
                        nislxative Rawly,                       ~      du  ta ~s , fa r  ~. ~i ch ire is liable to ~ his oath.of office                                           ..                  .
                                        of   hi   s f    :                                                    y  -   bcAa  Y3  t~                                                     .~   .
                       ~cY~                                                              ees ~e is thit                                                      nd-t
                        Re  sp   ar 3~  t   Ja  ck  ie Iacey admits ~d ~.~►t fntn c~nfurjn~t aid any ~ci. a13. ca
              13.                                             ~r C~ai~t/C1ai1                                                 VOID.
.~                       to release the ~isa l~~.se, cue to the fact the ju~narLt is                                                                                             ~ ..
                                       s~  et  vi~  5e  d re                                               z~   cr ~n  ~s  :
                         t~.~n ~of                                                     d. the foll~wi
                                                 ~rQ.ts fio l~vix~g caic~itte
               14. ~sponclent ad
                                                                                                      ft 1~ deception;                                                                 ~.
                                      a~  tir ~g   ~n   of   fic es     or Vzolaticm; 71~e                   to  di  sc lo   se    d     ial~ ~~l;~~';                                     .. . .
                           ~nper9                                                               Failure                           ca  izt  s t-~r nOhli~- ~~ff~;
                                                         ;, ~        ~                          Falsifi~    at~.  on   of  - aa
                           of ~.th of                          c~iti~;                                                              e;
                                                                                                                                                                           .
                           beach of ficli.~iarynstitutia~;                                      l~La]~easaaace of off~
                            War ~ainst ~e co                                                     'I~c evasion;                                                                               .
                            Sedition                                                                        ~     ~
                                                           o~i;                                   False ;~scxr~~nt ; ~
                                                                                                                                  ;
                             Ca~fixlacti.~e 'lieas a;                                                                                                 ~          ~ ...
                             T~es~ss i~a~. ~                Le                                     In wl~fiary Sezv de         ii~
                                                                                                                                                                 ~   ~ .
                                                                     ;
                             Dui process violations ocess;                                         ~Racket~~,                                             ..
                                                                 ]. pr
                              Cor~~ctaxig span lega des;                                           ta
                                                                                                    ~•
                                                                                                       il frad.rl• ~                   .. .
                             ~          L~  ca  t~: an  of    Go  .
                                                                                                    5ubordlr~ati_a~ of ~rJ~Ys
                                                                 ic  e;                                                               ;
                               C~stn~ti.,~n of Ju             st
                                                                           zle r co lo r            Mi~cisan of felanYczm~ts
                                                                  ts   ~a                                                         do
                               Derivation of ~i.,g~ 42;                                        ` ,~ Falsification of rest;
                                of ]mo   w,  18    U: S. C.     52                                   CutfI.ict ~z Inte
                                                              t          fis pu~.~zt
                                ~P~'~Y §241
                                to 18 u.s.c.
                                                                                                    MI'1'TF~ DAMAGES
                                                                     ASSESSNi~fiTT OF AD                                                                       istra-
                                                                                              in  , t~   ~. r1            z this Private ~i.n
                                                                                           d.
                                                      i~~s of fact di~gca~ere
                    Based than the fu~dBill., tl~e belay~ are as:~essed:
                     tive Proc~s/`I~ve



                                                                                                                                                                   r - Fage 3             ~             _
                                                                                                                       ication of ~ I?i
                                                        at            zce of ~ .                alive J~.dgrmt/ Certif
                                  I~bta~i..a1 Protest/N
        ✓
              Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 135 of 159 Page ID #:135
             ~.
    i



    •




                                                                                      f
                                                                                 ..
                                                                          ~'..


                                                                                  t
                                      •

                                                 OII             11dPant'S DefStil AMOUNT
                                SeSSmerit baaSed                                                                                .
                  'TRUE BILL AS                ~     :~                                   ~
                                                                                                  ~ ~ ~ ~ "~'
.                                          •-~--.. ... .~                       11~4~OC~.~08 ~ ~ ~.    ~ ~ ~~       ~           •.
1tS     10        tlOitS                4                   280000-.~00          84~~0.00 ' ~                   ~ ~         ~
~ensatory Damage
                s                             ~             280000.00       1.1273600000.00 • . -'
                                      ~ 3                                                             ~ ..
itive Damages ent                      7046                1604000.04       1127 000 .00
.awful   risonm                                       'I'O~TAi~ DtJE




                                                                                                     ..
                                                                                                     ~ '~       ~       .
                                                                .1t/~tion        of Disharor -Page 4
                                                            e
                                    ice of ~nistrativ
            l~'o~.al Protest/I~bt
             Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 136 of 159 Page ID #:136



                                                              ~_
~i




                                                                                                                        ~   ~   s~       ~.•-
                                                                                                     S        ,.

                                                                                       .=-j-_--.-r - `--~- ~ ~-,~-~-.': ~ '. ;
                                                                                                •1




       ~~.                                ~ • NOTARIAL':~I~~E;ST CERTIFICATIQN.~ ..`.~=
                                                                                   to CECtI.~                                                          .
                                                       1~ ~D~/ ~~.]~~ ffi1~1~.7Z~
                     •   ~.     ~~~1 ~~~~IB,S Y~1.111~                                  1t                                                                 ,
                                                               ~~1C1tC~~~ cl[Y~ tD
                                C~.1.S~1~ Of~`'
                                                                                                            f(~ ~7['[~lt OCl             ~.                .
                                                                         1~1E ~O[~1t~ ~C~'
                                 ~IT.S ~Of~L"1Z8a. ~OCLIl~i1t ]rS S~ ~"A
                         .
                         2
                                 .~.y      ,20.8.        ~          ~        ~ ~                     .. .
                                                                                       1'~ OF DISHONOR of the
                          3.     'Ilzis ~lotari~~d. Doc~r~nt is the o.~icial CERTIFIc.A within the Admiralty
                                  Notice of Internation~.l Conunercial Clai O189449. m
                                  Administrative Remedy, Contract No. ADH2

                                                NOR'ICE OF FINAL DEl'ERMLNA'►'1'ON
                                                  AND JUD(~'~1T rTIHIL DICIT
                                                                       MENT: 1V0 (7TEiIIZ NOTIFICATIONS
 •. ~ ~                   TfiIS IS THE FINAL ~ 1VO2IFIGATION AND JUDG        UL CLAIM, AGAINST YOUR
~ ~ ~                     WILL BE SENT TO YOU, COLLECTION OF THIS LAWF
                                                                        .FUNDS, PROPERTIES, OR ANY
                 -        BONDS; INSURANCE POLICIES, 801 - K, CAFR
                                                                          ONOR IN TES PUBLIC WILL
                          OTHER SOURCE OF RE~T[JE TO CURE YOUR DISH
                                                                            MANT'S DISCRETION] IF
                          BEGIN IN THItEE BUSINESS~DAYS[OR AT THE CLAI
                                                                            CIVIL DAMAGES AND CRIMI-
     ~ ~                  THIS CLAIM IS NOT PAID IN FULL. ADDITIONAL     RESPONSE IS A SII~' F~CUTING
      '~~    ~       ~    NAL CHARGES MAY ALSO BR FORTHCOMING. NON MBRANCES AGAINST ANY -AND ALL
                           POWER OF ATTORNEY TO FILE LIES AND ETICU
                           PROPERTY OF THE RESPONDENT.

                              JUDGMEl~1T IS SO ENTERED.

                              'I~.e ab Affid it is ce              'fied true, correct, complete and certain,
                              under h law    the                   of California.

                              By:                                        ~         ,Third Party Witness                                                .
                                      ~     ro      De       st

                                                                          to me, or provided proper
                              'Ihe Above named Affiant, personally known
                                                                         ry Public; Sworn,- and Under
                              identification, appeared before me a Nota
                               Oath;

                               July       ,201$


                                                                                    ~       ~
                               Notar Y Public
                               Print Name:                                                                                           ~         .
                               Seal:                                                    ~




                                                                                                                                         ~ ~       ~... .
                                                                                  fit/ Certification of •Dislr~' ~ I'
                               . t~l~tarial Protest~l~Totice of ~Pd~anistrative
                   Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 137 of 159 Page ID #:137
    ~   1 ~'   1



a




F



                                                    icer completing this
                      A notary publjc or other off ntify of the individual
                                                  e ide
                      certificate verifies only th to which this certificate
                      who signed ~k~e docu~nent thfulness, accuracy, or
                      is attached, and not the tru
                       validi of tla.at document.
                                         a
                      State ~of Californiele                                         '-
                                 Los Ang     s
                       COunty Of
                                                (or affirmed) before    me on this 2~~~.~
                       Subscribed~ and sworn to
                                              , 20 1e ~ by Carolyn
                                                                   Dec ost a
                       day of  ~~~ v ~
                                                                                be the
                                                 s of~satisfactory evidence to
                        proved to me on the basi fore me.
                                                 be
                        persor~(s) who appeared
                                                                                            ~.
                                                                         ~
                        .        ~.    . MICHELEE D.E1IOL.A ,•
                            .-          Notary Publk — Glifornia             ~   '
                                         ! os Angeles County ~ -- ~
                                         Commission #2188410
                                      My Comm.Expires Mar 26,2021

                                                             Signature
                        (Seal}




                                                                                                     '~ y




                                                                                                                     `.             .
                                                                                                                               .'
                                                                                                 .          `!. .
                                                                                                                          •'
                                                                                                      '             t ~
                                                                                                               . , ~ ~~
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 138 of 159 Page ID #:138




                                                                                                                                                                                                                                     •
                                                                                                                 .,                                              ~
                                                                                                                 .y                                                                                                                                                                                                               .
                                                                                                                                  `~
                                                                                                                     ~~
                                                                                                                                  •~
                                                                                                                                  ~            ~
                                                                                                                 .                                                                                                                                  ~
                                                                                                                                                            .~
                                                                                                                                                                                 ..
                                                                                                             ~
                                                                                                                            f         f
                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                          \•
                                                                                                                                                                                                                                                                                                                  ,. .
                                                                                                                     ~
                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                       ~~
                                                                                                                                                                                                                                                             A'.~I~na#t~'~
                                                                                                                                                                                                                                                                                                                  ~~ see
                                                                                                                                                                                                                                                                                                            q ~Ad~dr
                                                                                                                                                                                                                                                                                          ~. '              d        es
                                                                                                                                                                                                                                                                                                                        ery
                                                                                                                                                                                                                                                                                                      C. d~t~ ~i Qeliv
                                                                                                                                                                                                                                     •`                                ~
                                                                                                                                                                        3.                                                                                   ~           -
                                                                                                                                                            1i81.2,+mod                    rse
                                                                                                                                                                                                                                                                           by{~iirnedNam
                                                                                                                                                                                                                                                                                          e}
                                                                                                                                                p~8t~9 itet                s on tt~e re.ve                                                                                                                                  'f
                                                                                                                         .~ ,~ •" ,
                                                                                                                                    ~' 'M" Cpth your name and addres
                                                                                                                                                                    the card to
                                                                                                                                                                                 yau                                                                          ~. Recetved
                                                                                                                                              tnt
                                                                                                                                    - ~ ■ Pro,fit~t wecan r~tum                                                                                                                                              d Yes
                                                                                                                                                                                  e maltpt~~~~                                                                                               foam i#ap~w:'l? Ca No
                                                                                                                               ..~. .}.~..-~s                       e back of ~►         ~~:' .t.:                                                                            r~c   ~tffe~ntes
                                                                                                                         •..
                                                                                                                                  `•       ~          is card to th           s.                                                                                 D. to d           delNery addr
                                                                                                                                                                                                                                                                                               s belo
                                                                                                                                        r Atte~ch #he franc if space p~Tntt
                                                                                          .                                 •                                                                                                                           ~
                                                                                          •                                                        th                               ~                                                                               If YES„ erg er
                                                                                                                              '
                                                                                                                         .._ ~.'
                                                                                                                                   -. .
                                                                                                                                • :.:~                                        ar o►t         t tn:                                        '`'.`
                                                                                                                              , t . ..                                                 ddr~e
                                                                                                                                                                          '1. Artlole A-~~~~ ~~~
                                                                                                                                                                                                   ~                                                '~t~                  '~'~ .,
                                                                                                                           <' ~                                               ~ •~                                                           .'~
                                                                                                                                                       ',
                                                                                                                                                                           .
                                                                                                                                                                                                                                                            .:
                                                                                                                                                                                                                                                                                                                      ~t t        rots
                                                                                                                                                                                                                                                                                                          v R0g
                                                                                                                                                                                                                                                                  o      s        ~~rctea nem►►~yy                ~      fa'          ,,~ . .
                                                                                                                                                                                                                                               II                                                             Cl R~
                                                                                                                                                                                                                          ~~ ~~i ~ ~~ ~ ~~~' ~                           ~ Malt R6~'to~d
                                                                                                                                                                                                                                                                                         tie D~►ary
                                                                                                                                                                                                                                                                                                            ~~~
                                                                                                                                                                                                                                                                                                                '"~".
                                                                                                                                                                                                         ~ ~ ~~I~~1~1~'~i                                         A
                                                                                                                                                                                      i~ ~ ~~. III'~'I i~ 2777 6351 496 39                                                          ResMCtedD
                                                                                                                                                                                                                                                                                                   etivNy ~~
                                                                                                                                                                                          959CI 942
                                                                                                                                                                                                                                                                                1h+~
                                                                                                                                                                                                                                                                              a~~
                                                                                                                                                                                                                                                                             ~R                        ; ~~aroc~o
                                                                                                                                                                                                                                                                                          ~t~►$n► ~, ~
                                                                                                                                                                                                                 •                                                Q Qo                                                                          .
                                                                                                                                                                     .                                                            in~a Ia1~aA
                                                                                                                                                                                                                                • ~ 87 5
                                                                                                                                                                                                                     r firunem~orv                                        . ~ ~~R                                   Receipt ~,
                                                                                                                                                                                            w ~n~nha
                                                                                                                                                                                                     r rn~anQfa
                                                                                                                                                                                                                  ~ ~1~ 3 Cb 4                                                                       namestro ae~um
                                                                                                                                                                                 h ' ar+lr~                   ~ ~
                                                                                                                                                                                           ? 018 06 8                      -oao-~a~
                                                                                                                                                                                                                                        ~                                     ~
                                                                                                                                                                                                                PSN 76saa2
                                                                                                       .,
                                                                                                                                                                                            1              't, Juty 2015
                                                                                                                                                                                 PS Form 38
                                                                                                                                                                                                                                                                                                                         •.
                                                                                                                                                                            ;.
                                                                                                                                                                          i,.                          s
                                                                                                   .                                                                     `
                                                                                          ,,
                                                                                                                                               ~• • . .
                                                                                                                                                                                      'w.                                                                                                                 .
                                                                                                                                                   ~
                                                                               ~-                                                                                                                                                                                                                     ~
                                                                                                       ~"'                                                                                         ♦
                                                                                     t~    ~
                                                                                               1                                                                                                                                 •
                                                                                                                                                                                                                 j
         Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 139 of 159 Page ID #:139




                          .-.



                                                                                                                                                  ~1= .AP STABE
                                                                         .~ ;
         •                                                    ~                                                                                   ~ Q ~ER, CA
                                                              ~~                                                                                  JU 4                                I
     •
 ,~~ ~_.::~.
~~_                                                             ) ~.
                                                                                        ,. . ~~~-.                               ~~ . ~
                                                                                                                                                       ~
                                                                                                                                                           7:41
                                                                                                                                                                                      f

             .                                                             '''                     ~~                     9~~~                   . R2304N1 17971-09
                 7018 ~68~ 001 3204_ ~875j                            ~`                 -... '~                                                                 .




                          ~.    •:    t~        K~`e• r                                   ~ /~~                           E ~~/~~




                                                                                                                                                                         .. ..
                       r '~~                                  ~                    ~(~~                                                                                          ..
                         s ~I-~ ~~~~                                               C 7 ~~a C~~--~..



                                                ~...y~                       ~             ~y                 ~ ~aYiie~';::      ~   3~~ Vii.•^msµ.%
                                                                                                                                                 ' • 4.
                                                                                                                                                               }.
                                              riR.                ~.,,.~~+'i }~s+~i~+   ~-i:+/t    ~~ ,.                                    a': •~X~~~~:~!~,
                                                                                                       ~}~~'~:~'..~~'C.af•_'~i:'.~":c d~y:tij




                                            ~ mow
                                               •f.        ~                                                         .r. ~,                 S,(.....                              j
                                     ~".- _'~
                                                                                                           _ _.• --~-.~-a.-+-~         ~• 4 .!'w.
                                                                                                                                     •~.'~'~7         ....4 z.




                                                     •                                                                                                               ~                    •
          Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 140 of 159 Page ID #:140
~~   ~ r'"i




a




                                   mss--,                   -                         --                            ~      ~                           ~     ~-~       ~   at ~-   :.i~
                        ,~,~.a.'_ - r=   :;::,~_.~-_ - ~:
                                                        ..~.:a. ~_..-_::.. _,.. :. _-,:r..r ..r ;rte   ~:.~c-=~-_ -i..: r..~~ --    -



                       E ~.~@                  hBd ~OQI~IA~It(NORM/ t0 CfOSS Oltf IIRBS 1-~ ~~ONY)
                           See Statement Below (Lines 1-6 to be completed only by doce,ment signer[s], nor nr~y}
                       I Ca~+olyn D~Cnsta, hereby swear that ~e att~c].~ed r         ~ctian of: Dor~m~nts r          Case I~b.
                       PAlf0~. VIlZgTID PII~TICI~ ~7R ~`~L~        ~ C~~ 0~~'~I'PF~J~~PAS TiV ~ ~' 'RE Cd
                       A NDTI(N TO VACATE JC~C~I~1VT BP~SID ~1'III PI~CC6D~.Ti'I~N'S ~~Tr ~1AT 'III J[~C~ IS:1)Set-
                       off, Settled &Closed, aid 2) Void Ab Inita~. With Si~portit~g Doan~ts: F~dvbit A).h               t
                       to be Vacated; E~it;at B)Decl~atian in art; E~dvbit C) l~tit~a~er's Daclarat~on of Status;
                       E~vbit D)          trati~e Rst~edy N~. ALt~189~449; No _tire of Fa~ult,/Opport~aii~Y to O~me;Noti~e
                       of D~ef~ult/G~tract~ual Notre              Four Setttarnnt & C].os~~e of 1~-E~ca~ow;Not~ia~Pm-r-
                       test ~d Noti~ce~`~~             ~ ,h-~~t~Gertifi~ate of DLsl~ar.

                                                                                                                                        at~,r~ ofD~cun~ern srgra~r tvo. 2cif any


                           A notary public a~her off~aer crompleting this certificate verifies a~lyy the identit~r of the indivi~al who signed tt~
                           docianent 1~ wtvch ibis cerhticate is attached,and notthe tr~Mu~s,~n'acY,or va~ddy of tl~at doc~t.

                       State of California                                                                                   Subscribed and sworn tv (or affirmed} before me
                        County of                                             ~
                                                                                                                             on this ~          day of              L~1  20.~
                                                                                                                             b         Date                        Month   Yew
                                                                                                                              Y
                                                                                                                           (1)     I~IrC~ ~1Y1                     C       ~~


                                                                                                                                                  Names)ofsrgner(s}
                                                       ANGELICA IBOA
                            „~.~~                  Notary Public- Calffornia ~                                                proved to me on the bates of dory svKlence
                       z      ''~ ~                   Las Angeles County     r                                                to be the persons) who appeared before rr~e.
                                                    Commission # 2210430
                                                 My Comm.Expires Aug 18,2021
                                                                                                                              Signahtr~         ~-''
                                                                                                                                                S"         lure ofNofary Pub~rc


                                                            Seal
                                                   ~l~ce Notary Sea!Above
                                                                      UPT/QNI~ .
                          Though fhis sec~~x~ is optional, completing fhis infonn~n can deter alteration of the document or
                                          ~audulerrt ~atlachrrrent of phis frnm to an unintended document
                        Description of A#taciied DocuEnent
                        Trt(e or Type of Docur~~                                                                                                Document Date:
                        Number of Pages                                   Signen(s)Other llian Named Above:

                        X2014 National Nc~t~y Association •www.NationalNotary.org •1,8Q0-US NOTARY(1-800-876-682                                                               Item ~~910
       Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 141 of 159 Page ID #:141
~ ~a

         EXHIBITS FOR CIVIL RIGHTS COMPLAINT PURSUANT TO 42 U.S.C.S1983




                     ~ ~~-II~~T ~~~~R ~'~A~~:

                                    '
                                    ~            E~chibit:    ~


                  Descriptio❑ of this E.Yhibit• Writ of Habeas Cn~us/Orr~r:requ~stirg the defa~it be
                  ~,.eased/Affidavit of 'I~u~/Califarni~a ,mat with Affiamt Statanalt. gw. farm 8;?02/
                  P.S. 3811 form dated OJ,/29/2019 by a~ ~t of the Comet



                   Number of pages of this exhibit: 11        pages




                   JURISDICTIQN: (Chick only one)



                         Municipal Court

                         Superior Court

                         Appellate Court

                         State Supreme Court

                    ~    United States DistriLt Court

                         United States Circuit Court

                         United States Supreme Court

                         California Department of Corrections, 60? Exhibit.

                          Other:
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 142 of 159 Page ID #:142



    Austin Dallas, of the fa~rily I~]Ey
    c,/o T~po~~.y ngi]. ]~ocati.~ai:
    c,/o At~t~1 D. I~LEY, # 813
   ['al f~nia He~].th CAre Faca.lity
    P.O. Bax 32290
    Stockton, CA 95213                  ,




           — -                                                                              ,
           LOS ANGELES COUNTY SU~EBIOR COURT,STATE OF CALIFORNIA

    AtJSTIlV D. I~6IFY, Casten Que V"ie mist,
                              ~ti.tiar~r,                   Case No. fl4169584

    v.                                                      WRIT OF HABEAS CORPUS
    ~Acla~e I~ey~
   'Itvstee of tie Gest~.a Que Vise trust, aa~d             Clerk's actiari ~nred.
    F.i,cira~.y to sett]~e aa~d close the ac~c~cxnt,
                                     ~t~


       tin Doug,]~s, of the faraly Haley, So]~e
    Ba~efi,ci.a~y of tl~e AiJSTIlv D. I-~L~Y Cest~
    Q~e Vie ttivst,
    3~1. Party Interest Inteiv~es u~ler inj~y.


    TO: Vii: L,_.EIsDRIGE ! , ~ 1 Peo'rson Y                custody of~D. HI~[~Y,     wed
    ~r m # pz2si3 ~oB i~cs~~r s, 19n,

     IT IS ORDF~ID:

              ~uig the rrm~ or wtn~m tamed in this writ ~b~fare tie ale

    at:                                                cn                        at
           tin o amt                                          to
    ~.u~ this writ with yau.




   ~i.t of ~~beas Corpus,
   Case 1V~. B4160584 -Pie 1
      Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 143 of 159 Page ID #:143




  1                                        .PROOF OF SERVICE

 2        ~'A`~ OF~A, GOUNTY~             OF             , I certify that on
                      at                       , I personally served the writ of Habeas Corpus
 3        mate              ~.me
 4        on
                  Name
 5

 6               to                                         Signature

 7                                                 ANSWER
 8      , STATE OF                               , COUNTY OF
 9       I                           ~                  , state:
                  Name
10
          (_~ 1. I,do not have                                     under my custody, power, or
11                                       Name of prisoner
             _    restraint.
12
          ~ _~ 2. On                      by authority of                             ,the Pr-
13                       Date-
                  Boner was ~_~ released / ~_~ transferred to
1.4
                                  (Exhibits attached.)
15
          (_~ 3. I have                                     under my custody,power, or restraint
16                              Name on writ

17                    under a
          ~_I warrant charging the prisoner with the offense of
18~

19        ~_~ 'Cornnitment
20
          ~_~ other:
27        issued by                                  . A copy of the document is attached and
                           Name
22
          the original will be produced at the hearing.
23
          I declare that the statements above. are true to the best of my information,
24        l~owledge, and belif.

25~_
          Date:                                       Signature:
26-
                                                      Title:
27~
          Writ of Habeas Corpus,
28        Case No. BA160584 - Page 2
           Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 144 of 159 Page ID #:144



                   ~l Austin Do~as, of the fata].y:Ha~ley
                      c,/o T~ra~y rrai]. ]Acatial:
                   2 c,/o AL~SI'I1V D. ~Y,C.D.0 #P22813
                                    HEALL'~i CARE F~LTIY
                   3 ,P.O. Bax 3?190
                      SInQ~UV, CA 95213
                   4

                   5

                   6

                   7~
                              LOS ANGELES COUNTY SUPERIOR COURT, STATE OF CALIFORNIA
                   8     r

                   9    AUSTIN D. I-~MSLEY,Cestui Que Vie trust,
                                          .       Petitioner,
                 10     v.

                 11     Jackie Lacey,                                                       ~~~~~
                                                                                 '~     ~ :~ '- w ~ s     ~   v i ~~■~a is i   ~~
                        Trustee of the Cestui Que Vie trust,
                 12     and Fiduciary to settle and close the
                        account,
       •          13    _                        Respondent,
                 l~     ~t~n D~oyg     o               Y
                        Bg~eficiaYy of the AL~'I'Il~i D. ~Y Ges~.ri.
                  15.   Que Vie. mist, 3rd Pasty Tnterest Int~v~~er
                        trx~r inji.~y.
                 Z6

                  17           'Ihe ~bo~v~ - enti.tled Gait, l~avirg a l~titi~an to Vacate the          t/C~~3er aztered on

                  18
                               Lhte
                  19
                        TT IS I~t~BY ORDIItID ti~at the petitiarer's ~titi~an for Fnfc~mat~t of the Contract Bet~ri
                  20    ~e Fa~ties in tl~ Nat~.nce of a Nbtion to Vacate .h~g~t is granted. 'Il e juc~~t in tre ~aUa~e
                 . 21
                        titled case n~er is herel~ cli.scl~ged, aryl it is oared the def~~r]aunt is to be rnleased fran
                  22    ca~stody ~cl all. caxiitians of        Si.,on unredi.at~1Y.
                  23
                        DATED
                  ~4
                                                                                      JUDGE COMMISSIONER
                  25

                  28

                  27
      ~~
      ~
      ~~
COURT PAPER
6TATE OF GAUFOHMIA
6T0. 1 13 (AEV. ~•6~1

09P   OB 10924
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 145 of 159 Page ID #:145




         -    -~    ~




   •._ ,. /   i    i.~~~ fi.~   ~~   _~~~_1.~i~
   t          1 ~~ •            •    ~   j~   ~      ~
                                                  ('►~




   Approved by:




   Jcakie Lacey, Bar No.




   Order, Case No. BA160584 -Page 2
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 146 of 159 Page ID #:146




   Fr: Austin D. Hemsley,lhird Party
       Interest Intervener under injury
       c/o Temporary mail Location:
       c/o AUSTIN ~III~SLEY/I-IE~ISLEY,C.D.C #" P22813
       CALIFORI~IIA HEALTH CARE FACILITY
       P.O. BOX 32290                            .
       STOCKTON, CALIFORNIA 95213

    To: SHERRI R. CARTER,dba, EXECUTIVE OFFICER/
        CLERK OF THE COURT: FOR 'TES SUPERIOR
        COURT OF CALIFORNIA, LOS ANGELES COUN'T'Y
        210 w~ST T~TtLE STREET
        IAS ANGELES, CA 90012


    RE: AUSTIN HIIi~ISLEY/HF~ISLEY, CASE/ACCOUNT No# BA160584

                                      AFFIDAVIT OF TRUTH
    STATE OF CALIFORNIA. )
                                 ss
    LOS ANGELES COUNTY       )

                        NOrTICE TO AGF,NT IS NOTICE TO PRINCIPAL
                        NOTICE TO PRICIPAL IS IVO2ICE TO AGENT

   " Indeed,no more than (Affidavits) is necessary to make a prima facie case."
   United Staes v. Kis, 658 F.~2d, 526,--536 (7th Cir. 1981); Cert denied, 50 U.S.
   L.W. 2169; S.Ct. March 22,1982. - -
         I, Austin Douglas of the family: Hemsley, Third Party Interest Inrevener,
     herein "Affiant", a living breathing man, being first duly -sworn, depose,say
     and declare by my signature that the following facts are true, correct and
     complete to the best of my knowledge and belief.
     1.   ZHAT, Affiant is competent to state the matters included in His decla-
          ration, has lalowledge of the facts, and declared that to the best of
          His knowledge, the statements made in His affidavit of truth are cor-
          rect,true, and not meant to mislead;
     2.   3~AT, on January 21, 2019, Affiant presented this Court with a NOTICE
          OF MOTION, with supporting documents:
              a). N,7IE OF M)IIf~1
               b)
                . NICE & L               ~t          ~'1VE & JIAICIAL 1~3I'ICE ~ 'II-~E FIDUCTAI~/~II~i~
   ...;                            CF ATI, J[~~, a~~'1~SSI~.S, MQGISIl~'~, P                  , ATICI~Y'S &
                   Q~RKS OF~AS FIDUCIARY 'Il                ,&            ' S AP~IlVIl~II~1r CJF 'III SI~N~ 'IO
                  ~       ', MLLE Alm QD6E CASF~A~Nr 1~. ~BA16i0584i
     3.        c). 1VJI'ICE & DIl"I~I~ID FCIZ~                       & .][AICIAL NOTICE C~'               'S
                                              OF                Alm Q4'~iS OF OFFICE AtL JUDGF~S,
                   a~!T'tIS.SI(,~R.S, M~iR~~, A~i~YS Alm CLERKS CF O~tJRT
               d). I~7TICE & DIl~D ~7R I~~URY'                       &JUDICIAL 1~TICE C~' ~.VIl~C~
                   B~I.Tn~1 'II-~ PAF~.IF~, W~III ~DBTT A, 0~~         , ICATICN BY DOQ~ QJSIC~IAN
                   WIIII 1~~TARI~IL PST Ate 1~3I'ICE OF               ~TIVE JC~Q~IIVI'/~,IC~TT~N C~'
                   DID;
     4•    THAT, on January 31, 2019, Affiant caused to be presented to this Court


  AFFIDAVIT OF TRUTEi                   ~        -PAGE- 1
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 147 of 159 Page ID #:147




           a certified copy of the documents that was presented to the Respon-
           dent (Jackie Lacey, Trustee of the Cestui Que Vie trust) By: Carolyn
           DeCosta, Document Custodian of the Originals and representing Affiant
           as His Power of Attorney. See Exhibit "A" California Jurat with
           Affiant Statement Government Code 5 8202 evidenced by notary and
           a copy of PS Form 3811 signed by an agent of the court! See Exhi-
           blt ~~B~~.                                             ,

  S.     'THAT, t3ri March 2~~ 2019 ; ;- ~ ~~Affiant will mail to this court his
         fit~al docune~ s ordering this court to settle and setoff this case/
         account, that failure to do so will result in an action against the Re-
         spond.ent,['IS.tle 42 § 1983].

   6.    SHAT,. the Respondent is 1Voticed that Respondent is in Defiault, failed
         t~ contest Affiant's PRIVATE ADMINISTRATIVE PROCESS and have stipula-
         ted to. the Facts/Agreement based upon Her Silence, acquiescence, 'and
         therein tacit agreement.




         I declare under the penalty of perjury under the laws of the State of
  California that the above mentioned is true and correct, and complete, and
  tl~t this Affidavit of Truth was executed on March 26, 2019

  Further Affiant Sayth Not.




   AAFIDAVTT OF TRitIH                   PAGE- 2
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 148 of 159 Page ID #:148




                                AFFIDAVIT OF SERVICE

 STATE OF CALIFORNIA )
                     )ss.
 LOS ANGELES COUNTY )


         THAT I, Austiin D. Hemsley, a natural sentient being, living breathing
 man beiIg duly sworn, depose and say and declare by my signature, that the
 foL~.bwir~ facts, are true to the best of my knowledge and belief. My address
 is:
 Austin   ~~ H~~nsley, Third Party Interest
     ~ ~ D.
 In t~~rven~~r unci~r injur y
 c% Tempo~a~~mai1 Locati.~~
 c/o AUS'Tf~N HD~ISLEY/HIIVSLEY, C.D.C:R.# P22813
 CALIFORNI.~A HEALTH CARE FACILITY
  P ~b. AOX 32290
  STOCK'IC~~T, CAL~~EORNIA 95213                                                            .

           On the _Mar                    I~ ma.iled the followi.n~ documents to the
  Part~.~es named berow: ~o ants maiTec~:Order R;E:Verified retition for Fnforce-
  ment of the Cort ra ct betwwen the parties in the Nate of a motion to Vacate
  Jud~nent/ Writ of Habeas Corpus /Affidavit of Truth with exhibits and this
  Affidavit of Service.
                                       _                            _
  Part~.~e~) MaiI~~dto:

  Sherri R. Car ~~r d/b/a Executive officer/        Jackie Lacey, ~D/b/a Distrct Attorney
  clerk of the court: For the Superior court        for T,os Angeles e~nty
         ~                                          211 West Temple Street Suite 1200
  of Ca]~..fomia, ios Angeles county
                                                    ~s Angeles, CA 90012
  210 Wesi Temple Street
  Los An~les, CA 90012



          I {decla~~ under the penalty of perjury under the laws of the State of
  Cal~.~fornia that the above mentioned is true and correct, and complete, and
  that this Affidavit of Service was executed on March 26, 2~1 ~       •
  Further Affi.a nt Sayth loot.
                                                       y
                                            By




  Affidavit of Service                  1
 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 149 of 159 Page ID #:149




                     . )E~hibit       ~~~~       .~



d escription of this e~:l~ibi~:    California Jurat with Affiant Statement,
                                   Government Code S 8202




Nl1I'~lb~i~   of pabes for• tizis ~e~~libit: 1
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 150 of 159 Page ID #:150




             CRl.lFORlHA.R~iAT ~!T!t~Ef1At~T S;A                                                 rtOHE~IiIENT ~:i3i?E§82~

             E l See Attached Doa~ment(Notary to cxoss out lies 1-6 beloMr}
              .See Statement Below (Lines 1-6 to be completed only by doc~me~t signets], not Notary)
             I Carolyn D~Costa, Y                 that tine attached r~odictian of: Doamalts         ;~ C~Se No.
             847.60584. VFRI~~ID PIIfiI'ICri ~7R               OF ']ICE         ffiW~i~ PAi~IES IN ~ NA'ILJRE Q
             A MTI'ICN ~ U~CA'IE JC~C-,~1~Nr BE~SFD 011'Iii PI~06B~JI'I~1'S ~C~NIIV~ 'II~AT 'II-~E     IS:1)Set
             off, Settled.& Cl~~sed, aid 2) Void Ab ?r~itia. Wi,.~ Su~ortir~g Doan~rits: E~dvbit A),hr~grnnt
             to be Vacated;          .t B)Dec].a~ati~an in Support;      't C) ~titiar~r's Declarati~an of Statue;
             E~iL~i.t D)          trative Ranedy lib. ALt~].89449; Notice of Fa~ult/~PPc~bnitY to O~;Notiae
             of Defaoul..t/C3antracbual. Notice             Four Settlarent &Cie of t1~F~x~ow;No~aocia~-PY~o-~
             test ~cl Notir.~~`                     ,hit,/              to of D~sha~ar.

                                                                               Sigrraivre ofD~acumeRt Stgner No. ~(rf any
                     v
                        "'v                        - ,~
               A notary public aver oft'~aer completing this certificate verifies only the identity of the indiaidual who signed the
               doc~n~rt to w#rch  c~ficate is attached, anti notthe tivthfuk~,ao~acy.or vaNdity of tlrat doc~rY,.nt.

             State of Cal'~fomia                                         Subscribed and sworn to (or affirmed) before me
             County of                       f'
                                                                         an this ~•~O day of                                20~,
                                                                         by       Date                       Month           Year

                                                                         c~~ arcsI                   ~cce~S~
                                                                                                IVame(s) ofSfgnerts)
                 .w.              ANGELICA IBOA
                              Notary Public -California                   proved to ms on the basis of sat~f~ctory evidence
              '
              ~~'~ ~             Los Angeles County                       to be the persons) who appeared before me.
                               Commission ~ 2210430
                            My Cornm.Expires Aug 18,2021
                                                                          Signature           .-:.
                                                                                               S"    fora ofNofary Public

                                     Sea{
                             dace Notary Seal Above
                                                           OPTIONA!
                Though f~is sect is optional, completing ifris infvrmativn car} deter a'teration of the dacumerrt or
                                fraudulerrt reattadrment of fhis from! to sn unintended document
              Description of Attached Docesment
              T~t(e or Type of Docu                                                           Document Date:
              Number of Pages:             SigneKs)Other Than Named-Above:

              c~2014 National Notary Association • www.NafionalNotary.org t 1,800-US NOTAAY(1-800-876-682                  Item X5910
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 151 of 159 Page ID #:151




                                                                          ~►




                    aE~hibit        . B



description of tY~is e~l~ibit: P • s,   FORM 381,E




Number of pales foi- this ~~hibit:              1
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 152 of 159 Page ID #:152




                                                                                                                            1 •                  •
                                                                                                                                                                                                                     •                        ~    ~                        R
                                                                                                     ., ■Complete items1~ 2 and3.. Also
                                                                                                                                                 com                                                                                       a Si"a~,re 1 /~ ~
                                                                                                          item 4 if Restricted Delivery is `tlsisll~ed.plete
                                                                                                        ■ print your name and address an                                                                                                       ~ ,~' ,,~~        ~   r,         C~ E►9ent
                                                                                                                                                the
                                                                                                          ~o that we ran return the card to reverse                                                                                        X     ~~~t- `~'''~f~
                                                                                                                                                                                                                                                            ~~~ra:      `~     O   Addressee
                                                                                                        ■ Attach this card to the back of theyou.                                                                                          B. Received by (Printed Name) ` C. Date
                                                                                                          or on thA front if space permits. mafipiece~                                                                                                             -
                                                                                                                                                                                                                                                                                   of Deliv,~ry
                                                                                                                                                                                                                                                                           ~ ~:° ~" ~ ~-
                                                                                                      1.11 Article Addressed to                                                                                                            D. (s delivery address different from Item
                                                                                     '                                         ~                                                                                                                                                      1Z D Yes
                                                                                                                                                                                                                                              If YES, enter del{very address below:
                                                                                                                   k                         ~   ~
                                                                                                                                                                                                                                                                                         ❑ No
                                                                                                                                                                              a      ~~          ~ L       r'    Y         t
                                                                                                                            5
                                                                                                                                                                        •'t
                                                                                                                                                                                                                                                                                                          I
                                                                                         _
                                                                                                           'N'.d            ~i ~~,~ }                                                                       .
                                                                                                                                    ~~ C~,       ~~ N              .Ind+'                     ~~L, \ t    ;~~         Mr
                                                                                                 ~                     ~'          :~                ~te: ~G
                                                                                                                                          f~ y       '. I                       y         I
                                                                                                      `.p..,.~ ~                         4'                    ~   ~ I'n~.,~                                w    '~
                                                                                                                                                           q         d       ~~ Il        ~                ~V~
                                                                                                                                                                                        f                      ~                          3. Service Type
                                                                                                            ~' ~' ~ .,.`~ 1 ~ + ~, `:                                              •., a                                                                            ~                 ~ ,,
                                                                                                                                                                                                         ~; '" "               ~             ❑ Gerti fled Mall      ❑ ExpCees;IN~liffi~';
                                                                                             ~                                                                                                                                               ❑ Registered          ❑Return Receipt for Merohendlse
                                                                                                                                                                                                                                            ❑Insured Mall          ❑ C.O.D..
                                                                                                                                                                                                                                         4. AestHcte  d Deti verY ? (Ext ra Fee)
                                                                                                                                                                                     . ._                                                                                                  Q .,   ;'
                                                                                                                       ?0 5 092                                                                                                    .,
                                                                                                                                                                                     D001 5154                                             , , .                                            ~ _._ ,,~,:
                                                                                                        ,......rte.       _a ., :..                                                                                                                                 ~ . ~`
                                                                                                                                                                                  ,._ .:
                                                                                                                                                                                               9805                                                ~
                                                                                             t PS Form 3811,February. 20Q4                                                                                                                                              3
                                                                                                                                                                                                                           Domestic Return Receipt
                                                                                                                                                                                                                                                               ~'
 Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 153 of 159 Page ID #:153
   EXHIBITS FOR CIVIL RIGHTS COMPLAINT PURSUANT TO 42~U.S.C. 51983




                                            T                              ~,


                   ~~hibit~             D
                                                r




       a


~escriptian of this exhibit: - P•S•   ~ .-




Nui~lber of pales for this ~~hibit:         1
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 154 of 159 Page ID #:154




                                                                                                                                                                                                                                                                                                                                          •
                                                                                                          ti ~,~,r.                         ~~         ~
                                                                                                          1               ~'                                                                                                                                ,.
                                                                                                                                           ~'                                1,:~':~                    ,,~;~
                                                                                                                                  ` ~
                                                                                                                                                                                                                                ~
                                                                                                          ~; ■Complete Items 1 2..and 3.~,A
                                                                                                                                              ~lso
                                                                                                               item 4 ff ResMcfed Delivery li~'t` complete                                                                                                       ' A. S~nafi,re ,.
                                                                                                                                                                                                                                                                              3
                                                                                                             ■Print your name and address ~Islred.
                                                                                                                                                                                                                                                                                                           'l
                                                                                                                                                                                                                                                                                                            '
                                                                                         .                                                                                                                                                                            ,~       s      ~                                        Agent
                                                                                                                                             on the reve     ra~                                                                                                   X C~<~..= ~,F ~-.~.-~'~..`'r
                                                                                                                                                                                                                                                                                      /`
                                                                                                                so tha We
                                                                                                                      t     can ~ret um fhe                                                                                                                                                                                  D Addressee
                                                                                                                                            Card  to
                                                                                                              ■ Attach this card to the bac . you.                                                                                                                8, Received by (PNr►ted Name)
                                                                                                                                             k `of the m~ilplece,                                                                                                                                           C. Date of AeNv
                                                                                                                          or on the front ~f space perrnfts:
                                                                                                                                                                                                                                                                                                                        ~'
                                                                                                              1. Article Addrosssd to:                                                                                                                            D. Is delivery address different t om Item
                                                                                     ~
                                                                                                                                                                                                                                                                                                             1? D ~
                                                                                                                                                                                                                                                                     If YES. enter. deliv:~y address below:
                                                                                                  I
                                                                                                      1
                                                                                                              \. .` ~~
                                                                                                                      k
                                                                                                                                        ¢
                                                                                                                                      i.,
                                                                                                                                        6~"}~~''
                                                                                                                               '~ ~' ~r'Frz ~
                                                                                                                                                      ~ 5i~''~               V r1~        ~14r        6iy
                                                                                                                                                                                                            .~,i         P   p~ ~.~., y       ..^'t
                                                                                                                                                                                                                                                                                                                ❑ No
                                                                                                              1                                        ~i 4m~ ~S                                       ~~                ~
                                                                                                                                                                            ro..   ;~~Y   ~                                      ~'(! Y
                                                                                                                                   q
                                                                                                                  ~
                                                                                                                                                            ~,
                                                                                                                                                                                                                                 ,, ~{~        ,. .,-            3. Serve TYpe
                                                                                                          ~           y "p~E' ~ ~ ~             Y ~'ti NC~~ }:,n   ~` a   4 ~.:-                                                                                                                                     ~.,~.
                                                                                                          N ~~ ~ ~                                                                        ',.:_' Ir                ~^$   ~ 5     " ~.4    `             ~                                                        ~                            .
                                                                                                                                       f                   `'                                                                                                       D COI UIICN MAI~
                                                                                                                                                                                                                                                                                         ~ ✓~       .I~If{II~~
                                                                                             ~                                                                                                                                                                      D Registered         D Retum Recelp~tfor MerohAndles
                                                                                                                                                                                                                                                                    Q Insured Meth       d C.4.D.
                                                                                             ~,                                                                                                                                                                  4. Restricted Delivery't(Extra Fee)
                                                                                                                                                                                                                                                                                                                     ~J          ~ ?'.
                                                                                                                                ?.D 15 D92~ :;          ; , ,                                                                                                                                                                        ,,
                                                                                                                                               DSO], 5.154. 98
                                                                                                                                                               05
                                                                                                  PS Form 3811 ~ February 2404
                                                                                                                                                                                                                                          Domestic Return Receipt                 >;;~                     ~ , ~.~~e~p~M•i~o.~:
                                                                                                                                                                                                                                                                                                       r
1


Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 155 of 159 Page ID #:155
t




  EXHIBITS FOR CIVIL RIGHTS COMPLAINT PURSUANT T~ 42 U.S.C. 51983




              ~ ~~I~~T ~

                                            Eachibit:        E


           Descriptio❑ of this e.~hibit: Affi~,rit of 'l~uuth in   r-t ~f 42 U.S.C. 5 1983 Claim




            Number of pages of this exhibit:      2      pages




            JURISDICTION: (Ch~c~ only one)



                 lYlunicipal Court

                  Superior Couct

                 4ppellate Court

                  State Supreme Court

             ~ United States District Court

                  United States Circuit Court

                  United States Supreme Court

                  California Department of Corrections, 60? Exhibit.

                  Other:
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 156 of 159 Page ID #:156

                                                                                        F~EIIBIT " E "

                                           AFFIDsAVIT OF 'IRU1H
                                       IN SUPPORT OF HABEAS (~RPUS=~

               ~►`~ )
                    )~ Sc~licet
Canty of Los Ar~.1es)

It~eed, ro more than (affidavits) a~s ner~essatiy tea rr~ ~e     foie case." i~iitsd. Stag v. Kis,
658 F.21~D,526, 536 (7~ Ci~.19~1); Gent. Denied, 50 U.S. Ill. 2169; S.Ct. l~rh 71,1982.

'That I,                                        a livi.r~ ~roat~air~ rr~m(~r wcxr~m), bP_arg first duly sworn,
~x~se         ~y                 ~>>    t~~rP    t tie t~llow-il~ fa:.t~ a~~ tnp to rJ~e l~~t ~f m~ lmaw -
 ].sc~ge aid belief.

~.~ - 'That Affiant/Plaintiff, dial. in .fact, cad.~se far a ce~tifi~d c~ of tie fol]Awix~ dcx~rr~ts bc~
      he sezver~/t~er~ered to tl~e ~efer.3ant on          23, 2018: (a) Private A~mnistrative Rgr~edy, Crnr
      plex TLvst 1V~. AI~LO).89G~+9, (27 " ' •)'(b      ti~e of Fi~i,ar.Y T.~vst~e~v.P ~Y~ C3 ~ ),- Cc)
      Dacla~ation of ~tatius of Austin Da~g]~s Harslet'; (6 Pg~ •); Cd)           ~.~1imi in Sport of Private
      ~rdst~ative Proc~css, (5pg~s•)3 (e) 'I~-~e Bi-1]-, (1Pg•), (f) l~bta~y's Cer~-a.ficate ~f Se~rir~e,
       (1pg.); (g) Cnpy Gam:t fi~at~.,o~n t~ Doc~rr~nt ~usfiocli.a~, (1pg.);(h) Cali.farni.a .mat wig affi~aazt
       statarent, get code,5 8202, (1 Pg•); (i.) cApy of ~~1apP addressed. to tie Def~daurt's
       office, ~-paid, (1 pg.), arrl. (j) cApt of P.S. fo~rn13811 that was reb~n,~ned too affi.a~t's/Plain-
       ti_ff's R~r of Att~arney aid Daxr~t Oastodia~. of all ~r~gi~s. Ste E~dvbit "B".

2) 'Il~at Affi.a~t/P].aintif~, dial in fact cao~e far a certified cc~y of tl~e foLlaJit~ daxments to be
   sewed to ~ Def~.it's Office an Nay 29, 21.8: (a) Cr~py of a Notre of Faoul.t - Op~binity to
          C4 .); Cb) ~.p_ _ate (~.> C~> ~~.y's Certificate of Service (l pg.) ,~,a(~)~ ~y o~
   California .heat with Aff~nt s Statat~t, (SigK~d by P].a~nt~.fff s Fbwer of Attorney),Cov~n~ent
   Code 58202 (1 pg:) See F~d~ibit '~".

3) ']hat .Aff~fi~/Plaintiff, slid in fact ca~.ise for a certified. cApy of tl~ fol]nwirg c~aan~ts to be
          a ~ r~ ~~t'S o~~ ~.~ ~,2rns: `(a) Notre of Default C3 Fgs •); Cb> ~~.y~s
   certificate of s~~vice (1 pg.), aid (c) cc~y of azvelape addressed t~ D~faxla~.it s Office, dated
   J~t~e 29, 2018 (],fig•) • See F~d~ bit '$".

4) 'Il~at Affiant/Plainti.ff, died in fact ca~ise far a certified cx~y of the foLl~aau~ doc~mazts to be
    se~eci too tie D~f~~t's OFfi~e an July 24,2018: (a) l~bti~ce of Inten~tianal                 Claim
   wi~in the ~raratty, ~d~uni~trative Rgr~edy/[votarial Prot~est/I~btice of ~nistrative Ju~~t/
   Gertificatiai of DisYnror (5 mss.). 71~ doam~nts wire rat a~cq~ted by tl~e Def~it's oar His
   QEfire, ir~tead, tl~y were ret~~ecl to the Pl~ta_ff s P.O.A., but was re-suUrattsd to the
   Cl.~ Sl~arL        Foltz, ~indtial J~tice C~fi~r as a~ F~ibit in s~part of a Nbtiai for l~bti~ce
   and Dori far N~r]aboiy pdr~ni~trative & Ju3i~ri.al l~btice of C~ntr~t Betwe~ the Partyes with
   evic~r.~         f, im~orpo~ted herein as E~dvbit ~ ~A~ ~ aid also as E~ibit '$" as .pert of the
   entire dnc~x~ts that was served to the D~fazlaQzt ~ the Crx~t on ,may 2~, 2.019 c~i~in Fx-
           f lAll
    1L.LSJLt   K   ~ ~ .JULLey GO ~ W~..~ ~~.t ,~' 1•



5) ']hat Affia~t/Pl.aintiff, did in fact mouse for a certified cApy of the foLlr.~ir~ cbc~rr~ts tc~ be .
    sp~.ve:~ too the S~erior Cain of C~.Lifo~mia, dos Argel~s Cs.~nty, a c~erti.fierl c~apy of: (a) Ue~i.fied
       titian for. II~fc~_r.~rnnt of tl~e Contract BeL      tie P a~t~.es in tl-~e Nabume of a Nbtian to Ua-
    cat~e Just &~~ecl. cm the Defe~ciant's/Prosecutor's                 t that ~ juc~r~nt i,~; 1) Setoff,
    Settled &Closed znd 2) Vow. Ab Initio; with s~..~p~rtu~gits: Jet to be vacated, D~-
    cl~:atzrn of Status, Ac~r~nistrative Rar~edy Na. ADH~0189449, Notice o~ Fa~.~lt/Oppori~i~j to Q~e,
    Notice ~f Defaa.il.t, G~nttra~t~r3]. Notice & D~ar~rl far Settls~nt & Clos~me of the ~cant/Fscrow,
    Notariial. P~vtest Arr1. Notice of Ad~ntstrative ,hr.~rent/CPs~tificat~e of Lti         r, Cal. Just with
  - Affia~t Stat~i~lt'~. Crx1e 58202, P.S.3811 Frnm d.3ted. Ol/29/ZOI9. See E~ibit ~$'~.

                                                   ~Fg•1)
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 157 of 159 Page ID #:157

 Affir~it of~# 9~i49--(1)                                                                        I~ ~ .~




 6~   'Il~at Affi.aazt/Pl.ainti.ff avers that he served. Sherri R. Carter, motive OFfir~/C1Erk of the
      oast a certified. c~apy of the foll~owit~ doan~ts 1) Writ of I~beas            ; 2) an ~r for
      rel~aase that was to be si~}~ed. b~ the Defarla~zt aid. a         far ~e re    of the Plaintiff•
      3)Affidavit of 'I~ut3~ in import of tie doan~ts tl~t was served. on l~h 26,2019; 4) Cali-
      fanva Just with Aff~.a~t Statare~t dated. far the 28 of Ja~.i~ary 2019; 5) a cApy of P.S. Form
      3811 received. by a~ ~gent/off~~cer of the cast on ,Ta~r~y 29, 2019, aa~d 6) a copy of a~ Affi-
      davit of SeLvi,ce dated fog Nhm~i 26, 2019. See             t"C "aid"D ."

 7) 'That Affi,a~t/Fl~intiff sw~ v~ His                      L~.,ability t1~at the cloc~rr~ts cantairiea in this
     U.S.C. 'I~.tle 42 5 19~~833 C~..viZ Rights ,Clai,m,is a Certified Gary of ii~e Ori.g~rral.. ti~ta warn served
    opal the Defax~t ar are His dents.

 8) 'Il~at Affia~t,/Plaultiff avers, that ii~e CLai~ enn~erated ~n t~iis c~cxr~laint has besa~ settl~e~d
     due to tie I)ef~xja~t~s",I~cit Ag~re~nt,~~ ~efare, ~e Defar~lt leas ~ro               s to rely
     an far his silage otl~r i3~ to accept r~sparLsib~lity four his actia~s end. to reJ~.ease the
     Plaintiff Egan amy amd all carlitio~ns supervised release ard. to ca~~sat~/aake arends four
     tine inji~i~es caaused by his self aid his Office. Affi.,a~t,/Pl.a~ntiff wi].~ ~t $25,000,000.00
    [H l.]ion I.asaful t~SD ~~t fivm ~ aid All Levies.

               N(~rE; Maxim of Law; 1. I:~ Co~nerce -Truth is Soverreign.
              2. For a Matter to be Resole=ed, it must be expressed..
              ~'oint of Law ~ Silence equates to "Agreement."



 Further Affiant Sa;~th Not.

 Done this             day of ~~,~~~          ~ 2019.




                                                     ~Pg•2)
           Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 158 of 159 Page ID #:158




     -0i

~,   :~




                                                    $P22813
                                      HEMSLEY. CDCR
                      AUSTIN DOUGLAS
                                   EALTH CARE FACILITY
                      CALIFORNIA Fl
                                       107U
                      FACILITY E, E20
                      P.O. Bo% 32290
                                 CALIFORNIA 95213
                      S TOCKTON~




                                         >'~ ~ ~ OCR \,sF



                                          e~ry\ ''\~~`a
                                                  \~    ''i

                                                                       UNITED STATESDISTRICT COURT
                                                                       CENTRAL DISTRICT OF CALIFORFIA
                                                              - .~..   312 NORTH SPRING STREET, ROOM G-8
                                                                       LOS ANGELES, CALIFORAIA 90012
Case 2:19-cv-09008-JFW-JPR Document 1 Filed 10/18/19 Page 159 of 159 Page ID #:159




                                                            t. ,. ~
                                                            .~~,
                                                            ,.~.~ ~
                                                            ,v _ ...
                                                                         ~_
                                                           ~,~,;~
                                                           ~~.
                                                             ~'j ~ ~ y
